 
[img.jpg]
SUBCONTRACT
 


SUBCONTRACTOR:
SUBCONTRACT # 102002SB0P
Cogility Software Corporation
PROJECT # 09004-0495
ADDRESS:
DPAS RATING: DO:A7
45 W 60th Street
TYPE: Firm-Fixed-Price, Level-of-Effort, IDIQ
Suite #34J
INITIAL CEILING VALUE: $250,000
New York, NY 10023
FUNDED VALUE: Cumulative as Ordered
Type of Legal Entity: Corporation
State of Incorporation: Delaware
Federal ID No: 470878035
NAICS: 541511
PERIOD OF PERFORMANCE:
Base: Base: Award Date  through 28 July  2015
BUSINESS CLASSIFICATION:
010 Small Business (SB)



 
INTRODUCTION
This Subcontract (“Subcontract”) is made between Booz Allen Hamilton Inc. (“Booz
Allen”), and
Cogility  Software  Corporation  (“Subcontractor”),  effective  on  the  first  day  of  the  Period  of
Performance as  set  forth  above.   The  effort  to  be  performed
by  Subcontractor under  this Subcontract (“Work”) will be part of Booz Allen’s
Prime Contract W15P7T-10-D-D415 which has been issued by U.S. Army CECOM - Life
Cycle Management Command (CECOM LCMC) (“Client”). The Work, set forth in Part
5.0 (Statement of Work) will be performed on a Firm-Fixed-Price, Level-of-
Effort, Indefinite Delivery, Indefinite Quantity basis, in accordance with the
terms and conditions of this Subcontract, and any and all attachments and
modifications hereto.
 


This Subcontract consists of
the following sections indicated by X, and a final Signature Page:
 


X
Part 1.0, Schedule
 
X
Part 4.0, Special Provisions
X
Part 2.0, General Provisions
 
X
Part 5.0, Statement of Work
X
Part 3.0, Government Provisions
 
X
Part 6.0, Attachments




 
 


 
SEE LAST PAGE FOR SIGNATURES





 
Page 1 of 242

--------------------------------------------------------------------------------

 



 
PART 1.0- SCHEDULE – FIRM-FIXED-PRICE, LEVEL-OF-EFFORT INDEFINITE DELIVERY,
INDEFINITE QUANTITY
 


ARTICLE 1.1 SCOPE OF WORK
 


Subcontractor shall, except as otherwise provided, furnish the personnel,
materials, equipment, property, and travel necessary to perform the Work. For
all Work performed, Subcontractor shall report to, and where required, seek
approval from the Booz Allen Technical Representative identified in Article
1.11.
 


ARTICLE 1.2 SUBCONTRACT TYPE


This Subcontract is a Firm Fixed Price Level of Effort, Indefinite Delivery,
Indefinite Quantity Agreement to establish the terms and conditions whereunder
Booz Allen will through separate Task Orders, contract for the procurement of
services for a fixed price that is established using the Subcontractor’s rates
in Article 1.3 (which rates shall include wages, overhead, general and
administrative expenses and profit) and applying them to the required level of
effort expended over the specified period of time.  Travel and ODC’s shall be
billed at cost without fee.  This Subcontract and any Task Orders issued
hereunder are subject to the terms, conditions and provisions included herein or
incorporated as Attachments hereto. Services shall be ordered by Task Orders in
accordance with Article 1.5 “Ordering” below.   Booz Allen shall not be
responsible for any other charges beyond those so ordered. All documents
processed under this subcontract will be issued through Booz Allen’s
eContracting Portal.
 


ARTICLE 1.3 FIXED LABOR RATES
 


For all Work, Subcontractor’s hourly rates shall not exceed those set forth as
an Attachment in Part
6.1
 


ARTICLE 1.4  STAFF QUALIFICATIONS
 


 
A.
Subcontractor staff shall conform to or exceed the minimum labor category
descriptions as an Attachment in Part 6.1.



 
B.
If the Work performed under this Agreement is for the U.S. Department of Defense
or related National Security Agencies, all Subcontractor personnel proposed
and/or assigned to these Contracts shall be U.S. Citizens. Subcontractor shall
notify the Booz Allen Subcontract Administrator as identified under Article 1.10
Subcontract Administrator, immediately in writing, of any proposed exceptions to
this requirement.

 
 
C.
Subcontractor shall provide resumes for all Subcontractor staff performing work
under this agreement in accordance with the qualifications set forth in Article
1.4A

 
D.
Subcontractor staff performing work directly in support of the Prime Contract
shall have an active security clearance at the Secret level or higher.
Subcontractor is responsible for obtaining all necessary clearances needed in
support of issued Task Orders.



 
ARTICLE 1.5  ORDERING
 

 
Page 2 of 242

--------------------------------------------------------------------------------

 



 


 
 
A.
Booz Allen’s designated Subcontract Administrator, as set forth in Article 1.10
is the only person authorized to place Task Orders hereunder.

 
 
B.
All Task Orders issued hereunder are subject to the terms and conditions of this
Subcontract.
A sample Task Order containing the minimum required information is set for in an
Attachment in Part 6.4.

 
 
C.
There is no limit on the number of Task Orders that may be issued. Booz Allen
may issue
Task Orders requiring delivery to multiple destinations or performance at
multiple locations.

 
 
D.
Any Task Order issued during the effective period of this Subcontract, and not
completed within that effective period shall be completed by the Subcontractor
within the time period specified in the Task Order.  The Subcontract shall
govern Subcontractor’s and Booz Allen’s rights and obligations with respect to
that Task Order to the same extent as if the Task Order were completed during
the Subcontract’s effective period.



 
E.
Subcontractor shall notify the Booz Allen Subcontract Administrator immediately
in writing whenever it anticipates that the total cost required to complete a
Task Order is expected to be greater than the funded value established for the
Task Order. In any event, if at any time Subcontractor has reason to believe
that the hourly rate payments and material costs that will accrue in performing
the Task Order in the next succeeding 60 days, if added to all other payments
and cost previously accrued, will exceed seventy-five percent (75%) of the total
funded amount of the Task Order, Subcontractor shall immediately Booz Allen in
writing providing supporting rationale for additional funds. It is mutually
agreed and understood that the 75% notification requirement applies to each
increment of funds provided under a Task Order issued under this Subcontract.
Booz Allen shall not be obligated to pay Subcontractor any amount in excess of
the stated Task Order funded value unless and until Booz Allen has modified the
Task Order in writing.



 
F.
Booz Allen makes no guarantee of any minimum amount or level of effort to be
procured under this Subcontract.

 


ARTICLE 1.6 LEVEL OF EFFORT


 
A.
In  performance of  this subcontract, Subcontractor shall provide the total
level of  effort specified in each Task Order.



 
B.
The level of effort performed in each Task Order shall only include effort in
direct support of the Task Order and shall not include effort expended on such
things as local travel to and from an employee's usual work location,
uncompensated effort while on travel status, truncated lunch periods, work
(actual or inferred) at the employee's residence or other non- work locations,
or other effort which does not have a specific and direct contribution to tasks
described herein.

 


ARTICLE 1.7  TRAVEL AND OTHER DIRECT COSTS


All costs other than labor shall not be reimbursable under this Subcontract
without the prior written approval  of  Booz
Allen's  Technical  Representative.  When  authorized,  Subcontractor  shall  be
reimbursed for travel and other direct costs at its actual cost, without profit,
subject to the following limitations:

 
Page 3 of 242

--------------------------------------------------------------------------------

 
 
 
A. .
Airfares shall be reimbursed at rates not exceeding the lowest airfare available
to the Subcontractor consistent with FAR 31.205-46(b). B. Automobile rental
shall be for a compact vehicle.

 
 
B.
Automobile rental shall be for a compact vehicle.

          
 
C.
Cost for per diem (lodging, meals, and incidental expenses) and personal
automobile mileage reimbursement shall not exceed those rates authorized by the
U.S. Government Joint Travel Regulations in effect during the time of such
travel. See http://perdiem.hqda.pentagon.mil/perdiem/ for guidance.

 
 
D.
Use of privately owned (non-commercial) aircraft is not authorized under this
Subcontract.



 
E.
Danger  Pay  and  Post  Hardship  Differential  shall  be  invoiced  in  accordance  with  the
Department of State Standard Regulations (DSSR) unless otherwise provided in
this Subcontract.


 
ARTICLE 1.8 TERM OF SUBCONTRACT


The Base Term of this Subcontract is from Award Date through 28 July 2015
 


ARTICLE 1.09 LIMITATION OF OBLIGATION
 
 
A.
Funding for this Subcontract shall be authorized through issuance of individual
Task Orders.  The cumulative amount of all Task Orders issued hereunder
comprises the funds authorized to cover performance of this Agreement. However,
each Task Order is individually funded and the funding is not shared between
Task Orders. Booz Allen shall not be obligated to compensate Subcontractor for
any Work performed or expenses incurred under any Task Order, in excess of
funded value of that Task Order

 
 
B.
The cumulative funded value of Task Orders issued hereunder shall not exceed the
Ceiling Value of $250,000, unless the Ceiling Value is increased by written
agreement between Booz Allen and Subcontractor.

 
 
ARTICLE 1.10 SUBCONTRACT ADMINISTRATOR


In regard to administrative and contractual matters relating to this
Subcontract, the parties hereby appoint the below-listed persons, or their duly
authorized designees, as the only persons empowered to make commitments on
behalf of their respective organizations to effect changes to any portion of
this Subcontract.
 

   For Subcontractor:     For Booz Allen:        
Name:
Daniel Terry
Name:
Nick D’Abbraccio
Title:
CEO
Title:
Subcontract Administrator
Address:
45 W 60th Street  Suite #34J
Address:
304 Sentinel Drive
 
New York, NY 10023
 
Annapolis Junction. MD 20701
Phone:
732-887-2512
Phone:
301-497-7420
Fax:
X
Fax:
X


 
Page 4 of 242

--------------------------------------------------------------------------------

 
 
 
ARTICLE 1.11 TECHNICAL REPRESENTATIVE
 


In regard to technical matters relating to this Subcontract, the parties hereby
appoint the below-listed representatives:
 


 
 
 
Name:
For Subcontractor:
 
Stuart Booth
 
 
 
Name:
For Booz Allen:
 
Jason Newbhy
Title:
Project Lead
Title:
Technical Lead
Address:
2922 Oakborough Sq
Address:
4692 Millennium Drive Suite 200
 
Oakton, VA 22124
 
Aberdeen, MD21017
Phone:
571-224-6879
Phone:
410-297-2409
Fax:
 
Fax:
X
e-mail
sbooth@cogility.com
e-mail
Dabbraccio_nick@bah.com

 
The Booz Allen Technical Representative (listed above and/or identified in an
individual Task Order), or his/her duly authorized designee, is authorized to
issue technical direction to Subcontractor. Such direction may include
instructions which provide details regarding, or otherwise clarify the Work.
This direction shall not constitute new assignments of work, or changes,
modifications, or amendments which justify any change to the Subcontract terms
and conditions, or price.
 


ARTICLE 1.12 KEY PERSONNEL
 


 
A.
"Key Personnel" is defined as those Subcontractor personnel who are agreed
herein by Booz Allen and Subcontractor as essential to the successful completion
and execution of this Subcontract, and who are identified and whose
responsibilities are set forth in the Task Order.



 
B.
Key Personnel shall not be removed from this Subcontract without the prior
written consent of Booz Allen. Any substitution of Key Personnel shall be made
only with persons of equal abilities and qualifications and is subject to prior
written approval of Booz Allen.

 


 
C.
Booz Allen reserves the right to direct the removal and/or replacement of any
individual assigned to this Subcontract at its sole discretion.

 


 
D.
If Subcontractor fails to provide suitable and timely assignments or
replacements of Key Personnel, Booz Allen may terminate the Subcontract for
default in whole or in part. Booz Allen may equitably adjust the Ceiling Value
or Funded Value, as the case may be, to compensate Booz Allen for any delay,
loss or damage resulting from the loss of Key Personnel.

 
 
E.
The identities and responsibilities of Key Personnel will be identified under
each Task Order. ARTICLE 1.13 EXCLUSIVITY


ARTICLE 1.13 EXCLUSIVITY
 
Subcontractor understands and agrees that Subcontractor, including its
divisions, affiliates, or subsidiaries, shall perform all Work under the Prime
Contract W15P7T-10-D-D415 exclusively for Booz Allen, and for the duration of
this Subcontract and any option periods shall not participate in any efforts to
perform said Work for the Client as a subcontractor to other entities or
persons.
 

 
Page 5 of 242

--------------------------------------------------------------------------------

 

 
ARTICLE 1.14 INVOICE AND PAYMENT


 
A.
ALL INVOICES MUST BE SUBMITTED ELECTRONICALLY THROUGH BOOZ ALLEN HAMILTON’S
ELECTRONIC INVOICING SYSTEM, INVOICE ONLINE (IOL), IN ACCORDANCE WITH THE
INSTRUCTIONS PROVIDED AS AN ATTACHMENT IN PART 6.2.  Subcontractor shall submit
only one invoice per month per Task Order. Subcontractor agrees that an invoice
submitted through IOL certifies that the invoiced amounts are accurate, and
Subcontractor has in its possession records for all amounts for which payment is
requested.



 
B.
Booz Allen will pay Subcontractor thirty (30) days after a valid invoice has
been submitted in accordance with this clause. Subcontractor shall enroll in
Automated Clearing House (ACH) direct-deposit payment of invoices. Enrollment
form shall be completed and submitted in accordance with guidelines provided by
the IOL Systems Team.



 
C.
Unless otherwise specified in the Prime Contract, all direct costs (direct
labor, ODC and travel) shall be invoiced no later than 30 days after the end of
each Task Order period of performance. Subcontractor agrees to submit all
invoices in a timely manner, such failure constitute Subcontractor’s express
agreement that the Task Order funds remaining 60 days after the Task Order end
date may be unilaterally de-obligated from the Task Order. Final indirect
charges, if any, will be considered subject to the Limitation of Funds clause in
this subcontract and approval of your final indirect rates by DCAA.

 


 
D.
Except as may be specified in paragraph C above, Subcontractor agrees to comply
with the following, as applicable:

 


 
(1) Subcontractor shall submit an adequate final indirect cost rate proposal to
its auditor within the 6-month period following the expiration of each of its
fiscal years.

 
(2) Within 120 days after settlement of the final annual indirect cost rates for
all years of a physically complete contract (or longer period if mutually agreed
and approved in writing), the Subcontractor shall submit a final, completion
invoice to reflect the settled amounts and rates.

 
(3) Subcontractor’s failure to provide required timely close out documentation
may result in Booz Allen’s’ unilateral issuance of final payment to
Subcontractor or unilateral de- obligation of funds, which Subcontractor agrees
to accept as final and complete payment in full satisfaction of Booz Allen’s
obligations hereunder.
(4) Final invoices must be clearly marked.

 
 
 
E.
All Subcontractors traveling to a hazardous location for which Danger Pay and
Post Hardship Differential pay are allowable and included as part of this
Subcontract, shall prepare and submit invoices in accordance with the Department
of State Standard Regulations (DSSR) unless otherwise provided in this
Subcontract.

 


ARTICLE 1.15 INVOICE MONTHLY CONTRACT STATUS REPORTS


Monthly Contract Status Reports, if required, shall be submitted no later than
10 (ten) calendar days after close of the month covered by the report. The
status report shall be provided in a format that is specified in each Task Order
(if applicable). The monthly report shall be submitted and delivered in soft
copy by email to the technical representative designated in the Task Order.

 
Page 6 of 242

--------------------------------------------------------------------------------

 

 
The monthly report shall reflect and match data submitted in the corresponding
monthly invoice. Failure to have a matching report and invoice shall be cause
for rejection of invoice.

 
ARTICLE 1.16 AUDIT AND RECORDS
 
This Article ONLY applies to subcontracted work performed outside of the United
States.
 
For all Task Orders for Work performed outside of the United States,
Subcontractor shall maintain and preserve accurate books and records reflecting
receipts, disbursements and any other documents relative to costs
incurred.  Further, in addition to any audit provisions found in the Prime
Contract, and at any time before final payment Booz Allen may request a mutually
acceptable third party to perform an audit of the invoices, receipts,
disbursements and substantiating material.  Each payment previously made shall
be subject to reduction to the extent of amounts that are found by the audit not
to have been properly payable in accordance with the payment terms of this
Subcontract.  Audit will include, but will not be limited to, individual daily
job time cards, invoices for material, expense reports, disbursements and other
substantiation supporting invoiced amounts. Booz Allen shall further have the
right, upon reasonable written notice to Subcontractor to audit compliance by
Subcontractor with all provisions of this Agreement including, but not limited
to, provisions of this Agreement related to compliance with the United States
Foreign Corrupt Practices Act (“FCPA”) and any other applicable anti-bribery
laws. Subcontractor agrees to fully cooperate with respect to any such audit or
other compliance review.

 
Page 7 of 242

--------------------------------------------------------------------------------

 

 
PART 2.0 - GENERAL PROVISIONS
 
ARTICLE 2.1  PRIORITY RATING FOR NATIONAL DEFENSE USE
 
If this Subcontract is rated under the Defense Priorities and Allocations System
(DPAS) (15 CFR
700), as indicated on the cover page hereof, Subcontractor must follow all the
requirements of that regulation.
 


ARTICLE 2.2  NONDISCLOSURE


 
A.
Subcontractor  acknowledges  that,  in  performing  this  Subcontract,  Booz
Allen  may  be
required  to  make  available  to  Subcontractor  certain  information  which  Booz
Allen  may consider Proprietary and/or Confidential.  Additionally,
Subcontractor acknowledges that it may gain access to certain information which
may be considered Proprietary and/or Confidential to Client or third
parties.   Such information includes without limitation, information related to
patents, research, development, computer software, designs or processes,
pricing, trade secrets, customer lists and technical and business information
and know-how of  Booz Allen  and/or  of  Client  ("Proprietary
and/or  Confidential Information"). Subcontractor agrees to safeguard and hold
in strictest confidence all Proprietary and/or Confidential Information. All
such Proprietary and/or Confidential Information shall remain the property of
Booz Allen (or Client or third party as the case may be).  No right or license,
express or implied, is granted by this Subcontract in any Proprietary and/or
Confidential Information.

 
 
B.
If  during  the  performance  of  this  Subcontract,  Subcontractor  is  provided  access  to
Booz Allen’s computers, computer systems, and  information systems (including,
but  not limited to e-mail, internet, intranet), (collectively “computer
business systems”), then Subcontractor agrees to treat information received from
these computer business systems as Proprietary and/or Confidential. Access to
these computer business systems may be withdrawn at any time, with or without
reason, with or without notice. Booz Allen reserves the right to monitor usage
of its computer business systems. Subcontractor agrees that it will use Booz
Allen’s  computer business systems in  an  appropriate manner,
will  not  violate  the security of proprietary/confidential information of Booz
Allen and its Client, and will not use these computer business systems in a
manner inconsistent with this Subcontract. Subcontractor shall inform its
employees who are given access to these computer business systems of the
restrictions contained in this paragraph and shall obtain such employees’
written agreement that they will be bound by the restrictions contained in this
paragraph. If requested  by  Booz Allen,  Subcontractor will  provide  Booz
Allen  copies  of  its  employees written agreements.



 
C.
Subcontractor recognizes that its violation of this Article 2.2 may give rise to
irreparable injury to Booz Allen, inadequately compensable in damages, and that,
accordingly, Booz Allen may immediately terminate this Subcontract for default,
in whole or in part, and seek and obtain reasonable, injunctive relief from the
breach of Subcontractor’s obligations under this Article, in addition to any
other legal remedies which may be available

 
 
D.
Subcontractor agrees not to make use of nor disclose to third parties any
Proprietary and/or Confidential Information except in performance hereunder or
as expressly authorized in writing by Booz Allen or, where Client’s Proprietary
and/or Confidential Information is being used or disclosed, by Booz Allen and
Client. Subcontractor’s obligations under the terms of this provision as it
relates to Booz Allen Proprietary and/or Confidential information, shall survive
three years beyond the expiration or termination of this Subcontract.
Subcontractor’s obligations under the terms of this provision as it relates to
Client or third party Proprietary and/or Confidential information, shall survive
indefinitely beyond the expiration or termination of this Subcontract or such
shorter period as specified by the Client or third party.

 

 
 
Page 8 of 242

--------------------------------------------------------------------------------

 
 
 
E.
Notwithstanding anything contained in paragraphs A and B above, Subcontractor
shall not be liable for any release or use of any information if Subcontractor
can demonstrate by written evidence that the information:

 
 
1.
is part of the public domain through no fault of Subcontractor; or

 
2.
is in Subcontractor’s rightful possession at the time of receipt thereof; or

 
3.
is known to Subcontractor independently of Booz Allen and Client and from a
source other than one having an obligation of confidentiality to Booz Allen or
Client; or

 
4.
is independently developed by Subcontractor without violation of this or any
other agreement.

 
5.
is disclosed by Subcontractor by order of a court, after the Subcontractor
promptly notifies Booz Allen and provides Booz Allen an opportunity to oppose
such order.

 
 
F.
Upon Booz Allen’s written approval, Subcontractor shall require its lower-tier
Subcontractors or Consultants to execute a subcontract or a nondisclosure
agreement which contains language substantially similar, as applicable, to that
set forth in Article 2.2.

 


 
G.
Subcontractor shall  comply  with  any  stricter  non-disclosure/safeguarding
of  information obligations of Prime Contract or as may become necessary in
performance of this Subcontract.

 


ARTICLE 2.3  IN-PROCESS TECHNICAL REVIEW


Subcontractor’s performance of the Work shall be subject to in-process technical
review by the Booz Allen Technical Representative or such other person(s) as may
be designated in writing by Booz Allen, provided such actions are not
unreasonable and do not interfere with the progress of the Work.
 


ARTICLE 2.4  INSPECTION AND ACCEPTANCE OF DELIVERABLES


All materials furnished and services performed hereto shall be subject to
inspection and testing by Booz Allen, its agents and by its client.  Inspection
and acceptance under this Subcontract shall be
governed  by  the  applicable  inspection  and  acceptance  FAR  clause(s)  identified  in  Part  3.0,
depending on the type of work identified in the Task Order or Subcontract except
that Booz Allen’s acceptance of the Work shall not occur until successful
completion of testing and acceptance of the same by Client.
 


ARTICLE 2.5 RISK OF LOSS AND DAMAGE
 
Risk of loss and damage shall remain with Subcontractor until final acceptance
by Booz Allen, notwithstanding Booz Allen’s physical possession of the Work.
 

 
Page 9 of 242

--------------------------------------------------------------------------------

 
 
 
ARTICLE 2.6 PASSAGE OF TITLE


Title to all articles delivered hereunder shall pass to Booz Allen upon final
acceptance, unless this Subcontract specifically provides elsewhere for earlier
passage of title, regardless of when or where Booz Allen takes physical
possession.
 


ARTICLE 2.7  WARRANTY


 
A.
Subcontractor warrants that it has all rights necessary to fulfill the
requirements of  this Subcontract and represents and warrants that it shall
perform the services provided under this Subcontract with a degree of skill,
care and judgment which is in accordance with the highest professional standard
in the industry, and with personnel who meet the applicable labor category
qualifications.

 
Subcontractor further warrants that services to be performed will be in strict
accordance in all respects with this Subcontract and all applicable requirements
of the Prime Contract, including scope, duration and limitation periods
applicable to any prime contract warranties and/or the Client’s post-acceptance
rights.
 


 
B.
Subcontractor warrants that none of the goods or services purchased or provided
(including software and all forms of written materials), under this Subcontract,
infringes or violates any patent, copyright, trademark, service mark, trade
secret, or other proprietary interest of any third party.

 
The following clauses ONLY apply for subcontracted work performed outside of the
United States.
 


 
C.
Subcontractor warrants  that  all  information supplied  by  Subcontractor
to  Booz  Allen  is complete, truthful, and accurate, and that Subcontractor
shall not obtain on Booz Allen's behalf or provide to Booz Allen any information
which is not legally available in the Territory (as such term is defined in a
Task Order) or which is procurement-sensitive, proprietary, or classified where
there is reason to believe that possession of such information is unauthorized,
illegal or unethical.

 


 
D.
Subcontractor warrants that in performing the duties required under this
Subcontract, it will comply with the laws, regulations, and administrative
requirements of the Territory (and will not act in a manner inconsistent with,
or penalized under, United States law), and shall take no action which would
subject Booz Allen to penalties under United States or Territory laws,
regulations, and administrative requirements.

 


 
E.
Subcontractor warrants that in providing its services to Booz Allen,
Subcontractor is fully qualified to assist Booz Allen under the
laws,   regulations, and administrative requirements
of  the  Territory,  and  that,  to  the  extent  required  by  applicable  law,  regulation,  or
administrative
requirement,Subcontractor  has  obtained  licenses  or  completed  such
registrations in the Territory as may be necessary or required to perform the
duties of Subcontractor as set forth in this Subcontract.

 


 
F.
Subcontractor warrants that, in connection with the Work provided to Booz Allen
hereunder, it has not and will not make any payments, gifts or other forms of
consideration, or make any offers or promises of payments, gifts or other forms
of consideration, of any kind, directly or
indirectly,  to  any  official,  employee  or  agent  of  the  Government  or  any  state-owned
enterprise, public international organization, candidate for public office,
members of a royal family, members of a political party, or an officer,
director, or employee, or an affiliate of Client.


 
Page 10 of 242

--------------------------------------------------------------------------------

 
 
    G.
Subcontractor warrants that it has not and will not pay or tender, directly or
indirectly, any commission, finder’s or referral fee to any person or firm in
connection with the Work rendered to or its activities on behalf of Booz Allen.

 


 
H.
Subcontractor warrants that in respect of any business for which Subcontractor
provides or may have provided Work to Booz Allen hereunder, Subcontractor has
not paid, offered,  or agreed to pay any political contributions or donations.

 

 
ARTICLE 2.8 INTELLECTUAL PROPERTY
 
A.   Subcontractor submitted to the Government/Client a Data Rights Assertion
Table dated April 28, 2009 for the purpose of protecting Subcontractor's
intellectual property on the JIEDDO WRITE program which has since been renamed
the JIST program after its transfer to DCGS-A. Subcontractor hereby re-asserts
that the Government/Client's rights to use, release, or disclose the technical
data and computer software described in such Data Rights Assertion Table dated
April 28, 2009 should be restricted.

 
B.   Subcontractor granted to the Government/Client a perpetual, limited,
non-transferable, non- sublicensable, and non-exclusive license to certain
Licensed Product pursuant to a Cogility Software Corporation License Agreement
between Subcontractor and the Government/Client dated September 12, 2011.
Nothing in this Agreement shall be deemed to amend or modify such Cogility
Software Corporation License Agreement.
 

 
C. Subcontractor has been notified by the U.S. Patent Office that Subcontractor
will soon be granted a patent or patents in regard to, among other things, a
"System and Method For Temporal Correlation of Observables"; see U.S. Patent
Office Docket No.: 008889P002. Subcontractor hereby asserts that the
Government/Client's rights to use, release, or disclose the technical data and
computer software evidenced by such patent or patents should be restricted
outside of the JIST program.
 

D.  Subject to and without limiting the generality of Article 2.8A, 2.8B, and
2.8C above:
 


(1) It is understood that certain copyrighted technical data/ software which may
be supplied by the Subcontractor will need to be protected, and a Data Rights
Assertion Table will be provided on a Task Order Basis to specify the subject
software requiring such protection. In addition to the Government’s/Client’s
rights in data, inventions and computer software, and computer software
documentation, Booz Allen will be granted any additional rights in such
Technical Data or Software that are deemed necessary for the purposes of testing
the deliverable prior to submission to the government client to ensure that the
deliverable is meeting all the client's specifications, and to prepare
derivative works, and to make and distribute authorized copies of the data and
software that are consistent with the terms and conditions of task orders and
purchase agreements which may be issued to the Subcontractor pursuant to this
subcontract. Subcontractor shall not deliver, and shall not incorporate into any
deliverable, any third party data protected by copyright or similar right.

 
Page 11 of 242

--------------------------------------------------------------------------------

 

 
(2) The parties expressly agree that all original works of authorship fixed in
any tangible form, including software improvements, enhancements, derivative
works and mask works, whether specially ordered or commissioned, made by
Subcontractor alone or jointly with others in the performance of this Agreement
or any Task Order issued under this Agreement, are hereby assigned, conveyed and
transferred to the Federal Government.


(3) Subcontractor shall remain the sole and exclusive owner of any and all other
intellectual property rights and interests which are owned or controlled by
Subcontractor. However, Subcontractor must identify any intellectual property
that it intends to deliver (or embody or include in a development or
deliverable) under this Agreement with restrictions on the Federal Government’s
and Prime Contractor’s right to use, release or disclose.
 


ARTICLE 2.9  PRESERVATION, PACKING, PACKAGING, AND MARKING
 


Preservation, packing, packaging, and marking for shipment of all products and
materials ordered hereunder shall be in accordance with any applicable Prime
Contract requirements or, if none, the best commercial practice and adequate to
ensure both acceptance by common carrier and safe transportation at the most
economical rate.
 


ARTICLE 2.10  TERMINATION


 
A.
Booz Allen may terminate this Subcontract, in whole or in part, for default
based upon any of the following default conditions:

 
1.         Subcontractor fails to fulfill any of its obligations hereunder;
2.         Subcontractor  fails  to  make  progress,  so  as  to  endanger  performance  of  this
Subcontract.
3.         Subcontractor  fails   to   provide  written  assurances  of   performance  after  such
assurances are requested by Booz Allen,
4.         Subcontractor or  its  employees or  agents engage in  conduct
in  violation of  laws applicable to fraud or public contracting in performance
of this Subcontract.
5.         The cessation of Subcontractor’s operations in the normal course of
business; or
6.         Insolvency of Subcontractor or the entering into or filing by or
against Subcontractor of a petition, arrangement, or proceeding seeking an order
for relief under the bankruptcy laws of the United States, a receivership for
any of the assets of the Subcontractor, a composition with or assignment for the
benefit of creditors, a readjustment of debt, or the dissolution or liquidation
of Subcontractor.
7.         Booz  Allen’s  good  faith  determination  that  Subcontractor  and/or  any  Affiliated
Person, has breached its Representations and Warranties as set forth in Article
2.37 and/or otherwise has committed a violation of the FCPA and/or any other
applicable anti-bribery laws   and/or any Affiliated Person has been named,
appointed, or otherwise becomes a Foreign Official
8.        
Subcontractor  fails  or  refuses  to  promptly  furnish  any  anti-bribery  non-violation
certification as may be requested by Booz Allen.

 
Page 12 of 242

--------------------------------------------------------------------------------

 
 
 
 
B.
 
 
 
C.
 
D.
 
E. 
Booz Allen shall notify Subcontractor in writing of the default condition and,
to the extent such condition is curable, shall allow Subcontractor seven (7)
calendar days (or less time to the extent dictated under the circumstances)
within which to effect a cure. If the condition is cured within the allowed
period, this Subcontract shall remain in full force and effect.  If the default
condition remains uncured beyond the allowed period or is otherwise deemed
uncurable, Booz Allen may terminate this Subcontract, in whole or in part by
written notice of termination to Subcontractor.
 
Additionally, Booz Allen may terminate this Subcontract, in whole or in part,
for its convenience.
 
All notices of termination shall, at a minimum, state the basis for termination,
and the date upon which such termination will become effective.
 
Upon termination of this Subcontract for any reason, and except as otherwise
directed by Booz Allen, Subcontractor shall:
 

 
1.
Stop Work under this Subcontract on the date and to the extent specified in the
notice of termination,

 
 
2.
 
3.
Terminate all Work to the extent that they relate to the
performance      of    any    Work terminated by the notice of termination, and
 
Transfer all Work in progress which is included in the terminated Work to Booz
Allen.

           
ARTICLE 2.11  INDEMNITY


 
A.
Subcontractor  agrees  to  indemnify  and  save  harmless  Booz
Allen,  its  subsidiaries  and affiliates, their officers, directors, agents,
and employees from and against any and all third party claims (including Client
claims and/or Subcontractor employee claims), liability, loss, expenses, suits,
damages, judgments, demands, credits, fines, penalties and costs, (and any Booz
Allen reasonable legal and professional fees and expenses) arising out:

 
 
1.
The acts or omissions of Subcontractor, its employees, officers, directors,
agents or its subcontractors;

 
2.
 
3.
Injury  or  death  to  persons,  including  officers,  directors,  employees,  agents  and
subcontractors of Subcontractor, or loss of or damage to property, or fines and
penalties which may result, in whole or in part, by reason of the buying,
selling, distribution, or use of any of the goods or services purchased or
provided under this Subcontract except to the extent that such injury, death or
damage is due to the negligence of Booz Allen;
False claims submitted or caused to be submitted, or misrepresentation of fact
or fraud, or violation of law, by Subcontractor, its employees, officers,
directors, agents or its subcontractors;

 
4.
Violation   by   Subcontractor,   its   employees,   officers,   directors,   agents   or   its
subcontractors, of nondisclosure obligations under Article 2.2 of this
Subcontract; or

 
5.
Violation   by   Subcontractor,   its   employees,   officers,   directors,   agents   or   its
subcontractors, of Export Control obligations under Article 2.30 of this
Subcontract.

 
 
B.
Subcontractor shall defend and settle at its sole expense all suits or
proceedings arising out of the foregoing, provided that Subcontractor has notice
or is given prompt notice of such claim or suit and, further, that Subcontractor
shall be given necessary information, reasonable assistance (at Subcontractors
expense) and the authority to defend such claim or suit. Subcontractor shall not
settle, compromise or discharge any pending or threatened suit, claim or
litigation, arising out of, based upon, or in any way related to this
Subcontract and to which Booz Allen is or may reasonably be expected to be a
party, unless and until Subcontractor has obtained a written agreement, approved
by Booz Allen (which shall not be unreasonably withheld) and executed by each
party to such proposed settlement, compromise or discharge, releasing Booz Allen
from any and all liability.


 
Page 13 of 242

--------------------------------------------------------------------------------

 
 
 
The following indemnification terms and conditions shall apply whenever
Subcontractor is required to travel to a Hazard/Danger Zone as identified by the
U.S. Department of State website at http://www.state.gov.  Acceptance of the
following terms and conditions, without exception of any kind, is required prior
to subcontractor travel.


 
C.
Booz Allen assumes no responsibility for the security or safety of Subcontractor
employees or agents under this Subcontract.  Subcontractor (and anyone claiming
through Subcontractor) hereby agrees to waive any and all claims against Booz
Allen arising from the death or injury of Subcontractor employees or agents or
damage to the property of Subcontractor and its employees or agents during the
performance of services under this Subcontract. Subcontractor agrees to
indemnify, defend, and hold harmless Booz Allen and Client, their officers,
directors, agents, and employees from and against any and all claims and
liability, loss, expenses, suits, damages, judgments, demands, and costs
(including reasonable legal and professional fees and expenses) arising out of
the death or injury of Subcontractor employees or agents or damage to the
property of the employees or agents of Subcontractor. The preceding
indemnification shall in no way diminish Subcontractor’s obligations under
Paragraph A above.


 
 
D.
Limitation  of  Liability  and
 Disclaimer:    NEITHER  BOOZ  ALLEN  NOR  ITS  OFFICERS, DIRECTORS, EMPLOYEES,
PARENTS, SUBSIDIARIES AND AFFILIATES (HEREINAFTER COLLECTIVELY, "THE BOOZ ALLEN
GROUP") SHALL HAVE ANY LIABILITY WITH RESPECT TO THEIR OBLIGATIONS HEREUNDER OR
OTHERWISE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES, INCLUDING WITHOUT LIMITATION, DAMAGES FOR LOSS OF USE, LOST PROFITS,
LOST SAVINGS OR OTHER FINANCIAL LOSS, EVEN IF THEY  HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  FURTHER, THE BOOZ ALLEN GROUP SHALL NOT HAVE ANY
LIABILITY TO SUBCONTRACTOR OR ANY OTHER PERSON IN CONNECTION WITH THE SERVICES
RENDERED PURSUANT TO THIS AGREEMENT, EXCEPT FOR ANY LIABILITY FOR LOSSES,
CLAIMS, DAMAGES OR LIABILITIES WHICH HAVE BEEN FINALLY DETERMINED IN ACCORDANCE
HEREOF TO HAVE RESULTED SOLELY FROM THE BOOZ ALLEN GROUP'S GROSS NEGLIGENCE OR
UNLAWFUL OR WILLFUL MISCONDUCT.  IN ANY EVENT, THE LIABILITY OF THE BOOZ ALLEN
GROUP TO
SUBCONTRACTOR  FOR  ANY  REASON  AND  UPON  ANY  CAUSE  OF  ACTION  SHALL  BE
LIMITED TO THE AMOUNT PAID TO BOOZ ALLEN BY THE CLIENT FOR THE SERVICES GIVING
RISE TO THE LIABILITY.  THIS LIMITATION APPLIES TO ALL CAUSES OF ACTION IN THE
AGGREGATE, INCLUDING WITHOUT LIMITATION, BREACH OF CONTRACT, BREACH OF WARRANTY,
NEGLIGENCE, MISREPRESENTATIONS, AND OTHER TORTS.   BOTH PARTIES AGREE THAT THE
FEES, REMEDIES, AND LIMITATIONS HEREIN FORM AN ESSENTIAL OF THE BARGAIN AND
REPRESENT AN EQUITABLE ALLOCATION OF RISKS BETWEEN THE PARTIES.

 


ARTICLE 2.12    INTELLECTUAL PROPERTY INDEMNITY

 
Page 14 of 242

--------------------------------------------------------------------------------

 

 
 
A.
Subcontractor  agrees  to  indemnify  and  save  harmless  Booz
Allen,  its  subsidiaries  and affiliates, their officers, directors, agents,
and employees from and against any and all third party claims (including Client
claims and/or Subcontractor employee claims) and related liability, loss,
expenses, suits, damages, judgments, demands, credits, fines, penalties and
costs (and any Booz Allen reasonable legal and professional fees and expenses)
arising out of the actual or alleged infringement or other violation of any
patent, copyright, trademark, service mark, trade secret, or other proprietary
interest of any third party resulting from Booz Allen’s use, distribution, sale,
sublicensing, or possession of the goods or services purchased or provided,
(including software and all forms of written materials) or from the use or
possession of said goods or services by Client; and Subcontractor shall defend
and settle at its sole expense all suits or proceedings arising out of the
foregoing, provided that Subcontractor has notice or is given prompt notice of
such claim or suit and, further, that Subcontractor shall be given necessary
information, reasonable assistance and the authority to defend or settle such
claim or suit.   Subcontractor shall not settle, compromise or discharge any
pending or threatened suit, claim or litigation, arising out of, based upon, or
in any way related to the subject matter of this Subcontract and to which Booz
Allen is or may reasonably be expected to be a party, unless and until
Subcontractor has obtained a written agreement, approved by Booz Allen (which
shall not be unreasonably withheld) and executed by each party to such proposed
settlement, compromise or discharge, releasing Booz Allen from any and all
liability.

 


 
B.
If  any  of  the  goods  or  services  provided  by  Subcontractor
hereunder  (including  without limitation software and all forms of written
materials), become the subject of a claim of infringement or violation of a
third party's intellectual property, privacy and/or proprietary rights,
Subcontractor shall, in addition to its indemnity obligations as set out above,
continue performance under this Subcontract at Booz Allen’s direction and at
Subcontractor’s own expense;

 


 
1.   Procure for Booz Allen and Client the right to continue use and
distribution of the infringing goods or services or,

 
2.   Modify the goods or services in a manner that complies with this
Subcontract and which are non-infringing, or

 
3.   Replace  them  with  equivalent,  non-infringing  counterparts  that  are  otherwise
acceptable under the Subcontract, or
4. Refund to Booz Allen all monies paid for the infringing goods and services
and any costs or damages incurred or suffered by Booz Allen caused by such
infringement. The remedies provided in this clause are cumulative and not
exclusive.

 
 
C.
All representations and warranties of Subcontractor’s contractors and suppliers
together with their service warranties and guarantees, if any, shall run to Booz
Allen and Client.

 


ARTICLE 2.13  INSURANCE (domestic)
 


 
A.
Subcontractor will  procure and maintain the following insurance coverage
with  insurers carrying a current A. M. Best Rating of AX or better. Insurance
carriers with lower ratings are subject to review and acceptance by Booz Allen,
which will not be unreasonably withheld Subcontractor shall include all of its
lower-tier Subcontractors or Consultants as insureds
under   its   policies  and/or  require   any   Subcontractors  or   Consultants  to   meet   the
requirements cited below:

 


1.           Commercial General Liability Insurance

 
Page 15 of 242

--------------------------------------------------------------------------------

 

 
 
i.
Limit:
No less than $1 Million combined single limit for bodily injury and/or property
damage per occurrence, $2 Million in the aggregate.

 


 
ii.
Extensions:
Contractual Liability, Premises/Operations, Products/Completed Operations, Broad
Form Property Damage.

 
 
♦  Booz Allen Hamilton Inc, its officers and employees shall be named as an
additional insured.   A Waiver of Subrogation shall be obtained from the General
Liability insurance carrier in favor of Booz Allen Hamilton Inc.

 


2.   Automobile Liability Insurance
 
i.
Limit:
No less than $1 Million combined single limit for bodily injury and/or property
damage per occurrence.

 
ii
Extensions: Policy shall apply to all vehicles including owned, leased, hired
and non-owned used  in  connection with  the  Work.    Booz Allen  Hamilton
Inc.,  its officers and employees shall be named as an additional insured.

 


3.    Statutory Workers’ Compensation and Employers’ Liability (EL)
i.      Limit:     No less than $1 Million (EL) per occurrence.
 
 
♦  Waiver of Subrogation shall be obtained from the Workers’ Compensation
insurance carrier in favor of Booz Allen Hamilton Inc.

 


4.   Professional Liability (Errors & Omissions)
i.  Limit:   No Less than $1 Million per claim
 


5.    All-Risk Property
i. Limit:  Value of Personal Property
ii.  Extensions: Replacement Cost, Valuable Papers Coverage
 
 
♦ Subcontractor is responsible for insuring all of its own property and/or
Property/equipment  owned  by  Booz Allen  and/or  the  Client  in  its  care,
custody and control. When applicable, Booz Allen Hamilton Inc. and/or client are
to be named as a Loss Payee (s) on Subcontractor’s All-Risk Property insurance
policy.

 
6.   Defense Base Act (DBA), if work is to be performed outside U.S.
i.  Limit:Defense Base Act Benefits
ii.  Coverage  must  be  purchased  through  authorized  carrier  per  Department  of
Labor, or sole source program, if applicable
 
 
B.
The insurance required by this clause shall not be canceled, materially changed,
reduced in coverage or in limits except after 30 days written notice has been
given to Booz Allen.  Any deductibles or self-insured retentions are the
responsibility of Subcontractor.

 


 
C.
If any of the aforementioned insurance policies are written on a claims-made
basis, the
Subcontractor  warrants  that  continuous  coverage  will  be  maintained  or  an  extended
discovery period will be exercised for a period of two years beginning from the
time this Work is completed.

 


 
D.
Prior to the commencement of Work, and thereafter upon policy expiration,
Subcontractor shall provide certificates of insurance to Booz Allen evidencing
the insurance required under this clause specifying additional insured status
and waiver of subrogation where applicable.


 
Page 16 of 242

--------------------------------------------------------------------------------

 
 
 
 
E.
The approval of the insurance by Booz Allen shall not relieve or decrease the
liability of the Subcontractor. It is understood that Booz Allen does not in any
way represent that the insurance or the limits of insurance specified herein are
sufficient or adequate to protect the Subcontractor’s interest or liabilities.

 
ARTICLE 2.14  CLAIMS RELATED TO PRIME CONTRACTS


If a decision is made by the contracting official of Client, and such decision
pertains to the subject matter of this Subcontract and is binding on Booz Allen,
then such decision also shall be binding upon Subcontractor with respect to such
matter. If, as a result of any such decision, Booz Allen is unable to obtain
payment or reimbursement from Client, or is required to refund or credit to
Client, any amount with respect to any item or matter. Subcontractor shall, on
demand, promptly pay or repay such amount to Booz Allen. Booz Allen’s maximum
liability for any matter connected with or related to this Subcontract which was
properly the subject of a claim is the amount of Booz Allen’s recovery from the
Client for that claim.
 
ARTICLE 2.15  HEADINGS


Headings and captions in this Subcontract are to facilitate reference only, do
not form a part of this
Subcontract, and shall not in any way affect the interpretation hereof. ARTICLE
2.16  NOTICE TO BOOZ ALLEN OF DELAYS
If Subcontractor encounters difficulty in meeting performance requirements,
anticipates difficulty in
complying with this Subcontract's delivery schedule or dates, or has knowledge
that any actual or potential situation is delaying, or threatens to delay the
timely performance of this Subcontract, Subcontractor shall immediately notify
Booz Allen in writing, giving pertinent details.  This notification shall be
informational only, and compliance with this provision shall not be construed as
a waiver by Booz Allen of any delivery schedule or date or of any rights or
remedies.
 
ARTICLE 2.17  SUBCONTRACT AND ASSIGNMENT


 
A.
Subcontractor shall not subcontract all or any portion of this Subcontract
without Booz Allen's prior written approval.

 
 
B.
Subcontractor may not assign, novate, or transfer, by operation of law or
otherwise, this Subcontract, in whole or in part, without the prior written
approval of Booz Allen. For purposes of this Subcontract, an assignment shall be
deemed to occur upon the earlier of the announcement or consummation of any of
the following: a merger, consolidation, sale or acquisition of a party or any
division or component of Subcontractor; the sale of all or substantially all of
the assets of Subcontractor; or the acquisition of a controlling interest in the
stock of Subcontractor. Any assignment, novation, or transfer not in accordance
with this Article shall be a material breach of this Subcontract, which shall
entitle Booz Allen to terminate this Agreement immediately. Payments, whether to
Subcontractor or any assignee, shall be subject to setoff or recoupment for
claims under this Subcontract which Booz Allen may have against Subcontractor,
however arising.

 
ARTICLE 2.18  MODIFICATIONS


Neither this Subcontract nor any term, condition, or provision hereof, may be
altered, changed, or modified in any manner whatsoever except upon the mutual
agreement of both parties evidenced by

 
Page 17 of 242

--------------------------------------------------------------------------------

 
 
a modification to the Subcontract that is signed by both parties, with the
exception of a unilateral modification by Booz Allen.  Such unilateral
modifications are authorized to increase Ceiling Values, to issue incremental
funding and/or Award Fee if applicable, to make changes in accordance with the
Changes or other clauses in the Prime contract or this Subcontract, to issue
line item corrections, to exercise option periods, terminations and changes of a
purely administrative nature.
 


ARTICLE 2.19 PUBLIC RELEASES
 


No news release, public announcement, or advertising material, regardless of
media, pertaining to this Subcontract, the Work, or the relationship between the
parties hereto in any manner whatsoever shall be issued by Subcontractor without
the prior review and written consent of Booz Allen.
 


ARTICLE 2.20  COMMUNICATIONS WITH CLIENT
 


Subcontractor is expressly prohibited from communicating with Client personnel
with respect to the Prime Contract and/or Subcontract management issues,
pricing, payments, specific tasking or Subcontractor’s performance under tasks
related to this Subcontract, without the prior consent of Booz Allen, or as
otherwise agreed by the parties.   However, nothing in this Article 2.20 shall
be construed to restrict (1) the discussion of day-to-day operational issues, or
(2) limit Subcontractor’s communications with Client personnel pursuant to FAR
52-203-6. Any authorized communications, other than those expressly provided for
herein, between Subcontractor’s personnel and Client personnel shall be
conducted in the presence of Booz Allen’s Technical Representative or other
authorized representative unless otherwise agreed by the parties.
 


ARTICLE 2.21  NOTICES
 


Any notice or other communication required hereunder shall be in writing and
shall be sufficiently given if personally delivered or sent by confirmed
electronic mail, confirmed facsimile, confirmed overnight delivery, or by first
class mail, return receipt requested, postage prepaid, and addressed to the
other party at its respective address or facsimile number (as applicable) shown
in Article 1.09, “Subcontract Administrator.”  Any notice provided hereunder
shall be deemed to have been given and received as shown below:
 
Type of Delivery
Given and Received
Personally delivered
Immediately upon delivery
By electronic mail
Upon confirmation but no later than 24 hours after transmission
Facsimile
04 hours after transmission
Mailed by Overnight Delivery
24 hours after mailed
First Class Mail (Return Receipt)
72 hours after mailing



ARTICLE 2.22 CHANGES (Firm Fixed Price)
 
 
A.
Booz Allen may, by written notice to Subcontractor at any time before completion
of any Task
Order,  make  changes  within  the  general  scope  of  the  Task  Order  in  any  one  of  the
following:

 
1.           Drawings, designs or specifications;
2.           Description of services to be performed;
3.           Time of performance (e.g. hours of the day, days of the week);
4.           Place of performance of the services.

 
Page 18 of 242

--------------------------------------------------------------------------------

 
 
 
 
B.
If any such change causes a material increase or decrease in any hourly rate or
the not-to- exceed price, or the time required for the performance of the Task
Order, Booz Allen shall make an equitable adjustment in the hourly rates or
delivery schedule, or both, and shall modify the Task Order not-to-exceed
price.  Subcontractor must have notified Booz Allen in writing of any request
for such adjustment within twenty (20) calendar days from the date of such
notice from Booz Allen or from the date of any act of Booz Allen which
Subcontractor considers to constitute a change.

 


 
C.
Failure to agree to any adjustment shall be a dispute under the Disputes clause
of this Subcontract.   However, Subcontractor shall proceed with the Work as
changed without interruption and without awaiting settlement of any such claim.

 


ARTICLE 2.23  SEVERABILITY
 


If any provision of this Subcontract is or becomes void or unenforceable by
force or operation of law, the other provisions shall remain valid and
enforceable.
 


ARTICLE 2.24 FORCE MAJEURE


 
A.
Neither party shall be responsible or liable for damages or loss for any failure
to comply with, or for any delay in performance of, the terms of this
Subcontract to the extent such failure or delay has not been contractually
assumed and arises from causes beyond the control and without the fault or
negligence of the performing party. Examples of these causes may include:

 


1.         Acts of God, or of the public enemy
2.         Acts of the Government in its sovereign (and not contractual)
capacity,
3.         Fires,
4.         Floods,
5.         Epidemics,
6.         Quarantine restrictions,
7.         Strikes,
8.         Freight embargoes,
9.         Unusually severe weather,
10.       Shortages of supplies or materials where such supplies or materials
were unobtainable from an alternate source.
11.       Acts of war or terrorism, or
12.       Domestic unrest.
 


In any such instance, however, the failure to perform must be beyond the control
and without the fault or negligence of the party or its agents, subcontractors
or suppliers. In all such events where performance is delayed or prevented, the
affected party shall nonetheless exert reasonable and diligent efforts to remove
said causes and resume performance hereunder.
 


 
B.
If failure or delay of performance resulting from a condition of force majeure
has or is expected to impact Booz Allen’s performance or delivery under the
Prime Contract, then Booz Allen may terminate the Subcontract for convenience
pursuant to this clause. However, if:

 


1.         The subcontracted supplies or services were obtainable from another
source, and
2.         Booz Allen ordered Subcontractor to purchase these supplies from
another source, and

 
Page 19 of 242

--------------------------------------------------------------------------------

 



 


 
3.         
Subcontractor  failed  to  comply  reasonably  with  this  order,  then  Booz
Allen  may terminate the Subcontract for default.
 


ARTICLE 2.25 ANTI-KICKBACK
 


The Anti-Kickback Enforcement Act of 1986 as referenced in FAR 52.203-7 is
hereby incorporated into this Subcontract as a condition of acceptance. If there
are reasonable grounds to believe that a violation, as described in paragraph
(b) of FAR 52.203-7 may have occurred, this suspected violation should be
reported to the Booz Allen EthicsFirst Hotline at 1-800-501-8755. Suspected
violations may be reported anonymously.
 


ARTICLE 2.26 CONFLICT OF INTEREST
 


As a material obligation hereunder, Subcontractor agrees to remain free of
obligations or restrictions that would create a conflict of interest or would
otherwise interfere with its obligations under this Subcontract. Subcontractor
agrees to immediately notify Booz Allen if, at any time during the term of this
Agreement, Subcontractor becomes aware that it has an actual or potential
conflict of interest, including without limitation a relationship of any nature
which may affect or which may reasonably appear to affect Subcontractor’s
objectivity or ability to perform the Work (“Conflict of Interest”).
 


Subcontractor agrees to use its best efforts to avoid, neutralize or mitigate
any identified Conflict of
Interest  to  the  satisfaction  of  Booz  Allen  and  Client  and  that  Booz
Allen  may  terminate  the Subcontract in whole or in part to the extent the
continuation of such work in Booz Allen’s good faith judgment: (1) would create
or perpetuate an actual, apparent, perceived or potential Conflict of Interest;
or (2) would create or perpetuate the appearance of an unfair competitive
advantage resulting from the work.   Booz Allen may setoff amounts due to
Subcontractor and/or equitably adjust the Ceiling Value or Funded Value, as the
case may be, to compensate Booz Allen for any delay, loss or damage resulting
from the Conflict of Interest.
 


ARTICLE 2.27 GOVERNMENT PROPERTY
 


Acquisition of any materials by Subcontractor to be charged to this Subcontract
must be approved in writing by Booz Allen reasonably in advance of
purchase.   The Subcontract will be amended to confirm that the acquisition of
materials has been authorized by Booz Allen, and to incorporate Government
Property Procedures to be followed.
 


All materials acquired by Subcontractor and charged to Booz Allen under this
Subcontract become the property of the Client. All software/code purchased,
provided, written, or developed under this contract for the use or ownership of
the Client, becomes the property of the Client.
 


ARTICLE 2.28 ORDER OF PRECEDENCE


In the event of an inconsistency in this Subcontract, unless otherwise provided
herein, the inconsistency shall be resolved by giving precedence in the
following order:
 


1.
Part 1.0
Schedule
2.
Part 4.0
Special Provisions
3.
Part 2.0
General Provisions
4.
Part 3.0
Government Provisions, unless stricter than any of the aforementioned parts of
this
   
agreement, in which case the stricter interpretation applies.
5.
Part 5.0
Statement of Work and/or Specifications


 
Page 20 of 242

--------------------------------------------------------------------------------

 
6.   Part 6.0

Attachments, including Task Orders, unless stricter than any of the
aforementioned parts of this agreement, in which case the stricter
interpretation applies. (e.g. stricter security clearance requirements.



 


ARTICLE 2.29  SURVIVABILITY
 


The terms of Article 2.2, “Nondisclosure,” Article 2.7, “Warranty”, Article
2.10(E), “Termination,” Article 2.11, “Indemnity,” Article 2.12, “Intellectual
Property Indemnity”, Article 2.14, “Claims Related to Government Prime
Contracts,” Article 2.15, “Headings,” Article 2.19, “Public Releases,” and
Article 2.20, “Communications with Client” and Article 2.33, “Disputes and
Choice of Law” shall survive the expiration or earlier termination of this
Subcontract, as well as such other provisions of this Subcontract, which, by the
nature of their terms, shall survive.
 


ARTICLE 2.30  EXPORT CONTROL


All parties shall comply with all applicable laws and regulations regarding
export-controlled items, including, but not limited to the U.S. International
Traffic in Arms Regulations (ITAR) and the Export Administration Regulations
(EAR), if necessary. Non-U.S. parties shall comply with U.S. reexport
regulations for U.S. export controlled items. Export controlled items, as used
in this clause, means items subject to either the EAR (15 CFR Parts 730-774), or
to the ITAR (22 CFR Parts 120-130). The term includes defense items, defined in
the Arms Export Control Act, 22 U.S.C. 2778(j)(4)(A), as defense articles,
defense services, and related technical data, and further defined in the ITAR,
22
CFR part 120 and Items as defined in the EAR as “commodities, software, and
technology,” terms that are also defined in the EAR, 15 CFR 772.1. Performance
under this Agreement is contingent upon Booz Allen obtaining and maintaining any
appropriate export authorization, as required.
 
 
ARTICLE 2.31 INDEPENDENT CONTRACTOR RELATIONSHIP AND SUBCONTRACTOR PERSONNEL
 
Subcontractor’s relationship to  Booz
Allen  shall  be  that  of  an  independent contractor and  this Subcontract
does not create an agency, partnership, or joint venture relationship between
Booz Allen and Subcontractor or Booz Allen and Subcontractor
personnel.  Personnel supplied by Subcontractor hereunder shall be deemed
employees of Subcontractor and shall not for any purposes be considered
employees or agents of Booz Allen.   Subcontractor assumes full responsibility
for the
actions  and  supervision  of  such  personnel  while  performing  services  under  this  Subcontract.
Booz Allen assumes no liability for Subcontractor personnel.
 
 
ARTICLE 2.32    STOP WORK ORDER
 
The Booz Allen Subcontract Administrator may, at any time, by written order to
Subcontractor, require Subcontractor to stop all, or any part of the Work called
for by this Subcontract for a period of ninety (90) days after the order is
delivered to Subcontractor, and for any further period to which Booz Allen may
extend. The order shall be specifically identified as a Stop Work Order issued
pursuant to this clause. Upon receipt of such a Stop Work Order, Subcontractor
shall comply with its terms and take all reasonable steps to minimize the
incurrence of costs allocable to the Work covered by the Stop Work Order during
the period of Work stoppage. Within a period of ninety (90) days after a Stop
Work Order is delivered to Subcontractor, or within any extension of that period
to which Booz Allen may extend, the Booz Allen Subcontract Administrator shall
either: A.Cancel the Stop Work Order, or

 
Page 21 of 242

--------------------------------------------------------------------------------

 

 
B.         Terminate the  Work covered by  the  Stop Work Order as  provided
in  the  “Termination”
clauses of this Subcontract.
 
 
ARTICLE 2.33  DISPUTES AND CHOICE OF LAW


Both parties shall attempt in good faith to resolve disputes arising hereunder.
Pending resolution of any dispute, Subcontractor agrees to proceed diligently
with the performance of this Subcontract. The Subcontract shall be governed by
the laws of the Commonwealth of Virginia, with the exception of its conflict of
laws provisions, and all controversies or disputes arising out of this
Subcontract shall be heard in either the Circuit Court of Fairfax County,
Virginia or the U. S. District Court for the Eastern District of Virginia,
Alexandria Division. Each party hereby waives any objections or right as to lack
of jurisdiction or venue, or inconvenient forum.
 
 
ARTICLE 2.34  WAIVER


Neither party shall be deemed to have waived any right or remedy unless such
waiver is made expressly and in writing.
 


ARTICLE 2.35  COMPLETE AGREEMENT


This Subcontract is the complete and exclusive statement of the understandings
between the parties with regard to the subject matter hereof, and supersedes in
its entirety any previous understandings between the parties, whether oral or
written.
 


ARTICLE 2.36  NOTIFICATION OF EMPLOYEE RIGHTS
 
Compliance with Federal Labor Law Notification Requirements. Subcontractor
certifies and agrees that it will post all notices informing employees of their
rights under federal labor laws as required by Executive Order 13496 –
“Notification of Employee Rights Under Federal Labor Laws” and Title 29, Part
471 – “Obligations of Federal Contractors and Subcontractors; Notification of
Employee Rights Under Federal Labor Laws” of the Code of Federal Regulations.”
Accordingly, 29 CFR Part 471
Appendix A to Subpart A is hereby incorporated by reference into this
Subcontract.
 


ARTICLE 2.37  COMPLIANCE WITH ANTI-BRIBERY LAW
 
A.         Subcontractor represents and warrants that it will take no action,
directly or indirectly, that would constitute a violation of the United States
Foreign Corrupt Practices Act of 1977, as amended from time to time (the
“FCPA”), any other applicable anti-bribery laws or regulations, or Booz Allen’s
Code of Ethics and associated Anti-Corruption Policy.  Specifically,
Subcontractor represents and warrants that neither it nor any of its officers,
directors, employees, representatives, contractors, designees, ultimate
beneficial owners or shareholders, nor any other party acting on its behalf,
will directly or indirectly make, offer, authorize, or promise to make any
Payment to obtain or retain any contract, business opportunity or other similar
benefit during the course of its performance hereunder the Subcontract:
 

 
Page 22 of 242

--------------------------------------------------------------------------------

 

 
1.  to or for the use or benefit of any Foreign Official;
 
2. to any other person where Subcontractor knows or has reason to know or
suspect that any part of such Payment will be directly or indirectly given or
paid by such other person, or will reimburse such other person, for any Payment
previously made or given to any Foreign Official when such Payment could not be
made directly in accordance with this Article 2.37; or
 
3. to any person where such Payment violates any laws, decrees, regulations or
policies having the force of law in the country or countries of such person or
applicable to such person or the laws of the United States of America.
 
B.           Definitions. For the purposes of this Article 2.37, the following
definitions shall apply:
 


 
1.   “Foreign  Official”  is  any  officer,  employee  or  representative  of  a  foreign
government (i.e., other than the United States) or any department, agency, or
instrumentality thereof, or of a "public international organization," any person
acting in an official capacity for or on behalf of a foreign government or
government entity or of a public international organization, any foreign
political party or party official, any member of a royal family, or any
candidate for foreign political office.   Foreign officials include not only
elected officials, but also consultants who hold government positions, employees
of companies owned by foreign governments, political party officials, and
officials of public international organizations.

 


 
2.  An “Affiliated Person” is any officer, director, or employee of, or owner of
any beneficial interest in or with respect to Subcontractor,

 


 
3.   A “Payment” is any monetary payment, loan, donation, gift, in-kind service,
or any other thing of value.

 


  C.   Subcontractor represents and warrants that unless disclosed to Booz Allen
in a separate written statement, neither Subcontractor nor any of its Affiliated
Persons are Foreign Officials nor have they been in the last five years.  If at
any time during the term of this Agreement, Subcontractor and/or any Affiliated
Person is named, appointed, or otherwise becomes a Foreign Official,
Subcontractor will notify Booz Allen in writing within three (3) business days.
 


  D.  Subcontractor represents and warrants that it (or its officers) has not
been convicted of, pleaded guilty to, or charged with any offence involving
fraud, corruption or bribery in any jurisdiction or country.
 


  E.   Subcontractor represents and warrants that it is fully qualified to
assist Booz Allen and is authorized to act in the capacity contemplated by the
Agreement in accordance with all applicable laws. Further, Subcontractor has
complied with any applicable registration and licensing requirements necessary
to carry out its performance hereunder.
 


  F.   Subcontractor agrees to immediately inform Booz Allen if a possible
violation of the FCPA, other applicable anti-bribery law, and/or Booz Allen’s
Code of Ethics or associated Anti-Corruption Policy has taken place. Further, if
any Foreign Official or any relative of such Foreign Official solicits, asks
for, or attempts to extort, any money or thing of value from Subcontractor, then
Subcontractor shall refuse such solicitation, request or extortionate demand,
and immediately report the event to Booz Allen.

 
Page 23 of 242

--------------------------------------------------------------------------------

 

 
G.  Subcontractor agrees that full disclosure of information relating to a
possible violation by Subcontractor of applicable law, including a violation of
the FCPA or any other applicable anti-bribery law, may be made by Booz Allen at
any time and for any reason to the U.S. Government, its agencies, and/or any
other Government or non-Government party.
 
Subcontractor warrants that it fully understands these provisions relating to
its business conduct and will ensure that it and all Affiliated Persons fully
understand and comply with these provisions.

 
ARTICLE 2.38 SERVICE CONTRACT ACT COMPLIANCE REQUIREMENT
 
This contract is subject to the Service Contract Act (SCA). Although the exact
places of performance are unknown. Labor categories may vary based upon
contractor employment policies and labor agreements.
 
For reference purposes, the current Aberdeen, MD wage determination has been
provided in Attachment 6.6. This list is neither inclusive nor indicative that
all listed categories may be required during contract performance. Consult the
Department of Labor (DOL) website at
<http://www.wdol.gov> f o r specific location w a g e determinations as appropriate.
 
 
Subcontractor is responsible for ensuring that the wage rates paid and fringe
benefits provided to personnel subject to the SCA meet or exceed the
corresponding minimum levels established by the DOL for the appropriate
occupational classification and corresponding geographical region for contract
performance (See Attachment 6.6). In the event that SCA employees perform work
in regions other than Aberdeen, MD , Subcontractor shall ensure that such
employees are being compensated in accordance with the corresponding regional
DOL Wage Determination. When performance is in a lower wage determination
location, Subcontractor is encouraged to propose rates commensurate with the
performance location on individual Task Orders.
 


Subcontractor hereby represents and certifies that it will comply with the
Service Contract Act and any applicable Wage Determination. Subcontractor agrees
to indemnify, defend, and hold harmless Booz Allen, its subsidiaries and
affiliates, and its officers, directors, and employees against any loss,
liability, injury, or damage, and associated costs and expenses (including
reasonable and necessary attorney’s fees), resulting from actions, claims,
demands, or suits asserted by third parties (including employees of
Subcontractor) to the extent caused by the actual or alleged violation of the
Service Contract Act by Subcontractor or its employees, or its subcontractors or
agents, in the performance
of the work under this agreement. The rights and obligations of the parties
under this clause shall survive the agreement’s termination, expiration, or
completion.
 


Booz Allen shall have the right to audit Subcontractor’s records in order to
ensure Subcontractor compliance with the Service Contract Act and any applicable
Wage Determination, as provided in this article.
 

 
Page 24 of 242

--------------------------------------------------------------------------------

 
 
 
PART 3.0 – GOVERNMENT PROVISIONS FIRM-FIXED-PRICE, LEVEL-OF-EFFORT, INDEFINITE
DELIVERY, INDEFINITE QUANITY
 


The following clauses set forth in the Federal Acquisition Regulation (FAR) and
agency acquisition regulation, as  amended  and  modified
below,  are  applicable as  indicated, to  this  Subcontract. Without limiting
the Subcontract provisions, the FAR clauses are incorporated by reference into
this Subcontract with the same force and effect as though set forth in full
text.  The dates of the FAR clauses incorporated by reference are the same as
the corresponding clause in the Prime Contract or higher-tier subcontract. The
following definitions shall apply to this Subcontract Part 3.0 except as
otherwise specifically provided.
 


3.1.           FAR CLAUSES A. DEFINITIONS
The following definitions apply unless otherwise specifically stated: "Booz
Allen " - the legal entity issuing this Subcontract.
"Purchasing Representative" – Booz Allen's authorized subcontract administrator.
"Subcontractor " - the legal entity which contracts with Booz Allen.
"This Subcontract" - this contractual instrument, including changes.
"Prime Contract" - the Government contract under which this Subcontract is
issued. "FAR" - the Federal Acquisition Regulation.
 


B.         FAR CLAUSES APPLICABLE TO THIS SUBCONTRACT
The clauses in FAR Subpart 52.2 referenced in subparagraph (1) and those clauses
referenced and checked in subparagraph (2) below, in effect on the effective
date of this Subcontract, are incorporated herein and made a part of this Order.
To the extent that an earlier version of any such clause is included in the
Prime Contract (or subcontract) under which this Subcontract is issued, the date
of the clause as it appears in such Prime Contract or higher-tier subcontract
shall be controlling and said version shall be incorporated herein. In all such
clauses, unless the context of the clause requires otherwise, the term
"Contractor" shall mean Subcontractor, the term "Contract" shall mean this
Subcontract, and the terms
"Government,"  "Contracting  Officer"  and  equivalent  phrases  shall  mean  Booz
Allen  and Booz
Allen's  Subcontract  Administrator,  respectively.  It  is  intended  that  the  referenced
clauses shall apply to Subcontractor in such manner as is necessary to reflect
the position of Subcontractor as a subcontractor to Booz Allen, to insure
Subcontractor's obligations to Booz Allen and to the United States Government,
and to enable Booz Allen to meet its obligations under its Prime Contract or
higher-tier Subcontract.
 
1.        The following clauses are applicable to this Subcontract:
 
FAR Reference
 
Title of Clause
52.202-1                       Definitions(Only if Subcontract exceeds
simplified acquisition threshold.)
52.203-3                       Gratuities (Only if Subcontract exceeds
simplified acquisition threshold.)
52.203-5      Covenant  Against  Contingent  Fees  (Only  if  Subcontract
for  non-commercial items exceeds simplified acquisition threshold.)
52.203-6                       Restrictions on Subcontractor Sales to the
Government (Only if Subcontract exceeds simplified acquisition threshold.)

 
Page 25 of 242

--------------------------------------------------------------------------------

 
 

 



 
FAR
Reference          Title of Clause
52.203-7           Anti-Kickback Procedures (Except subparagraph (c)(1)) (Only
if Subcontract exceeds simplified acquisition threshold.)
52.203-8           Cancellation, Rescission, and Recovery of Funds for Illegal
or Improper Activity (Only if Subcontract exceeds simplified acquisition
threshold.)
52.203-10         Price or Fee Adjustment for Illegal or Improper Activity (Only
if Subcontract exceeds simplified acquisition threshold.)
52.203-12         Limitation on Payments to Influence Certain Federal
Transactions (Only if Subcontract exceeds $100,000)
52.203-13      
  Contractor   Code   of   Business   Ethics   and   Conduct   (Only   if   Subcontract   for
noncommercial items exceeds $5,000,000)
52.203-14         Display of Hotline Poster(s) (Only if Subcontract for
noncommercial items exceeds $5,000,000, unless performed entirely outside of the
U.S.)
52.204-4           Printed  or  Copied  Double-Sided  on  Recycled  Paper  (Only  if  Subcontract  exceeds
simplified acquisition threshold.)
52.209-6           Protecting the Government's Interest when Subcontracting with
Contractors Debarred, Suspended, or Proposed for Debarment (Only if Subcontract
exceeds $30,000
52.211-5           Material Requirements (Only for non-commercial items)
52.211-15         Defense Priority and Allocation Requirements (Only if
Subcontract is issued under a rated order)
52.215-2           Audit  and  Records  –  Negotiation  (Only  if  Subcontract  for  non-commercial  items
exceeds simplified acquisition threshold.)
52.215-10         Price Reduction for Defective Cost or Pricing Data  (Rights
and obligations under this clause shall survive completion of the Work and final
payment under this Subcontract) (Only if Subcontract exceeds threshold for cost
or pricing data at FAR 15.403-4, unless exemption at FAR 15.403-1 applies.)
52.215-11       
 Price  Reduction  for  Defective  Cost  or  Pricing  Data  -  Modifications  (Rights  and
obligations under this clause shall survive completion of the Work and final
payment under this Subcontract) (Only if Subcontract exceeds threshold for cost
or pricing data at FAR 15.403-4, unless exemption at FAR 15.403-1 applies.)
52.215-12         Subcontractor Cost or Pricing Data (Only if Subcontract
exceeds threshold for cost or pricing data at FAR 15.403-4, unless exemption at
FAR 15.403-1 applies.)
52.215-13       
 Subcontractor  Cost  or  Pricing  Data  Modifications  (Only  if  Subcontract  exceeds
threshold for cost or pricing data at FAR 15.403-4, unless exemption at FAR
15.403-1 applies.)
52.215-14         Integrity of Unit Prices (excluding subparagraph (b)) (Only if
Subcontract for non- commercial items and requiring supplies exceeds simplified
acquisition threshold.)
52.215-15          Pension  Adjustments  and  Asset  Reversions  (Applicable  in  accordance  with  FAR
15.408(g))
52.215-18          Reversion  or  Adjustment  of  Plans  for  Postretirement  Benefits  (PRB)  Other  than
ensions (Applicable in accordance with FAR 15.408(j))
52.215-19         Notification of Ownership Changes (Applicable in accordance
with FAR 15.408(k))
52.219-8           Utilization of Small Business Concerns (If Subcontract
exceeds simplified acquisition threshold, unless performed entirely outside the
U.S. and its outlying areas.)
52.222-3           Convict Labor (Only if Subcontract exceeds micro-purchase
threshold)
52.222-4           Contract Work Hours and Safety Standards Act – Overtime
Compensation (Only if Subcontract for non commercial items exceeds $100,000)
(Only paragraphs (a) through (d) and Subcontractor agrees to include these
provisions in all lower-tier subcontracts)

 
Page 26 of 242

--------------------------------------------------------------------------------

 

FAR
Reference             Title of Clause

 
52.222-21    Prohibition of Segregated Facilities
52.222-26    Equal Opportunity (except (d) )
52.222-35    Affirmative Action for Special Disabled Veterans,   Veterans of the
Vietnam Era, and Other Eligible Veterans (Only if Subcontract exceeds $100,000)
52.222-36    Affirmative Action for Workers with Disabilities (If Subcontract
exceed or expected to exceed $10,000, unless both the performance of the work
and the recruitment of
workers  will  occur  outside  the  United  States,  Puerto  Rico,  the  Northern  Mariana
Islands, American Samoa, Guam, the U.S. Virgin Islands and Wake Island.)
52.222-37    Employment Reports on Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans (Only if Subcontract exceeds $100,000)
52.222-50    Combating Trafficking in Persons
52.222-54    Employment Eligibility Verification
52.223-6      Drug Free Workplace (Only if Subcontract exceeds simplified
acquisition threshold.)
52.223-14    Toxic  Chemical  Release  Reporting  (Only  if  Subcontract  for  non-commercial  items
exceed $100,000)
52.223-18    Contractor Policy to Ban Text Messaging While Driving (Only if
Subcontract exceeds micro-purchase threshold)
52.225-13            Restrictions on Certain Foreign Purchases
52.232-1              Payments
52.233-3              Protest After Award
52.244-6              Subcontracts for Commercial Items
52.247-63            Preference for U.S. Flag Air Carriers
52.248-1              Value Engineering (Only if non-commercial Subcontract
exceeds $100,000)
 


2.          The following clauses are applicable to this Subcontract if checked:
 
2.           The following FAR clauses are applicable to this Subcontract if
checked:

 
FAR Reference
Title of Clause
52.203-15
Whistleblower Protections
x
52.203-16
Preventing Personal Conflicts of Interest (DEC 2011)
x
52.204-2
Security Requirements
x
52.204-9
Personal Identity Verification of Contractor Personnel
x
52.204-10
Reporting Executive Compensation and First-Tier Subcontract Awards
 
52.204-11
ARRA Reporting Requirements
x
52.208-9
Contractor Use of Mandatory Sources of Supply or Services
 
52.211-6
Brand Name or Equal
x
52.211-11
Liquidated Damages –Supplies, Services, or Research and Development
 
52.215-17
Waiver of Facilities Capital Cost of Money
 
52.215-20
Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
   
Data
x
52.215-21
Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
   
Data – Modifications
x
52.215-23
Limitations on Pass-Through Charges
x
52.216-7
Allowable Cost and Payment
 
52.216-22
Indefinite Quantity
 
52.219-9
Small Business Subcontracting Plan (Only if Subcontract exceeds $550,000)
   
(Does not apply to small business concerns)
 
52.219-16
Liquidated Damages - Subcontracting Plan
x
52.218-28
Post-Award Small Business Program Representation


 
Page 27 of 242

--------------------------------------------------------------------------------

 
 

 
FAR Reference
Title of Clause

x x x x x x x x x x x
x x
x
 
x x
 
 
 
 
x x x x x X x x
 
 
 
 
 
 
 
x x
52.222-2
52.222-6
52.222-7
52.222-8
52.222-9
52.222-10
52.222-11
52.222-12
52.222-13
52.222-14
52.222-15
52.222-16
52-222-19
52.222-27
52.222-29
52.222-41
52.222-42
52.222-50
52-223-2
52.223-3
52.223-4
52.223-5
52.223-10
52.223-11
52.223-12
52.223-15
52.223-16
52.224-1
52.224-2
52.225-1
52.225-3
52.225-5
52.225-8
52.225-9
52.225-11
52.227-1
52.227-3
Payment For Overtime Premiums
Davis-Bacon Act
Withholding of Funds
Payrolls and Basic Records
Apprentices and Trainees
Compliance with Copeland Act Requirements
Subcontracts (Labor Standards) Contract Termination - Debarment
Compliance with Davis-Bacon and Related Act Regulations
Disputes Concerning Labor Standards
Certification of Eligibility
Approval of Wage Rates
Child Labor –Cooperation with Authorities and Remedies
Affirmative Action Compliance Requirements for Construction
Notification of Visa Denial
Service Contract Act of 1965, as Amended
Statement of Equivalent Rates for Federal Hires
Combating Trafficking in Persons
Affirmative Procurement of Biobased products Under Service and Construction
Contracts.
Hazardous Material Identification and Material Safety Data
Recovered Material Certification
Pollution Prevention And Right-To-Know Information
Waste Reduction Program
Ozone-Depleting Substances
Refrigeration Equipment and Air Conditioners
Energy Efficiency in Energy-Consuming Products
Standard For The Environmental Assessment of Personal Computer Products
Privacy Act Notification
Privacy Act
Buy American Act - Supplies
Buy American Act - Free Trade Agreements - Israeli Trade Act -
Trade Agreements
Duty-Free Entry
Buy American Act - Construction Materials
Buy American Act - Construction Materials under Trade Agreements
Authorization and Consent
Patent Indemnity
x x x
52.227-3
52.227-9
52.227-10
52.227-11
52.227-12
52.227-13
52.227-14
52.227-16
52.227-17
52.227-18
52.227-19
52.227-21
Patent Indemnity (Alt II)
Refund of Royalties
Filing of Patent Applications - Classified Subject Matter
Patent Rights - Ownership by the Contractor (Short Form)
Patent Rights - Ownership by the Contractor (Long Form)
Patent Rights - Ownership by the Government
Rights in Data - General
Additional Data Requirements
Rights in Data - Special Works
Rights in Data - Existing Works
Commercial Computer Software - Restricted Rights
Technical Data Declaration, Revision, and Withholding of Payment - Major


 
Page 28 of 242

--------------------------------------------------------------------------------

 
 
 
 

 
FAR Reference
Title of Clause

 
 
 
 
x x x x x x
 
 
 
 
 
x x x x
 
x x x
 
52.227-22
52.227-23
52.228-3
52.228-4
52.228-5
52.229-3
52.229-6
52.229-8
52.230-2
52.230-3
52.230-5
52.230-6
52.232-9
52.232-20
52.232-22
52.323-11
52.234-1
52.237-2
52.239-1
52.242-1
Systems
Major System - Minimum Rights
Rights to Proposal Data (Technical)
Worker's Compensation Insurance (Defense Base Act)
Worker’s Compensation and War-Hazard Insurance Overseas
 Insurance - Work on a Government Installation
Federal. State, and Local Taxes
Taxes—Foreign Fixed-Price Contracts
Taxes - Foreign Cost-Reimbursement Contracts
Cost Accounting Standards
Disclosure and Consistency of Cost Accounting Practices (delete paragraph (b))
Cost Accounting Standards - Educational Institutions
Administration of Cost Accounting Standards
Limitation on Withholding of Payments
Limitation of Cost
Limitation of Funds
Extras
Industrial Resources Developed Under Defense Production Act Title III
Protection of Government Buildings, Equipment, and Vegetation
Privacy of Security Safeguards
Notice of Intent to Disallow Costs
x x x x x x x x
 
 
x x x x x x x
52.242-3
52.242-4
52.242-13
52.242-15
52-242-15
52-242-17
52-243-3
52.243-6
52-245-1
52.245-2
52.245-9
52.246-1
52.246-2
52.246-4
52.246-5
52.246-6
52.246-7
52.246-8
52.246-9
52.246-23
52.246-24
52.246-25
Penalties For Unallowable Costs
Certification of Final Indirect Costs
Bankruptcy
Stop-Work Order
Stop-Work Order Alt 1 (APR 1984)
Government Delay of Work
Changes—Time and Materials or Labor Hours
Change Order Accounting (delete reference to the “Disputes” clause in the last
sentence)
Government Property
Government Property Installation Operation Services
Use and Charges
Contractor Inspection Requirements
Inspection of Supplies – Fixed-Price
Inspection of Services – Fixed-Price
Inspection of Services – Cost-Reimbursement
Inspection - Time-and-Material and Labor-Hour
Inspection of Research and Development - Fixed Price
Inspection of Research and Development – Cost Reimbursement
Inspection of research and Development (Short Form)
Limitation of Liability
Limitation of Liability – High-Value Items
Limitation of Liability - Services
 
x x x x
 
52.247-1
52.247-3
52.247-13
52.247-29
 
Commercial Bill of Lading Notations
Capability to Perform a Contract For the Relocation of a Federal Office
Accessorial Services –Moving Contracts
F.O.B. Origin


 
Page 29 of 242

--------------------------------------------------------------------------------

 
 



 
FAR Reference
Title of Clause

x x x X X x
 
x x X
52.247-30
52.247-34
52.247-43
52.247-44
52.247-48
52.247-52
52.247-55
52.247-61
52.247-65
52.247-64
52.247-64
52.247-64
F.O.B. Origin, Contractor’s Facility
F.O.B. Destination
F.O.B. Designated Air Carrier’s Terminal, Point of Exportation
F,O.B. Designated Air Carrier’s Terminal, Point of Importation
F.O.B. Destination –Evidence of Shipment
Clearance and Documentation Requirements –Shipments to DoD Air or Water Terminal
Transshipment Points
F.O.B. Point for Delivery of Government-Furnished Property
F,O.B.—Origin—Minimum Size of Shipments
F.O.B. Origin Prepaid Freight –Small Package Shipments
Preference for Privately Owned U.S.-Flag Commercial Vessels
Preference for Privately Owned U.S.-Flag Commercial Vessels - Alternate I
Preference for Privately Owned U.S.-Flag Commercial Vessels - Alternate II
x
52.247-68
Report of Shipment (Reship)
x x x x
52.248-1
52.248-1
52.248-1
52.251-1
52.253-1
Value Engineering - Alternate I
Value Engineering - Alternate II
Value Engineering - Alternate III G
overnment Supply Sources
Computer Generated Forms

 
3.The following FAR clauses are applicable to this Subcontract and are provided
in full text:


 
4.1403 – Contract Clause
 


 
(a) Except as provided in paragraph (b) of this section, the contracting officer
shall insert the clause at 52.204-10, Reporting Executive Compensation and
First-Tier Subcontract Awards, in all solicitations and contracts of $25,000 or
more.
 


(b) The clause is not required in –
 


(1) Classified solicitations and contracts; or.
 


(2) Solicitations and contracts with individuals.
 


52.204-10 – Reporting Executive Compensation and First-Tier Subcontract Awards.
As prescribed in 4.1403(a), insert the following clause:
 
Reporting Executive Compensation and First-Tier Subcontract Awards (Jul 2010)
(a) Definitions. As used in this clause:
 
“Executive” means officers, managing partners, or any other employees in
management positions.
 


“First-tier subcontract” means a subcontract awarded directly by a Contractor to
furnish supplies or
services  (including  construction)  for  performance  of  a  prime  contract,  but  excludes  supplier

 
Page 30 of 242

--------------------------------------------------------------------------------

 

 
agreements with vendors, such as long-term arrangements for materials or
supplies that would normally be applied to a Contractor’s general and
administrative expenses or indirect cost.
 


“Total compensation” means the cash and noncash dollar value earned by the
executive during the
Contractor’s preceding fiscal year and includes the following (for more
information see 17 CFR
 
229.402(c)(2)):
 


(1) Salary and bonus.
 


(2) Awards of stock, stock options, and stock appreciation rights. Use the
dollar amount recognized for financial statement reporting purposes with respect
to the fiscal year in accordance with the Statement of Financial Accounting
Standards No.
 
123 (Revised 2004) (FAS 123R), Shared Based Payments.
 


(3) Earnings for services under non-equity incentive plans. This does not
include group life, health, hospitalization or medical reimbursement plans that
do not discriminate in favor of executives, and are available generally to all
salaried employees.
 


(4) Change in pension value. This is the change in present value of defined
benefit and actuarial pension plans.
 


(5) Above-market earnings on deferred compensation which is not tax-qualified.
 


(6) Other compensation, if the aggregate value of all such other compensation
(e.g., severance, termination payments, value of life insurance paid on behalf
of the employee, perquisites or property) for the executive exceeds $10,000.
 


(b) Section 2(d) of the Federal Funding Accountability and Transparency Act of
2006 (Pub. L. No.
109-282), as amended by section 6202 of the Government Funding Transparency Act
of 2008 (Pub. L. 110-252), requires the Contractor to report information on
subcontract awards. The law requires all reported information be made public,
therefore, the Contractor is responsible for notifying its subcontractors that
the required information will be made public.
 


(c)(1) Unless otherwise directed by the contracting officer, by the end of the
month following the month of award of a first-tier subcontract with a value of
$25,000 or more, (and any modifications to these subcontracts that change
previously reported data), the Contractor shall report the following information
at http://www.fsrs.gov for each first-tier subcontract. (The Contractor shall
follow the instructions at http://www.fsrs.gov to report the data.)
 


 
(i) Unique identifier (DUNS Number) for the subcontractor receiving the award
and  for  the  subcontractor’s parent  company,  if  the  subcontractor has  a
parent company.
 


(ii) Name of the subcontractor.
 


(iii) Amount of the subcontract award. (iv) Date of the subcontract award.

 
Page 31 of 242

--------------------------------------------------------------------------------

 



 


 
(v) A description of the products or services (including construction) being
provided under the subcontract, including the overall purpose and expected
outcomes or results of the subcontract.
 


(vi)   Subcontract   number   (the   subcontract   number   assigned   by   the
 
Contractor).
 


(vii) Subcontractor’s physical address including street address, city, state,
and country. Also include the nine-digit zip code and congressional district.
 


(viii) Subcontractor’s primary performance location including street address,
city, state, and country. Also include the nine-digit zip code and congressional
district.
 


(ix) The prime contract number, and order number if applicable. (x) Awarding
agency name and code.
(xi) Funding agency name and code.
 


(xii) Government contracting office code.
 


(xiii) Treasury account symbol (TAS) as reported in FPDS.
 


(xiv)  The  applicable  North  American  Industry  Classification  System  code
 
(NAICS).
 


(2) By the end of the month following the month of a contract award, and
annually thereafter, the Contractor shall report the names and total
compensation of each of
the  five  most  highly  compensated  executives  for  the  Contractor’s  preceding
completed fiscal year at http://www.ccr.gov , if—
 


(i) In the Contractor’s preceding fiscal year, the Contractor received—
 


(A) 80 percent or more of its annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants) and cooperative agreements; and
 


(B) $25,000,000 or more in annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants) and cooperative agreements; and
 


(ii) The public does not have access to information about the compensation of
the executives through periodic reports filed under section 13(a) or 15(d) of
the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section
6104 of the Internal Revenue Code of 1986. (To determine if the public has
access to the compensation information, see the U.S. Security and Exchange
Commission                total                compensation                filings                at
http://www.sec.gov/answers/execomp.htm .)

 
Page 32 of 242

--------------------------------------------------------------------------------

 

 
(3) Unless otherwise directed by the contracting officer, by the end of the
month following the month of a first-tier subcontract with a value of $25,000 or
more, and annually thereafter, the Contractor shall report the names and total
compensation of each of the five most highly compensated executives for each
first-tier subcontractor for the subcontractor’s preceding completed fiscal year
at http://www.fsrs.gov , if—
 


 
(i) In the subcontractor’s preceding fiscal year, the subcontractor received—
 


(A) 80 percent or more of its annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants) and cooperative agreements; and
 


(B) $25,000,000 or more in annual gross revenues from Federal contracts (and
subcontracts), loans, grants (and subgrants) and cooperative agreements; and


(ii) The public does not have access to information about the compensation of
the executives through periodic reports filed under section 13(a) or 15(d) of
the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section
6104 of the Internal Revenue Code of 1986. (To determine if the public has
access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at http://www.sec.gov/answers/execomp.htm
.)
 


(d)(1) If the Contractor in the previous tax year had gross income, from all
sources, under $300,000, the Contractor is exempt from the requirement to report
subcontractor awards.
 


(2) If a subcontractor in the previous tax year had gross income from all
sources under $300,000, the Contractor does not need to report awards to that
subcontractor.
 


(e) Phase-in of reporting of subcontracts of $25,000 or more.
 


(1) Until September 30, 2010, any newly awarded subcontract must be reported if
the prime contract award amount was $20,000,000 or more.
 


(2) From October 1, 2010, until February 28, 2011, any newly awarded subcontract
must be reported if the prime contract award amount was $550,000 or more.
 


(3) Starting March 1, 2011, any newly awarded subcontract must be reported if
the prime contract award amount was $25,000 or more.
 


(End of clause)
 
 
52.219-8 UTILIZATION OF SMALL BUSINESS CONCERNS (DEVIATION 2009-O0009) MAY/2004
 


(a) It is the policy of the United States that small business concerns,
veteran-owned small business concerns, service-disabled veteran owned small
business concerns, HUBZone small business concerns, small disadvantaged business
concerns, and women-owned small business concerns shall
 

 
Page 33 of 242

--------------------------------------------------------------------------------

 

 
have the maximum practicable opportunity to participate in performing contracts
let by any Federal agency, including contracts and subcontracts for subsystems,
assemblies, components, and related services for major systems. It is further
the policy of the United States that its prime contractors establish procedures
to ensure the timely payment of amounts due pursuant to the terms of their
subcontracts with small business concerns, veteran-owned small business
concerns, service- disabled veteran-owned small business concerns, HUBZone small
business concerns, small disadvantaged business concerns, and women-owned small
business concerns.
 


(b) The Contractor hereby agrees to carry out this policy in the awarding of
subcontracts to the fullest extent consistent with efficient contract
performance. The Contractor further agrees to cooperate in any studies or
surveys as may be conducted by the United States Small Business Administration
or the awarding agency of the United States as may be necessary to determine the
extent of the Contractor's compliance with this clause.
 


(c) Definitions. As used in this contract—
 


"HUBZone small business concern" means a small business concern that appears on
the List of
Qualified HUBZone Small Business Concerns maintained by the Small Business
Administration.
 
 
"Service-disabled veteran-owned small business concern" (1) Means a small
business concern--

 
(i) Not less than 51 percent of which is owned by one or more service-disabled
veterans or, in the case of any publicly owned business, not less than 51
percent of the stock of which is owned by one or more service-disabled veterans;
and
 


(ii) The management and daily business operations of which are controlled by one
or more service-disabled veterans or, in the case of a service-disabled veteran
with permanent and severe disability, the spouse or permanent caregiver of such
veteran.
 


(2) Service-disabled veteran means a veteran, as defined in 38 U.S.C. 101(2),
with a disability that is service-connected, as defined in 38 U.S.C. 101(16).
 


“Small business concern" means a small business as defined pursuant to Section 3
of the Small
Business Act and relevant regulations promulgated pursuant thereto.
 


"Small disadvantaged business concern" means a small business concern that
represents, as part of its offer that it meets the criteria consistent with 13
CFR 124.1002—
 


(1) Not less than 51 percent of which is unconditionally and directly owned by
one or more socially and economically disadvantaged individuals who are citizens
of the United States, the management and daily business operations of which are
controlled by one or more socially and economically disadvantaged individuals;
and
 


(2) Where the concern is owned by one or more individuals, and each individual
represents that their net worth does not exceed $750,000 after taking into
account the applicable exclusions set forth at 13
CFR 124.104(c)(2).

 
Page 34 of 242

--------------------------------------------------------------------------------

 



 


 
"Veteran-owned small business concern" means a small business concern--
(1) Not less than 51 percent of which is owned by one or more veterans (as
defined at 38 U.S.C. 101(2)) or, in the case of any publicly owned business, not
less than 51 percent of the stock of which is owned by one or more veterans; and
 
(2) The management and daily business operations of which are controlled by one
or more veterans.
 
"Women-owned small business concern" means a small business concern--
 
(1) That is at least 51 percent owned by one or more women, or, in the case of
any publicly owned business, at least 51 percent of the stock of which is owned
by one or more women; and
 
(2) Whose management and daily business operations are controlled by one or more
women. (d) Contractors acting in good faith may rely on written representations
by their subcontractors regarding their status as a small business concern, a
veteran-owned small business concern, a service-disabled veteran-owned small
business concern, a HUBZone small business concern, a small disadvantaged
business concern, or a women-owned small business concern.
(End of clause)

 
52.219-25 SMALL DISADVANTAGED BUSINESS PARTICIPATION PROGRAM--DISADVANTAGED
STATUS AND REPORTING (DEVIATION 2009-O0009) APR/2008
 


(a) Disadvantaged status for joint venture partners, team members, and
subcontractors. This clause addresses disadvantaged status for joint venture
partners, teaming arrangement members, and subcontractors and is applicable if
this contract contains small disadvantaged business (SDB) participation targets.
The Contractor may accept self-representations of small disadvantaged status
from joint venture partners, teaming arrangement members, and subcontractors.
 


(b) Reporting requirement. If this contract contains SDB participation targets,
the Contractor shall report on the participation of SDB concerns at contract
completion, or as otherwise provided in this contract. Reporting may be on
Optional Form 312, Small Disadvantaged Business Participation Report, in the
Contractor's own format providing the same information, or accomplished through
using the Electronic Subcontracting Reporting System's Small Disadvantaged
Business Participation Report. This report is required for each contract
containing SDB participation targets. If this contract contains an individual
Small Business Subcontracting Plan, reports shall be submitted with the final
Individual Subcontract Report at the completion of the contract.
(End of clause)
 


52.222-49 SERVICE CONTRACT ACT--PLACE OF PERFORMANCE UNKNOWN MAY/1989
 


(a) This contract is subject to the Service Contract Act, and the place of
performance was unknown when the solicitation was issued. In addition to places
or areas identified in wage determinations, if any, attached to the
solicitation, wage determinations have also been requested for the following:
None. The Contracting Officer will request wage determinations for additional
places or areas of performance if asked to do so in writing by the Contractor.
 


(b) Offerors who intend to perform in a place or area of performance for which a
wage determination has not been attached or requested may nevertheless submit
bids or proposals. However, a wage determination shall be requested and
incorporated in the resultant contract retroactive to the date of contract
award, and there shall be no adjustment in the contract price.
(End of Clause)

 
Page 35 of 242

--------------------------------------------------------------------------------

 

 
52.223-7 NOTICE OF RADIOACTIVE MATERIALS JAN/1997
 


Specific fill-in information will be provided as appropriate on a Task Order
basis.
 


(a) The Contractor shall notify the Contracting Officer or designee, in writing,
TBD days prior to the delivery of, or prior to completion of any servicing
required by this contract of, items containing either
 


(1) radioactive material requiring specific licensing under the regulations
issued pursuant to the Atomic Energy Act of 1954, as amended, as set forth in
Title 10 of the Code of Federal Regulations, in effect on the date of this
contract, or
 


(2) other radioactive material not requiring specific licensing in which the
specific activity is greater than 0.002 microcuries per gram or the activity per
item equals or exceeds 0.01 microcuries.
 


Such notice shall specify the part or parts of the items which contain
radioactive materials, a description of the materials, the name and activity of
the isotope, the manufacturer of the materials, and any other information known
to the Contractor which will put users of the items on notice as to the hazards
involved (OMB No. 9000-0107).
 


(b) If there has been no change affecting the quantity of activity, or the
characteristics and composition of the radioactive material from deliveries
under this contract or prior contracts, the Contractor may request that the
Contracting Officer or designee waive the notice requirement in paragraph (a) of
this clause. Any such request shall –
 
(1) Be submitted in writing;
 
(2) State that the quantity of activity, characteristics, and composition of the
radioactive material have not changed; and
 
(3) Cite the contract number on which the prior notification was submitted and
the contracting office to which it was submitted.
 


(c) All items, parts, or subassemblies which contain radioactive materials in
which the specific activity is greater than 0.002 microcuries per gram or
activity per item equals or exceeds 0.01 microcuries, and all containers in
which such items, parts or subassemblies are delivered to the Government shall
be clearly marked and labeled as required by the latest revision of MIL-STD 129
in effect on the date of the contract.
 


(d) This clause, including this paragraph (d), shall be inserted in all
subcontracts for radioactive materials meeting the criteria in paragraph (a) of
this clause.
(End of Clause)
 






52.245-1 GOVERNMENT PROPERTY (DEVIATION -- DARS TRACKING # 2007-O0012) JUN/2007
 
(a) Definitions. As used in this clause

 
Page 36 of 242

--------------------------------------------------------------------------------

 

 
Acquisition cost means the cost to acquire a tangible capital asset including
the purchase price of the asset and costs necessary to prepare the asset for
use. Costs necessary to prepare the asset for use include the cost of placing
the asset in location and bringing the asset to a condition necessary for normal
or expected use.
 


Cannibalize means to remove serviceable parts from one item of equipment in
order to install them on another item of equipment.
 


Contractor-acquired property means property acquired, fabricated, or otherwise
provided by the
Contractor for performing a contract, and to which the Government has title.
 


Contractor inventory means
 
 
(1) Any property acquired by and in the possession of a Contractor or
subcontractor under a contract for which title is vested in the Government and
which exceeds the amounts needed to complete full performance under the entire
contract;
 


(2) Any property that the Government is obligated or has the option to take over
under any type of contract, e.g., as a result either of any changes in the
specifications or plans thereunder or of the termination of the contract (or
subcontract thereunder), before completion of the work, for the convenience or
at the option of the Government; and
 
(3) Government-furnished property that exceeds the amounts needed to complete
full performance under the entire contract.
 


Contractor's managerial personnel means the Contractor's directors, officers,
managers, superintendents, or equivalent representatives who have supervision or
direction of
 


(1) All or substantially all of the Contractor's business;
 


(2) All or substantially all of the Contractor's operation at any one plant or
separate location;
or
(3) A separate and complete major industrial operation.
 


Demilitarization means rendering a product unusable for, and not restorable to,
the purpose for which it was designed or is customarily used.
 


Discrepancies incident to shipment means any differences (e.g., count or
condition) between the items documented to have been shipped and items actually
received.
 


Equipment means a tangible asset that is functionally complete for its intended
purpose, durable, nonexpendable, and needed for the performance of a contract.
Equipment is not intended for sale, and does not ordinarily lose its identity or
become a component part of another article when put into use.
 


Government-furnished property means property in the possession of, or directly
acquired by, the
Government and subsequently furnished to the Contractor for performance of a
contract.
 


Government property means all property owned or leased by the Government.
Government property includes both Government-furnished and Contractor-acquired
property.
 

 
Page 37 of 242

--------------------------------------------------------------------------------

 



 


 
Material means property that may be consumed or expended during the performance
of a contract, component parts of a higher assembly, or items that lose their
individual identity through incorporation into an end-item. Material does not
include equipment, special tooling and special test equipment.
 


Nonseverable means property that cannot be removed after construction or
installation without substantial loss of value or damage to the installed
property or to the premises where installed.
 


Precious metals means silver, gold, platinum, palladium, iridium, osmium,
rhodium, and ruthenium. Property means all tangible property, both real and
personal.
Property Administrator means an authorized representative of the Contracting
Officer appointed in accordance with agency procedures, responsible for
administering the contract requirements and obligations relating to Government
property in the possession of a Contractor.
 


Provide means to furnish, as in Government-furnished property, or to acquire, as
in contractor- acquired property.
 


Real property means land and rights in land, ground improvements, utility
distribution systems, and buildings and other structures. It does not include
foundations and other work necessary for installing personal property.
 


Sensitive property means property potentially dangerous to the public safety or
security if stolen, lost, or misplaced, or that shall be subject to exceptional
physical security, protection, control, and accountability. Examples include
weapons, ammunition, explosives, controlled substances, radioactive materials,
hazardous materials or wastes, or precious metals.
 


Surplus property means excess personal property not required by any Federal
agency as determined by the Administrator of the General Services Administration
(GSA).
 


(b) Property management.
 


(1) The Contractor shall have a system to manage (control, use, preserve,
protect, repair and maintain) Government property in its possession. The system
shall be adequate to satisfy the requirements of this clause. In doing so, the
Contractor shall initiate and maintain the processes, systems, procedures,
records, and methodologies necessary for effective control of Government
property, consistent with voluntary consensus standards and/or industry- leading
practices and standards for Government property management except where
inconsistent with law or regulation. During the period of performance, the
Contractor shall disclose any significant changes to their property management
system to the Property Administrator prior to implementation.
 


(2) The Contractor's responsibility extends from the initial acquisition and
receipt of property, through stewardship, custody, and use until formally
relieved of responsibility by authorized means, including delivery, consumption,
expending, disposition, or via a completed investigation, evaluation, and final
determination for lost, damaged, destroyed, or stolen property. This requirement
applies to all Government property under the Contractor's accountability,
stewardship, possession or control, including its vendors or subcontractors (see
paragraph (f)(1)(v) of this clause).
 

 
Page 38 of 242

--------------------------------------------------------------------------------

 



 


 
(3) The Contractor shall include the requirements of this clause in all
subcontracts under which Government property is acquired or furnished for
subcontract performance.
 


(c) Use of Government property. The Contractor shall use Government property,
either furnished or acquired under this contract, only for performing this
contract, unless otherwise provided for in this contract or approved by the
Contracting Officer. The Contractor shall not modify, cannibalize, or make
alterations to Government property unless this contract specifically identifies
the modifications, alterations or improvements as work to be performed.
 


(d) Government-furnished property.
 


(1) The Government shall deliver to the Contractor the Government-furnished
property described in this contract. The Government shall furnish related data
and information needed for the intended use of the property. The warranties of
suitability of use and timely delivery of Government-furnished property do not
apply to property acquired or fabricated by the Contractor as
contractor-acquired property and subsequently transferred to another contract
with this Contractor.
 


(2) The delivery and/or performance dates specified in this contract are based
upon the expectation that the Government-furnished property will be suitable for
contract performance and will be delivered to the Contractor by the dates stated
in the contract.
 


(i) If the property is not delivered to the Contractor by the dates stated in
the contract, the Contracting Officer shall, upon the Contractor's timely
written request, consider an equitable adjustment to the contract.
 


(ii) In the event property is received by the Contractor, or for
Government-furnished property after receipt and installation, in a condition not
suitable for its intended use, the Contracting Officer shall, upon the
Contractor's timely written request, advise the Contractor on a course of action
to remedy the problem. Such action may include repairing, replacing, modifying,
returning, or otherwise disposing of the property at the Government's expense.
Upon completion of the required action(s), the Contracting Officer shall
consider an equitable adjustment to the contract (see also paragraph
(f)(1)(ii)(A) of this clause).
 


(iii) The Government may, at its option, furnish property in an as-is condition.
The Contractor will be given the opportunity to inspect such property prior to
the property being provided. In such cases, the Government makes no warranty
with respect to the serviceability and/or suitability of the property for
contract performance. Any repairs, replacement, and/or refurbishment shall be at
the Contractor's expense.
 


(3)(i) The Contracting Officer may by written notice, at any time
 
(A) Increase or decrease the amount of Government-furnished property under this
contract;
 
(B) Substitute other Government-furnished property for the property previously
furnished, to
be furnished, or to be acquired by the Contractor for the Government under this contract; or
 


(C) Withdraw authority to use property.
 


(ii) Upon completion of any action(s) under paragraph (d)(3)(i) of this clause,
and the Contractor's timely written request, the Contracting Officer shall
consider an equitable adjustment to the contract.

 
Page 39 of 242

--------------------------------------------------------------------------------

 
 
 
(e) Title to Government property.
 


(1) The Government shall retain title to all Government-furnished property.
Title to Government property shall not be affected by its incorporation into or
attachment to any property not owned by the Government, nor shall Government
property become a fixture or lose its identity as personal property by being
attached to any real property.
 


(2) Fixed-price contracts.
 


(i) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this paragraph
(collectively referred to as Government property), are subject to the provisions
of this clause.
 


(ii) Title to each item of equipment, special test equipment and special tooling
acquired by the Contractor for the Government under this contract shall pass to
and vest in the government when its use in performing this contract commences or
when the Government has paid for it, whichever is earlier, whether or not title
previously vested in the Government.
 


(iii) If this contract contains a provision directing the Contractor to purchase
material for which the Government will reimburse the Contractor as a direct item
of cost under this contract
 
(A) Title to material purchased from a vendor shall pass to and vest in the
Government upon the vendor's delivery of such material; and
 


(B) Title to all other material shall pass to and vest in the Government upon
 


(1) Issuance of the material for use in contract performance;
 


(2) Commencement of processing of the material or its use in contract
performance; or
 


(3) Reimbursement of the cost of the material by the Government, whichever
occurs first.
 


(3) Title under Cost-Reimbursement or Time-and-Material Contracts or
Cost-Reimbursable contract line items under Fixed-Price contracts.
 


(i) Title to all property purchased by the Contractor for which the Contractor
is entitled to be reimbursed as a direct item of cost under this contract shall
pass to and vest in the Government upon the vendor's delivery of such property.
 


(ii) Title to all other property, the cost of which is reimbursable to the
Contractor, shall pass to and vest in the Government upon
 


(A) Issuance of the property for use in contract performance;
 


(B) Commencement of processing of the property for use in contract performance;
or

 
Page 40 of 242

--------------------------------------------------------------------------------

 



 


 
(C) Reimbursement of the cost of the property by the Government, whichever
occurs first.
 


(iii) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this paragraph
(e)(3)(iii) (collectively referred to as Government property), are subject to
the provisions of this clause.
 


(f) Contractor plans and systems.
(1) Contractors shall establish and implement property management plans,
systems, and procedures at the contract, program, site or entity level to enable
the following outcomes:
 


(i) Acquisition of Property. The Contractor shall document that all property was
acquired consistent with its engineering, production planning, and material
control operations.
 


(ii) Receipt of Government Property. The Contractor shall receive Government
property (document the receipt), record the information necessary to meet the
record requirements of paragraph (f)(1)(iii)(A)(1) through (5) of this clause,
identify as Government owned in a manner appropriate to the type of property
(e.g., stamp, tag, mark, or other identification), and manage any discrepancies
incident to shipment.
 


(A) Government-furnished property. The Contractor shall furnish a written
statement to the Property Administrator containing all relevant facts, such as
cause or condition and a recommended course(s) of action, if overages,
shortages, or damages and/or other discrepancies are discovered upon receipt of
Government-furnished property.
 


(B) Contractor-acquired property. The Contractor shall take all actions
necessary to adjust for overages, shortages, damage and/or other discrepancies
discovered upon receipt, in shipment of Contractor-acquired property from a
vendor or supplier, so as to ensure the proper allocability and allowability of
associated costs.
 


(iii) Records of Government property. The Contractor shall create and maintain
records of all Government property accountable to the contract, including
Government-furnished and Contractor-acquired property.
 


(A) Property records shall enable a complete, current, auditable record of all
transactions and shall, unless otherwise approved by the Property Administrator,
contain the following:
 


(1) The name, part number and description, manufacturer, model number, and
National Stock Number (if needed for additional item identification tracking
and/or disposition).
 


(2) Quantity received (or fabricated), issued, and balance-on-hand. (3) Unit
acquisition cost.
 
(4) Unique-item identifier or equivalent (if available and necessary for
individual item tracking).

 
Page 41 of 242

--------------------------------------------------------------------------------

 

 
(5) Unit of measure.
 
(6) Accountable contract number or equivalent code designation. (7) Location.
 
(8) Disposition.


(9) Posting reference and date of transaction. (10) Date placed in service.
 
(B) Use of a Receipt and Issue System for Government Material. When approved by
the Property Administrator, the Contractor may maintain, in lieu of formal
property records, a file of appropriately cross-referenced documents evidencing
receipt, issue, and use of material that is issued for immediate consumption.
 


(iv) Physical inventory. The Contractor shall periodically perform, record, and
disclose physical inventory results. A final physical inventory shall be
performed upon contract completion or termination. The Property Administrator
may waive this final inventory requirement, depending on the circumstances
(e.g., overall reliability of the Contractor's system or the property is to be
transferred to a follow-on contract).
 


(v) Subcontractor control.
 


(A) The Contractor shall award subcontracts that clearly identify assets to be
provided and shall ensure appropriate flow down of contract terms and conditions
(e.g., extent of liability for loss, damage, destruction or theft of Government
property).
 


(B) The Contractor shall assure its subcontracts are properly administered and
reviews are periodically performed to determine the adequacy of the
subcontractor's property management system.
 


(vi) Reports. The Contractor shall have a process to create and provide reports
of discrepancies; loss, damage, destruction, or theft; physical inventory
results; audits and self-assessments; corrective actions; and other property
related reports as directed by the Contracting Officer.
 


(A) Loss, damage, destruction, or theft. Unless otherwise directed by the
Property Administrator, the Contractor shall investigate and promptly furnish a
written narrative of all incidents of loss, damage, destruction, or theft to the
property administrator as soon as the facts become known or when requested by
the Government.
 
(B) Such reports shall, at a minimum, contain the following information: (1)
Date of incident (if known).
 

 
Page 42 of 242

--------------------------------------------------------------------------------

 



 


 
(2) The name, commercial description, manufacturer, model number, and National
Stock Number (if applicable).
 


(3) Quantity.
 


(4) Unique Item Identifier (if available).
 
 
(5) Accountable Contract number.
 
 
(6) A statement indicating current or future need.
 
 
(7) Acquisition cost, or if applicable, estimated scrap proceeds, estimated
repair or replacement costs.
 
 
(8) All known interests in commingled property of which the Government property
is a part.
 
 
(9) Cause and corrective action taken or to be taken to prevent recurrence.
 
 
(10) A statement that the Government will receive any reimbursement covering the
loss, damage, destruction, or theft, in the event the Contractor was or will be
reimbursed or compensated.
 
 
(11) Copies of all supporting documentation.
 
 
(12) Last known location.
 
 
(13) A statement that the property did or did not contain sensitive or hazardous
material, and if so, that the appropriate agencies were notified.
 


(vii) Relief of stewardship responsibility. Unless the contract provides
otherwise, the Contractor shall be relieved of stewardship responsibility for
Government property when such property is
 


(A) Consumed or expended, reasonably and properly, or otherwise accounted for,
in the performance of the contract, including reasonable inventory adjustments
of material as determined by the Property Administrator; or a Property
Administrator granted relief of responsibility for loss, damage, destruction or
theft of Government property;
 


(B) Delivered or shipped from the Contractor's plant, under Government
instructions, except when shipment is to a subcontractor or
other location of the Contractor; or
 


(C) Disposed of in accordance with paragraphs (j) and (k) of this clause. (viii)
Utilizing Government property.
 
(A) The Contractor shall utilize, consume, move, and store Government
Property only as authorized under this contract. The Contractor shall promptly

 
Page 43 of 242

--------------------------------------------------------------------------------

 



 


 
disclose and report Government property in its possession that is excess to
contract performance.
 


(B) Unless otherwise authorized in this contract or by the Property
Administrator the Contractor shall not commingle Government property with
property not owned by the Government.
 


(ix) Maintenance. The Contractor shall properly maintain Government property.
The Contractor's maintenance program shall enable the identification,
disclosure, and performance of normal and routine preventative maintenance and
repair. The Contractor shall disclose and report to the Property Administrator
the need for replacement and/or capital rehabilitation.
 


(x) Property closeout. The Contractor shall promptly perform and report to the
Property Administrator contract property closeout, to include reporting,
investigating and securing closure of all loss, damage, destruction, or theft
cases; physically inventorying all property upon termination or completion of
this contract; and disposing of items at the time they are determined to be
excess to contractual needs.
 


(2) The Contractor shall establish and maintain Government accounting source
data, as may be required by this contract, particularly in the areas of
recognition of acquisitions and dispositions of material and equipment.
 


(3) The Contractor shall establish and maintain procedures necessary to assess
its property management system effectiveness, and shall perform periodic
internal reviews and audits. Significant findings and/or results of such reviews
and audits pertaining to Government property shall be made available to the
Property Administrator.
 


(g) Systems analysis.
 


(1) The Government shall have access to the contractor's premises and all
Government property, at reasonable times, for the purposes of reviewing,
inspecting and evaluating the Contractor's property management plan, systems,
procedures, records, and supporting documentation that pertains to Government
property.
 


(2) Records of Government property shall be readily available to authorized
Government personnel and shall be safeguarded from tampering or destruction.
 


(3) Should it be determined by the Government that the Contractor's property
management practices are inadequate or not acceptable for the effective
management and/or control of Government property under this contract, and/or
present an undue risk to the Government, the Contractor shall immediately take
all necessary corrective actions as directed by the Property Administrator.
 


(4) The Contractor shall ensure Government access to subcontractor premises, and
all Government property located at subcontractor premises, for the purposes of
reviewing, inspecting and evaluating the subcontractor's property management
plan, systems, procedures, records, and supporting documentation that pertains
to Government property.
 


(h) Contractor Liability for Government Property.

 
Page 44 of 242

--------------------------------------------------------------------------------

 



 


 
(1) Unless otherwise provided for in the contract, the Contractor shall not be
liable for loss, damage, destruction, or theft to the Government property
furnished or acquired under this contract, except when any one of the following
applies
 


(i) The risk is covered by insurance or the Contractor is otherwise reimbursed
(to the extent of such insurance or reimbursement). The allowability of
insurance costs shall be determined in accordance with 31.205-19.
 


(ii) The loss, damage, destruction, or theft is the result of willful misconduct
or lack of good faith on the part of the Contractor's managerial personnel.
Contractor's managerial personnel, in this clause, means the Contractor's
directors, officers, managers, superintendents, or equivalent representatives
who have supervision or direction of all or substantially all of the
Contractor's business; all or substantially all of the Contractor's operation at
any one plant or separate location; or a separate and complete major industrial
operation.
 


(iii) The Contracting Officer has, in writing, revoked the Government's
assumption of risk for loss, damage, destruction, or theft, due to a
determination under paragraph (g) of this clause that the Contractor's property
management practices are inadequate, and/or present an undue risk to the
Government, and the Contractor failed to take timely corrective action. If the
Contractor can establish by clear and convincing evidence that the loss, damage,
destruction, or theft of Government property occurred while the Contractor had
adequate property management practices or the loss, damage, destruction, or
theft of Government property did not result from the Contractor's failure to
maintain adequate property management practices, the Contractor shall not be
held liable.
 


(2) The Contractor shall take all reasonable actions necessary to protect the
Government property from further loss, damage, destruction, or theft. The
Contractor shall separate the damaged and undamaged Government property, place
all the affected Government property in the best possible order, and take such
other action as the Property Administrator directs.
 


(3) The Contractor shall do nothing to prejudice the Government's rights to
recover against third parties for any loss, damage, destruction, or theft of
Government property.
 


(4) Upon the request of the Contracting Officer, the Contractor shall, at the
Government's expense, furnish to the Government all reasonable assistance and
cooperation, including the prosecution of suit and the execution of instruments
of assignment in favor of the Government in obtaining recovery.
 


(i) Equitable adjustment. Equitable adjustments under this clause shall be made
in accordance with the procedures of the Changes clause. The right to an
equitable adjustment shall be the Contractor's exclusive remedy and the
Government shall not be liable to suit for breach of contract for the following:
 


(1) Any delay in delivery of Government-furnished property.
 


(2) Delivery of Government-furnished property in a condition not suitable for
its intended use.
 


(3) An increase, decrease, or substitution of Government-furnished property.

 
Page 45 of 242

--------------------------------------------------------------------------------

 



 


 
(4) Failure to repair or replace Government property for which the
Government is responsible.
 


(j) Contractor inventory disposal. Except as otherwise provided for in this
contract, the Contractor shall not dispose of Contractor inventory until
authorized to do so by the Plant Clearance Officer.
 


 
(1) Scrap to which the Government has obtained title under paragraph (e) of this
clause. (i) Contractor with an approved scrap procedure.

 


(A) The Contractor may dispose of scrap resulting from production or testing
under this contract without Government approval. However, if the scrap requires
demilitarization or is sensitive property, the Contractor shall submit the scrap
on an inventory disposal schedule.
 


(B) For scrap from other than production or testing the Contractor may prepare
scrap lists in lieu of inventory disposal schedules (provided such lists are
consistent with the approved scrap procedures), except that inventory disposal
schedules shall be submitted for scrap aircraft or aircraft parts and scrap that
 


(1) Requires demilitarization; (2) Is a classified item;
(3) Is generated from classified items;
 


(4) Contains hazardous materials or hazardous wastes; (5) Contains precious
metals; or
(6) Is dangerous to the public health, safety, or welfare.
 


(ii) Contractor without an approved scrap procedure. The Contractor shall submit
an inventory disposal schedule for all scrap. The Contractor may not dispose of
scrap resulting from production or testing under this contract without
Government approval.
 


(2) Predisposal requirements.
 


(i) Once the Contractor determines that Contractor-acquired property is no
longer needed for contract performance, the Contractor in the following order of
priority
 


(A) May contact the Contracting Officer if use of the property in the
performance of other Government contracts is practical;
 


(B) May purchase the property at the acquisition cost; or
 


(C) Shall make reasonable efforts to return unused property to the appropriate
supplier at fair market value (less, if applicable, a reasonable restocking fee
that is consistent with the supplier's customary practices).

 
Page 46 of 242

--------------------------------------------------------------------------------

 



 


 
(ii) The Contractor shall list, on Standard Form 1428, Inventory Disposal
Schedule, property that was not used in the performance of other Government
contracts under paragraph (j)(2)(i)(A) of this clause, property that was not
purchased under paragraph (j)(2)(i)(B) of this clause, and property that could
not be returned to a supplier under paragraph (j)(2)(i)(C) of this clause.
 


(3) Inventory disposal schedules.
 
(i) The Contractor shall use Standard Form 1428, Inventory Disposal Schedule, to
identify
 


(A) Government-furnished property that is no longer required for performance of
this contract, provided the terms of another Government contract do not require
the Government to furnish that property for performance of this contract;
 


(B) Contractor-acquired property, to which the Government has obtained title
under paragraph (e) of this clause, which is no longer required for performance
of that contract; and
 


(C) Termination inventory.
 


(ii) The Contractor may annotate inventory disposal schedules to identify
property the
Contractor wishes to purchase from the Government.
 


(iii) Unless the Plant Clearance Officer has agreed otherwise, or the contract
requires electronic submission of inventory disposal schedules, the Contractor
shall prepare separate inventory disposal schedules for
 


(A) Special test equipment with commercial components;
 


(B) Special test equipment without commercial components; (C) Printing
equipment;
 
(D) Information technology (e.g., computers, computer components, peripheral
equipment, and related equipment);
 


(E) Precious metals;
 


(F) Mononuclear hazardous materials or hazardous wastes; or
 


(G) Nuclear materials or nuclear wastes.
 


(iv) The Contractor shall describe the property in sufficient detail to permit
an understanding of its intended use. Property with the same description,
condition code, and reporting location may be grouped in a single line item.
 


(4) Submission requirements. The Contractor shall submit inventory disposal
schedules to the Plant Clearance Officer no later than

 
Page 47 of 242

--------------------------------------------------------------------------------

 



 
(i) 30-days following the Contractor's determination that a Government property
item is no longer required for performance of this contract;
 


(ii) 60 days, or such longer period as may be approved by the Plant Clearance
Officer, following completion of contract deliveries or performance; or
 


(iii) 120 days, or such longer period as may be approved by the Termination
Contracting Officer following contract termination in whole or in part. (5)
Corrections. The Plant Clearance Officer may
 
(i) Reject a schedule for cause (e.g., contains errors, determined to be
inaccurate); and
 


(ii) Require the Contractor to correct an inventory disposal schedule.
 


(6) Post submission adjustments. The Contractor shall notify the Plant Clearance
Officer at least 10 working days in advance of its intent to remove an item from
an approved inventory disposal schedule. Upon approval of the Plant Clearance
Officer, or upon expiration of the notice period, the Contractor may make the
necessary adjustments to the inventory schedule.
 


(7) Storage.
 


(i) The Contractor shall store the property identified on an inventory disposal
schedule pending receipt of disposal instructions. The Government's failure to
furnish disposal instructions within 120 days following acceptance of an
inventory disposal schedule may entitle the Contractor to an equitable
adjustment for costs incurred to store such property on or after the 121st day.
 


(ii) The Contractor shall obtain the Plant Clearance Officer's approval to
remove Government property from the premises where the property is currently
located prior to receipt of final disposition instructions. If approval is
granted, any costs incurred by the Contractor to transport or store the property
shall not increase the price or fee of any Government contract. The storage
facility shall be appropriate for assuring the property's physical safety and
suitability for use. Approval does not relieve the Contractor of any liability
for such property under this contract.
 


(8) Disposition instructions.
 


(i) If the Government does not furnish disposition instructions to the
Contractor within 45 days following acceptance of a scrap list, the Contractor
may dispose of the listed scrap in accordance with the Contractor's approved
scrap procedures.

 
Page 48 of 242

--------------------------------------------------------------------------------

 

 
 
(ii) The Contractor shall prepare for shipment, deliver f.o.b. origin, or
dispose of Contractor inventory as directed by the Plant Clearance Officer. If
not returned to the Government, the Contractor shall remove and destroy any
markings identifying the property as U.S. Government-owned property prior to its
disposal.
 


(iii) The Contracting Officer may require the Contractor to demilitarize the
property prior to shipment or disposal. In such cases, the Contractor may be
entitled to an equitable adjustment under paragraph (i) of this clause.
 


(9) Disposal proceeds. As directed by the Contracting Officer, the Contractor
shall credit the net proceeds from the disposal of Contractor inventory to the
contract, or to the Treasury of the United States as miscellaneous receipts.
 


(10) Subcontractor inventory disposal schedules. The Contractor shall require
its Subcontractors to submit inventory disposal schedules to the Contractor in
accordance with the requirements of paragraph (j)(4) of this clause.
 


(k) Abandonment of Government property.
 


(1) The Government shall not abandon sensitive Government property or
termination inventory without the Contractor's written consent.
 


(2) The Government, upon notice to the Contractor, may abandon any nonsensitive
Government property in place, at which time all obligations of the Government
regarding such property shall cease.
 


(3) The Government has no obligation to restore or rehabilitate the Contractor's
premises under any circumstances; however, if Government-furnished property is
withdrawn or is unsuitable for the intended use, or if other Government property
is substituted, then the equitable adjustment under paragraph (i) of this clause
may properly include restoration or rehabilitation costs.
 


(l) Communication. All communications under this clause shall be in writing.
 


(m) Contracts outside the United States. If this contract is to be performed
outside of the United States and its outlying areas, the words Government and
Government-furnished (wherever they appear in this clause) shall be construed as
United States Government and United States Government-furnished, respectively.
 


(End of clause)
 


52.245-1 GOVERNMENT PROPERTY (DEVIATION -- DARS TRACKING # 2007-O0012) --
JUN/2007 ALTERNATE I (JUN 2007)

 
Page 49 of 242

--------------------------------------------------------------------------------

 

 
(a) Definitions. As used in this clause
 


Acquisition cost means the cost to acquire a tangible capital asset including
the purchase price of the asset and costs necessary to prepare the asset for
use. Costs necessary to prepare the asset for use include the cost of placing
the asset in location and bringing
the asset to a condition necessary for normal or expected use.
 


Cannibalize means to remove serviceable parts from one item of equipment in
order to install them on another item of equipment.
 


Contractor-acquired property means property acquired, fabricated, or otherwise
provided by the Contractor for performing a contract, and to which the
Government has title.
 


Contractor inventory means
 


(1) Any property acquired by and in the possession of a Contractor or
subcontractor under a contract for which title is vested in the Government and
which exceeds the amounts needed to complete full performance under the entire
contract;
 


(2) Any property that the Government is obligated or has the option to take over
under any type of contract, e.g., as a result either of any changes in the
specifications or plans thereunder or of the termination of the contract (or
subcontract thereunder), before completion of the work, for the convenience or
at the option of the Government; and
 


(3) Government-furnished property that exceeds the amounts needed to complete
full performance under the entire contract.
 


Contractor's managerial personnel means the Contractor's directors, officers,
managers, superintendents, or equivalent representatives who have supervision or
direction of
 
 
(1) All or substantially all of the Contractor's business;
 
 
(2) All or substantially all of the Contractor's operation at any one plant or
separate location; or
 
 
(3) A separate and complete major industrial operation.
 


Demilitarization means rendering a product unusable for, and not restorable to,
the purpose for which it was designed or is customarily used.
 


Discrepancies incident to shipment means any differences (e.g., count or
condition) between the items documented to have been shipped and items actually
received.

 
Page 50 of 242

--------------------------------------------------------------------------------

 

 
Equipment means a tangible asset that is functionally complete for its intended
purpose, durable, nonexpendable, and needed for the performance of a contract.
Equipment is not intended for sale, and does not ordinarily lose its identity or
become a component part of another article when put into use.
 


Government-furnished property means property in the possession of, or directly
acquired by, the Government and subsequently furnished to the Contractor for
performance of a
contract.
 


Government property means all property owned or leased by the Government.
Government property includes both Government-furnished and Contractor-acquired
property.
 
Material means property that may be consumed or expended during the performance
of a contract, component parts of a higher assembly, or items that lose their
individual identity through incorporation into an end-item. Material does not
include equipment, special tooling and special test equipment.
 


Nonseverable means property that cannot be removed after construction or
installation without substantial loss of value or damage to the installed
property or to the premises where installed.
 


Precious metals means silver, gold, platinum, palladium, iridium, osmium,
rhodium, and ruthenium.
 


Property means all tangible property, both real and personal.
 


Property Administrator means an authorized representative of the Contracting
Officer appointed in accordance with agency procedures, responsible for
administering the contract requirements and obligations relating to Government
property in the possession of a Contractor.
 


Provide means to furnish, as in Government-furnished property, or to acquire, as
in contractor-acquired property.
 


Real property means land and rights in land, ground improvements, utility
distribution systems, and buildings and other structures. It does not include
foundations and other work necessary for installing personal property.
 


Sensitive property means property potentially dangerous to the public safety or
security if stolen, lost, or misplaced, or that shall be subject to exceptional
physical security, protection, control, and accountability. Examples include
weapons, ammunition, explosives, controlled substances, radioactive materials,
hazardous materials or wastes, or precious metals.
 


Surplus property means excess personal property not required by any Federal
agency as determined by the Administrator of the General Services Administration
(GSA).
 

 
Page 51 of 242

--------------------------------------------------------------------------------

 

 
(b) Property management.
 


(1) The Contractor shall have a system to manage (control, use, preserve,
protect, repair and maintain) Government property in its possession. The system
shall be adequate to satisfy the requirements of this clause. In doing so, the
Contractor shall initiate and maintain the processes, systems, procedures,
records, and methodologies necessary for effective control of Government
property, consistent with voluntary consensus standards and/or industry-leading
practices and standards for Government property management except where
inconsistent with law or regulation. During the period of performance, the
Contractor shall disclose any significant changes to their property management
system to the Property Administrator prior to implementation.
 


(2) The Contractor's responsibility extends from the initial acquisition and
receipt of property, through stewardship, custody, and use until formally
relieved of responsibility by authorized means, including delivery, consumption,
expending, disposition, or via a completed investigation, evaluation, and final
determination for lost, damaged, destroyed, or stolen property. This requirement
applies to all Government property under the Contractor's accountability,
stewardship, possession or control, including its vendors or subcontractors (see
paragraph (f)(1)(v) of this clause).
 


(3) The Contractor shall include the requirements of this clause in all
subcontracts under which Government property is acquired or furnished for
subcontract performance.
 


(c) Use of Government property. The Contractor shall use Government property,
either furnished or acquired under this contract, only for performing this
contract, unless otherwise provided for in this contract or approved by the
Contracting Officer. The Contractor shall
not modify, cannibalize, or make alterations to Government property unless this
contract specifically identifies the modifications, alterations or improvements
as work to be performed.
 


(d) Government-furnished property.
 


(1) The Government shall deliver to the Contractor the Government-furnished
property described in this contract. The Government shall furnish related data
and information needed for the intended use of the property. The warranties of
suitability of use and timely delivery of Government-furnished property do not
apply to property acquired or fabricated by the Contractor as
contractor-acquired property and subsequently transferred to another contract
with this Contractor.
 


(2) The delivery and/or performance dates specified in this contract are based
upon the expectation that the Government-furnished property will be suitable for
contract performance and will be delivered to the Contractor by the dates stated
in the contract.

 
Page 52 of 242

--------------------------------------------------------------------------------

 



 
(i) If the property is not delivered to the Contractor by the dates stated in
the contract, the Contracting Officer shall, upon the Contractor's timely
written request, consider an equitable adjustment to the contract.
 


(ii) In the event property is received by the Contractor, or for Government-
furnished property after receipt and installation, in a condition not suitable
for its intended use, the Contracting Officer shall, upon the Contractor's
timely written request, advise the Contractor on a course of action to remedy
the problem. Such action may include repairing, replacing, modifying, returning,
or otherwise disposing of the property at the Government's expense. Upon
completion of the required action(s), the Contracting Officer shall consider
an equitable adjustment to the contract (see also paragraph (f)(1)(ii)(A) of
this clause).
 


(iii) The Government may, at its option, furnish property in an as-is condition.
The Contractor will be given the opportunity to inspect such property prior to
the property being provided. In such cases, the Government makes no warranty
with respect to the serviceability and/or suitability of the property for
contract performance. Any repairs, replacement, and/or refurbishment shall be at
the Contractor's expense.
 


(3)(i) The Contracting Officer may by written notice, at any time
 


(A) Increase or decrease the amount of Government-furnished property under this
contract;
 


(B) Substitute other Government-furnished property for the property previously
furnished, to be furnished, or to be acquired by the Contractor for the
Government under this contract; or
 


(C) Withdraw authority to use property.
 


(ii) Upon completion of any action(s) under paragraph (d)(3)(i) of this clause,
and the Contractor's timely written request, the Contracting Officer shall
consider an equitable adjustment to the contract.
 


(e) Title to Government property.
 


(1) The Government shall retain title to all Government-furnished property.
Title to Government property shall not be affected by its incorporation into or
attachment to any property not owned by the Government, nor shall Government
property become a fixture or lose its identity as personal property by being
attached to any real property.
 


(2) Fixed-price contracts.
 

 
Page 53 of 242

--------------------------------------------------------------------------------

 
 
 
(i) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this paragraph
(collectively referred to as Government property), are subject to the provisions
of this clause.
 


(ii) Title to each item of equipment, special test equipment and special tooling
acquired by the Contractor for the Government under this contract shall pass to
and vest in the Government when its use in performing this contract commences or
when the Government has paid for it, whichever is earlier, whether or not title
previously vested in the Government.
 
 
(iii) If this contract contains a provision directing the Contractor to purchase
material for which the Government will reimburse the Contractor as a direct item
of cost under this contract
 


(A) Title to material purchased from a vendor shall pass to and vest in the
Government upon the vendor's delivery of such material; and
 


(B) Title to all other material shall pass to and vest in the Government upon
 
 
(1) Issuance of the material for use in contract performance; (2) Commencement
of processing of the material or its use in
contract performance; or
 


(3) Reimbursement of the cost of the material by the
Government, whichever occurs first.
 


(3) Title under Cost-Reimbursement or Time-and-Material Contracts or Cost-
Reimbursable contract line items under Fixed-Price
contracts.
 


(i) Title to all property purchased by the Contractor for which the Contractor
is entitled to be reimbursed as a direct item of cost under this contract shall
pass to and vest in the Government upon the vendor's delivery of such property.
 


(ii) Title to all other property, the cost of which is reimbursable to the
Contractor, shall pass to and vest in the Government upon
 


(A) Issuance of the property for use in contract performance;
 


(B) Commencement of processing of the property for use in contract performance;
or
 

 
Page 54 of 242

--------------------------------------------------------------------------------

 
 
 
(C) Reimbursement of the cost of the property by the Government, whichever
occurs first.
 


(iii) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this paragraph
(e)(3)(iii) (collectively referred to as Government property), are subject to
the provisions of this clause.
 


(f) Contractor plans and systems.
 


(1) Contractors shall establish and implement property management plans,
systems, and procedures at the contract, program, site or entity level to enable
the following outcomes:
 


(i) Acquisition of Property. The Contractor shall document that all property was
acquired consistent with its engineering, production planning, and material
control operations.
 


(ii) Receipt of Government Property. The Contractor shall receive Government
property (document the receipt), record the information necessary to meet the
record requirements of paragraph (f)(1)(iii)(A)(1) through (5) of this clause,
identify as Government owned in a manner appropriate to the type of property
(e.g., stamp, tag, mark, or other identification), and manage any discrepancies
incident to shipment.
 


(A) Government-furnished property. The Contractor shall furnish a written
statement to the Property Administrator containing all relevant facts, such as
cause or condition and a recommended course(s) of action, if overages,
shortages, or damages and/or other discrepancies are discovered upon receipt of
Government-furnished property.
 


(B) Contractor-acquired property. The Contractor shall take all actions
necessary to adjust for overages, shortages, damage and/or other discrepancies
discovered upon receipt, in shipment of Contractor- acquired property from a
vendor or supplier, so as to ensure the proper allocability and allowability of
associated costs.
 


(iii) Records of Government property. The Contractor shall create and maintain
records of all Government property accountable to the contract, including
Government-furnished and Contractor-acquired property.
 


(A) Property records shall enable a complete, current, auditable record of all
transactions and shall, unless otherwise approved by the Property Administrator,
contain the following:

 
Page 55 of 242

--------------------------------------------------------------------------------

 
 
 
(1) The name, part number and description, manufacturer, model number, and
National Stock Number (if needed for additional item identification tracking
and/or disposition).
 


(2) Quantity received (or fabricated), issued, and balance-on- hand.
 


(3) Unit acquisition cost.
 


(4) Unique-item identifier or equivalent (if available and necessary for
individual item tracking).
 


(5) Unit of measure.
 


(6) Accountable contract number or equivalent code designation.
 


(7) Location.
 


(8) Disposition.
 


(9) Posting reference and date of transaction. (10) Date placed in service.
 
(B) Use of a Receipt and Issue System for Government Material. When approved by
the Property Administrator, the Contractor may maintain, in lieu of formal
property records, a file of appropriately cross-referenced documents evidencing
receipt, issue, and use of material that is issued for immediate consumption.
 
(iv) Physical inventory. The Contractor shall periodically perform, record, and
disclose physical inventory results. A final physical inventory shall be
performed upon contract completion or termination. The Property Administrator
may waive this final inventory requirement, depending on the circumstances
(e.g., overall reliability of the Contractor's system or the property is to be
transferred to a follow-on contract).
 


(v) Subcontractor control.
 


(A) The Contractor shall award subcontracts that clearly identify assets to be
provided and shall ensure appropriate flow down of contract terms and conditions
(e.g., extent of liability for loss, damage, destruction or theft of Government
property).

 
Page 56 of 242

--------------------------------------------------------------------------------

 

 
(B) The Contractor shall assure its subcontracts are properly administered and
reviews are periodically performed to determine the adequacy of the
subcontractor's property management system.
 


(vi) Reports. The Contractor shall have a process to create and provide reports
of discrepancies; loss, damage, destruction, or theft; physical inventory
 
results; audits and self-assessments; corrective actions; and other property
related reports as directed by the Contracting Officer.
 


(A) Loss, damage, destruction, or theft. Unless otherwise directed by the
Property Administrator, the Contractor shall investigate and promptly furnish a
written narrative of all incidents of loss, damage, destruction, or theft to the
property administrator as soon as the facts become known or when requested by
the Government.
 


 
(B) Such reports shall, at a minimum, contain the following information: (1)
Date of incident (if known).

 
(2) The name, commercial description, manufacturer, model number, and National
Stock Number (if applicable).
 


(3) Quantity.
 


(4) Unique Item Identifier (if available). (5) Accountable Contract number.
(6) A statement indicating current or future need.
 


(7) Acquisition cost, or if applicable, estimated scrap proceeds, estimated
repair or replacement costs.
 


(8) All known interests in commingled property of which the
Government property is a part.
 


(9) Cause and corrective action taken or to be taken to prevent recurrence.
 


(10) A statement that the Government will receive any reimbursement covering the
loss, damage, destruction, or theft, in the event the Contractor was or will be
reimbursed or compensated.
 


(11) Copies of all supporting documentation.
 

 
Page 57 of 242

--------------------------------------------------------------------------------

 
 
 
(12) Last known location.
 


(13) A statement that the property did or did not contain sensitive or hazardous
material, and if so, that the appropriate agencies were notified.
 


(vii) Relief of stewardship responsibility. Unless the contract provides
otherwise, the Contractor shall be relieved of stewardship responsibility for
Government property when such property is
 


(A) Consumed or expended, reasonably and properly, or otherwise accounted for,
in the performance of the contract, including reasonable inventory adjustments
of material as determined by the Property Administrator; or a Property
Administrator granted relief of responsibility for loss, damage, destruction or
theft of Government property;
 


(B) Delivered or shipped from the Contractor's plant, under Government
instructions, except when shipment is to a subcontractor or other location of
the Contractor; or
 


(C) Disposed of in accordance with paragraphs (j) and (k) of this clause.
 


(viii) Utilizing Government property.
 


(A) The Contractor shall utilize, consume, move, and store Government Property
only as authorized under this contract. The Contractor shall promptly disclose
and report Government property in its possession that is excess to contract
performance.
 


(B) Unless otherwise authorized in this contract or by the Property
Administrator the Contractor shall not commingle Government property with
property not owned by the Government.
 


(ix) Maintenance. The Contractor shall properly maintain Government property.
The Contractor's maintenance program shall enable the identification,
disclosure, and performance of normal and routine preventative maintenance and
repair. The Contractor shall disclose and report to the Property Administrator
the need for replacement and/or capital rehabilitation.
 


(x) Property closeout. The Contractor shall promptly perform and report to the
Property Administrator contract property closeout, to include reporting,
investigating and securing closure of all loss, damage, destruction, or theft
cases; physically inventorying all property upon termination or completion of
this contract; and disposing of items at the time they are determined to be
excess to contractual needs.
 

 
Page 58 of 242

--------------------------------------------------------------------------------

 
 


(2) The Contractor shall establish and maintain Government accounting source
data, as may be required by this contract, particularly in the areas of
recognition of acquisitions and dispositions of material and equipment.
 


(3) The Contractor shall establish and maintain procedures necessary to assess
its property management system effectiveness, and shall perform periodic
internal reviews and audits. Significant findings and/or results of such reviews
and audits pertaining to Government property shall be made available to the
Property Administrator.
 


(g) Systems analysis.
 


(1) The Government shall have access to the contractor's premises and all
Government property, at reasonable times, for the purposes of reviewing,
inspecting and evaluating the Contractor's property management plan, systems,
procedures, records, and supporting documentation that pertains to Government
property.
 


(2) Records of Government property shall be readily available to authorized
Government personnel and shall be safeguarded from tampering or destruction.
 


(3) Should it be determined by the Government that the Contractor's property
management practices are inadequate or not acceptable for the effective
management and/or control of Government property under this contract, and/or
present an undue risk to the Government, the Contractor shall immediately take
all necessary corrective actions as directed by the Property Administrator.
 


(4) The Contractor shall ensure Government access to subcontractor premises, and
all Government property located at subcontractor premises, for the purposes of
reviewing, inspecting and evaluating the subcontractor's property management
plan, systems, procedures, records, and supporting documentation that pertains
to Government property.
 


(h) Contractor Liability for Government Property.
 


(1) The Contractor assumes the risk of, and shall be responsible for, any loss,
damage, destruction, or theft of Government property upon its delivery to the
Contractor as Government-furnished property. However, the Contractor is not
responsible for reasonable wear and tear to Government property or for
Government property properly consumed in performing this contract.
 


(2) The Contractor shall take all reasonable actions necessary to protect the
Government property from further loss, damage, destruction, or theft. The
Contractor shall separate the damaged and undamaged Government property, place
all the
 

 
Page 59 of 242

--------------------------------------------------------------------------------

 

 
affected Government property in the best possible order, and take such other
action as the Property Administrator directs.
 


(3) The Contractor shall do nothing to prejudice the Government's rights to
recover against third parties for any loss, damage, destruction, or theft of
Government property.
 


(4) Upon the request of the Contracting Officer, the Contractor shall, at the
Government's expense, furnish to the Government all reasonable assistance and
cooperation, including the prosecution of suit and the execution of instruments
of assignment in favor of the Government in obtaining recovery.
 


(i) Equitable adjustment. Equitable adjustments under this clause shall be made
in accordance with the procedures of the Changes clause. The right to an
equitable adjustment shall be the Contractor's exclusive remedy and the
Government shall not be liable to suit for breach of contract for the following:
 
(1) Any delay in delivery of Government-furnished property.
 


(2) Delivery of Government-furnished property in a condition not suitable for
its intended use.
 


(3) An increase, decrease, or substitution of Government-furnished property.
 


(4) Failure to repair or replace Government property for which the
Government is responsible.
 


(j) Contractor inventory disposal. Except as otherwise provided for in this
contract, the Contractor shall not dispose of Contractor inventory until
authorized to do so by the Plant Clearance Officer.
 


(1) Scrap to which the Government has obtained title under paragraph (e) of this
clause.
 


(i) Contractor with an approved scrap procedure.
 


(A) The Contractor may dispose of scrap resulting from production or testing
under this contract without Government approval. However, if the scrap requires
demilitarization or is sensitive property, the Contractor shall submit the scrap
on an inventory disposal schedule.
 


(B) For scrap from other than production or testing the Contractor may prepare
scrap lists in lieu of inventory disposal schedules (provided such lists are
consistent with the approved scrap procedures), except that inventory disposal
schedules shall be submitted for scrap aircraft or aircraft parts and scrap that
 

 
Page 60 of 242

--------------------------------------------------------------------------------

 
 
 
(1) Requires demilitarization;
 
(2) Is a classified item;
 
(3) Is generated from classified items;
 
(4) Contains hazardous materials or hazardous wastes;
 
(5) Contains precious metals; or
 
(6) Is dangerous to the public health, safety, or welfare.
 


(ii) Contractor without an approved scrap procedure. The Contractor shall submit
an inventory disposal schedule for all scrap. The Contractor may not dispose of
scrap resulting from production or testing under this contract without
Government approval.
 
(2) Predisposal requirements.
 


(i) Once the Contractor determines that Contractor-acquired property is no
longer needed for contract performance, the Contractor in the following order of
priority
 


(A) May contact the Contracting Officer if use of the property in the
performance of other Government contracts is practical;
 


(B) May purchase the property at the acquisition cost; or
 


(C) Shall make reasonable efforts to return unused property to the appropriate
supplier at fair market value (less, if applicable, a reasonable restocking fee
that is consistent with the supplier's customary practices).
 


(ii) The Contractor shall list, on Standard Form 1428, Inventory Disposal
Schedule, property that was not used in the performance of other Government
contracts under paragraph (j)(2)(i)(A) of this clause, property that was not
purchased under paragraph (j)(2)(i)(B) of this clause, and property that could
not be returned to a supplier under paragraph (j)(2)(i)(C) of this clause.
 


(3) Inventory disposal schedules.
 


(i) The Contractor shall use Standard Form 1428, Inventory Disposal
Schedule, to identify
 


(A) Government-furnished property that is no longer required for performance of
this contract, provided the terms of another Government contract do not require
the Government to furnish that property for performance of this contract;

 
Page 61 of 242

--------------------------------------------------------------------------------

 


 
(B) Contractor-acquired property, to which the Government has obtained title
under paragraph (e) of this clause, which is no longer required for performance
of that contract; and
 


(C) Termination inventory.
 


(ii) The Contractor may annotate inventory disposal schedules to identify
property the Contractor wishes to purchase from the Government.
 


(iii) Unless the Plant Clearance Officer has agreed otherwise, or the contract
requires electronic submission of inventory disposal schedules, the Contractor
shall prepare separate inventory disposal schedules for
 


(A) Special test equipment with commercial components;
 


(B) Special test equipment without commercial components;
 
(C) Printing equipment;
 
(D) Information technology (e.g., computers, computer components, peripheral
equipment, and related equipment);
 


(E) Precious metals;
 


(F) Mononuclear hazardous materials or hazardous wastes; or
 


(G) Nuclear materials or nuclear wastes.
 


(iv) The Contractor shall describe the property in sufficient detail to permit
an understanding of its intended use. Property with the same description,
condition code, and reporting location may be grouped in a single line item.
 


(4) Submission requirements. The Contractor shall submit inventory disposal
schedules to the Plant Clearance Officer no later than (i) 30-days following the
Contractor's determination that a Government property item is no longer required
for performance of this contract;
 


(ii) 60 days, or such longer period as may be approved by the Plant Clearance
Officer, following completion of contract deliveries or performance; or
 


(iii) 120 days, or such longer period as may be approved by the Termination
Contracting Officer following contract termination in whole or in part.

 
Page 62 of 242

--------------------------------------------------------------------------------

 



 


 
(5) Corrections. The Plant Clearance Officer may
 


(i) Reject a schedule for cause (e.g., contains errors, determined to be
inaccurate); and
 


(ii) Require the Contractor to correct an inventory disposal schedule.
 


(6) Postsubmission adjustments. The Contractor shall notify the Plant Clearance
Officer at least 10 working days in advance of its intent to remove an item from
an approved inventory disposal schedule. Upon approval of the Plant Clearance
Officer, or upon expiration of the notice period, the Contractor may make the
necessary adjustments to the inventory schedule.
 


(7) Storage.
 


(i) The Contractor shall store the property identified on an inventory disposal
schedule pending receipt of disposal instructions. The Government's failure to
furnish disposal instructions within 120 days following acceptance of an
inventory disposal schedule may entitle the Contractor to an equitable
adjustment for costs incurred to store such property on or after the 121st day.
 


(ii) The Contractor shall obtain the Plant Clearance Officer's approval to
remove Government property from the premises where the property is currently
located prior to receipt of final disposition instructions. If approval is
granted, any costs incurred by the Contractor to transport or store the property
shall not increase the price or fee of any Government contract. The storage
facility shall be appropriate for assuring the property's physical safety and
suitability for use. Approval does not relieve the Contractor of any liability
for such property under this contract.
 


(8) Disposition instructions.
 


(i) If the Government does not furnish disposition instructions to the
Contractor within 45 days following acceptance of a scrap list, the Contractor
may dispose of the listed scrap in accordance with the Contractor's approved
scrap procedures.
 


(ii) The Contractor shall prepare for shipment, deliver f.o.b. origin, or
dispose of Contractor inventory as directed by the Plant Clearance Officer. If
not returned to the Government, the Contractor shall remove and destroy any
markings identifying the property as U.S. Government-owned property prior to its
disposal.
 


(iii) The Contracting Officer may require the Contractor to demilitarize the
property prior to shipment or disposal. In such cases, the Contractor may be
entitled to an equitable adjustment under paragraph (i) of this clause.

 
Page 63 of 242

--------------------------------------------------------------------------------

 
 
 
(9) Disposal proceeds. As directed by the Contracting Officer, the Contractor
shall credit the net proceeds from the disposal of Contractor inventory to the
contract, or to the Treasury of the United States as miscellaneous receipts.
 


(10) Subcontractor inventory disposal schedules. The Contractor shall require
its Subcontractors to submit inventory disposal schedules to the Contractor in
accordance with the requirements of paragraph (j)(4) of this clause.
 


(k) Abandonment of Government property.
 


(1) The Government shall not abandon sensitive Government property or
termination inventory without the Contractor's written consent.
 


(2) The Government, upon notice to the Contractor, may abandon any nonsensitive
Government property in place, at which time all obligations of the Government
regarding such property shall cease.
 


(3) The Government has no obligation to restore or rehabilitate the Contractor's
premises under any circumstances; however, if Government-furnished property is
withdrawn or is unsuitable for the intended use, or if other Government property
is substituted, then the equitable adjustment under paragraph (i) of this clause
may properly include restoration or rehabilitation costs.
 


(l) Communication. All communications under this clause shall be in writing.
 


(m) Contracts outside the United States. If this contract is to be performed
outside of the United States and its outlying areas, the words Government and
Government-furnished (wherever they appear in this clause) shall be construed as
United States Government and United States Government-furnished, respectively.
 


(End of Clause)
 


52.246-11 HIGHER-LEVEL CONTRACT QUALITY REQUIREMENT FEB/1999
 


Specific fill-in information will be provided as appropriate on a Task Order
basis.
 


The Contractor shall comply with the higher-level quality standard selected
below. [If more than one standard is listed, the offeror shall indicate its
selection by checking the appropriate block.]
 


Title           Number                      Date           Tailoring
[ ] [ ]
 


(End of Clause)


 


52.252-6 AUTHORIZED DEVIATIONS IN CLAUSES APR/1984

 
Page 64 of 242

--------------------------------------------------------------------------------

 



 


 
(a) The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of (DEVIATION) after the date of the clause.
 


(b) The use in this solicitation or contract of any DoD FAR SUPPLEMENT (48 CFR
2) clause with an authorized deviation is indicated by the addition of
(DEVIATION) after the name of the regulation.
 


(End of Clause)
 

 


3.2.      DFAR SUPPLEMENT CLAUSES APPLICABLE TO THIS ORDER


 


A.         The following DFAR clauses are applicable to this Subcontract:
 
DFARS Reference                  Title of Clause
252.203-7001                              Prohibition on Persons Convicted of
Fraud or Other Defense-Contract Related Felonies
    (If Order exceeds simplified acquisition threshold)
252.204-7000                              Disclosure of Information
252.204-7008                              Export-Controlled Items.
    252.204.7010             Requirements for Contractor to Notify DoD if the
Contractor’s Activities are Subject to Reporting under the U.S. International
Atomic Energy Agency Additional Protocol (subject to U.S.-IAEA AP)
252.211-7003                              Item Identification and Valuation
252.215-7000                              Pricing Adjustments – If FAR
52-215.11, 12, or 13 is used
252.219-7003                              Small Business Subcontracting Plan (If
FAR 52-219.9 applies)
252.227-7013                              Rights in Technical Data—Noncommercial
Items
252.227-7016                              Rights In Bid Or Proposal Information
252.227-7025             Limitations on the Use or Disclosure of
Government-Furnished Information Marked with Restrictive Legends
252.227-7028                              Technical Data or Computer Software
Previously Delivered to the Government
252.227-7037                              Validation of Restrictive Markings on
Technical Data
252.231-7000                              Supplemental Cost Principles
 
B.         The following DFAR Supplement clauses are applicable to this
Subcontract if  checked:


x
252.203-7002
Requirement to inform Employees of Whistleblower Rights
 
252.204-7002
Payment for Subline Items Not Separately Priced
x
252.204-7003
Control of Government Personnel Work Product
x
252.204-7005
Oral Attestation of Security Responsibilities
x
252.205-7000
Provision of Information to Cooperative Agreement Holders
x
252.209-7004
Subcontracting With Firms That Are Owned or Controlled By The Government of
   
a Terrorist Country
x
252.211-7006
Radio Frequency Identification
 
252.215-7002
Cost Estimating System Requirements
x
252.215-7005
Evaluating Factor for Employing or Subcontracting With Members of the Selected


 
Page 65 of 242

--------------------------------------------------------------------------------

 
 
 

 
Reserve
x
252.215-7006
Use of Employees or Individual Subcontractors Who Are Member of the Selected
   
Reserve
 
252.222-7000
Restrictions on Employment of Personnel
X
252.222-7002
Compliance With Local Labor Laws (Overseas)
x
252.222-7003
Permit From Italian Inspectorate of Labor
x
252-222-7004
Compliance with Spanish Social Security Laws and Regulations
x
252.222-7005
Prohibition On Use of Nonimigrant Aliens—Guam
 
252.222-7006
Restrictions on the Use of Mandatory Arbitration Agreements (DOD contract and
   
if order exceeds $1M)
x
252.223-7001
Hazard Warning Labels
 
252.223-7002
Safety Precautions for Ammunition and Explosives
 
252.223-7003
Change in Place of Performance - Ammunition and Explosives
x
252.223-7004
Drug-Free Work Force (If Order exceeds simplified acquisition threshold)
x
252.223-7006
Prohibition On Storage And Disposal Of Toxic And Hazardous Materials
x
252.225-7001
Buy American Act and Balance of Payments Program
x
252.225-7002
Qualifying Country Sources as Subcontractors
 
252.225-7005
Identification of Expenditures in the United States
x
252.225-7012
Preference for Certain Domestic Commodities
x
252.225-7013
Duty-Free Entry
x
252.225-7015
Restriction on Acquisition of Hand or Measuring Tools
x
252.225-7016
Restriction on Acquisition of Ball and Roller Bearings
x
252.225-7025
Restriction on Acquisition of Forgings
x
252.225-7027
Restriction on Contingent Fees For Foreign Military Sales
x
252.225-7028
Exclusionary Polices and Practices of Foreign Governments
x
252.225-7030
Restriction on Acquisition of Carbon, Alloy, and Armor Plated Steel
 
252.225-7031
Secondary Arab Boycott of Israel
x
252.225-7040
Contractor Personnel Authorized to Accompany U.S. Armed Forces Deployed
   
Outside the United States.
x
252.225-7043
Antiterrorism/Force Protection Policy for Defense Contractors Outside the United
   
States
x
252.225-7045
Balance of Payments Program—Construction Material Under Trade Agreements
x
252.226-7001
Utilization of Indian Organizations Indian-Owned Economic Enterprises, and
   
Native Hawaiian Small Business Concerns (if Order exceeds $500,000, and is
   
for other than commercial items.)
x
252.227-7013
Rights in Technical Data —Noncommercial Items
x
252.227-7014
Rights in Noncommercial Computer Software and Noncommercial Computer
   
Software Documentation
x
252.227-7015
Technical Data –Commercial Items
x
252.227-7016
Rights in Bid or Proposal Information
x
252.227-7018
Rights In Noncommerical Technical data and computer Software –Small
   
Business Innovation Research (SBIR) Program
x
252.227-7019
Validation of Asserted Restrictions-Computer Software
x
252.227-7020
Rights in Special Works
 
252.227-7021
Rights in Data - Existing Works
 
252.227-7022
Government Rights (Unlimited)
 
252.227-7023
Drawings and Other Data to Become Property of Government
 
252.227-7026
Deferred Delivery of Technical Data or Computer Software
x
252.227-7027
Deferred Ordering of Technical Data or Computer Software
x
252.227-7030
Technical Data - Withholding of Payments
 
252.227-7032
Rights in Technical Data and Computer Software (Foreign)


 
Page 66 of 242

--------------------------------------------------------------------------------

 

 

 
252.227-7033
Rights in Shop Drawings
x
252.227-7038
Patent Rights—Ownership By the Contractor (Large Business)
 
252.228-7000
Reimbursement For War-Hazard Losses
x
252.228-7003
Capture And Detention
x
252.228-7005
Accident Reporting and Investigation Involving Aircraft, Missiles, and Space
   
Launch Vehicles
x
252.229-7002
Customs Exemptions (Germany)
x
252.229-7006
Value Added Tax Exclusion (United Kingdom)
x
252.231-7000
Supplemental Cost Principles
 
252.232-7005
Reimbursement Of Subcontractor Advance Payments--DoD Pilot Mentor- Protégé
   
Program
 
252.233-7001
Choice of Law (Overseas)
 
252.235-7002
Animal Welfare
x
252.235-7003
Frequency Authorization
x
252.235-7010
Acknowledgement of Support and Disclaimer
 
252.236-7000
Modification Proposals --Price Breakdown
x
252.237-7019
Training for Contractor Personnel Interacting with Detainees.
x
252.239-7000
Protection Against Compromising Emanations
x
252.239-7001
Information Assurance Contractor Training and Certification
x
252.239-7016
Telecommunications Security Equipment, Devices, Techniques and Services
x
252.242-7004
Material Management And Accounting System (If Order exceeds simplified
   
acquisition threshold and is for noncommercial items, to other than small
   
business, educational institutions, or non profit concerns)
x
252.243-7001
Pricing of Contract Modifications
x
252.243-7002
Requests for Equitable Adjustment
x
252.244-7000
Subcontracts For Commercial Items and Commercial Components (DoD
   
Contracts)
x
252.245-7000
Government-Furnished Mapping, Charting and Geodesy Property
 
252.246-7000
Material Inspection and Receiving Report
 
252.246-7001
Warranty of Data
x
252.246-7003
Notification of Potential Safety Issues
x
252.247-7023
Transportation of Supplies by Sea (without paragraphs (f) and (g), if Order is
   
below simplified acquisition threshold)
x
252.247-7023
Transportation of Supplies by Sea (without paragraphs (f) and (g), if Order is
   
below simplified acquisition threshold)—Alternate II (MAR 2000)
 
252.247-7024
Notification of Transportation of Supplies by Sea
 
252.249-7002
Notification of Anticipated Contract Terminations or Reduction ( if order
exceeds
   
$500,000)
x
252.251-7000
Ordering From Government Supply Sources

 
 
 
C.
The following DFAR Supplement clauses are applicable to this Subcontract and
provided in full text:

 


3.3           AGENCY ACQUISITION REGULATION CLAUSES
 


The following Agency clauses are applicable to this Subcontract and provided in
full text.
 


3.3           AGENCY ACQUISITION REGULATION CLAUSES
 


The following Agency clauses are applicable to this Subcontract and provided in
full text.

 
Page 67 of 242

--------------------------------------------------------------------------------

 
 
 
952.222-0001 (JCC-I/A)  PROHIBITION AGAINST HUMAN TRAFFICKING, INHUMANE LIVING
CONDITIONS, AND WITHHOLDING OF EMPLOYEE PASSPORTS AUG/2009
 


(a) All contractors (contractors refers to both prime contractors and all
subcontractors at all tiers) are reminded of the prohibition contained in Title
18, United States Code, Section 1592, against knowingly destroying, concealing,
removing, confiscating, or possessing any actual or purported passport or other
immigration document, or any other actual or purported government identification
document, of another person, to prevent or restrict or to attempt to prevent or
restrict, without lawful authority, the persons liberty to move or travel, in
order to maintain the labor or services of that person, when the person is or
has been a victim of a severe form of trafficking in persons.
 


(b) Contractors are also required to comply with the following provisions:
 


(1) Contractors shall only hold employee passports and other identification
documents discussed above for the shortest period of time reasonable for
administrative processing purposes.
 


(2) Contractors shall provide all employees with a signed copy of their
employment contract, in English as well as the employees native language that
defines the terms of their employment/compensation.
 


(3) Contractors shall not utilize unlicensed recruiting firms, or firms that
charge illegal recruiting fees.
 


(4) Contractors shall be required to provide adequate living conditions
(sanitation, health, safety, living space) for their employees. Fifty square
feet is the minimum acceptable square footage of personal living space per
employee. Upon contractors written request, contracting officers may grant a
waiver in writing in cases where the existing square footage is within
20% of the minimum, and the overall conditions are determined by the contracting
officer to be acceptable. A copy of the waiver approval shall be maintained at
the respective life support area.
 


(5) Contractors shall incorporate checks of life support areas to ensure
compliance with the requirements of this Trafficking in Persons Prohibition into
their Quality Control program, which will be reviewed within the Governments
Quality Assurance process.
 


(6) Contractors shall comply with international laws regarding
transit/exit/entry procedures, and the requirements for work visas. Contractors
shall follow all Host Country entry and exit requirements, including
requirements for visas and work permits.
 


(c) Contractors have an affirmative duty to advise the Contracting Officer if
they learn of their employees violating the human trafficking and inhumane
living conditions provisions contained herein. Contractors are advised that
contracting officers and/or their representatives will conduct random checks to
ensure contractors and subcontractors at all tiers are adhering to the law on
human trafficking, humane living conditions and withholding of passports.
 


(d) The contractor agrees to incorporate the substance of this clause, including
this paragraph, in all subcontracts under this contract.
(End of Clause)

 
Page 68 of 242

--------------------------------------------------------------------------------

 

 
952.223-0001 (JCC-I/A) REPORTING KIDNAPPINGS, SERIOUS INJURIES, AND DEATHS
MAR/2009
 


Contractors shall notify the Contracting Officer, as soon as practicable,
whenever employee kidnappings, serious injuries or deaths occur. Report the
following information:
 


Contract Number:
 


Contract Description & Location: Company Name:
 
 
Reporting party:
    Name
    Phone number
    e-mail address
 
Victim:
Name
Gender (Male/Female) Age
Nationality
Country of permanent residence

Incident:
Description Location
Date and time
Other Pertinent Information

 
(End of clause)
 
 
952.225-0001 (JCC-I/A)  ARMING REQUIREMENTS AND PROCEDURES FOR PERSONAL SECURITY
SERVICES CONTRACTORS AND FOR REQUESTS FOR PERSONAL PROTECTION FEB/2010
 


(a) General. Contractor and its subcontractors at all tiers that require arming
under this contract agree to obey all laws, regulations, orders, and directives
applicable to the use of private security personnel in Iraq and Afghanistan,
including U.S. CENTCOM, United States Forces Iraq (USF-I) and United States
Forces Afghanistan (USFOR-A) Commander orders, instructions and directives.
Contractors will ensure that all employees, including employees at any tier of
subcontracting relationships, who will seek individual authorization to be armed
under the provisions of this contract (requests for blanket authorization for
groups or organizations will not be approved), comply with the contents of this
clause and with the requirements set forth in the following:
 
(1) DODI 3020.50, Private Security Contractors (PSCs) Operating in Contingency
Operations;
 
(2) DODI 3020.41, Program Management for Acquisition and Operational Contract
Support in
Contingency Operations;

 
Page 69 of 242

--------------------------------------------------------------------------------

 



 


 
(3) DFARS 252.225-7040, Contractor Personnel Supporting a Force Deployed Outside
the
United States;
 


(4) Class Deviation 2007-O0010, Contractor Personnel in the United States
Central
Command Area of Responsibility
 


(5) USFOR-A, FRAGO 09-206, Outlines Management of Armed Contractors and Private
Security Companies Operating in the Combined Joint Operating Area - Afghanistan
(CJOA-A)
 
 
(6) USF-I OPORD 10-01, Annex C, Appendix 13
 
 
(7) U.S. CENTCOM Message, USCENTCOM Policy and Delegation of Authority for
Personal Protection and Contract Security Service Arming of DoD Civilian
Personnel and Contractors for Iraq and Afghanistan, dated 23 Dec 2005
 


(8) U.S. CENTCOM Message, Modification to USCENTCOM Civilian and Contractor
Arming
Policy and Delegation of Authority for Iraq and Afghanistan, dated 07 Nov 2006
 


(9) U.S. CENTCOM Message, Modification 3 to USCENTCOM Civilian and Contractor
Arming
Policy and Delegation of Authority in Iraq and Afghanistan, dated 09 Jun 2009
 


(b) Required Government Documentation. An O-6 or GS-15 (or above) from the unit
requesting the contractor security shall provide a description of the following
to the arming approval authority via the contracting officer representative
(COR) in sponsoring each individual request for arming (under paragraph (c)
below:
 


(1) The specific location where the PSC employee will operate;
 
 
(2) The persons and/or property that require protection;
 
 
(3) The anticipated threat;
 


(4) The requested weapon type(s), including serial number when possible;
 


(5) The reason current security/police forces are unable to provide adequate
protection; and
 


(6) Verification, under paragraph (e) below, that background checks have been
conducted and that no records were found of convictions or other acts that
should be known to the arming authority.
 


(c) Required Contractor Documentation. Contractors and their subcontractors at
all tiers that require arming approval shall provide to the arming approval
authority via the COR consistent documentation (signed and dated by the employee
and employer as applicable) for each of their employees who will seek
authorization to be armed under the contract as follows:
 


(1) Weapons Qualification/Familiarization. All employees must meet the weapons
qualification requirements on the requested weapon(s) established by any DoD or
other U.S. government agency, Law of Armed Conflict (LOAC); Rules for the Use of
Force (RUF), as defined in the U.S. CENTCOM Policy, dated 23 December 2005; and
distinction between the above-prescribed RUF and the Rules of Engagement (ROE),
which are applicable only to military forces.

 
Page 70 of 242

--------------------------------------------------------------------------------

 
 
 


(2) Completed DD Form 2760 (or equivalent documentation) for each armed
employee, indicating that the employee is not otherwise prohibited under U.S.
law from possessing the required weapon or ammunition.
 


(3) Written acknowledgement by the individual of the fulfillment of training
responsibilities and the conditions for the authorization to carry firearms.
This document includes the acknowledgement of the distinctions between the ROE
applicable to military forces and RUF that control the use of weapons by DoD
civilians, DoD contractors and PSCs.
 


(4) Written acknowledgement signed by both the armed employee and by a
representative of the employing company that use of weapons could subject both
the individual and company to U.S. and host nation prosecution and civil
liability.
 


(5) A copy of the contract between the contractors company and the U.S.
Government that verifies the individuals employment and
addresses the need to be armed.
 
(6) One (1) copy of a business license from the Iraqi or Afghani Ministry of
Trade or Interior; (7) One (1) copy of a license to operate as a PSC (or a
temporary operating license) from the
Ministry of Interior;
 


(d) The contractor will submit to the COR a communications plan that, at a
minimum, sets forth the following:
 


(1) The contractors method of notifying military forces and requesting
assistance where hostilities arise, combat action is needed or serious incidents
have been observed;
 


(2) How relevant threat information will be shared between contractor security
personnel and
U.S. military forces; and
 


(3) How the contractor will coordinate transportation with appropriate military
authorities.
 


(e) Prior to requesting arming approval, the contractor will submit to the COR
an acceptable plan for accomplishing background checks on all contractor and
subcontractor employees who will be armed under the contract. The contractor
shall, at a minimum, perform the following (which will be specifically addressed
in its plan and which will be documented and furnished to the COR upon
completion):
 


(1) Use one or more of the following sources when conducting the background
checks: Interpol, FBI, Country of Origin Criminal Records, Country of Origin
U.S. Embassy Information Request, CIA records, and/or any other records
available;
 


(2) Verify with USF-I or USFOR-A, as applicable, that no employee has been
barred by any commander within Iraq or Afghanistan; and

 
Page 71 of 242

--------------------------------------------------------------------------------

 



 


 
(3) All local nationals and third country nationals will voluntarily submit to
full biometric enrollment in accordance with theater biometric policies within
60 days of their arming request. While biometric collection and screening is
voluntary, CORs will immediately
 
notify the arming approval authority of any individuals who do not meet this
requirement and any arming authorization will be revoked until all requirements
are met.
 


(f) Penalties for Non-Compliance. Failure of contractor or subcontractor
employee(s) to comply with the laws, regulations, orders, and rules (including
those specified herein) governing the use of force, training, arming
authorization, and incident reporting requirements may result in the revocation
of weapons authorization for such employee(s). Where appropriate, such failure
may also result in the total revocation of weapons authorization for the
contractor (or subcontractor) and sanctions under the contract, including
termination.
 


(g) Criminal and Civil Liability. Arming of contractor or subcontractor
employees under this contract may subject the contractor, its subcontractors,
and persons employed by the same, to the civil and criminal jurisdiction of the
U.S. and Host Nation. Host Nation refers to the nation or nations where services
under this contract are performed.
 


(h) Lapses in Training or Authorization. Failure to successfully retrain an
employee who has been properly authorized to be armed under this contract within
twelve (12) months of the last training date will constitute a lapse in the
employees authorization to possess and carry the weapon. All unauthorized
employees will immediately surrender their weapon and authorization letter to
the contractor and will remain unarmed until such time as they are retrained and
newly approved by the arming authority. Additionally, the arming authority’s
authorization letter is valid for a maximum of twelve (12) months from the date
of the prior letter (unless authorization is earlier invalidated by a lapse in
training).
 


(i) Authorized Weapon & Ammunition Types. Unless DCDRUSCENTCOM (or a designee)
expressly provides otherwise, all arming requests and authorizations for
contractor or subcontractor employees under this contract shall be limited to
U.S. Government-approved weapons and ammunition. Notwithstanding Host Nation
laws or regulations that would allow use of heavier weapons by contract
security/PSC, all DoD security service / PSC contractors must have weapons
approved by DCDRUSCENTCOM (or a designee) before use. This restriction applies
to
all weapons in the possession of contractor employees, even if such weapons are
required for personal protection. The following weapons and ammunition are
currently authorized by the U.S. Government for use in Iraq and Afghanistan:
 


(1) The M9, M4, M16, or equivalent (e.g. .45 CAL, AK-47).
 
 
(2) The M9 or equivalent sidearm will be the standard personal protection weapon
unless other weapons are specifically requested and approved.
 


(3) U.S. government Ball ammunition is the standard approved ammunition.
 


(j) Requirements for Individual Weapons Possession. All employees of the
contractor and its subcontractors at all tiers who are authorized to be armed
under this contract must:
 


(1) Possess only those U.S. Government-approved weapons and ammunition for which
they are qualified under the training requirements of section (c) and
subsequently authorized to carry;

 
Page 72 of 242

--------------------------------------------------------------------------------

 
 
 
(2) Carry weapons only when on duty or at a specific post (according to their
authorization);
 
 
(3) Not conceal any weapons, unless specifically authorized;
 


(4) Carry proof of authorization to be armed. Employees not possessing such
proof will be deemed unauthorized and must surrender their weapon to their
employer; and
 
 
(5) IAW USCENTCOM G.O. #1, consumption of alcohol in Iraq or Afghanistan is
prohibited. In the event of a suspension or an exception to G.O. #1, employees
shall not consume any alcoholic beverage while armed or within eight (8) hours
of the next work period when they will be armed. There are no circumstances
under which a person will be authorized to consume any alcoholic beverage when
armed for personal protection.
 


(k) Weapons/Equipment Restrictions and Responsibilities. Unless otherwise
provided, the U.S. Government will not provide any weapons or ammunition to
contractors, their subcontractors, or any employees of the same. The Contractor
will provide all weapons and ammunition to those employees that will be armed
under the contract. The contractor and its subcontractors at all tiers will also
provide interceptor body armor, ballistic helmets, and the Nuclear, Biological,
and Chemical (NBC) protective masks to those employees that require such
equipment in the performance of their
duties.
 


(l) Rules for the Use of Force (RUF). In addition to the RUF and ROE training
referenced in paragraph (c), the contractor and its subcontractors at all tiers
will monitor and report all activities of its armed employees that may violate
the RUF and/or otherwise trigger reporting requirements as serious incidents.
Prompt reporting demonstrates a desire by the contractor and its subcontractors
to minimize the impact of any violations and, therefore, will be given favorable
consideration. Violations of the RUF include, though are not limited to:
 


(1) Taking a direct part in hostilities or combat actions, other than to
exercise self-defense;
 
 
(2) Failing to cooperate with Coalition and Host Nation forces;
 
 
(3) Using deadly force, other than in self-defense where there is a reasonable
belief of imminent risk of death or serious bodily harm;
 


(4) Failing to use a graduated force approach;
 


(5) Failing to treat the local civilians with humanity or respect; and
 


(6) Detaining local civilians, other than in self-defense or as reflected in the
contract terms. (m) Retention and Review of Records. The Contractor and all
subcontractors at all tiers shall maintain records on weapons training, LOAC,
RUF and the screening of employees for at least six (6) months following the
expiration (or termination) of the contract. The Contractor and its
subcontractors at all tiers shall make these records available to the
Contracting Officer or designated representative, at no additional cost to the
government, within 72 hours of a request.

 
Page 73 of 242

--------------------------------------------------------------------------------

 
 
(n) Contractor Vehicles. Vehicles used by contractor and subcontractor personnel
in the course of their security duties shall not be painted or marked to
resemble U.S./Coalition or host nation military and police force vehicles.
 


(o) Quarterly Reporting. The prime contractor will report quarterly (i.e. NLT 1
January, 1 April, 1 July and 1 October for each quarter of the calendar year) to
the Contracting Officer responsible for this contract, and any other
organization designated by the Contracting Officer, the following information
under this contract:
 


(1) The total number of armed civilians and contractors;
 


(2) The names and contact information of its subcontractors at all tiers; and
 


(3) A general assessment of the threat conditions, adequacy of force numbers,
and any problems that might require a change to force levels. Note: this
information is in addition to the information the contractor promises to
immediately provide under the communications plan referenced at paragraph (d).
 


(End of Clause)

 


952.225-0002 (JCC-I/A) ARMED PERSONNEL INCIDENT REPORTS JAN/2010
 


(a) All contractors and subcontractors in the United States Forces-Iraq (USF-I)
or United States Forces-Afghanistan (USFOR-A) theater of operations shall comply
with and shall ensure that their personnel supporting USF-I or USFOR-A forces
are familiar with and comply with all applicable orders, directives, and
instructions issued by the respective USF-I or USFOR-A Commanders relating to
force protection and safety.
 


(b) IRAQ: Contractors shall provide all incidents and use of weapons firing
incidents to the USF-I Contractor Operations Cell (CONOC) as soon as practical,
based upon the situation, and submit a written report to CONOC within 4 hours.
The initial report shall include the name of the company, location of the
incident, time when the incident occurred, a brief description of the events
leading up to the incident, and a company point of contact. A follow-up,
comprehensive written report shall be provided to the CONOC within 96 hours of
the incident. Reports shall be submitted to CONOC at:
mncic3conoc@iraq.centcom.mil;, DSN 318-435-2369; Iraqna 0044 203 286 9851 or
0044
203 239 5894; or Skype: MNCICONOC.
 


(c) AFGHANISTAN: Contractors shall immediately report all incidents and use of
weapons through their Contracting Officers Representative (CORs) who will notify
the Contracting Officer. Contracting Officers are responsible to notify the
PARC-A Chief of Operations and the JOC @ USFOR-A (JOC SHIFT DIRECTOR, DSN:
318-237-1761) Information should include: the name of the company, where the
incident occurred, time when the incident occurred, a brief description of the
events leading up to the incident, and a point of contact for the company. The
PARC-A Chief of Operations in coordination with the JOC will issue guidance for
further reporting requirements.
 


(d) Contractors shall provide first aid and request MEDEVAC of injured persons,
and remain available for U.S. or Coalition response forces, based upon the
situation. In the event contractor personnel are detained by U.S. or Coalition
Forces, prolonged detention due to lack of proper identification can be
alleviated by contractor personnel possessing on their person information that
includes the contractors name, the contract number, a contractor management POC,
and the phone number of the CONOC/JOC Watch.
 

 
Page 74 of 242

--------------------------------------------------------------------------------

 
 


(End of Clause)
 


 
952.225-0003 (JCC-I/A) FITNESS FOR DUTY AND MEDICAL/DENTAL CARE LIMITATIONS
APR/2010 (a)  The contractor shall perform the requirements of this contract
notwithstanding the fitness for

 
duty of deployed employees, the provisions for care offered under this section, and redeployment
of individuals determined to be unfit. Contractor personnel who deploy for
multiple tours, for more than 12 months total must be re-evaluated for fitness
to deploy. An examination will remain valid for 15 months from the date of the
physical. The contractor bears the responsibility for ensuring all employees are
aware of the conditions and medical treatment available at the performance
location. The contractor shall include this information and requirement in all
subcontracts with performance in the theater of operations
 
(b)  The contractor shall not deploy an individual with any of the following
conditions unless approved by the appropriate CENTCOM Service Component (ie.
ARCENT, AFCENT, etc.) Surgeon: Conditions which prevent the wear of personal
protective equipment, including protective mask, ballistic helmet, body armor,
and chemical/biological protective garments; conditions which prohibit required
theater immunizations or medications; conditions or current medical treatment or
medications that contraindicate or preclude the use of chemical and biological
protectives and antidotes; diabetes mellitus, Type I or II, on pharmacological
therapy; symptomatic coronary artery disease, or with myocardial infarction
within one yearwithin one year prior to deployment, or within six months of
coronary artery bypass graft, coronary artery angioplasty, or stenting; morbid
obesity (BMI >/= 40); dysrhythmias or arrhythmias, either symptomatic or
requiring medical or electrophysiological control; uncontrolled hypertension,
current heart failure, or automatic implantable defibrillator; therapeutic
anticoagulation; malignancy, newly diagnosed or under current treatment, or
recently diagnosed/treated and requiring frequent subspecialist surveillance,
examination, and/or laboratory testing; dental or oral conditions requiring or
likely to require urgent dental care within six months time, active orthodontic
care, conditions requiring prosthodontic care, conditions with immediate
restorative dentistry needs, conditions with a current requirement for
oral-maxillofacial surgery; new onset (< 1 year) seizure disorder, or seizure
within one year prior to deployment; history of heat stroke; Menieres Disease or
other vertiginous/motion sickness disorder, unless well controlled on
medications available in theater; recurrent syncope, ataxias, new diagnosis (<
1year) of mood disorder, thought disorder, anxiety, somatoform, or
dissociativedisorder, or personality disorder with mood or thought
manifestations; unrepaired hernia; tracheostomy or aphonia; renalithiasis,
current; active tuberculosis; pregnancy; unclosed surgical defect, such as
external fixeter placement; requirement for medical devices using AC power; HIV
antibody positivity; psychotic and bipolar disorders. (Reference: Mod 10 to
USCENTCOM Individual Protection and Individual/Unit Deployment Policy, Annex Q
to USF-I OPORD 10-01, FRAGO 897 to CJTF-82 OPORD 07-03, PPG- Tab A:
Amplification of the Minimal Standards of Fitness for Deployment to the CENTCOM
AOR).
 
(c) In accordance with military directives (DoDI 3020.41, DoDI 6000.11, CFC
FRAGO 09-1038, DoD PGI 225.74), resuscitative care, stabilization,
hospitalization at Level III (emergency) military treatment facilities and
assistance with patient movement in emergencies where loss of life, limb or
eyesight could occur will be provided. Hospitalization will be limited to
emergency

 
Page 75 of 242

--------------------------------------------------------------------------------

 

 
stabilization and short-term medical treatment with an emphasis on return to
duty or placement in the patient movement system. Subject to availability at the
time of need, a medical treatment facility may provide reimbursable treatment
for emergency medical or dental care such as broken bones, lacerations, broken
teeth or lost fillings.
 
(d) Routine and primary medical care is not authorized. Pharmaceutical services
are not authorized for routine or known, routine prescription drug needs of the
individual. Routine dental care, examinations and cleanings are not authorized.
 
(e) Notwithstanding any other provision of the contract, the contractor shall be
liable for any and all medically-related services or transportation rendered. In
accordance with OUSD(C) Memorandum dated 4 June 2008, the following
reimbursement rates will be charged for services at all DoD deployed medical
facilities. These rates are in effect until changed by DoD direction.
 
 
(1)
Inpatient daily rate: $2,041.00. Date of discharge is not billed unless the
patient is admitted to the hospital and discharged the same day.

 
 
(2)
Outpatient visit rate: $195.00. This includes diagnostic imaging, laboratory,
pathology, and pharmacy provided at the medical facility.
 

 


(End of Clause)
 


952.225-0007 (JCC-I/A) MANDATORY SHIPPING DIRECTIONS (IRAQ ONLY) JUN/2010
 


(a) United States Forces Iraq, Deputy Commanding General Advisory and Training
(USF-I DCG A&T), is required to track supplies and materiel shipped into Iraq.
Prompt notification of shipment
movements and compliance with information requirements will assist in providing
advance notice to the point of entry for all inbound shipments.
 


(b) The Customs Levy Exemption Form will be reviewed by a Government of Iraq
Representative. If the shipment qualified for a levy exemption, the Customs Levy
Exemption Form will be stamped and emailed back to the contractor. The stamped
form must accompany every
shipment for which a levy exemption is desired.
 


(c) Upon contract award, the contractor/consignor shall provide the necessary
logistical information required by USF-I DCG A&T / J4.
STEP 1:
-- Upon contract award go to the following JCCS website:
-- https://www.rebuilding-iraq.net/
 


STEP 2:
-- Select the Logistics and then the Customs radio buttons.
-- Select and complete the Customs Levy Waiver Form.
 


STEP 3:
--Email the (1) completed Customs Levy Exemption Form, (2) a copy of the front
page of the signed contract; and (3) the pages from the

 
Page 76 of 242

--------------------------------------------------------------------------------

 
 
contract that describe the required supplies, equipment or end product to USF-I
DCG A&T /J4 (Logistics) at Usfi.j4.mmdmove@iraq.centcom.mil and Customs
Officials at CMDbattlebox@iraq.centcom.mil, DSN: 318-485-2594/6224 Commercial:
713-970-6140 (Rings in Iraq) within 7 days of shipping.
 


--The Customs Levy Exemption Form will be reviewed by a Government of Iraq
representative. If the shipment qualifies for a levy exemption, the Customs Levy
Exemption Form will be stamped and emailed back to the contractor. The stamped
form, airway bill/bill of lading, and manifests/packing documents must accompany
every shipment for which a levy exemption is desired. All of these documents
must list USF-I as the consignee/end user and the releasing agent as "GLOBAL
FREIGHT SYSTEM"
 


The stamped form must accompany every shipment for which a levy exemption is
desired.
 


--Complete a Form DD-250 form, Material Inspection and Receiving Report, and
provide it and the invoice for the shipment with the cargo.
 


--Commercial Air Shipments require (1) airway bills and (2) the Customs Levy
Exemption form to be emailed to the USF-I J4 org box at
Usfi.j4.mmdmove@iraq.centcom.mil. Ensure that all shipping labels have USF-I and
ATTN: GLOBAL FREIGHT SYSTEM.
 


(d) It is the contractors responsibility to provide all the requested
information in sufficient time to allow coordination of required delivery.
Failure to comply with these instructions may result in delaying the arrival of
supplies and materiel at their final destinations.
 


(e) Once material is shipped, the Contractor shall notify USF-I J4, within two
business days, at the following email address: Usfi.j4.mmdmove@iraq.centcom.mil
 


(End)
 


52.6026                      FOB ORIGIN SHIPPING INSTRUCTIONS TRANSPORTATION
ACCOUNT CODES AND LONG LINE OF ACCOUNTING FOR FIRST DESTINATION TRANSPORTATION
SHIPMENTS AND OVER OCEAN SECOND DESTINATION TRANSPORTATION JAN/2007
 


GS6026                      FOB ORIGIN SHIPPING INSTRUCTIONS TRANSPORTATION
ACCOUNT CODES AND LONG LINE OF ACCOUNTING FOR FIRST DESTINATION TRANSPORTATION
SHIPMENTS AND OVER OCEAN SECOND DESTINATION TRANSPORTATION
 


In accordance with DoD 4500.32-R (20 May 04), Transportation Account Codes
(TACs) and Longline Of Accounting (LOA) fund citations shall be indicated for
any contract item required to be shipped "FOB Origin." For such items the TAC
and LOA is identified at the individual contract SLIN in Section G of the
ordering instrument (i.e., the basic contract or [delivery] order, as
applicable).
 
Section G Narrative
FOB Origin
SLIN:
 
Transportation Account Code: Longline of Accounting:


 
52.6075 FOREIGN MILITARY SALES OR MILITARY ASSISTANCE PROGRAM DATA JUL/1986

 
Page 77 of 242

--------------------------------------------------------------------------------

 

 
Specific fill-in information will be provided as appropriate on a Task Order
basis.
This contract involves Foreign Military Sales (FMS) or Military Assistance
Program (MAP) (Grant Aid). The following special markings, applicable FMS
country and case identifier or MAP Record Control/Program/Directive Number
identifier, as applicable, are provided for the contractor to comply with DFARS
Appendix F-301 Block 16(iv)(L):
 
C L I N / S L I N T_B_D_
FMS Country and case identifier or
MAP Record Control/Program/Directive
N u m b e r I d e n t i f i e r T_B_D_. S p e c i a l M a r k i n g s _T_B_D
_______________________________________________________________________
G r o s s W e i g h t _T_B_D                                                  
 
52.7026 CONFIDENTIAL OR SECRET MATERIEL/DOCUMENTS--METHOD OF TRANSMISSION
NOV/1996
 
( a ) Materiel will be packed to conceal it properly and to avoid suspicion as
to contents, and to reach destination in satisfactory condition. Internal
markings or internal packaging will clearly indicate the classification. NO
NOTATION TO INDICATE CLASSIFICATION APPEAR ON EXTERNAL MARKINGS (EXTERIOR
CONTAINERS). (See Chapter 4 of the Industrial Security Manual for Safeguarding
Classified Information (DoD 5220.22M)).
 
( b ) Documents will be enclosed in two opaque envelopes or covers. The inner
envelope or cover containing the documents being transmitted will be addressed,
return addressed, and sealed. The classification of the documents being
transmitted will be clearly marked on the front and back of the inner container.
The classified documents will be protected from direct contact with the inner
cover by a cover sheet or by folding inward. For SECRET documents, a receipt
form identifying the addresser, addressee, and documents will be enclosed in the
inner envelope. CONFIDENTIAL documents will be covered by a receipt only when
the sender deems it necessary. The inner
envelope or cover will be enclosed in an opaque outer envelope or cover. The
classification markings of the inner envelope should not be detectable. The
outer envelope will be addressed, return addressed, and sealed. NO
CLASSIFICATION MARKINGS WILL APPEAR ON THE OUTER ENVELOPE OR COVER. (See Chapter
5, Section 4, of the Industrial Security Manual for Safeguarding Classified
Information (DoD 5220.22M)).
 
 
(End of clause)

 
52.7043 STANDARD PRACTICE FOR COMMERCIAL PACKAGING APR/1999
 


Commercial packaging of drawings, test reports, software, and other data items
shall be in accordance with ASTM D 3951-98. Hardware deliverables shall also be
packaged in accordance with ASTM D 3951-98. All packages shall be marked in
accordance with MIL-STD-129 (a waiver-free document). Bar Code Markings are
required IAW ANSI/AIM-BC1, Uniform Symbology Specification Code 39 and
MIL-STD-129. Intermediate packaging is required to facilitate handling and
inventory control whenever the size of the unit package is 64 cubic inches or
less. Unit packs requiring intermediate packing shall be packed in quantities
governed by the following:
 


a. Maximum of 100 unit packs per intermediate container.
 
b. Maximum net load of 40 pounds.

 
Page 78 of 242

--------------------------------------------------------------------------------

 

 
c. Maximum size of 1.5 cubic feet with at least two dimensions not exceeding 16
inches
 


Unless otherwise specified, shipments shall be unitized into a single load that
can be handled as a unit throughout the distribution system. The supplier is
responsible for performing package testing as specified in ASTM D 3951-98. The
government reserves the right to perform any of the tests. Copies of ASTM D
3951-98 are available from the:
American Society for Testing and Materials
100 Barr Harbor Drive
West Conshohocken, PA 19248-2959.
 
52.7044 STANDARD PRACTICE FOR COMMERCIAL PACKAGING (FOR DRAWINGS, SOFTWARE,
APR/1999 AND OTHER DATA)
 


Commercial packaging of drawings, test reports, software, and other data items
shall be in accordance with ASTM D 3951-98
Copies of ASTM D 3951-98 are available from the: American Society for Testing
and Materials
100 Barr Harbor Drive
West Conshohocken, PA 19248-2959.
 


52.7045 PACKAGING AND PACKING OF ELECTRONICS TEST FIXTURES AND MECHANICAL
APR/1999
 


Contractor shall prepare electronic test fixtures and/or mechanical gages for
return or delivery to the Government in accordance with the packaging
requirement set forth in ASTM D 3951-98. All packages shall be marked in
accordance with MIL-STD 129, Standard Practice for Military Marking (a
waiver-free document). Bar Code Markings are required IAW ANSI/AIM-BC-1, Uniform
Symbology Specification Code 39 and MIL-STD-129.
(End of clause)
 


52.7047 BAR CODE MARKING OCT/2001
 
 
Bar Code Markings are required for all items except unwrapped tires, items
without an NSN, and local purchase items in accordance with MIL-STD-129,
Standard Practice for Military Marking, and ANSI-AEM-BC 1, Uniform Symbology
Specification Code 39.
 

 
Page 79 of 242

--------------------------------------------------------------------------------

 

 
 
PART 4.0 - -SPECIAL PROVISIONS
 


The provisions below are extracted directly from the Prime Contract, and are
incorporated herein and made a part of this Subcontract. In all such clauses,
unless the context of the clause requires otherwise, the term "Contractor" shall
mean Subcontractor, the term "Contract" shall mean this Subcontract, and the
terms "Government," "Contracting Officer" and equivalent phrases shall mean Booz
Allen and Booz Allen's Subcontract Administrator, respectively. It is intended
that the referenced clauses shall apply to Subcontractor in such manner as is
necessary to reflect the position of Subcontractor as a subcontractor to Booz
Allen, to insure Subcontractor's obligations to Booz Allen and to the United
States Government, and to enable Booz Allen to meet its obligations under its
Prime Contract (or subcontract).
 


4.1          Security Requirements
 
The highest level security requirements that may be required under this contract
is defined in the DD
254 Contract Security Classification Specification, Section J, Attachment 0003.
Facility Clearance required shall be TOP SECRET, however to be considered for
award a contractor must have a Facility Clearance of SECRET. Contractors with a
Facility Clearance of SECRET will be required to upgrade to
TOP  SECRET  after  award.  Contractor  personnel  must  have  a  minimum  of  a  SECRET  security
clearance unless specifically waived in anindividual task order. Separate DD
Form 254s will be issued which reflect the security requirements based on
individual Task Orders. Contractors may only compete for those tasks up to the
security clearance level they possess.
 


4.2           52.6001 ORGANIZATIONAL CONFLICT OF INTEREST AUG/2007 (a)
Definition.
 
Per FAR 2.101, an organizational conflict of interest means that because of
other activities or relationships with other persons, a person is unable or
potentially unable to render impartial assistance or advice to the Government,
or the persons objectivity in performing the contract work is or might be
otherwise impaired, or a person has an unfair competitive advantage. It does not
include the normal flow of benefits from incumbency.
 


(b) The Contracting Officer has determined that potentially significant
organizational conflicts of interest may arise due to the nature of the work the
Contractor will perform under this contract that may preclude the Contractor
from being awarded future CECOM LCMC Acquisition Center contracts in a related
area. Whereas the Contractor has agreed to undertake this contract to provide
Rapid Response Third Generation (R2-3G) services.  it is agreed that the
Contractor shall be ineligible to act as a prime contractor, consultant, or
subcontractor to any prime contractor or subcontractor at any tier who is to
supply the services, system or major components thereof for any project where
the Contractor has provided or is providing support as described in FAR 9.505-1
through 9.505-4.
 
(c) The Contracting Officer may make a determination to allow a Contractor to
participate in an acquisition subject to the submission of an acceptable
mitigation plan in accordance with paragraphs (1) and (2) below. This
determination may not be appealed.

 
(1) If the Contracting Officer requests, and the Contractor submits an
organizational conflict of interest mitigation plan that, after Government
review is acceptable to the Government, the Contractors parent corporation,
subsidiaries, or other physically separate profit and loss
 

 
Page 80 of 242

--------------------------------------------------------------------------------

 

 
centers may not be precluded from acting as a subcontractor or consultant on
future CECOM LCMC Acquisition Center contracts. The Governments determination
regarding the adequacy of the mitigation plan or the possibility of mitigation
are unilateral decisions made solely at the discretion of the Government and are
not subject to the Disputes clause of the contract. The Government may terminate
the contract for default if the Contractor fails to implement and follow the
procedures contained in any approved mitigation plan.
 
(2) Any mitigation plan shall include, at a minimum, non-disclosure agreements
to be executed by the Contractor and the Contractors employees supporting the
Government per paragraph (c) above. Items for consideration in a mitigation plan
include the following: identification of the organizational conflict(s) of
interest; reporting and tracking system; an organizational conflict of interest
compliance/enforcement plan, to include employee training and sanctions, in the
event of unauthorized disclosure of sensitive information; a plan for
organizational segregation (e.g., separate reporting chains); and data security
measures.
 
(d) These restrictions outlined in paragraph (b) shall apply to Booz Allen
Hamilton. This clause shall remain in effect for one year after completion of
this contract.
 
 
(e) The Contractor shall apply this clause to any subcontractors or consultants,
who have access to information, participate in the development of data, or
participate in any other activity related to this contract which is subject to
terms of this clause at the prime contractor level, unless the Contractor
includes an acceptable alternate subcontractor provision in its mitigation plan.
For subcontractors or consultants under this contract, if an organizational
conflict of interest mitigation plan is submitted and acceptable to the
Government, the subcontractors parent corporation, subsidiaries, or other
physically separate profit and loss centers may not be precluded from acting as
a prime, subcontractor, or consultant on future CECOM LCMC Acquisition Center
contracts.
 


(f) The Contractors employees shall be trained and informed of Subpart 9.5 of
the FAR and this contract provision, and shall execute a Contractor-Employee
Personal Financial Interest/Protection of Sensitive Information Agreement as
appropriate.
 


(g) The Contactor agrees that it will use all reasonable diligence in protecting
proprietary data received by it. The Contractor further agrees it will not
willfully disclose proprietary data to unauthorized parties without the prior
permission of the Government, and that proprietary data shall not be duplicated,
used or disclosed, in whole or part, for any purpose other than to accomplish
the contracted effort. This restriction does not limit the contractors right to
use, duplicate or disclose such information if such information was lawfully
obtained by the contractor from other sources.
 


(h) The Contractor agrees to enter into written agreements with all companies
whose proprietary data it shall have access and to protect such data from
unauthorized use or disclosure as long as it remains proprietary. The Contractor
shall furnish to the Contracting Officer copies of these written agreements. The
Contractor agrees to protect the proprietary data and rights of other
organizations disclosed to the Contractor during performance of this contract
with the same caution that a reasonably prudent Contractor would use to
safeguard highly valuable property. The Contractor agrees to refrain from using
proprietary information for any purpose other than that
for which it was furnished.
 


(i) The Contractor shall not distribute reports, data or information of any
nature arising from its performance under this contract, except as provided by
this contract or as may be directed by the Contracting Officer.
 

 
Page 81 of 242

--------------------------------------------------------------------------------

 

 
(j) Government Representatives shall have access to the Contractors premises and
the right to inspect all pertinent books and records in order to insure that the
contractor is in compliance with FAR 9.5.
 


(k) The Contractor agrees that if after award it discovers a potential
organizational conflict of interest, a prompt and full disclosure shall be made
in writing to the Contracting Officer. This disclosure shall include a
description of the actions the Contractor has taken or proposes to take, to
avoid or mitigate such conflicts.
 


(l) The Government may waive application of this clause when it is determined to
be in the best interest of the Government to do so.
 
 
4.3           52.6002 Prohibited Discrimination and Sexual Harassment FEB/2008
 


As prescribed by Federal law, sexual harassment and other forms of prohibited
discrimination based on race, national origin, religion, gender, or disability
are unacceptable in the Army workplace. The contractor agrees that, while
performing services pursuant to this contract, its employees and agents, as well
as the employees and agents of its subcontractors at any tier, will not engage
in such conduct, whether directed at employees of the Government or a
contractor. This requirement is considered by the parties to be a material
provision of the contract. Accordingly, the contractors failure to promptly take
appropriate corrective action after it has been established that such conduct by
its, or its subcontractors, employee(s) or agent(s), did, in fact, occur, will
be considered a breach
of contract, entitling the Government to exercise its rights pursuant to the
Default Clause herein.
 
(End of clause)
 








4.4           52.6130 SCHEDULE OF GOVERNMENT-FURNISHED PROPERTY (EQUIPMENT)
JUN/2002
 


Specific fill-in information will be provided as appropriate on a Task Order
basis.
 


1. The government shall furnish the following property to the contractor for use
in performance of this contract.
 


NATIONAL DATE TO BE PURPOSE FOR ACQUISITION STOCK NUMBER DESCRIPTION QUANTITY
DELIVERED WHICH FURNISHED VALUE
 


-1- -2- -3- -4- -5
-
-6- -7- -8- -9- -1
0-
-11- -12- -13- -14- -1
5-
-16- -17- -18- -19- -2
0-


2. Delivery of Government-Furnished Property. Government-Furnished Property
(GFP) will be delivered to the 'producing facility' as identified by the
contractor in the 'Place of Performance and Shipping Point' provision in Section
G of the schedule, unless herein stated otherwise by the contractor:
 

 
Page 82 of 242

--------------------------------------------------------------------------------

 

 
a. Except as provided by paragraph 4 below (Procurement Models), delivery
schedules shall be based on the GFP delivery dates specified above.
 


b. If the GFP is not received in accordance with the above schedule, the
contractor shall notify the Procuring Contracting Officer (PCO) within seven
days after the date for receipt established by the above schedule.
 
c. Note Concerning Electronic Test Fixtures and Mechanical Gages. When
Electronic Test Fixtures (ETF) and/or Mechanical Gages (GAGES) are to be
acquired by the contractor, such ETF/GAGES will become government property upon
government acceptance, and the shipment and disposition instructions of this
provision apply.
 


3. Contractor Inspection of GFP. The contractor shall inspect all GFP within 30
calendar days of its receipt. If the inspection reveals GFP damages or
discrepancies, the contractor shall:
 


a. Complete the appropriate form:
 


SF 364 - Report of Discrepancy. Used to report materiel discrepancies including
condition of materiel, incorrect supply documentation, misdirected materiel,
overages and/or shortages, duplicate shipments, packaging discrepancies, item
technical data markings and wrong items.
 


SF 361 - Discrepancy in Shipment Report. Used to report any transportation
discrepancy in shipment through the Defense Transportation System (DTS) and
shipment within CONUS moved by commercial carrier (lost or damaged).
 


SF 368 - Quality Deficiency Report. Used to report defects or nonconforming
conditions which limit or prohibit the product from fulfilling its intended
purpose, including deficiencies in design, specification, material,
manufacturing and workmanship.
 


b. Obtain certification from the designated Government Quality Assurance
Representative.
 
 
c. Forward the completed, certified form within seven calendar days, as follows:
 
FORM DISTRIBUTION
 


SF 364 AMSEL-LC-LEO-D-CS-CFO - 2 copies
 


PCO - 1 copy
 


SF 361 AMSEL-LC-LEO-D-DP-DT - 2 copies
 


PCO - 1 copy
 


SF 368 AMSEL-LC-LEO-D-CS-CFO - 2 copies
 


PCO - 1 copy
 


ACO - 1 copy

 
Page 83 of 242

--------------------------------------------------------------------------------

 

 
d. When the contractor considers any damage attributable to the carrier, the
contractor will arrange for and document a confirming inspection by the
carrier's representative.
 


4. Procurement Models. If the 'Statement of Work for Procurement Model' is
included with this contract (see Section J), the contractor may obtain the
procurement model, at the contractor's expense and risk, any time after five
calendar days after the effective date of this contract. The contractor will
contact the PCO to arrange this transaction.
 


5. Maintenance Data Test Equipment. Any property listed in paragraph 1 as
'Maintenance Data Test Equipment' shall be used by the contractor to test the
preproduction model for the purpose of developing maintenance data for the
required technical literature. The government's action in furnishing such test
equipment shall not in any way modify, limit, or nullify the contractor's
responsibility to furnish all required maintenance data. Such test equipment
shall be returned to the government concurrently with the initial production
delivery. (TBD) STANDARD CLAUSE (X will be inserted if paragraph is applicable;
if not applicable, N/A should be inserted. See
Variable Clause, paragraph 6, at end of clause.)
 


6. Shipment of GFP. Within 30 calendar days after the contractor receives the
applicable shipping instructions from the PCO (or designated property
representative), the contractor shall submit an original and three copies of DD
Form 1659, Application for U.S. Government Shipping Documentation/Instructions,
to the ACO. Disposition of GFP. As soon as the GFP (other than that described by
paragraph 4 above) is no longer required, but not later than completion of all
scheduled contract deliveries or termination of this contract, the contractor
shall return to the government all GFP not utilized in performance of this
contract or otherwise disposed of by direction of the Contracting Officer. The
contractor will notify the cognizant Quality Assurance Representative to arrange
for inspection of the property before it is packed for return to the government.
 


a. When applicable, Acceptance Inspection Equipment (AIE) (mechanical
gages/electronic test fixtures) shall be disposed of in accordance with the
'Statement of Work for Mechanical Gages/Electronic Test Fixtures' located in
Section C.
 


b. The contractor shall prepare the property (except AIE) for delivery LOP C/LPK
C in accordance with ASTM D 3951-98 and shall ensure that all items comply with
all common carrier rules and regulations. The contractor shall deliver the
property F.O.B Origin in accordance with the applicable shipping/disposition
instructions received from the PCO, unless otherwise stated.
 


c. The property shall be delivered to the government utilizing DD Form 1149
citing the same document under which it was received. The contractor shall
forward a copy of DD Form 1149 to each of the addressees listed below:
 


Commander
US Army Communications-Electronics Command, CECOM Contracting Center
ATTN: CCE-CBF
Aberdeen Proving Group (APG), MD 21010 (TBD) VARIABLE CLAUSE
 


6. Shipment and Disposition of GFP. As soon as the GFP (other than that
described by paragraph 4 above) is no longer required, but not later than
completion of all scheduled contract deliveries or termination of this contract,
the contractor shall submit an original and three copies of DD Form 1659,
Application for U.S. Government Shipping Documentation/Instructions, to the ACO.
Once received, the

 
Page 84 of 242

--------------------------------------------------------------------------------

 
 
 
contractor shall return all GFP to the government in accordance with these
instructions.
 


a. The contractor will notify the cognizant Quality Assurance Representative to
arrange for inspection of the property before it is packed for return to the
government.
 


b. When applicable, Acceptance Inspection Equipment (AIE) (mechanical
gages/electronic test fixtures) shall be disposed of in accordance with the
'Statement of Work for Mechanical Gages/Electronic Test Fixtures', located in
Section C.
 


c. The contractor shall prepare the property (except AIE) for delivery LOP C/LPK
C in accordance with ASTM D 3951-98 and shall ensure that all items comply with
all common carrier rules and regulations. The contractor shall deliver the
property F.O.B Origin in accordance with the applicable shipping/disposition
instructions received from the PCO, marked for: (TBD) (insert info received from
LEO via Request for Avail AMSEL-AC-FL 373).
 


d. The property shall be delivered to the government utilizing DD Form 1149
citing the same document under which it was received. The contractor shall
forward one copy of DD Form
1149 to each of the addressees listed below:
 


Commander
US Army Communications-Electronics Command, CECOM Contracting Center
ATTN: CCE-CBF
 
Aberdeen Proving Group (APG), MD 21010 (End of clause)


 
52.6135 SCHEDULE OF GOVERNMENT-FURNISHED PROPERTY (MATERIAL) JUN/2003
 


Specific fill-in information will be provided as appropriate on a Task Order
basis.
 


1. The government shall furnish the following property to the contractor for use
in performance of this contract.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
NATIONAL UNIT GROSS APPLIES
STOCK NUMBER DESCRIPTION ALLOWANCE ALLOWANCE TO SLIN
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
-1- -2- -3- -4- -5-
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
-6- -7- -8- -9- -10-
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Page 85 of 242

--------------------------------------------------------------------------------

 
 
 
-11- -12- -13- -14- -15-
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
-16- -17- -18- -19- -20-
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
2 . Delivery of Government-Furnished Property. Government-Furnished Property
(GFP) will be delivered to the 'producing facility' as identified by the
contractor in the 'Place of Performance and Shipping Point' provision in Section
G of the schedule, unless herein stated otherwise by the contractor: The GFP
will be delivered to the contractor as follows:
 


a . Preproduction Models. GFP required for preproduction models will be
delivered such that they are received by the contractor TBD calendar days after
the effective date of contract.
 


b . Production Items. GFP required for production of contract deliverables will
be delivered such that it is received by the contractor TBD calendar days prior
to the scheduled delivery of items established in Section B of this contract.
 


c. The government retains the option to ship the property in larger quantities
or at earlier times when such action is in the interest of the government.
 


d. If the GFP is not received in accordance with the above schedule, the
contractor shall notify the Procuring Contracting Officer (PCO) within seven
days after the date for receipt established by the above schedule.
 


3 . Contractor Inspection of GFP. The contractor shall inspect all GFP within 30
calendar days of its receipt. If the inspection reveals GFP damages or
discrepancies, the contractor shall:
 


a. Complete the appropriate form:
 


SF364-Report of Discrepancy. Used to report materiel discrepancies including
condition of materiel, incorrect supply documentation, misdirected materiel,
overages and/or shortages, duplicate shipments, packaging discrepancies, item
technical data markings and wrong items.
 


SF361-Discrepancy in Shipment Report. Used to report any transportation
discrepancy in shipment through the Defense Transportation System (DTS) and
shipment within CONUS moved by commercial carrier (lost or damaged).
 


SF368-Quality Deficiency Report. Used to report defects or nonconforming c
onditions which limit or prohibit the product from fulfilling its intended
purpose, including deficiencies in design, specification, material,
manufacturing and workmanship.
 


b. Obtain certification from the designated Government Quality Assurance
Representative. c. Forward the completed, certified form within seven calendar
days, as follows:

 
Page 86 of 242

--------------------------------------------------------------------------------

 

 
 
FORM DISTRIBUTION
 
SF 364 AMSEL-LC-LEO-D-CS-CFO - 2 copies
PCO - 1 copy
 
SF 361 AMSEL-LC-LEO-D-DP-DT - 2 copies
PCO - 1 copy
 
SF 368 AMSEL-LC-LEO-D-CS-CFO - 2 copies
PCO - 1 copy
ACO - 1 copy

 
d. When the contractor considers any damage attributable to the carrier, the
contractor will arrange for and document a confirming inspection by the
carrier's representative.
 


4 . Repackaging and Repacking of GFP. The contractor is responsible for any
repackaging and repacking of GFP required to comply with applicable
specifications. When GFP is received completely packed for reshipment in the
same container, it will not be opened by the contractor for inspection. The
contractor shall advise the cognizant Government Quality Assurance
Representative of any questions concerning the quantity, quality or condition of
such property.
 


5 . Shipment of GFP. Within 30 calendar days after the contractor receives the
applicable shipping instructions from the PCO (or designated property
representative), the contractor shall submit an original and three copies of DD
Form 1659, Application for U.S. Government Shipping Documentation/Instructions,
to the ACO.
 


6 . Disposition of GFP. As soon as the GFP is no longer required, but not later
than completion of all scheduled contract deliveries or termination of this
contract, the contractor shall return to the government all GFP not utilized in
performance of this contract or otherwise disposed of by the PCO's direction.
 


a. The contractor will notify the cognizant Quality Assurance Representative to
arrange for inspection of the property before it is packed for return to the
government.
 


b. The contractor shall prepare the property for delivery LOP C/LPK C in
accordance with ASTM D 3951-98 and shall ensure that all items comply with all
common carrier rules and regulations. The contractor shall deliver the property
for return F.O.B Origin in accordance with the applicable shipping/disposition
instructions received from the PCO.
 


c. The property shall be delivered to the government utilizing DD Form 1149
citing the same document under which it was received. The contractor shall
forward a copy of DD Form 1149 to the addressee listed below:
 

 
Page 87 of 242

--------------------------------------------------------------------------------

 
 
 
Commander
US Army Communications-Electronics Command, CECOM Contracting Center
ATTN: CCE-CBF
Aberdeen Proving Group (APG), MD 21010
 


52.6115 MATERIAL INSPECTION AND RECEIVING REPORTS (DD FORM 250) DFARS JUN/2005
APPENDIX F
 


Specific fill-in information will be provided as appropriate on a Task Order
basis.
 


(a) Addresses required for special distribution in accordance with Table 2 and
additional distribution requirements not covered by DOD FARS Appendix F, Tables
1 and 2 are as follows:
 


ADDRESS No. OF COPIES Commander, TBD
US Army C-E LCMC, ATTN: TBD
Aberdeen Proving Group (APG), MD 21010
 


Commander, TBD US Army C-E LCMC, ATTN: TBD
Aberdeen Proving Group (APG), MD 21010
 


Commander, 1
US Army C-E LCMC,
ATTN: AMSEL- AC-CS-FG( ALE)
Aberdeen Proving Group (APG), MD 21010
 


(b) These special distribution instructions shall be included in any subcontract
hereunder where the items produced by the subcontractor are to be shipped
directly to the Government.
 


PROCEDURAL NOTE: In accordance with FAR 32.905(c), Authorization to pay. All
invoice payments, with the exception of interim payments on cost-reimbursement
contracts for services, must be supported by a receiving report or any other
Government documentation authorizing payment (e.g., Government certified
voucher). The agency receiving official should forward the receiving report or
other Government documentation to the designated payment office by the 5th
working day after Government acceptance or approval, unless other arrangements
have been made. This period of time does not extend the due dates prescribed in
this section. Acceptance should be completed as expeditiously as possible. The
receiving report or other Government documentation authorizing payment must, as
a minimum, include the following:
 


(1) Contract number or other authorization for supplies delivered or services
performed.
 
 
(2) Description of supplies delivered or services performed.
 
 
(3) Quantities of supplies received and accepted or services performed, if
applicable.
 


(4) Date supplies delivered or services performed.

 
Page 88 of 242

--------------------------------------------------------------------------------

 
 
 
  (5) Date that the designated Government official-- (i) Accepted the supplies
or services; or
 
(ii) Approved the progress payment request, if the request is being made under
the clause at 52.232-
http://farsite.hill.af.mil/reghtml/regs/far2afmcfars/fardfars/far/52232.htm, Payments Under Fixed-
PriceConstruction Contracts, or the clause at 52.232-10.
http://farsite.hill.af.mil/reghtml/regs/far2afmcfars/fardfars/far/52232.htm, Payments Under Fixed-
Price Architect- Engineer Contracts).
 


(6) Signature, printed name, title, mailing address, and telephone number of the
designated government official responsible for acceptance or approval functions.
The Department of Defense Activity Address Code (DODAAC) may be used in lieu of
the mailing address. E-mail addresses, if possible, shall be added to facilitate
communication and the Contractor's Tax Identification Number (TIN) should also
be included on the respective invoices for tracking purposes.
 


DFAS (Payment Office) WILL RETURN TO SENDER ANY RECEIVING REPORTS (INCLUDING DD
FORM
250) WHICH DO NOT CONTAIN THE REQUIRED INFORMATION.
 


52.6126 HAZARDOUS MATERIAL IDENTIFICATION AND MATERIAL SAFETY DATA SHEET
APR/1992 (MSDS)
 


In accordance with FED-STD-313, Material Safety Data, Transportation Data and
Disposal Data for Hazardous Materials Furnished to Government Activities, latest
edition, the contractor is required to submit C-E LCMC Material Safety Data
Sheet (CMSDS), AMSEL Form 1164 for all hazardous material delivered under this
contract. Hazardous material includes, but is not limited to, items listed in
Tables 1 or 2 of FED-STD-313, latest edition.
 


 
(a) A letter of transmittal will be prepared and sent to the following
activities:

 (1) Commander 2 copies US Army Communications-Electronics Life Cycle Management
Command
    ATTN: Directorate For Safety
    AMSEL-SF-SEP (Louis Soffer)
    Aberdeen Proving Group (APG), MD 21010
(2) Commander US Army Communications-Electronics Life Cycle Management Command
    ATTN: C-E LCMC Packaging Section
    AMSEL-LEO-E (Al Gregor)
    Aberdeen Proving Group (APG), MD 21010
(3) Garrison Commander U.S. Army Garrison
    ATTN: SELFM-CO
    Aberdeen Proving Group (APG), MD 21010
(4) Garrison Commander U.S. Army Garrison Safety Office
    ATTN: SELFM-SO (Fred Mangino)
    Aberdeen Proving Group (APG), MD 21010

 
Page 89 of 242

--------------------------------------------------------------------------------

 

 
(5) Chief
LOGSA Packaging, Storage and Containerization Center
ATTN: AMXLS-TP
 
11 Hap Arnold Blvd. Tobyhanna, PA 18466-5097
(6) Commander
TBD
(All consignees/destinations for deliveries as identified in Section B of this c
ontract.)
 


(b) The contractor shall provide the supplemental data on the attached C-E LCMC
Material Safety Data Sheet (CMSDS) form (i.e., AMSEL Form 1164) and the
SUPPLEMENTAL QUESTIONNAIRE (SQ) regarding the commodity. There shall be NO BLANK
ENTRIES in the CMSDS or the SQ. Each form must be completed in its entirety. All
information shall be typed, legibly hand lettered or printed on the form. In
accordance with this contract and Federal Standard (Fed Std) 313, this letter
shall transmit:
 


(1) A completed CMSDS, AMSEL Form 1164, for the contracted commodity no later
than 90 days prior to delivery. The CMSDS shall be prepared for each initial
shipment of any and all commodities under this contract. Copies of previously
prepared CMSDSs may be submitted with a new contract provided the  formulation
of the commodity has not changed. In accordance with the requirements of Fed Std
313, any change in formulation requires submission of a revised CMSDS within 90
days. Unless a CMSDS is received by the above addressees, release for shipment
may be withheld. The following instructions apply to the commodity CMSDS:
 


(i) The contractor shall analyze the commodity's hazardous waste (HW)
characteristics in accordance with the provisions of the latest edition of Title
40 Code of Federal Regulations Part 261, Identification and Listing Of Hazardous
Waste. The analytical findings and disposal recommendations will be reported in
the commodity's CMSDS, under Waste Disposal Method of Section VII, Precautions
for Safe Handling and Use. A change in formulation requires a new CMSDS; revised
findings and recommendations must be reported on the commodity's new CMSDS. An
analysis to determine HW characteristics shall only be done (A) initially, (B)
when a formulation change affects HW characteristics, or (C) when a change in
federal regulations
dictate a new analysis. Previous HW characteristic analytical findings and
disposal recommendations shall continue to be reported as long as the commodity
formulation and federal regulations have not changed.
 
(ii) Above Section I of the AMSEL Form 1164 inscribe: Contract Number:
Date CMSDS Prepared: Date CMSDS Submitted:
 


(iii) In the block identified as Federal Stock Number of Section I of the AMSEL
Form 1164, provide:
National Stock Number (NSN): Type/Part Number:

 
Page 90 of 242

--------------------------------------------------------------------------------

 
 
(2) A completed SQ should be attached to the transmittal letter along with the
required
 
CMSDS. You may provide your response on a copy of this SQ as your required
submission. SUPPLEMENTAL QUESTIONNAIRE
 
(1) Have you previously submitted an CMSDS for this commodity (i.e., NSN) Y e s
___  N o ____
If Yes, provide previous date submitted and contract number.
Date: Contract No.:


(2) Is the item considered to be hazardous for international transportation
under criteria established by:
International Civil Aviation Organization Yes     No   
International Air Transport Association Yes      No   
International Maritime Organization Yes     No      
 
"If Yes, provide the appropriate United Nations (UN) Identification (ID) Number
required for transportation of this hazardous commodity.
UN ID No.:
 


(3) Have you developed UN Performance Oriented Packaging (POP) for this
commodity
Y e s ____ N o ___             
 


 
(4) If the commodity is hazardous for international transportation, has your
commercial packaging been certified to meet UN POP requirements
Y e s ____ N o ___          
 
 
If Yes, provide point of contact (POC), telephone number and address where the
test report is retained.
 
POC
:__________________________________________________________________________                                                                                                                                   
Telephone No.
: __________________________________________________________________
Address:
_______________________________________________________________________ 
 


(END OF SUPPLEMENTAL QUESTIONNAIRE)
 
4.5           52.6140 Exception to Government Property Clause(s) JUL/2007
 
Notwithstanding language to the contrary, nothing within the Government Property
clause(s) set forth elsewhere in this contract shall apply to Government-owned
property that the Government is expressly furnishing for overhaul and/or
repair-and-return services, and the Contractor assumes all liability for risk of
loss associated with such property.
 


52.6190 ASSESSMENT RATE FOR AND PERIOD OF TIME FOR ASSESSMENT OF LIQUIDATED
JUL/1997


DAMAGES
Specific fill-in information will be provided as appropriate on a Task Order
basis.
For the purpose of this contract, the overall maximum amount of liquidated
damages to be paid by the contractor in accordance with FAR Clause 52.211.11,
Liquidated Damages--Supplies, Services or Research and Development, in Section F
will be TBD.
 

 
Page 91 of 242

--------------------------------------------------------------------------------

 

 
 
The period of time during which liquidated damages will be assessed is TBD.
 
4.6           52.6195 IDENTIFICATION OF CONTRACTOR EMPLOYEES IN THE FEDERAL
WORKPLACE JAN/2008
 
1) The contractor shall provide each of its employees who will be involved in
the performance of the contract, on a Government facility, with an
identification (ID) badge. The ID badge shall clearly display the contractors
name, and the employees name and color photograph. The Contracting Officer or
his/her designee shall approve the ID badge before the commencement of contract
performance. It is the contractors responsibility to ensure that all contractor
personnel wear the ID badge at all times when performing work under this
contract at a Government facility. Unless otherwise specified in the contract,
each contractor employee shall wear the ID badge in a conspicuous place on the
front of their clothing and above their waist, except when safety or health
reasons prohibit such placement. This requirement is in addition to any
Government facility security provisions that require that a Government-issued
security badge also be worn.
 
2) Contractor personnel shall clearly identify themselves to all attendees as a
contractor employee before the commencement of meetings with Government or other
contractor personnel. Contractor personnel shall clearly and immediately
identify themselves as a contractoremployee when placing, answering or
participating in telephone/VTC conversations with Government or other contractor
personnel.
 
 
3) When contractor personnel send e-mail messages from or to a Government-owned
computer, they shall include a signature block that includes their employers
name, and the employees full name and e-mail address.

 
4) Each of the requirements set forth in paragraphs 1-3, above must be included
in all subcontracts at any tier.

 
4.7           952.225-0004 COMPLIANCE WITH LAWS AND REGULATIONS JAN/2010
(JCC-I/A)
 


(a) The Contractor shall comply with, and shall ensure that its employees and
its subcontractors and their employees, at all tiers, are aware of and obey all
U.S. and Host Nation laws, Federal or DoD regulations, and Central Command
orders and directives applicable to personnel in Iraq and Afghanistan, including
but not limited to USCENTCOM, Multi-National Force and Multi-National Corps
operations and fragmentary orders, instructions, policies and directives.
 


(b) Contractor employees shall particularly note all laws, regulations,
policies, and orders restricting authority to carry firearms, rules for the use
of force, and prohibiting sexual or aggravated assault. Contractor employees are
subject to General Orders Number 1, as modified from time to time, including
without limitation, their prohibition on privately owned firearms, alcohol,
drugs, war souvenirs, pornography and photographing detainees, human casualties
or military security measures.
 


(c) Contractor employees may be ordered removed from secure military
installations or the theater of operations by order of the senior military
commander of the battle space for acts that disrupt good order and discipline or
violate applicable laws, regulations, orders, instructions, policies, or
directives. Contractors shall immediately comply with any such order to remove
its contractor employee.
 

 
Page 92 of 242

--------------------------------------------------------------------------------

 

 
(d) Contractor employees performing in the USCENTCOM Area of Responsibility
(AOR) may be subject to the jurisdiction of overlapping criminal codes,
including, but not limited to, the Military Extraterritorial Jurisdiction Act
(18 U.S.C. Sec. 3261, et al) (MEJA), the Uniform Code of Military Justice (10
U.S.C. Sec. 801, et al)(UCMJ), and the laws of the Host Nation. Non-US citizens
may also be subject to the laws of their home country while performing in the
USCENTCOM AOR. Contractor employee status in these overlapping criminal
jurisdictions may be modified from time to time by the United States, the Host
Nation, or by applicable status of forces agreements.
 


(e) Under MEJA, a person who engages in felony misconduct outside the United
States while employed by or accompanying the Armed Forces is subject to arrest,
removal and prosecution in United States federal courts. Under the UCMJ, a
person serving with or accompanying the Armed Forces in the field during a
declared war or contingency operation may be disciplined for a criminal offense,
including by referral of charges to a General Court Martial. Contractor
employees may be ordered into confinement or placed under conditions that
restrict movement within the AOR or administratively attached to a military
command pending resolution of a criminal investigation.
(f) Contractors shall immediately notify military law enforcement and the
Contracting Officer if they suspect an employee has committed an offense.
Contractors shall take any and all reasonable and necessary measures to secure
the presence of an employee suspected of a serious felony offense. Contractors
shall not knowingly facilitate the departure of an employee suspected of a
serious felony offense or violating the Rules for the Use of Force to depart
Iraq or Afghanistan without approval
from the senior U.S. commander in the country.
 
(End)
 


52.7100 CECOM TELEPHONE ACCESS CARD SEP/2000
CECOM LCMC Telephone Access Card- In Accordance with FAR 25-1, Army Information
Management, Chapter 6-3,n. (7), (b), (c), the contractor will be issued a
government furnished CECOM LCMC Telephone Access Card (CTAC) for the sole
purpose of conducting official government business in support of requiring
activities as stated in the scope of work of this contract. By accepting the
CTAC, the contractor agrees and certifies that telephone charges billed to the
CTAC will not be duplicated
as a charge to the contract. The contractor shall sign a certification
acknowledging receipt of the CTAC and agreeing to its use for official
government business only. The contractor shall be held legally and financially
liable for any unauthorized calls. Fraudulent use of the CTAC will be punishable
to the full extent of applicable laws and regulations. Lost cards are the
responsibility of the
contractor and shall be reported to the Contracting Officer and the Telephone
Control Officer (TCO). All CTACs shall be returned to the Government at contract
completion; termination; or as requested at any time by the government. The
contractor shall record all calls on a "log sheet" with date, time, telephone
number called; company/individual called and purpose of the call. At monthly
intervals, the contractor shall provide a copy of the "log sheet" to the
designated Contracting Officer Representative (COR) for reconciliation with
records from the TCO. The CTAC is being provided as a Government Furnished
service in order to meet the required mission. ( End of Clause)
 


 
Page 93 of 242

--------------------------------------------------------------------------------

 

4.8           52.7105 GOVERNMENT PROPERTY FURNISHED FOR REPAIR, MODIFICATION
AND/OR OVERHAUL MAR/1992
 


The failure of the Government to furnish items for repair, modification, and/or
overhaul in the amounts or quantities described in the Schedule as 'estimated'
or 'maximum' will not entitle the contractor to any equitable adjustment in
price under the Government Property clause of the contract.
 


4.9           52.7106 RESPONSIBILITIES FOR AND PROHIBITIONS ON CONTRACTOR
PERSONNEL USE OF GOVERNMENT INFORMATION SYSTEMS (IS) MAY 2005
 


The contractor is reminded that, in addition to any other clauses in this
contract, contractor personnel granted password access to Government IS or
access to Government networks (including connecting contractor-owned assets to
Government networks) shall comply with the following responsibilities and
prohibitions:
 


1. Responsibilities:
 


(a) Participate in annual Information Assurance (IA) training inclusive of
threat identification, physical security, acceptable use policies, malicious
content and logic, and non-standard threats such as social engineering. Sign and
comply with local installation Acceptable Use Policy.
 


(b) Mark and safeguard files, output products, and storage media per the
classification level and disseminate them only to individuals authorized to
receive them and with a valid need to know.
 


(c) Protect IS and IS peripherals located in their respective areas in
accordance with physical security and data protection requirements.
 


(d) Practice safe network and Internet operating principles and take no actions
that threaten the integrity of the system or network.
 


(e) Safeguard and report any unexpected or unrecognizable output products.
 


(f) Report the receipt of any media (for example, CD-ROM, floppy disk) received
to the Information Assurance Manager (IAM) or System Administrator (SA), as
appropriate, for authorization to use.
 


(g) Use anti-virus (AV) products on all files, attachments, and media before
opening or introducing them into the IS.
 


(h) Report all known or suspected security incidents, spam, chain letters, and
violations of acceptable use to the SA, IAM, or Information Assurance Security
Officer (IASO).
 


(i) Immediately report suspicious, erratic, or anomalous IS operations, and
missing or added files, services, or programs to the SA in accordance with local
policy and cease operations on the affected IS.

 
Page 94 of 242

--------------------------------------------------------------------------------

 
 
 
(j) Comply with password or pass-phrase policy directives and protect passwords
from disclosure.
 


(k) Invoke automatic password-protected screen locks on the workstation after
not more than 10 minutes of non-use or inactivity.
 


(l) Log off IS at the end of each workday.
 


(m) Access only that data, control information, software, hardware, and firmware
for which they are authorized access and have a need to know, and assume only
authorized roles and privileges.
 


 
(2) Prohibited activities. The following activities are specifically prohibited.
Users will not- (a) Use IS for personal commercial gain or illegal activities.

 
 
(b) Use IS in any manner that interferes with official duties, undermines
readiness, reflects adversely on the Army, or violates standards of ethical
conduct.
 


(c) Intentionally send, store, or propagate sexually explicit, threatening,
harassing, political, or unofficial public activity (that is, spam)
communications. (Law Enforcement/Criminal Investigators, attorneys, or other
official activities, operating in their official capacities only, shall be
exempted from this requirement.)
 


(d) Participate in on-line gambling or other activities inconsistent with public
service.
 


(e) Release, disclose, or alter information without the consent of the data
owner, the original classification authority (OCA) as defined by AR 380-5, the
individuals supervisory chain of command, Freedom of Information Act (FOIA)
official, Public Affairs Office, or disclosure officers approval.
 


(f) Attempt to strain, test, circumvent, or bypass security mechanisms, or
perform network line monitoring or keystroke monitoring (unless this is required
by the Performance Work Statement of this contract).
 


(g) Modify the system equipment or software, use it in any manner other than its
intended purpose, introduce malicious software or code, or add user-configurable
or unauthorized software (for example, instant messaging, peer-to peer
applications).
 


(h) Relocate or change IS equipment or the network connectivity of IS equipment
without proper security authorization. Connect a non-Government IS to a
Government network without authorization from an IAM or IASO.
 


(i) Share personal accounts and passwords or permit the use of remote access
capabilities by any individual.
 


(j) Disable or remove security or protective software or mechanisms and their
associated logs.
 


3. Any violation of the provisions listed above may result in the following:
loss of, or limitations on, use of equipment and services; assessment of costs
of any investigation, damage or repair to
 

 
Page 95 of 242

--------------------------------------------------------------------------------

 

 
Government IS; any other contractual remedies provided for by this contract up
to and including termination of the contract for default; and criminal
penalties. If the contract Performance Work Statement (PWS) prescribes different
requirements than listed in this clause, the PWS takes precedence over this
clause in only the areas where it conflicts.

4.10           52.7358 TRANSPORTATION - FOREIGN MILITARY SALE (DCMC
ADMINISTERED) JUL/1997
This order (or portion thereof) is for a Foreign Military Sale administered by
the Defense Contract Management Command (DCMC). The contractor is required to
call the Transportation Office at the cognizant DCMC ten working days prior to
shipment to verify the mailing address and/or freight address.


4.11           52.7400 CONTRACTOR SUPPORT SERVICES AND KNOWLEDGE CENTER
REQUIREMENTS SEP/2002
It is understood by the parties to this contract that the Knowledge Center (KC)
is a secure Internet- based Knowledge Management Tool that the Program Executive
Office for Command, Control & Communications Tactical (PEO C3T), the Program
Executive Office for Intelligence, Electronic Warfare, and Sensors (PEO IEWS),
the Program Executive Office for Enterprise Information Systems (PEO EIS) and
the CECOM Life Cycle Management Command (CECOM LCMC) are using to collaborate
internally and externally with customers, business partners and other Government
agencies. Any person who is given access to the KC will have access to
information that is considered by the Government to be sensitive and non-public
in nature. Accordingly, every person given access to this secure application
must consent to be bound by a specific Non-Disclosure Agreement articulated on
the KC Registration Form before such access is granted. Consistent with this
procedure, the contractor shall require each of its employees who are given
access to the KC to immediately notify the Director of Contracts, or the
individual in a position of equivalent responsibility, of the fact that they
have consented to a Non-Disclosure Agreement and have been given access to the
KC. The contractor shall also require any employee giving such notice to provide
the Director of Contracts, or the individual in a position of equivalent
responsibility, with a copy of the Non-Disclosure Agreement they have consented
to. It is the contractor's responsibility under this contract to supervise,
administer and oversee these employees in such a manner as to ensure strict
compliance with the terms of the Non-Disclosure Agreement these employees have
consented to. The contractor is also prohibited from further releasing or
disseminating any information that the contractor has improperly received, in
violation of the terms of the Non-Disclosure Agreement, through the inadvertent
or intentional actions of its employees, or in any other manner. Furthermore,
the contractor is responsible for ensuring that the requirements of this clause
are satisfied with respect to all subcontractor employees or subcontractor
organizations working under this contract.
 
4.12           52.7410 DEPLOYMENT OF CONTRACTORS TO THE FAR EAST (FE) SEP/1999
All contractors performing in the Far East (FE) ****KOREA, must report their
arrival and length of stay with the C-E LCMC Senior Command Representative
(SCR)at the Logistics Support Element-Far East (LSE-FE). The location of the
LSE-FE is at Camp Market, Korea APO: AP 96283. The telephone numbers for
contacting the Senior Command Representative is as follows: DSN: (315) 722-3222
or (315)722-3347 Cellular Number" (315) 723-6206 and Fax No. (315) 722-3757.
****IF IN HAWAII OR ALASKA, THEY WILL REPORT TO THE LOCAL LOGICISTS ASSISTANCE
OFFICE.
(End of clause)


 
Page 96 of 242

--------------------------------------------------------------------------------

 
 
 
4.13           52.7500 CONTRACTOR DEPLOYMENT TO SOUTH WEST ASIA DEC/2003
 
a. Employees going on field visits, TDYs, and deployments to Southwest Asia
(Kuwait, Iraq, Afghanistan, Djibouti, Jordan, Qatar, etc.) must coordinate with
the AMC Logistics Support Element (LSE) in Southwest Asia (SWA). The AMC LSE SWA
is the entry point for all AMC visitors to that part of the world. These ensure
that AMC military, civilians and contractors are routed through the appropriate
subordinate LSE or LAO. In briefs and out briefs are mandatory. The AMC LSEs and
LAOs need to know who comes into the theater for accountability purposes and
administrative oversight and force protection. The Area Commander is required to
know the location of all AMC contractors in their Area of Operation at all
times.
 
b. Notifying the AMC LSE SWA of the contractor's impending visit is not a
problem, if a call forward has been requested, because the LSE SWA receives a
copy of every call forward from the AMC Emergency Operations Center. Some
employees may not receive a call forward, usually because they are going for
less than 30 days. In those cases, the contractor needs to notify the C-E LCMC
DCSPER Desk in the EOC at DSN 992-1762 or commercial 732-532-
1762 of the visit and they will coordinate with LSE SWA.
 
c. All contractors are responsible for coordinating with the AMC LSE SWA when
they enter the area and/or when they leave. The call forward specifically
instructs the employee to contact the AMC-LSE SWA Personnel Section (G1) at DSN
318-825-4220 or commercial 732-427-
5062 x 6623 for military and civilians and 732-427-5062 x 6611 for contractors,
to let them know where they are in the AOR and that requirement needs to be
followed.
 
d. In addition, every travel order for SWA shall have the following statement in
the remarks section:
 
1. "All AMC military (AC/RC), Department of the Army Civilians, and contractors
will contact the appropriate AMC office and coordinate with the AMC office the
purpose of their visits."
 
2. If are any questions, contractor employees may contact the DCSPER Desk in the
EOC at DSN 992-1762 or commercial 732-532-1762.


4.14           52.7520 RELEASE OF INFORMATION MATERIAL TO THE PUBLIC BY
PUBLICATION OR OTHER JAN/2008
 
MEANS OF DISSEMINATION AND MARKING OF TECHNICAL REPORTS POTENTIALLY DISCLOSING
INVENTIONS, Funding Category 6.1 and 6.2
 
It is Department of Defense policy to allow the publication and public
presentation of unclassified contracted fundamental research results which are
the product of grants and contracts funded by
 
(a) budget Category 6.1 (Research), whether performed by university or industry;
or
(b) budget Category 6.2 (Exploratory Development) and performed on-campus at a
university.
 
However, research is not considered fundamental in circumstances where the
6.2-funded effort presents a high likelihood of disclosing performance
characteristics of military systems or manufacturing technologies that are
unique and critical to defense, and where agreement on restrictions have been
recorded in the contract or grant. In addition, with respect to both 6.1 and 6.2
funded efforts, scientific and technical information will not be released if it
discloses classified military applications, or, if unclassified, disclosure
would be adverse to the national interest. The foregoing relates to all
technical data and to computer software in its early stages of development. With
respect to computer software that has been, readily can be, or is intended to
be, developed to the point of practical application, the Contractor may not
publish or present such software without the written approval of the Contracting
Officer.
 

 
Page 97 of 242

--------------------------------------------------------------------------------

 
 
 
Authors or organizations not subject to mandatory reviews may voluntarily submit
their papers intended for publication or presentation to DoD activities to
obtain advise on national security concerns as they relate to the release of
sensitive information. The paper will then be reviewed and the contractor or
author will be informed that the Department of Defense has:
 
(1) no objection to public presentation, or


(2) that presentation in the public forum would not be in the best interest of
national security and provide appropriate reasons for the determination.


The clearance for public presentation under (1) satisfies an exemption from the
requirements for government review under the International Traffic in Arms
Regulations. A determination under (2) does not legally bar presentation. It is
an advisory statement that, for the presentation concerned, the Department of
Defense is not providing the authority for public release. Such Department of
Defense action does not preclude recourse by the author through normal State
Department export license procedures.
 
If the contractor or author elects to have its paper reviewed for purposes of
obtaining advise on its applicability as it relates to national security
concerns, or any exemption requiring approval for public release so as to
preclude the unauthorized release of sensitive information, same should be
forwarded to the Contracting Officer for review prior to the date for public
release. The
following listing indicates the number of copies to be submitted for review and
the time frame required by the Government to provide approval for release. The
request for release shall indicate the date by which approval is required:
 
Material to be Reviewed/Approved Number of Days Required/Copies By Government to
Approve
 
Written materials and still photographs (properly captioned) 1 20
 
Scientific and Technical Papers and Presentations (each copy 3 30 will include
appropriate copies of all viewgraphs, photographs, charts, graphs and similar
material properly captioned).
 
Technical information which might pertain to potential 'subject 3 30
inventions', the 'Patent
Rights' requirement in Section H.
 
Fact Sheets, Pamphlets and Brochures (each copy will include 3 30 full text,
layout and all illustrative material).
 
Contractor Advertisements (each copy will include text and 1 20 layout,
including artwork and photographs as proposed for final publication).
 

 
Page 98 of 242

--------------------------------------------------------------------------------

 

 
Exhibits-Design/Layout with test of copy to appear on display 3 30 material and
all artwork and photographs proposed for exhibition.
 
 
Motion Picture Productions will have a series of reviews conducted as follows:
 
(1) Preliminary written story/concept 3 30
(2) Final shooting script, including scene description/narration 3 25
(3) Rough cut film minus sound track before final editing; copy 30 of final
draft narration or final print with final narration.

 


TV News Film:


One B-wind master for eventual release and file and two prints 30 for review and
return to originator. If so elected, material will be reviewed and normally
approved at CECOM LCMC. Some documentation/material involving presentation
outside the U.S.A. or material involving tri-service coordination will require
US Army Materiel Command, Department of Army or Department of Defense approval.
Fifteen (15) days additional time will be needed for approval of speeches and 40
days additional time will be needed for approval of manuscripts and other
material, if approval is required above CECOM LCMC level.
 
Notification of approval to release may be received in writing or verbally. If
received verbally, it will be confirmed in writing by the Contracting Officer.
The contractor shall provide the name and telephone number of the person to be
notified verbally.


The contractor shall assure that an acknowledgment of Government support and
disclaimer of Government endorsement as set forth below shall appear on each
publication or presentation of material developed under this contract or based
on work performed hereunder. These statements shall appear either on the
title/first page or the final page of such documents.
 
The research reported in this document/presentation was performed in connection
with Contract Number DAAB----(insert contract number)----with the US Army CECOM
LCMC Command. The views and conclusions contained in this document/presentation
are those of the authors and should not be interpreted as presenting the
official policies or position, either expressed or implied, of the US Army CECOM
LCMC Command or the US Government unless so designated by other authorized
documents. Citation of manufacturers or trade names does not constitute an
official endorsement or approval of the use thereof. The US Government is
authorized to reproduce and distribute reprints
for Government purposes notwithstanding any copyright notation hereon.

MARKING OF TECHNICAL REPORTS POTENTIALLY DISCLOSING INVENTIONS
Any report of either an interim nature or any final report not intended for
public distribution which contains potentially patentable subject matter, shall
have the following legend prominently displayed on its cover:
 
Notwithstanding any other legends marked hereon, this document contains
information which may disclose a patentable invention in which the Government
has a right, title or interest. Further distribution of this document to any
non-governmental agency is prohibited without the written approval of US Army
CECOM LCMC, Aberdeen Proving Group (APG), MD 21010 (see 35 USC 205).
 
FLOW DOWN REQUIREMENT:
This clause must be inserted in all subcontracts of any tier. H-23
ORGANIZATIONAL CONFLICT OF INTEREST CLAUSE
 

 
Page 99 of 242

--------------------------------------------------------------------------------

 
 
 
HAS BEEN DELETED AND REPLACED BY CLAUSE HS6001 ORGANIZATIONAL CONFLICT OF
INTEREST.


 


*** END OF NARRATIVE H0001 ***
 


4.15            HOURS OF WORK
 


1. WORK WITHIN THE CONTINENTAL LIMITS OF THE UNITED STATES AND ITS POSSESSIONS
SHALL NOT NORMALLY EXCEED EIGHT (8) HOURS PER DAY OR
FORTY (40) HOURS PER NORMAL WORK WEEK. WORK HOURS OCONUS SHALL CORRESPOND TO
HOURS WORKED BY COMPARABLE GOVERNMENT PERSONNEL, PROVIDED A
MAXIMUM OF FORTY HOURS PER WORK WEEK IS NOT EXCEEDED.
 


2. CONTRACTOR WORKWEEK IS FORTY (40) HOURS. THE CONTRACTOR WILL OBTAIN
AUTHORIZATION FROM THE COR PRIOR TO INCURRING ANY HOURS IN EXCESS
OF THE CONTRACTOR WORK WEEK IN ACCORDANCE WITH AWARDED TASK ORDER HOURS. ANY
SERVICES THAT EXTEND BEYOND THE FORTY HOURS IN A GIVEN
CALENDAR WEEK WILL BE BILLED IN ACCORDANCE WITH FAR 52.237-10.
 


3. AUTHORIZED HOLIDAYS FOR CONTRACTOR PERSONNEL PERFORMING WORK AT A GOVERNMENT
INSTALLATION SHALL CORRESPOND WITH GOVERNMENT HOLIDAYS.
 


REGULAR GOVERNMENT HOLIDAYS ARE AS FOLLOWS: NEW YEARS DAY
MARTIN LUTHER KING JR.S BIRTHDAY PRESIDENTS DAY
MEMORIAL DAY INDEPENDENCE DAY LABOR DAY COLUMBUS DAY VETERANS DAY THANKSGIVING
DAY CHRISTMAS DAY
 


4. ANY ADDITIONAL FEDERAL HOLIDAYS GRANTED BY THE PRESIDENT SHALL BE TREATED THE
SAME AS BASE CLOSURES UNDER CLAUSE H-31.
 
*** END OF NARRATIVE H0003 ***
 
 
4.16             SERVICE CONTRACT ACT COMPLIANCE REQUIREMENT
 


THIS CONTRACT IS SUBJECT TO THE SERVICE CONTRACT ACT (SCA), THOUGH THE EXACT
PLACES OF PERFORMANCE ARE UNKNOWN. LABOR CATEGORIES MAY VARY BASED UPON
CONTRACTOR EMPLOYMENT POLICIES AND LABOR AGREEMENTS. CONSULT THE DEPARTMENT OF
LABOR (DOL) WEBSITE:
https://www.dol.gov FOR SPECIFIC LOCATION WAGE DETERMINATIONS AS APPROPRIATE.
ADDITIONAL INFORMATION TO ASSIST IN DETERMINING SCA APPLICABILITY MAY BE OBTAINED AT
https://www.dol.gov/esa/regs/compliance/whd/fairpay/main.htm
 

 
Page 100 of 242

--------------------------------------------------------------------------------

 

 
THE OFFEROR/CONTRACTOR IS RESPONSIBLE FOR ENSURING THAT THE RATES PROPOSED FOR
PERSONNEL SUBJECT TO THE SCA MEET OR EXCEED THE CORRESPONDING MINIMUM WAGES
ESTABLISHED BY THE DOL FOR THE CORRESPONDING GEOGRAPHICAL REGION FOR CONTRACT
PERFORMANCE. THE CONTRACTOR MUST PAY AT A MINIMUM THE WAGE DETERMINATION RATES
 


.*** END OF NARRATIVE H0004 ***
 


4.17            DAVIS BACON ACT COMPLIANCE:
 
IN THE COURSE OF THIS CONTRACT, PERFORMANCE MAY REQUIRE LABOR APPLICABLE TO THE
DAVIS BACON ACT (DBA). THE CONTRACTOR SHALL SUBMIT PROPOSED RATES
ON A TASK ORDER BASIS, INCLUDING THOSE LABOR DESCRIPTIONS AND LOADED LABOR RATES
UNDER THE DBA. THE CONTRACTOR SHALL BE RESPONSIBLE FOR ENSURING THAT THE BASE
RATES PROPOSED FOR PERSONNEL SUBJECT TO THE DBA MEET OR EXCEED THE CORRESPONDING
MINIMUM WAGES ESTABLISHED BY THE DEPARTMENT OF LABOR (DOL) FOR THE CORRESPONDING
REGION.
 


*** END OF NARRATIVE H0005 ***
 


4.18            POST/BASE CLOSURES
 


1. POST/BASE CLOSURES: FROM TIME TO TIME, THE CENTER, OR POST/BASE COMMANDER MAY
DECIDE TO CLOSE ALL OR PART OF THE POST/BASE IN RESPONSE TO AN UNFORESEEN
EMERGENCY OR SIMILAR OCCURRENCE. SUCH EMERGENCIES INCLUDE, BUT ARE NOT LIMITED
TO, ADVERSE WEATHER SUCH AS SNOW OR FLOOD, AN ACT OF GOD, SUCH AS TORNADO OR
EARTHQUAKE, OR A POST/BASE DISASTER SUCH AS A NATURAL GAS LEAK OR FIRE.
CONTRACTOR PERSONNEL ARE NON-ESSENTIAL PERSONNEL FOR PURPOSES OF ANY
INSTRUCTIONS REGARDING THE EMERGENCY.
 


2. CONTRACTOR PERSONNEL SHALL BE OFFICIALLY DISMISSED UPON NOTIFICATION OF A
POST/BASE CLOSURE IN ACCORDANCE WITH PARAGRAPH 1. THEY SHALL PROMPTLY SECURE ALL
GOVERNMENT FURNISHED PROPERTY APPROPRIATELY AND EVACUATE IN AN EXPEDIENT BUT
SAFE MANNER.
 


3. WITH REGARD TO WORK UNDER THE CONTRACT, THE GOVERNMENT SHALL RETAIN THE
FOLLOWING OPTIONS:
 


a. THE GOVERNMENT MAY GRANT A TIME EXTENSION IN EACH ORDER DELAYED BY THE
CLOSURE EQUAL TO THE TIME OF THE CLOSURE, SUBJECT TO THE AVAILABILITY OF FUNDS.
 


b. THE GOVERNMENT MAY FOREGO WORK. THE CONTRACTOR WILL NOT BE PAID FOR THE WORK
NOT PERFORMED.
 


c. THE GOVERNMENT MAY RESCHEDULE THE WORK ON ANY DAY SATISFACTORY TO BOTH
PARTIES.
 


d. THE GOVERNMENT MAY, AT ITS DISCRETION, PERMIT THE CONTRACTOR TO PERFORM AT AN
OFF-SITE LOCATION DURING THE PERIOD OF POST/BASE CLOSURE, IF MEANINGFUL WORK CAN
BE ACCOMPLISHED. THE CONTRACTOR SHALL CERTIFY TO THE GOVERNMENT BY WRITTEN
LETTER WITHIN FIVE (5) BUSINESS DAYS OF RETURNING TO WORK THE NATURE

 
Page 101 of 242

--------------------------------------------------------------------------------

 
 
 
AND SCOPE OF THE WORK COMPLETED OFF-SITE. THE CONTRACTOR SHALL BE PERMITTED TO
BILL THE GOVERNMENT AT THE LABOR RATES IDENTIFIED IN THE TASK ORDER.
 


4. POST/BASE CLOSURE NOTIFICATION PROCEDURES:
 


a. AFTER AN OFFICIAL DECISION TO CLOSE THE POST/BASE HAS BEEN MADE BY THE
POST/BASE COMMANDER, THE CONTRACTOR IS DIRECTED TO LISTEN OR WATCH THE LOCAL
RADIO OR TELEVISION STATIONS FOR NOTIFICATION OF A POST/BASE CLOSURE. THE
CONTRACTOR SHOULD FOLLOW INSTRUCTIONS INTENDED FOR NON-ESSENTIAL
PERSONNEL.
 


b. THE CONTRACTOR WILL NOT RECEIVE ANY OTHER FORM OF NOTIFICATION OF A POST/BASE
CLOSURE FROM THE GOVERNMENT. THE CONTRACTOR IS RESPONSIBLE FOR NOTIFICATION OF
HIS OR HER EMPLOYEES.
 


c. IF A DECISION TO CLOSE ALL OR PART OF THE POST/BASE IS MADE DURING THE DUTY
DAY, AND THE POST/BASE COMMANDERS DECISION IS TRANSMITTED THROUGH OFFICIAL
NOTIFICATION CHANNELS, THE CONTRACTOR SHALL FOLLOW THE INSTRUCTIONS AS GIVEN.
CONTRACTOR PERSONNEL SHALL NOTIFY THE GOVERNMENT TASK LEADER (IDENTIFIED IN THE
TASK ORDER) AND/OR THE PROCURING CONTRACTING OFFICER AND ACT IN ACCORDANCE WITH
THEIR INSTRUCTIONS.
 


5. SPECIAL HOLIDAYS NOT LISTED IN H-25 SHALL COMPLY WITH PARAGRAPH 3 ABOVE.
ADDITIONALLY, IN THE EVENT OF ANY EARLY RELEASE (I.E. BEFORE A HOLIDAY WEEKEND)
CONTRACTORS ARE NOT ENTITLED TO THE EARLY RELEASE AND NEED TO COMPLY WITH
PARAGRAPH 3.
 
*** END OF NARRATIVE H0009 ***
 
4.19            EXPORT CONTROL
 


THE CONTRACTOR WILL COMPLY WITH ALL APPLICABLE LAWS AND REGULATIONS REGARDING
EXPORT-CONTROLLED INFORMATION AND TECHNOLOGY AND SHALL NOT USE, DISTRIBUTE,
TRANSFER OR TRANSMIT TECHNOLOGY (EVEN IF INCORPORATED INTO PRODUCTS, SOFTWARE OR
OTHER INFORMATION) EXCEPT IN COMPLIANCE WITH SUCH LAWS AND REGULATIONS.
THE CONTRACTOR ACKNOWLEDGES THAT RESEARCH FINDINGS AND TECHNOLOGY DEVELOPMENTS
(TECHNOLOGY) ARISING UNDER THIS CONTRACT MAY CONSTITUTE A SIGNIFICANT
ENHANCEMENT
TO THE NATIONAL DEFENSE AND, THEREFORE, MAY BE SUBJECT TO VARIOUS U.S. EXPORT
LAWS AND REGULATIONS INCLUDING, BUT NOT LIMITED TO, THE PROVISIONS OF THE
INTERNATIONAL TRAFFIC IN ARMS REGULATION (22 CFR PT. 120 ET SEQ.), THE ARMS
EXPORT CONTROL ACT
(22 U.S.C. 2571 ET SEQ.), THE DOD INDUSTRIAL SECURITY REGULATION (DOD 5220.22-R)
AND THE DEPARTMENT OF COMMERCE EXPORT ADMINISTRATION REGULATIONS (15 CFR PT. 730
ET SEQ.). THE CONTRACTOR FURTHER ACKNOWLEDGES THAT THESE STATUTES AND
REGULATIONS IMPOSE RESTRICTIONS ON THE IMPORT, EXPORT AND TRANSFER TO FOREIGN
FIRMS, INSTITUTIONS OR PERSONS OF CERTAIN CATEGORIES OF TECHNOLOGY, AND THAT
LICENSES FROM THE U.S. DEPARTMENT OF STATE AND/OR THE U.S. DEPARTMENT OF
COMMERCE MAY BE REQUIRED BEFORE SUCH TECHNOLOGY CAN BE DISCLOSED HEREUNDER, AN
THE CONTRACTOR WILL PLAN
FOR, OBTAIN, AND MAINTAIN ANY AND ALL EXPORT LICENSING REQUIRED TO SATISFY THE
TASK
ORDER REQUIREMENTS.
 
*** END OF NARRATIVE H0012 ***

 
Page 102 of 242

--------------------------------------------------------------------------------

 

 
4.20            TRAVEL
 


TRAVEL WILL BE IN ACCORDANCE WITH THE INDIVIDUAL TASK ORDER REQUIREMENT. TRAVEL
DETAILS MUST BE PROVIDED TO AND APPROVED BY THE PCO OR COTR PRIOR TO THE
COMMENCEMENT OF TRAVEL. ALL EXTENDED TRAVEL IN ACCORDANCE WITH THE TASK
EXECUTION PLAN SHALL BE PROVIDED TO AND APPROVED BY THE GTL IN ADVANCE OF
TRAVEL. ALL TRAVEL MUST BE IN ACCORDANCE WITH APPLICABLE C4ISR AND LOCAL COMMAND
POLICIES AS WELL AT THE JOINT TRAVEL REGULATION, PAM 715-16 AND AR 715-9.
REIMBURSEMENT FOR THE COST OF LODGING AND INCIDENTAL EXPENSES WILL BE ACTUAL
COSTS INCURRED AND SHALL BE CONSIDERED REASONABLE AND ALLOWABLE PROVIDED THAT
THE ACTUAL COST DOES NOT EXCEED THE AMOUNTS ALLOWED IAW THE LAW AND JOINT TRAVEL
REGULATION.
TRAVEL ARRANGEMENTS SHALL BE IN ACCORDANCE WITH TASK ORDER REQUIREMENTS.
CONTRACT PERSONNEL MAY REQUIRE A THEATRE CLEARANCE FOR SOME OCONUS LOCATIONS.
TRAVEL ARRANGEMENTS FOR CONTRACTOR PERSONNEL IN ACCORDANCE WITH THE TASK
EXECUTION PLAN SHALL BE PROVIDED TO AND APPROVED BY THE GTL IN ADVANCE OF
TRAVEL. REIMBURSEMENT FOR THE COST OF LODGING AND INCIDENTAL EXPENSES SHALL BE
CONSIDERED TO BE REASONABLE AND ALLOWABLE TO THE EXTENT THAT REPORTED ACTUAL
COST DO NOT EXCEED THE RATES AND AMOUNTS ALLOWED IN ACCORDANCE WITH THE LAW
 
AND JOINT TRAVEL REGULATION, LOCAL COMMAND POLICY PAM 715-16 AND AR 715-9, WHEN
APPLICABLE.
 


USING GOVERNMENT FUNDS TO PAY FOR PREMIUM-CLASS TRAVEL (FIRST AND BUSINESS) IS
STRICTLY FORBIDDEN EXCEPT UNDER CERTAIN CIRCUMSTANCES. EXCEPTIONS FOR THE USE OF
PREMIUM-CLASS TRAVEL MUST BE APPROVED IN WRITING BY THE PCO OR COTR PRIOR TO THE
DEPARTURE OF TRAVEL.
 


CONTRACTORS ARE REQUIRED TO REGISTER ALL TRAVELERS INTO THE SYNCHRONIZED
PREDEPLOYMEHT & OPERATIONAL TRACKER (SPOT) AS THE SINGLE SOURCE TO TRACK
DEPLOYED CONTRACTOR PERSONNEL SUPPORTING DOD MILITARY OPERATIONS WORLDWIDE. WHEN
APPROVED AND SIGNED BY THE CONTRACTING OFFICER A LETTER OF AUTHORIZATION (LOA)
WILL BE GENERATED.
 


TEMPORARY CHANGE OF STATION (TCS) - THE PCO/COTR MAY DETERMINE A TEMPORARY
CHANGE OF STATION WITH LIMITED ALLOWANCES IN LIEU OF TEMPORARY DUTY STATION
(TDY) ALLOWANCES SHOULD AN EMPLOYEE BE TEMPORARILY REASSIGNED FOR AN EXTENDED
PERIOD OF TIME (TYPICALLY BETWEEN 6 AND 30 MONTHS). THE LONG-TERM TEMPORARY
ASSIGNMENT LOCATION BECOMES THE EMPLOYEES TEMPORARY OFFICIAL STATION.
 


PERMANENT CHANGE OF STATION (PCS) - TEMPORARY CHANGE OF STATION (TCS) ALLOWANCES
STOP ON THE DAY THE TEMPORARY OFFICIAL STATION BECOMES THE PERMANENT CHANGE OF
STATION (PCS).
 


RELOCATION - RELOCATION COSTS SHALL BE BASED ON ACTUAL COSTS (PLUS HANDLING
CHARGE) INCURRED IN ACCORDANCE WITH THE JOINT TRAVEL REGULATION. THE ITEMIZED
EXPENSE STATEMENT AND RECEIPTS SHALL ACCOMPANY CLAIMS FOR REIMBURSEMENT. THE
COSTS SHALL BE DETERMINED REASONABLE AND ALLOWABLE TO THE EXTENT THAT THEY DO
NOT EXCEED, ON A DAILY BASIS, THE MAXIMUM PER DIEM RATES IN EFFECT AT THE TIME
OF TRAVEL. OCONUS - CONTRACT PERSONNEL MAY REQUIRE A THEATRE CLEARANCE FOR SOME
OCONUS LOCATIONS. THE CONTRACTOR SHALL BE REQUIRED TO PREPARE/OBTAIN ALL
NECESSARY PAPERWORK, DOCUMENTATION AND/OR PERMITS THAT MAY BE REQUIRED FOR
OCONUS LOCATIONS, SUCH AS TECHNICAL EXPERT STATUS ACCREDITATION (TESA) OR VISAS,
IF REQUIRED. LETTERS OF ACCREDITATION/IDENTIFICATION, AUTHORIZING CONTRACTOR
TRAVEL AND PRIVELEGES, MAY BE PROVIDED. ANY NECESSARY FUNDING CITATIONS FOR
MILITARY AIR TRAVEL (MILAIR) WILL BE PROVIDED BY THE REQUIRING ACTIVITY SEPERATE
FROM THE R23G TASK ORDER FUNDING. REFUNDS FOR RELOCATION AND TRAVEL COSTS -
COSTS FOR CONTRACTOR EMPLOYEES FOR RELOCATION OR TRAVEL PAID BY THE GOVERNMENT
SHALL BE REFUNDED OR CREDITED TO THE GOVERNMENT IN THE EVENT THE EMPLOYEE
RESIGNS FOR REASONS WITHIN HIS CONTROL, WITHIN 12 MONTHS AFTER THE COMMENCEMENT
OF THE ASSIGNMENT.

 
Page 103 of 242

--------------------------------------------------------------------------------

 

 
TRAVEL TO OTHER OCONUS LOCATIONS
THIS CLAUSE APPLIES TO CONTRACTOR EMPLOYEES SERVING AS TECHNICAL EXPERTS IN
GERMANY, TECHNICAL REPRESENTATIVES IN ITALY, INVITED CONTRACTOR OR TECHNICAL
REPRESENTATIVES IN KOREA AND DELINEATES CONTRACTOR RESPONSIBILITIES AND
PRIVILEGES REGARDING PERFORMANCE IN SUBJECT COUNTRIES. NOTHING IN THIS CLAUSE
RELIEVES THE CONTRACTOR FROM COMPLIANCE WITH THE STATUS OF FORCES AGREEMENTS
(SOFA), APPLICABLE LAWS, AND REGULATIONS FOR GERMANY, ITALY AND KOREA.
 


THIS CLAUSE DOES NOT APPLY TO FAX-BACK TEMPORARY DUTY (TDY) STATUS FOR
CONTRACTORS TRAVELING TO GERMANY IN ACCORDANCE WITH STATUS OF FORCES AGREEMENT,
ARMY EUROPE REGULATION (AER) 715-9, DATED 2 APRIL 2003.
 


GERMANY - TECHNICAL EXPERT STATUS ACCREDITATION (TESA)
THIS CONTRACT REQUIRES THE UTILIZATION OF TECHNICAL EXPERT (TE) PERSONNEL AND/OR
TROOP CARE (TC).\~ IN ACCORDANCE WITH AER 715-9, DOD WILL OBTAIN APPROVAL BY
APPLICABLE OCONUS AUTHORITIES FOR ACCREDITATION OF EMPLOYEES TO FILL CONTRACT
TESA OR TC POSITIONS.\~ FOR TASK ORDERS ISSUED UNDER THIS CONTRACT, THE
CONTRACTOR WILL ENSURE ALL CONTRACT PERSONNEL HAVE THEIR TESA APPLICATIONS AND
RESUMES APPROVED BY THE DOD CONTRACTOR PERSONNEL OFFICE (DOCPER) THROUGH THE R2
PROGRAM OFFICE BEFORE DEPLOYING. ACCREDITED TECHNICAL EXPERTS WILL BE AUTHORIZED
TO USE
GOVERNMENT FACILITIES IN ACCORDANCE WITH SOFA POLICIES. AUTHORIZED LOGISTICS
SUPPORT ITEMS INCLUDE: COMMISSARY, TO INCLUDE RATIONED ITEMS; AFFES (MILITARY
EXCHANGE) TO INCLUDE RATIONED ITEMS AND PURCHASE OF POL; MILITARY POSTAL
SERVICE; CHILDREN ARE AUTHORIZED TO ATTEND DOD OVERSEAS SCHOOLS; LOCAL
GOVERNMENT TRANSPORTATION FOR OFFICIAL GOVERNMENT BUSINESS (NON-TACTICAL);
EMERGENCY MEDICAL/DENTAL SERVICES; LOCAL MWR SERVICES; CLASS VI, TO INCLUDE
RATIONED ITEMS; MILITARY BANKING FACILITIES; CUSTOMS EXCEPTION; MORTUARY
SERVICE; LEGAL ASSISTANCE CREDIT UNIONS; AND NATO STATUS OF FORCES AGREEMENT
LETTER AND/OR STAMP. THE CONTRACTOR SHALL PROMPTLY NOTIFY THE COR IF A TESA
EMPLOYEE ONCE ACCREDITED IS NO LONGER PERFORMING DUTIES REQUIRING
ACCREDITATION.\~\~SHORT TERM TDY\~MAY BE PERFORMED IN ACCORDANCE WITH AER-715-9.
 


ITALY TECHNICAL REPRESENTATIVES
ACCREDITED TECHNICAL REPRESENTATIVES WILL BE AUTHORIZED TO USE GOVERNMENT
FACILITIES IN ACCORDANCE WITH SOFA POLICIES. AUTHORIZED LOGISTICS SUPPORT ITEMS
INCLUDE: COMMISSARY, TO INCLUDE RATIONED ITEMS; AFFES (MILITARY EXCHANGE) TO
INCLUDE RATIONED ITEMS AND PURCHASE OF POL; MILITARY POSTAL SERVICE; CHILDREN
ARE AUTHORIZED TO ATTEND DOD OVERSEAS SCHOOLS; LOCAL GOVERNMENT TRANSPORTATION
FOR OFFICIAL GOVERNMENT BUSINESS (NON-TACTICAL); EMERGENCY MEDICAL/DENTAL
SERVICES; LOCAL MWR SERVICES; CLASS VI, TO INCLUDE RATIONED ITEMS; MILITARY
BANKING FACILITIES; CUSTOMS EXCEPTION; MORTUARY SERVICE; LEGAL ASSISTANCE IF
NECESSARY; CREDIT UNIONS; AND NATO STATUS OF FORCES AGREEMENT LETTER AND/OR
STAMP, IF SUCH ITEMS ARE AVAILABLE AND EACH INSTALLATION COMMANDER HAS THE
DISCRETION TO APPROVE OR DENY ACCESS TO ANY/ALL ITEMS.\~\~TDY FOR LESS THAN 90
DAYS IN ONE CALENDAR CAN BE PERFORMED WITH THE AUTHORIZATION OF THE COR AND/OR
CONTRACTINGOFFICER.
 

 
Page 104 of 242

--------------------------------------------------------------------------------

 
 


INVITED CONTRACTOR OR TECHNICAL REPRESENTATIVE STATUS UNDER U.S. - REPUBLIC OF
KOREA (ROK) INVITED CONTRACTOR (IC) AND TECHNICAL REPRESENTATIVE (TR) STATUS
SHALL BE GOVERNED BY THE U.S.-ROK STATUS OF FORCES AGREEMENT (SOFA) AS
IMPLEMENTED BY UNITED STATES FORCES KOREA (USFK) REG 700-19, WHICH CAN BE FOUND
UNDER THE PUBLICATIONS TAB ON THE US FORCES KOREA H O M E P A G E \ * H Y P E R
L I N K " http://www.usfk.mil, HTTP://WWW.USFK.MIL
 
 
(A) DEFINITIONS. AS USED IN THIS CLAUSE
 


U.S. ROK STATUS OF FORCES AGREEMENT (SOFA) MEANS THE MUTUAL DEFENSE TREATY
BETWEEN THE REPUBLIC OF KOREA AND THE U.S. OF AMERICA, REGARDING FACILITIES AND
AREAS AND THE STATUS OF U.S. ARMED FORCES IN THE REPUBLIC OF KOREA, AS AMENDED
COMBATANT COMMANDER MEANS THE COMMANDER OF A UNIFIED OR SPECIFIED COMBATANT
COMMAND ESTABLISHED IN ACCORDANCE WITH 10 U.S.C. 161.
 


IN KOREA, THE COMBATANT COMMANDER IS THE COMMANDER, UNITED STATES PACIFIC
COMMAND. UNITED STATES FORCES KOREA (USFK) MEANS THE SUBORDINATE UNIFIED COMMAND
THROUGH WHICH US FORCES WOULD BE SENT TO THE COMBINED FORCES
COMMAND FIGHTING COMPONENTS.
 


COMMANDER, UNITED STATES FORCES KOREA (COMUSK) MEANS THE COMMANDER OF ALL U.S.
FORCES PRESENT IN KOREA. IN THE REPUBLIC OF KOREA, COMUSK ALSO SERVES AS
COMMANDER, COMBINED FORCES COMMAND (CDR CFC) AND COMMANDER, UNITED NATIONS
COMMAND (CDR UNC). USFK, ASSISTANT CHIEF OF STAFF, ACQUISITION MANAGEMENT
(USFK/FKAQ) MEANS THE PRINCIPAL STAFF OFFICE TO USFK FOR ALL ACQUISITION MATTERS
AND ADMINISTRATOR OF THE U.S.-ROK SOFA AS APPLIED TO US AND THIRD COUNTRY
CONTRACTORS UNDER THE INVITED CONTRACTOR (IC) AND TECHNICAL REPRESENTATIVE (TR)
PROGRAM (USFK REG 700-19). RESPONSIBLE OFFICER (RO) MEANS A SENIOR DOD EMPLOYEE
(SUCH AS A MILITARY E5 AND ABOVE OR CIVILIAN GS-7 AND ABOVE), APPOINTED BY THE
USFK SPONSORING AGENCY (SA), WHO IS DIRECTLY RESPONSIBLE FOR DETERMINING AND
ADMINISTERING APPROPRIATE LOGISTICS SUPPORT FOR IC/TRS DURING CONTRACT
PERFORMANCE IN THE ROK.
 


(B) IC OR TR STATUS UNDER THE SOFA IS SUBJECT TO THE WRITTEN APPROVAL OF USFK,
ASSISTANT CHIEF OF STAFF, ACQUISITION MANAGEMENT (FKAQ), UNIT #15237, APO AP
96205-
5237.
 


(C) THE CONTRACTING OFFICER WILL COORDINATE WITH HQ USFK/FKAQ, IAW FAR 25.8, AND
USFK REG 700-19. FKAQ WILL DETERMINE THE APPROPRIATE CONTRACTOR STATUS UNDER THE
SOFA AND NOTIFY THE CONTRACTING OFFICER OF THAT DETERMINATION.
 


(D) SUBJECT TO THE ABOVE DETERMINATION, THE CONTRACTOR, INCLUDING ITS EMPLOYEES
AND LAWFUL DEPENDENTS, MAY BE ACCORDED SUCH PRIVILEGES AND EXEMPTIONS UNDER
CONDITIONS AND LIMITATIONS AS SPECIFIED IN THE SOFA AND USFK REG 700-19. THESE
PRIVILEGES AND EXEMPTIONS MAY BE FURNISHED DURING THE PERFORMANCE PERIOD OF THE
CONTRACT, SUBJECT TO THEIR AVAILABILITY AND CONTINUED SOFA STATUS. LOGISTICS
SUPPORT PRIVILEGES ARE PROVIDED ON AN AS -AVAILABLE BASIS TO PROPERLY AUTHORIZED
INDIVIDUALS.
 

 
Page 105 of 242

--------------------------------------------------------------------------------

 

 
SOME LOGISTICS SUPPORT MAY BE ISSUED AS GOVERNMENT FURNISHED PROPERTY OR
TRANSFERRED ON AREIMBURSABLE BASIS.
 


(E) THE CONTRACTOR WARRANTS AND SHALL ENSURE THAT COLLECTIVELY, AND
INDIVIDUALLY, ITS OFFICIALS AND EMPLOYEES PERFORMING UNDER THIS CONTRACT WILL
NOT PERFORM ANY CONTRACT, SERVICE, OR OTHER BUSINESS ACTIVITY IN THE ROK, EXCEPT
UNDER U.S. GOVERNMENT CONTRACTS AND THAT PERFORMANCE IS IAW THE SOFA.
 


(F) THE CONTRACTORS DIRECT EMPLOYMENT OF ANY KOREAN-NATIONAL LABOR FOR
PERFORMANCE OF THIS CONTRACT SHALL BE GOVERNED BY ROK LABOR LAW AND USFK
REGULATION(S) PERTAINING TO THE DIRECT EMPLOYMENT AND PERSONNEL ADMINISTRATION
OF KOREAN NATIONAL PERSONNEL.
 


(G) THE AUTHORITIES OF THE ROK HAVE THE RIGHT TO EXERCISE JURISDICTION OVER
INVITED CONTRACTORS AND TECHNICAL REPRESENTATIVES, INCLUDING CONTRACTOR
OFFICIALS, EMPLOYEES AND THEIR DEPENDENTS, FOR OFFENSES COMMITTED IN THE ROK AND
PUNISHABLE BY THE LAWS OF THE ROK. IN RECOGNITION OF THE ROLE OF SUCH   PERSONS
IN THE DEFENSE OF THE ROK, THEY WILL BE SUBJECT TO THE PROVISIONS OF ARTICLE
XXII, SOFA, RELATED AGREED MINUTES AND UNDERSTANDINGS. IN THOSE CASES IN WHICH
THE AUTHORITIES OF THE ROK DECIDE NOT TO EXERCISE JURISDICTION, THEY SHALL
NOTIFY THE U.S. MILITARY AUTHORITIES AS SOON AS POSSIBLE. UPON SUCH
NOTIFICATION, THE MILITARY AUTHORITIES WILL HAVE THE RIGHT TO EXERCISE
JURISDICTION AS IS CONFERRED BY THE LAWS OF THE U.S.
 


(H) INVITED CONTRACTORS AND TECHNICAL REPRESENTATIVES AGREE TO COOPERATE FULLY
WITH THE USFK SPONSORING AGENCY (SA) AND RESPONSIBLE OFFICER (RO) ON ALL MATTERS
PERTAINING TO LOGISTICS SUPPORT AND THEATER TRAINING REQUIREMENTS. CONTRACTORS
WILL PROVIDE THE ASSIGNED SA PROMPT AND ACCURATE REPORTS OF CHANGES IN EMPLOYEE
STATUS AS REQUIRED BY USFK REG 700-19.
 


(I) THEATER SPECIFIC TRAINING. TRAINING REQUIREMENTS FOR IC/TR PERSONNEL SHALL
BE CONDUCTED IN ACCORDANCE WITH USFK REG 350-2 THEATER SPECIFIC REQUIRED
TRAINING FOR ALL ARRIVING PERSONNEL AND UNITS ASSIGNED TO, ROTATING TO, OR IN
TEMPORARY DUTY STATUS TO USFK. IC/TR PERSONNEL SHALL COMPLY WITH REQUIREMENTS OF
USFK REG 350-2.
 


(J) EXCEPT FOR CONTRACTOR AIR CREWS FLYING AIR MOBILITY COMMAND MISSIONS, ALL
U.S. CONTRACTORS PERFORMING WORK ON USAF CLASSIFIED CONTRACTS WILL REPORT TO THE
NEAREST SECURITY FORCES INFORMATION SECURITY SECTION FOR THE GEOGRAPHICAL AREA
WHERE THE CONTRACT IS TO BE PERFORMED TO RECEIVE INFORMATION CONCERNING LOCAL
SECURITY REQUIREMENTS.
 


(K) INVITED CONTRACTOR AND TECHNICAL REPRESENTATIVE STATUS MAY BE WITHDRAWN BY
USFK/FKAQ UPON:
 


(1) COMPLETION OR TERMINATION OF THE CONTRACT.
 


(2) DETERMINATION THAT THE CONTRACTOR OR ITS EMPLOYEES ARE ENGAGED IN BUSINESS
ACTIVITIES IN THE ROK OTHER THAN THOSE PERTAINING TO U.S. ARMED FORCES.
 


(3) DETERMINATION THAT THE CONTRACTOR OR ITS EMPLOYEES ARE ENGAGED IN PRACTICES
IN CONTRAVENTION TO KOREAN LAW OR USFK REGULATIONS.
 

 
Page 106 of 242

--------------------------------------------------------------------------------

 

 
(L) IT IS AGREED THAT THE WITHDRAWAL OF INVITED CONTRACTOR OR TECHNICAL
REPRESENTATIVE STATUS, OR THE WITHDRAWAL OF, OR FAILURE TO PROVIDE ANY OF THE
PRIVILEGES ASSOCIATED THEREWITH BY THE U.S. AND USFK, SHALL NOT CONSTITUTE
GROUNDS FOR EXCUSABLE DELAY BY THE CONTRACTOR IN THE PERFORMANCE OF THE CONTRACT
AND WILL NOT JUSTIFY OR EXCUSE THE CONTRACTOR DEFAULTING IN THE PERFORMANCE OF
THIS CONTRACT. FURTHERMORE, IT IS AGREED THAT WITHDRAWAL OF SOFA STATUS FOR
REASONS OUTLINED IN USFK REG 700-19, SECTION II, PARAGRAPH 6 SHALL NOT SERVE AS
A BASIS FOR THE CONTRACTOR FILING ANY CLAIMS AGAINST THE U.S. OR USFK. UNDER NO
CIRCUMSTANCE SHALL
THE WITHDRAWAL OF SOFA STATUS OR PRIVILEGES BE CONSIDERED OR CONSTRUED AS A
BREACH OF CONTRACT BY THE U.S. GOVERNMENT.
 


(M) SUPPORT.
 


(1) UNLESS THE TERMS AND CONDITIONS OF THIS CONTRACT PLACE THE RESPONSIBILITY
WITH ANOTHER PARTY, THE COMUSK WILL DEVELOP A SECURITY PLAN TO PROVIDE
PROTECTION, THROUGH MILITARY MEANS, OF CONTRACTOR PERSONNEL ENGAGED IN THE
THEATER OF OPERATIONS WHEN SUFFICIENT OR LEGITIMATE CIVILIAN AUTHORITY DOES NOT
EXIST.
 


(I) ALL CONTRACTOR PERSONNEL ENGAGED IN THE THEATER OF OPERATIONS ARE AUTHORIZED
RESUSCITATIVE CARE, STABILIZATION, HOSPITALIZATION AT LEVEL III MILITARY
TREATMENT FACILITIES, AND ASSISTANCE WITH PATIENT MOVEMENT IN EMERGENCIES WHERE
LOSS OF LIFE, LIMB, OR EYESIGHT COULD OCCUR. HOSPITALIZATION WILL BE LIMITED TO
STABILIZATION AND SHORT-TERM MEDICAL TREATMENT WITH AN EMPHASIS ON RETURN TO
DUTY OR PLACEMENT IN THE PATIENT MOVEMENT SYSTEM.
 


(II) WHEN THE GOVERNMENT PROVIDES MEDICAL OR EMERGENCY DENTAL TREATMENT OR
TRANSPORTATION OF CONTRACTOR PERSONNEL TO A SELECTED CIVILIAN FACILITY, THE
CONTRACTOR SHALL ENSURE THAT THE GOVERNMENT IS REIMBURSED FOR ANY COSTS
ASSOCIATED WITH SUCH TREATMENT OR TRANSPORTATION.
 


(III) MEDICAL OR DENTAL CARE BEYOND THIS STANDARD IS NOT AUTHORIZED UNLESS
SPECIFIED ELSEWHERE IN THIS CONTRACT.
 


(3) UNLESS SPECIFIED ELSEWHERE IN THIS CONTRACT, THE CONTRACTOR IS RESPONSIBLE
FOR ALL OTHER SUPPORT REQUIRED FOR ITS PERSONNEL ENGAGED IN THE THEATER OF
OPERATIONS UNDER THIS CONTRACT.
 


(N) COMPLIANCE WITH LAWS AND REGULATIONS. THE CONTRACTOR SHALL COMPLY WITH, AND
SHALL ENSURE THAT ITS PERSONNEL SUPPORTING U.S ARMED FORCES IN THE REPUBLIC OF
KOREA AS SPECIFIED IN PARAGRAPH (B)(1) OF THIS CLAUSE ARE FAMILIAR WITH AND
COMPLY WITH, ALL APPLICABLE
 


(1) UNITED STATES, HOST COUNTRY, AND THIRD COUNTRY NATIONAL LAWS;
 
(2) TREATIES AND INTERNATIONAL AGREEMENTS;
 

 
Page 107 of 242

--------------------------------------------------------------------------------

 

 
 
(3) UNITED STATES REGULATIONS, DIRECTIVES, INSTRUCTIONS, POLICIES, AND
PROCEDURES; AND
 


(4) ORDERS, DIRECTIVES, AND INSTRUCTIONS ISSUED BY THE COMUSK RELATING TO FORCE
PROTECTION, SECURITY, HEALTH, SAFETY, OR RELATIONS AND INTERACTION WITH LOCAL
NATIONALS. INCLUDED IN THIS LIST ARE FORCE PROTECTION ADVISORIES, HEALTH
ADVISORIES, AREA (I.E. OFF-LIMITS), PROSTITUTION AND HUMAN TRAFFICKING AND
CURFEW RESTRICTIONS.
 


(O) VEHICLE OR EQUIPMENT LICENSES. IAW USFK REGULATION 190-1, CONTRACTOR
PERSONNEL SHALL POSSESS THE REQUIRED LICENSES TO OPERATE ALL VEHICLES OR
EQUIPMENT NECESSARY TO PERFORM THE CONTRACT IN THE THEATER OF OPERATIONS. ALL
CONTRACTOR EMPLOYEES/DEPENDENTS MUST HAVE EITHER A KOREAN DRIVERS LICENSE OR A
VALID INTERNATIONAL DRIVERS LICENSE TO LEGALLY DRIVE ON KOREAN ROADS, AND MUST
HAVE A USFK DRIVERS LICENSE TO LEGALLY DRIVE ON USFK INSTALLATIONS. CONTRACTOR
EMPLOYEES/DEPENDENTS WILL FIRST OBTAIN A KOREAN DRIVERS LICENSE OR A VALID
INTERNATIONAL DRIVERS LICENSE THEN OBTAIN A USFK DRIVERS LICENSE.
 


(P) EVACUATION.
 


(1) IF THE COMUSK ORDERS A NON-MANDATORY OR MANDATORY EVACUATION OF SOME OR ALL
PERSONNEL, THE GOVERNMENT WILL PROVIDE ASSISTANCE, TO THE EXTENT
AVAILABLE, TO UNITED STATES AND THIRD COUNTRY NATIONAL CONTRACTOR PERSONNEL. (2)
NON-COMBATANT EVACUATION OPERATIONS (NEO).
 
(I) THE CONTRACTOR SHALL DESIGNATE A REPRESENTATIVE TO PROVIDE CONTRACTOR
PERSONNEL AND DEPENDENTS INFORMATION TO THE SERVICING N EO WARDEN AS REQUIRED BY
DIRECTION OF THE RESPONSIBLE OFFICER.
 


(II) IF CONTRACT PERIOD OF PERFORMANCE IN THE REPUBLIC OF KOREA IS GREATER THAN
SIX MONTHS, NON EMERGENCY ESSENTIAL CONTRACTOR PERSONNEL AND ALL IC/TR
DEPENDENTS SHALL PARTICIPATE IN AT LEAST ONE USFK SPONSORED NEO EXERCISE PER
YEAR.
 


(Q) NEXT OF KIN NOTIFICATION AND PERSONNEL RECOVERY.
 


(1) THE CONTRACTOR SHALL BE RESPONSIBLE FOR NOTIFICATION OF THE EMPLOYEE-
DESIGNATED NEXT OF KIN IN THE EVENT AN EMPLOYEE DIES, REQUIRES EVACUATION DUE TO
AN INJURY, OR IS MISSING, CAPTURED, OR ABDUCTED.
 


(2) IN THE CASE OF MISSING, CAPTURED, OR ABDUCTED CONTRACTOR PERSONNEL, THE
GOVERNMENT WILL ASSIST IN PERSONNEL RECOVERY ACTIONS IN ACCORDANCE WITH DOD
DIRECTIVE 2310.2, PERSONNEL RECOVERY.
 


(3) IC/TR PERSONNEL SHALL ACCOMPLISH PERSONNEL RECOVERY/SURVIVAL, EVASION,
RESISTANCE AND ESCAPE (PR/SERE) TRAINING IN ACCORDANCE WITH USFK REG 525-40,
PERSONNEL RECOVERY PROCEDURES AND USFK REG 350-2 THEATER SPECIFIC REQUIRED
TRAINING FOR ALL ARRIVING PERSONNEL AND UNITS ASSIGNED TO, ROTATING TO, OR IN
TEMPORARY DUTY STATUS TO USFK.

 
Page 108 of 242

--------------------------------------------------------------------------------

 

 
 
(R) MORTUARY AFFAIRS. MORTUARY AFFAIRS FOR CONTRACTOR PERSONNEL WHO DIE WHILE
PROVIDING SUPPORT IN THE THEATER OF OPERATIONS TO U.S. ARMED FORCES WILL BE
HANDLED IN ACCORDANCE WITH DOD DIRECTIVE 1300.22, MORTUARY AFFAIRS POLICY AND
ARMY REGULATION 638-2, CARE AND DISPOSITION OF REMAINS AND DISPOSITION OF
PERSONAL EFFECTS.
 


(S) USFK RESPONSIBLE OFFICER (RO). THE USFK APPOINTED RO WILL ENSURE ALL IC/TR
PERSONNEL COMPLETE ALL APPLICABLE TRAINING AS OUTLINED IN THIS CLAUSE.

 
JAPAN
THE STATUS OF FORCES AGREEMENT (SOFA) BETWEEN THE UNITED STATES AND JAPAN
GOVERNS THE RIGHTS AND OBLIGATIONS OF THE UNITED STATES ARMED FORCES IN JAPAN.
ONLY THOSE INDIVIDUAL CONTRACTORS WHO ARE UNITED STATES NATIONALS; NOT
ORDINARILY A RESIDENT IN JAPAN; PRESENT IN JAPAN AT THE INVITATION OF AND SOLELY
FOR THE PURPOSE OF EXECUTING CONTRACTS WITH THE UNITED STATES FOR THE BENEFIT OF
THE UNITED STATES ARMED
FORCES; AND, NOT PRESENT IN JAPAN UNDER ANY OTHER SOFA STATUS MAY BE ISSUED A
LETTER OF IDENTIFICATION ONLY BY THE CONTRACTING OFFICER SO THAT THEIR STATUS
MAY BE VERIFIED BY JAPANESE AUTHORITIES UPON THEIR ENTRY INTO AND/OR DEPARTURE
IN JAPAN.
 


ENGLAND
THE CONTRACTOR SHALL BE RESPONSIBLE FOR ENSURING THEIR COMPANY IS REGISTERED
WITH THE OFFICE OF THE SPECIAL LIAISON OFFICER, AMERICAN EMBASSY, LONDON TO
ESTABLISH ELIGIBILITY FOR STATUS OF FORCES AGREEMENT CIVILIAN COMPONENT PASSPORT
STAMP, UNDER THE TERMS OF THE SPECIAL MEMORANDUM OF UNDERSTANDING, DATED 07 JULY
1987. IF CIVILIAN COMPONENT STATUS IS NOT ACHIEVED, THE CONTRACTOR COULD BE HELD
RESPONSIBLE FOR PAYMENT OF BRITISH INCOME AND OTHER TAXES.
 


AUTHORIZED COST
 


THE CONTRACTOR SHALL:
 
(1) MATCH EACH JOB DESCRIPTION TO CURRENT RATES ON CONTRACT FOR SIMILAR
POSITIONS; OR (2) INCLUDE A RATE JUSTIFICATION FOR EACH JOB DESCRIPTION NOT
OTHERWISE ON CONTRACT.
OTHER DIRECT COSTS (ODCS) FOR TECHNICAL EXPERTS (GERMANY), TECHNICAL
REPRESENTATIVES (ITALY) AND INVITED ONTRACTORS (KOREA) SHALL BE LIMITED TO:
 


PERMANENT CHANGE OF STATION (PCS) COSTS
 
CONTRACTORS MOVING IN OR OUT OF GERMANY, ITALY AND KOREA ON A TASK ORDER WILL
ONLY BE REIMBURSED FOR 30-DAYS OF TEMPORARY LODGING STATUS
IN THE IMMEDIATE OCONUS DUTY STATION. THE GOVERNMENT WILL ONLY PAY FOR ONE
PERMANENT CHANGE OF STATION (PCS) MOVE FOR EACH CONTRACTOR EMPLOYEE POSITION IN
A 12 MONTH PERIOD. CONTRACTORS WILL BE LIABLE FOR ALL PCS COSTS ASSOCIATED FOR A
REPLACEMENT OF AN APPROVED CONTRACTOR EMPLOYEE WITHIN THIS 12 MONTH PERIOD PER
POSITION.
 


COST OF LIVING ALLOWANCE (COLA) EXPENSES
CONTRACTOR PERSONNEL ARE AUTHORIZED TO RECEIVE A FOREIGN CURRENCY EXCHANGE RATE
ALLOWANCE (COLA). THIS COLA IS SET BY LOCATION AND NUMBER OF DEPENDENTS. THESE
RATES WILL NOT EXCEED THE RATE SET FOR A GENERAL SCHEDULE EQUIVALENT
 
 

 
Page 109 of 242

--------------------------------------------------------------------------------

 

 
 
(GSE) 12 EMPLOYEE. THESE RATES MAY BE FOUND AT HTTP://WWW.STATE.GOV/M/A/ALS/920/
 


AUTHORIZED HOUSING ALLOWANCE (AHA)
 
THE AHA WILL BE BASED ON THE ACTUAL COST OF HOUSING AND UTILITIES TO INCLUDE:
ELECTRICITY; WATER; TRASH PICK-UP; AND HEAT, AS CONVERTED TO DOLLARS AT THE
INTERNATIONAL EXCHANGE RATE NOT TO EXCEED A GENERAL SCHEDULE EQUIVALENT (GSE) 12
RATE. THE AHA IS SET BY LOCATION AND NUMBER OF DEPENDANTS. THESE RATES WILL NOT
EXCEED THE RATE SET FOR A GSE 12 LIVING QUARTER ALLOWANCE. REIMBURSEMENT WILL BE
FOR ACTUAL COST. THESE RATES MAY BE FOUND AT HTTP://WWW.STATE.GOV/M/A/ALS/920/.

 
 
OTHER REIMBURSED COST SHALL ONLY INCLUDE:
HOUSEHOLD GOOD TRANSPORTATION, UP TO 18,000 LBS, INCLUDING ONE (1) PRIVATELY
OWNED VEHICLE (POV); NON-TEMPORARY STORAGE CONUS (EXCLUDING ANY VEHICLE STORAGE)
AT A FAIR AND REASONABLE COST (TO BE APPROVED BY THE COR AND OR CONTRACTING
OFFICER); DOD OVERSEAS TUITION; AND INSURANCE COVERAGE ON SHIPPED HOUSEHOLD
GOODS, EXCLUDING FULL REPLACEMENT COVERAGE. ALL DAMAGE CLAIMS WILL BE FILED WITH
THE THIRD PARTY INSURER. NO COSTS WILL BE ALLOWED FOR CONTRACTOR RELOCATION,
REAL ESTATE, OR PROPERTY MANAGEMENT EXPENSES FOR CONUS LOCATIONS.
 


*** END OF NARRATIVE H0013 ***
 


4.21           HAZARDOUS DUTY/ISOLATION PAY
IN THE EVENT THE CONTRACTORS MUST PAY ADDITIONAL COMPENSATION TO RETAIN OR
OBTAIN PERSONNEL TO PERFORM IN A HAZARDOUS LOCATION, THE CONTRACTOR SHALL BE
ENTITLED TO EQUITABLE COMPENSATION AT RATES SET IN ACCORDANCE WITH STATE
DEPARTMENT GUIDELINES. IF THE NEED TO PAY THE HAZARDOUS DUTY PREMIUM IS
DISCOVERED, THE CONTRACTOR SHALL PROMPTLY NOTIFY THE GOVERNMENT AND REQUEST AN
EQUITABLE ADJUSTMENT IN
PRICE.
 
*** END OF NARRATIVE H0014 ***
 


4.22            CONTINUANCE OF PERFORMANCE DURING ANY STATE OF EMERGENCY IN THE
REPUBLIC OF KOREA (ROK)
 


THE GOVERNMENT MAY DIRECT THE CONTRACTOR TO PERFORM IN SUPPORT OF A WAR,
CONTINGENCY, OR EXERCISE, AS PROVIDED BY LAW OR DEFINED BY THE APPLICABLE
SERVICE COMPONENT COMMAND. ADDITIONALLY, THE CONTRACTOR SHALL BE RESPONSIBLE FOR
PERFORMING ALL FUNCTIONS OF THIS CONTRACT DURING ANY DECLARATION BY THE U.S. OR
KOREA, OF A STATE OF EMERGENCY, OR DURING INTERNAL STRIFE, RIOTING, CIVIL
DISTURBANCES, OR PERILS OF ANY OTHER TYPE UNTIL RELEASED BY THE CONTRACTING
OFFICER.
 


CONTRACTOR PERSONNEL UNDER THIS CONTRACT ARE CONSIDERED EMERGENCY ESSENTIAL
CIVILIANS (EEC) UNLESS DESIGNATED OTHERWISE BY THE CONTRACTING OFFICER. FOR ALL
EEC PERSONNEL, THE CONTRACTOR SHALL IDENTIFY THOSE EMPLOYEES HAVING A U.S.
MILITARY MOBILIZATION RECALL COMMITMENT.
 


THE CONTRACTOR SHALL SUBMIT TO THE CONTRACTING OFFICER ADEQUATE PLANS FOR
REPLACING THOSE EMPLOYEES IAW DOD DIRECTIVES 1200.7 AND
1352.1.
 

 
Page 110 of 242

--------------------------------------------------------------------------------

 

 
THE CONTRACTOR IS RESPONSIBLE FOR IDENTIFYING THOSE KOREAN CITIZEN EMPLOYEES
HAVING A MOBILIZATION OR MILITARY RECALL COMMITMENT. THE CONTRACTOR SHALL SUBMIT
TO THE CONTRACTING OFFICER EITHER REPUBLIC OF KOREA APPROVED EXEMPTIONS FOR THE
IDENTIFIED EMPLOYEES OR ADEQUATE PLANS FOR CONTINUING PERFORMANCE OF THE
CONTRACT IN THE U.S. AND/OR ROK EMPLOYEES ABSENCE. DURING TIME OF WAR,
CONTINGENCY, EXERCISE OR
CRISIS, CONTRACTOR PERSONNEL WILL REMAIN ATTACHED TO THE HEADQUARTERS, USFK FOR
MANAGEMENT PURPOSES IN THEATER. USFK/FKAQ IS THE RESPONSIBLE OFFICE FOR ALL
INVITED CONTRACTORS COVERED BY THE U.S. R.O.K. STATUS OF FORCES AGREEMENT. THE
CONTRACTOR SHALL ENSURE THAT ALL CONTRACTOR EMPLOYEES WILL COMPLY WITH ALL
GUIDANCE, INSTRUCTIONS, AND GENERAL ORDERS APPLICABLE TO U.S. ARMED FORCES AND
DOD
CIVILIANS AND ISSUED BY THE THEATER COMMANDER OR HIS/HER REPRESENTATIVE. THIS
WILL INCLUDE ANY AND ALL GUIDANCE AND INSTRUCTIONS ISSUED BASED UPON THE NEED TO
ENSURE MISSION ACCOMPLISHMENT, FORCE PROTECTION AND SAFETY.
 


THE CONTRACTOR SHALL COMPLY, AND SHALL ENSURE THAT ALL DEPLOYED EMPLOYEES AND
AGENTS COMPLY, WITH PERTINENT DEPARTMENT OF ARMY AND DEPARTMENT OF DEFENSE
DIRECTIVES, POLICIES, AND PROCEDURES, AS WELL AS FEDERAL STATUES, JUDICIAL
INTERPRETATIONS AND INTERNATIONAL AGREEMENTS (E.G., STATUS OF FORCES AGREEMENTS,
HOST NATION SUPPORT AGREEMENTS, ETC.) APPLICABLE TO U.S. ARMED FORCES OR U.S.
CITIZENS IN THE AREA OF OPERATIONS. THE CONTRACTING OFFICER WILL RESOLVE
DISPUTES.
 


THE CONTRACTOR SHALL BE RESPONSIBLE FOR PROVIDING EMPLOYEES WHO MEET THE
PHYSICAL STANDARDS AND MEDICAL REQUIREMENTS FOR JOB PERFORMANCE IN THE
DESIGNATED THEATER OF OPERATIONS. THE CONTRACTING OFFICER MAY DIRECT THE
CONTRACTOR, AT THE CONTRACTORS EXPENSE, TO REMOVE OR REPLACE ANY CONTRACTOR
EMPLOYEE FAILING TO ADHERE TO INSTRUCTIONS AND GENERAL ORDERS ISSUED BY THE
THEATER COMMANDER OR HIS/HER DESIGNATED REPRESENTATIVE. THE CONTRACTOR WILL
REPLACE EMPLOYEES WITHIN 72
HOURS, OR AS DIRECTED BY THE CONTRACTING OFFICER, AT CONTRACTOR EXPENSE, IF THE
EMPLOYEE IS TO BE REMOVED OR DEPARTS AN AREA OF OPERATIONS WITHOUT PERMISSION.
BEFORE DEPLOYMENT, THE CONTRACTOR SHALL ENSURE THAT EACH CONTRACTOR EMPLOYEE
COMPLETES A DD FORM 93 (RECORD OF EMERGENCY DATA CARD), AND RETURNS THE
COMPLETED FORM TO THE CONTRACTING OFFICER'S REPRESENTATIVE OR DESIGNATED
GOVERNMENT OFFICIAL.
 


THE CONTRACTOR SHALL REPORT ITS EMPLOYEES ENTERING AND LEAVING THE AREA OF
OPERATIONS IAW THEATER POLICIES (U.S. INVITED CONTRACTORS SEE USFK REG 700-19)
OR AS DIRECTED BY THE CONTRACTING OFFICER OR HIS/HER DESIGNATED REPRESENTATIVE.
ADDITIONALLY, THE CONTRACTOR SHALL REPORT ITS EMPLOYEES IN THE AREA OF
OPERATIONS BY NAME AND BY LOCATION AS REQUIRED BY THEATER POLICIES.
 


THE CONTRACTOR WILL BRIEF ITS EMPLOYEES REGARDING THE POTENTIAL DANGER, STRESS,
PHYSICAL HARDSHIPS AND FIELD LIVING CONDITIONS. THE CONTRACTOR WILL REQUIRE ALL
ITS EMPLOYEES TO ACKNOWLEDGE IN WRITING THAT THEY UNDERSTAND THE DANGER, STRESS,
PHYSICAL HARDSHIPS AND FIELD LIVING CONDITIONS THAT ARE POSSIBLE IF THE EMPLOYEE
DEPLOYS IN SUPPORT OF MILITARY OPERATIONS.
 


THIS CLAUSE DOES NOT DEFINE THE OBLIGATIONS OF THE GOVERNMENT TO PROVIDE
LOGISTIC SUPPORT TO THE CONTRACTOR PERSONNEL. GOVERNMENT LOGISTIC SUPPORT TO
CONTRACTOR PERSONNEL IS NOT CONTAINED WITHIN THE SCOPE OF THIS CONTRACT UNLESS
OTHERWISE NOTED. GOVERNMENT OBLIGATIONS TO CONTRACTORS DURING SUCH CIRCUMSTANCES
ARE DEFINED IN DODI 3020.37 (CONTINUATION OF ESSENTIAL DOD CONTRACTOR SERVICES

 
Page 111 of 242

--------------------------------------------------------------------------------

 
 
 
DURING CRISIS); U.S. FORCES KOREA REGULATIONS, SOFA PROVISIONS, AGENCY
SUPPLEMENTS AND REGULATIONS.
 


THE CONTRACTING OFFICER WILL DISCERN ANY ADDITIONAL GFE, GFP OR SUPPLIES
NECESSARY TO FACILITATE THE PERFORMANCE OF THE ENHANCED REQUIREMENT OR NECESSARY
FOR THE PROTECTION OF CONTRACTOR PERSONNEL. THESE ITEMS WILL BE FURNISHED TO THE
CONTRACTOR AT THE SOLE DISCRETION OF THE CONTRACTING OFFICER.
*** END OF NARRATIVE H0015 ***
 


4.23            TASK ORDER CLAUSE REQUIREMENT
 


UNIQUE CLAUSES NECESSARY TO SATISFY INDIVIDUAL TASK ORDER REQUIREMENTS SHALL BE
ADDRESSED IN EACH TASK ORDER.
*** END OF NARRATIVE H0017 ***
 


4.24            IDENTIFICATION OF UNCOMPENSATED OVERTIME
THE PROVISIONS AT FAR 52.237-10 IDENTIFICATION OF UNCOMPENSATED OVERTIME WILL BE
APPLICABLE AT THE TASK ORDER LEVEL.
*** END OF NARRATIVE H0023 ***
 

 
Page 112 of 242

--------------------------------------------------------------------------------

 

 
PART 5.0. – STATEMENT OF WORK
 


The Subcontractor shall provide services in accordance with Task Orders issued
by BOOZ ALLEN under the U.S. Army/CECOM Contract No.W15P7T-10-D-D415 Detailed
Statements of Work shall be issued with approved Task Orders and shall be
incorporated into this Subcontract automatically
upon  execution  by  both  parties.  Services  to  be  performed  shall  be  within  the  general  scope
described in the Prime Contract Statement Of Work (SOW).
 


In this Statement of Work from the Prime Contract, unless the context requires
otherwise, the term "Contractor" shall mean Subcontractor, the term "Contract"
shall mean this Subcontract, and the
terms  "Government,"  "Contracting  Officer"  and  equivalent  phrases  shall  mean  Booz
Allen  and Booz Allen’s Subcontract or Technical Representative, respectively.
It is intended that the language shall apply to Subcontractor in such manner as
is necessary to reflect the position of Subcontractor as a subcontractor to Booz
Allen, to insure Subcontractor's obligations to Booz Allen and to the United
States Government, and to enable Booz Allen to meet its obligations under its
Prime Contract or Subcontract.
 

 
Page 113 of 242

--------------------------------------------------------------------------------

 
 
 
PART 6.0.-ATTACHMENTS
 
LISTED IN ORDER OF PRECEDENCE
 
Attachment 6.1
Labor Category Descriptions and Rates
Attachment 6.2
Procedure for Electronic Invoice Submission
Attachment 6.3
Sample Task Order
Attachment 6.4
Reporting Executive Compensation and First-Tier
Subcontract Template
Attachment 6.5
Wage Determinations
Attachment 6.6
Subcontractor Service Contract Act Certification

 

 
Page 114 of 242

--------------------------------------------------------------------------------

 

 
Attachment 6.1. – Labor Category Descriptions and Rates
 



   
Cogility
 
                            
  Yr3 Yr 4 Yr 5  
7/29/2012
-
7/28/2013
7/29/2013
-
7/28/2014
7/29/2014
-
7/28/2015
 
 
Cogility
CON Site
CON Site
CON Site
 
FFP LOE
FFP LOE
FFP LOE
159
160
161
162
SME I
$ 144.87
$         -
$         -
SME II
$ 177.59
$         -
$         -
SME III
$ 214.72
$         -
$         -
SME IV
$ 240.13
$         -
$         -
   
 
 
 
159
160
161
162
Gov Site
Gov Site
Gov Site
CLIENT SITE
FFP LOE
FFP LOE
FFP LOE
SME I
$ 144.87
$         -
$         -
SME II
$ 177.59
$         -
$         -
SME III
$ 214.72
$         -
$         -
SME IV
$ 240.13
$         -
$         -

 

 
Page 115 of 242

--------------------------------------------------------------------------------

 
 



 
Labor Category
         
Cate
gory
Num ber
Category
Skill Level
Education
Level
Degree in
(Preferred)
Minimum
years of
Experience
Substitutions
Sample Description
of Work performed
 
Service Contract Act (SCA)
Personnel
           
1
Information
Technology
Data Entry
Clerk
High school
diploma or GED equivalent.
 
1 Year
 
Performs duties such
as word processors
or other computerized data entry on internal
and external systems, filing and archiving of data.
2
Information
Technology
Librarian
Bachelors
Degree
Business or
Accounting
1 Years
BS Degree in
other related field.
Performs librarian
support activities.
3
Flight
Production
Control/Flight
Dispatcher
High school
diploma or GED equivalent.
 
Two (2)
years total experience in PC/Dispatc h operations
Two (2) years
experience in a field related to the support in requirements in the task order
may substitute for the PC/Dispatch operations experience requirements.
Acts as POC for
maintenance and flying activities; initiates and controls forms and records
relative to maintenance/flying programs; monitors GFE and man-hour expenditures
within the maintenance activity for all AVUM/AVIM and project related
maintenance; acts as flight dispatcher,
assisting aircrews with flight related
requirements, i.e. weather briefings,
flight plans, etc.; coordinates and monitors supply
actions relative to the aircraft maintenance activity, to include
warranty work on designated material.
4
Technician
Supply
Clerk
High school diploma or GED
equivalent.
Computer Science or other
Scientific Technical Discipline
Two (2) years total experience
in operations supply.
 
Familiar with processes such as: Issue tools; calibrate
and maintain status of calibration on special tools and equipment; insure tools
and
equipment returned are clean and working properly; maintain
inventory of components of calibrated equipment;
turn-in unsafe or unserviceable tools and equipment;
maintain required supplies for tool room operation; properly
label packages and include inventory list,

 

 
 
Page 116 of 242

--------------------------------------------------------------------------------

 

 

             
project code and
value; prepare shipping documentation; file shipping documents and inventory
listings of shipped items; log outgoing shipments; assist in research and
preparation of requisitioning documents for supplies and "Off- Line"
requisitions; prepare supply request documentation; order parts, material and
equipment for stock, maintenance and projects; document requisitions in
Register and Record of Demands; maintain
accountability of recoverable items;
turn-in and maintain records of excess or unserviceable parts
and equipment; order, record and attain materials and/or
equipment; maintain and distribute administrative supply
stocks; document and ship Warranty Repair Items; maintain and
record cancellations, modifications and status of requisitioning documents; do
lateral
searches of parts; issue documented supplies to
maintenance personnel; document supply requests;
maintain warehouse stock by ordering supplies; maintain and
inventory warehouse stock; prepare requisitions for
documentation on monthly reports; maintain safety
practices cleanliness of supply accountable areas; issue
documented request furnished by maintenance
personnel of POL products; document requisitions on supply inventory; adequately
stock POL products on board; requisition


 
Page 117 of 242

--------------------------------------------------------------------------------

 


 

             
POL products and
maintain inventory of POL stock; maintain safety practices and cleanliness of
POL storage building; receive, document and distribute supplies; pick up and
turn in parts and requisitions for parts; make special pickups and deliveries.
5
Technician
Supply
Supervisor
High school diploma or GED
equivalent.
Computer Science or other
Scientific Technical Discipline
Four (4) years total experience
in operations supply with
one (1) year experience being at the
supervisor level.
 
Performs supply supervision activities related to tools,
equipment, maintainenance of inventory, shipping,
requisitioning, record maintainenance, and other supply areas as
described above and as required by the individual task order.
6
Technician
Foundry
Worker
High school
diploma or
GED
equivalent.
Business or
Accounting
Must have
four (4)
years experience as a Journeyma n Foundry worker.
 
Performs duties such
as mold or cast dies and patterns and
custom parts from ferrous and non-
ferrous metals, working from engineering drawings,
specifications or sketches.   Duties performed may
support all aspects of a small foundry connected with the fabrication of
experimental and developmental models.
7
Technician
Master
Machinist
High school
diploma or
GED
equivalent.
Business or
Accounting
Must have
completed a four (4)
year apprentices
hip program and have two (2)
years as a Journeyma n
Model/Instr ument or a minimum of
eight (8) years experience
working as a Journeyma
n Model/Instr ument Maker.
 
Fabricate and
construct mechanisms, models
and instruments that fulfill engineering
requirements for equipment involving mechanical, electro-
mechanical, hydraulic, optical and pneumatic principles. Determine
necessity for special tools, dies and fixtures required to accomplish
intricate machining and assembly operations and set-up
and operate CNC machines (Machining Center, Lathe and
Milling Machine). Knowledge of Computer Aided Machine (CAM)
programming is required.

 

 
Page 118 of 242

--------------------------------------------------------------------------------

 

 


8
Technician
Tool &
Parts
Attendant
High school
diploma or GED equivalent.
Computer
Science or other Scientific Technical Discipline
Must have
two (2) years experience as a Tool and Parts Attendant or two (2) years
experience in the machine,
sheet metal or
woodworkin g trade.
 
Operate a tool crib
that services from people by ordering, receiving, storing, issuing and
inventorying tools, parts and stock. Select, issue and accept returned tools and
equipment, requested by shop personnel, including maintaining appropriate
records. Maintain reorder levels by submitting replenishment requests
9
Technician
Aircraft
Mechanical
Helper
High school
diploma or GED equivalent
Computer
Science or other Scientific Technical Discipline
3 years
experience in machine or sheet metal shop practices, with one (1) year being in
frabrication and installation of parts.
 
Work performed in a
machine or sheet metal shop including fabrication and installation of parts of
rlectronics subsystem installations in aircraft.
10
Technician
Airframe
Sheet Metal
Mechanic
High school
diploma or
GED
equivalent.
Computer
Science or other
Scientific
Technical
Discipline
Four (4)
years total experience
in Airframe repair.
 
Fabricates,
assembles, and installs prototype
equipment, used in research and
development information on a large variety of aircraft, ranging from single
engine airplanes to complex multi engine turbojets, and
helicopters. Familiar with technical manuals, technical
orders, modification work orders and blue prints. Installs
prototype equipment on aircraft and makes modifications to the
existing airframe to accommodate installations.
Coordinates with project engineer personnel throughout
the project, provides technical assistance to project engineers,
contractors and factory representatives.
Performs sheet metal repairs to a variety of aircraft, possesses an in-depth
knowledge of
sheet metal materials

 

 
Page 119 of 242

--------------------------------------------------------------------------------

 
 
 



             
and repair techniques.
Uses tools and equipment associated with a sheet metal shop, such as
protractors, calipers, pitch gauges, crimping tools/machines, forming machines,
gas and heli-arc welding machines, lathes, milling machines,
saws and drilling presses. Able to read
and interpret blueprints, schematics and rudimentary
drawings.
11
Technician
Aircraft
Mechanic
High school
diploma or GED equivalent.
Computer
Science or other Scientific Technical Discipline
Four (4)
years total experience in Aviation Maintenanc e Experience plus a civilian or
Military Aviation Technical School.
 
Perform the full range
of airframe and engine maintenance, repair, modifications, inspections and
servicing of aircraft in accordance with approved methods, techniques and
practices and certifies accomplished work. This entails the ability to:
troubleshoot engines and systems and use the Federal Supply system; read and
understand technical manuals and schematics; read and interpret all instruments;
use special test equipment and tools; research
the technical library; understand the complete functions of all sections of the
Aviation Facilities Division; perform full system checkouts on all aircraft
systems; perform mechanic test flight duties; perform complete servicing of
aircraft.
12
Technician
Aircraft
Technical
Inspector
High school
diploma or
GED
equivalent.
Business or
Accounting
Six (6)
years total experience
in aircraft maintenanc
e; Two (2) years aircraft
inspector fixed or rotary wing
in the last five (5) years or FAA
Airframe
Ten (10) years
rotary wing maintenance
experience may be substituted
for inspector experience.
Perform aircraft,
aircraft component and shop inspections
to assure compliance with technical
instructions and related directives; Maintain technical
publications and related directives; Maintain technical
publications, forms
and records relative to aircraft maintenance; Administer and
monitor aircraft weight


 
Page 120 of 242

--------------------------------------------------------------------------------

 

 



         
and/or
Power plant
Certified.
 
and balance
programs. Initiate and follow up on Quality Deficiency Reports; Insure
compliance
with SOF and MIM
directives; Coordinate related MWO
requirements; Insure
TMDE equipment schedules are met
and kept current; Facilitate any special requirements as
required by
supervision personnel.
13
Technician
Flight Line
Attendant
High school diploma or GED
equivalent.
Computer Science or other
Scientific Technical Discipline
Four (4) years total experience
in Maintenanc e and
Operation of Ground support
Flight line equipment.
 
Services aircraft; directs incoming and outgoing aircraft;
secures aircraft in parking position with blocks and
replenishes fuel; checks for fuel contamination by
draining sumps and fuel drains; operates ground support
equipment such as electrical power supply and engine
starting units; examines tires for specified air pressure
and condition;
positions and removes boarding platforms to
unload or load aircraft passengers; unloads and loads luggage
and cargo; cleans
exterior and interior of aircraft; de-ice aircraft aerodynamic surfaces; assist
aircraft mechanics in repair and maintenance of aircraft; performs maintenance
and cleaning of hangar; operates sweeper and scrubber; removes trash and oily
rags; grounds aircraft,
places drip pans under aircraft and
installs aircraft covers on the aircraft.
14
Technician
Electrician
High school diploma or GED
equivalent.
Computer Science or other
Scientific Technical Discipline
Must have four (4) years
experience as a Journeyma
n
Electrician.
 
Install, maintain and repair electrical wiring systems. Interpret
and apply knowledge of building plans, blueprints and wiring
diagrams. Knowledge of national and local electrical codes and have the ability
to use
a wide variety of test


 
Page 121 of 242

--------------------------------------------------------------------------------

 

 

             
equipment such as
voltmeters, ammeters and ohmmeters.
15
Technician
Electronic
Technician I
High school
diploma or
GED
equivalent.
Computer
Science or other
Scientific
Technical
Discipline
6 years
experience with the
testing of electronic
equipment
 
Install, maintain and
repair electrical wiring systems. Interpret
and apply knowledge of building plans,
blueprints and wiring diagrams. Knowledge of national and local
electrical codes and have the ability to use a wide variety of test
equipment such as voltmeters, ammeters and ohmmeters.
16
Technician
Electrical
Assembler
High school diploma or GED
equivalent.
Computer Science or other
Scientific Technical Discipline
   
Certified to perform soldering in accordance with DOD-
STD-2000A or equivalent commercial standards.
17
Technician
Aircraft
Avionics
Technician
AA or 2 year
technical school.
Computer
Science or other
Scientific
Technical
Discipline
Must have
four (4)
years experience in aircraft electronics installation, troubleshoo ting and
repair.
Must have a Federal
Communica tions
Commissio n (FCC) radio
telephone license with a radar endorseme
nt.
 
Federal
Communications
Commission (FCC) radio telephone license with a radar endorsement.
18
Technician
Senior
Electronic
Technician II
AA or 2 year
technical school.
Computer
Science or other Scientific Technical Discipline
Eight years
total experience with the testing of electronic equipment of which five (5)
years shall be experience in the testing and trouble shooting of electronic
subsystem
installations in military
systems.
May substitute
eight (8) years of other electronic system experience if it relates to the
support being required by task order.
Testing of electorinic
quipment, testing and troubleshooting of electronic subsystems in systems,
including but not limited to fixed and rotary wing aircraft. EMC/EMF includes
preparation
of test plans and reprots an developing
effective solutions to
EMC/EMF and
TEMPEST problems.


 
Page 122 of 242

--------------------------------------------------------------------------------

 

 
19
Technician
Technician
III
Associate
degree
Electronics
Technology
Ten years
total experience in electronic design and test, or EMC/EMF design and test, of
which four (4) years shall be in the installation
of electronic subsystems in systems such as
fixed and rotary wing
aircraft.
 
EMC/EMF support
includes the preparation of test plans and reports and developing effective
solutions to EMC/EMF and TEMPEST problems as well as duties listed above in
Senior Electoinic Technician I and II categories.
20
Technician
Electronic
Technician
High School
or GED
 
Must have
four (4) years electrical/av ionics experience working as an
electronic technician.
 
Maintenance testing
and diagnostic routine designed for radio frequency and/or millimeter wave
equipment. Perform tests and measurements of an electronic/electro-
mechanical/computer nature, in accordance with military and commercial
standards. Troubleshoot related product malfunctions, modify, wire and fabricate
devices related to work, as required.
21
Technician
Senior Mechanical Technician
AA or 2 year technical school.
 
Eight years (8) experience
in machine and sheet metal shop
practices of which five (5) years
shall be related to the
fabrication and installation
of parts for electronic subsystem
installations in military systems
 
Machine and sheet metal shop practices, fabrication and
installation of parts for electronic subsystem installations in military
systems such as fixed and rotary wing aircraft.


 
Page 123 of 242

--------------------------------------------------------------------------------

 



 
22
Technician
Heavy
Equipment
Mechanic
High school
diploma or GED equivalent.
 
Must have
five (5) years experience as a journeyman heavy equipment mechanic. Must have
a minimum ten (10) years experience in performing checks and repairs on
equivalent types of engines, carburetors, transmissio ns,
differentials, final drives,
and suspension s.
 
Full range of overhaul
and repair work to include fabrication and modification. Perform diagnoses and
repairs for all types of failures in 12 and 24 volt electrical systems.
23
Technician
Machinist
High school
diploma or
GED
equivalent.
 
Must have
completed a four (4)
year apprentices
hip program as a Machinist or
a minimum of four (4) years experience
working as a Journeyma
n Machinist.
 
Set-up and operate
the full range of machine tools found in
a well-equipped prototype
development shop. Work from engineering design
drawings and technical specifications. Maintain dimensional
accuracy, to + or -
0.0001", during machining processes,
through the use of measuring instruments (e.g.
vernier calipers, inside/outside & depth micrometers, gage
blocks, surface and height gages, and dial indicators).
24
Technician
Painter
High school
diploma or
GED
equivalent.
 
Must have
two (2)
years experience as a Journeyma n Industrial Painter.
 
Prepare surfaces by
sandblasting, sanding, applying chemical
degreasing and etching solutions,
metal conditioners and wash primers. Paint a variety of wood and
metal items, primarily by spraying with lacquers and acrylics.
Independently plan details of work, selecting method, equipment and
process best suited for


 
Page 124 of 242

--------------------------------------------------------------------------------

 



 



             
a particular
requirement.
25
Technician
Sheet
Metal
Mechanic
High school
diploma or
GED
equivalent.
 
Must have
completed a four (4)
year apprentices hip program
and have two (2) years
experience as a Journeyma
n Sheet Metal Mechanic
or a minimum of eight (8)
years experience working as
a Journeyma n Sheet
Metal
Mechanic.
 
Set-up and operate the full range of sheet metal tools found in a
well-equipped shop. Work from engineering design
drawings and technical specifications.
Perform mathematical calculations involving use of plain and solid
geometry and principles of measurement. Work
with various thicknesses of aluminum, steel
alloys, stainless steel, copper, brass and other ferrous and non-
ferrous metals. Form air conditioning and exhaust duct into
desired shapes with single and double hem seams, dovetail and lock seams, set-in
bottom seams and rolled edges and flanges. Ability to
makeup transition fittings (round to square, round to
round).
26
Technician
Welder
High school
diploma or GED equivalent.
 
Must have
four (4) years experience as a Journeyma n Welder.
 
Perform conventional
welding, brazing and soldering with electric, heli-arc and oxyacetylene
equipment. Clean and prepare metals to be welded to insure
proper joining of the metals. Make jigs and
fixtures to aid in accomplishing assignments.
27
Technician
 
Woodcrafter
High school
diploma or
GED
equivalent.
 
Must have
four (4)
years experience as a Journeyma n Woodcrafte r.
 
Set-up and operate
the full range of power woodworking tools
found in a well- equipped shop. Work from engineering
design drawings and perform mathematical calculations involving
use of plain and solid geometry and


 
Page 125 of 242

--------------------------------------------------------------------------------

 



 



             
principles of
measurement. Capable of fabricating scale and full size prototype models. Able
to custom fabricate mobile
shelters and vans with cabinetry, racks and furniture and custom fabricate
special one
of a kind exhibits.
28
Technician
 
Journeyman CAD Operator
High school diploma or GED equivalent.
 
One (1) year of formal training in
CAD and one (1) year of CAD
drafting experience are
required.
 
Generate engineering drawings using CAD equipments and software.
29
Technician
Drafting
Technician
High School
or GED
 
Three (3)
years drafting experience in electrical or mechanical engineering is required.
Successful
completion of an academic year at a technical school may be substituted for one
(1) year of experience
Prepare/execute
drawings of electrical circuits, machined parts, wiring diagrams, schematics,
etc. from layouts, sketches or other sources.
30
Technician
Drafter III
High School or GED
 
Three (3) years experience
in drafting to include layouts,
illustrations, wiring diagrams and
electrical, machine and sheet
metal shop fabrication drawings.
Successful completion of an academic
year at a technical school may be
substituted for one (1) year of experience
Drafting to include layouts, illustrations, wiring diagrams,
electrical, machine an dsheet metal shop fabrication drawings.
31
Technician
Drafter IV
High school
diploma or
GED
equivalent.
 
8  years.
Successful
completion of an academic
year at a technical school
may be substituted for one (1) year of
experience
Preparing drawings of
electrical circuits, machined parts, wiring
diagrams and schematics; from
interpreting draft layouts, sketches or other sources.
32
Technician
Master
CAD Operator
High school
diploma or GED equivalent.
 
Journeyma
n CAD Operator requirement s and must have an additional five (5)
years of CAD experience
generating
Successful
completion of an academic year at a technical school may be substituted for one
(1) year of experience
Preperation of
drawings and be able to generate design layouts for installation of equipment.


 
Page 126 of 242

--------------------------------------------------------------------------------

 



 



         
design
layouts for installation of equipment
   
33
Technician
 
Draftsman/C AD Operator
High school
diploma or GED equivalent.
 
Must have
at least two (2) years of experience in mechanical and electrical drafting. Must
have two (2) years of CAD drafting experience.
Successful
completion of an academic year at a technical school may be substituted for one
(1) year of experience
Preparing drawings of
electrical circuits, machined parts, wiring diagrams and schematics; from
interpreting draft layouts, sketches or other sources.
34
Technician
Senior
Drafting
Technician
High school
diploma or GED equivalent.
 
Fifteen (15)
years mechanical design experience in a field related to the task order
requirement s.
 
Preparing relevant
layouts, detail design drawings, component modifications, and fabrication
drawings for military aircraft and
shelter C-E equipment assemblies and
installation are required.
Independently accomplish design review of new and
revised level 2 and level 3 drawings for military shelters,
aircraft avionics, and related electro- mechanical component
installation. Review and evaluate Engineering Change
Proposals (ECPS) for inconsistencies or problems that affect
the equipment design. Expertise is required
in the application of
latest version of MIL- T-31000.
35
Technician
 
Configuration Control Technician
   
Four (4) years experience
involved with the installation
and modification of
equipment. Also must have two
(2) years of drafting experience.
 
Prepare blueprints, schematics and drawings of electrical
circuits, machined parts, wiring diagrams and schematics from
interpreting draft layouts, sketches or other sources.


 
Page 127 of 242

--------------------------------------------------------------------------------

 

 


36
Technician
Electronic
Model Maker
   
Four (4)
years as a Journeyma n Electronic Model Maker.
 
Plan and devise
circuitry needed to construct a complete, original model from electronic and
electrical components, units and assemblies, cable size, insulation, fuse
requirements and the function of relays, solenoids, transformers, condensers and
similar items needed to construct a
complete electrical model. Perform self
inspection of an assembled model using measuring
instruments such as oscilloscopes, bridges, capacitance checkers,
analyzers, signal generators and various other types of
meters.
37
Technician
Technical
Writer
High school
diploma or GED equivalent.
 
Four (4)
years total experience in a related area.
 
Perform work as a
technical writer including preparation of modification work orders and technical
manuals/changes for electronic subsystem installations in aircraft.
38
Technician
 
Laborer/Truc k Driver
Must have a
valid state drivers license and a good driving
record. Must be licensed
to drive trucks up to and
including 2
1/2 Ton capacity.
     
Moving heavy, bulky
construction material or expensive, delicate laboratory equipment and unloading
and loading vehicles and assisting journeyman mechanics with shop fabrication
operations.
 
SCA Exempt
Personnel
           
39
 
Administrative
/Managerial
1. Program
Specialist (1)
High school
diploma or
GED
equivalent.
 
5 years
5 years military
service can be substituted/utiliz
ed as related experience.
Provides program
management support to engineering staff.
Support includes project scheduling,
financial management, briefing, coordination and graphic
presentation.
150
 
Administrative
/Managerial
1. Program
Specialist (2)
High school
diploma or GED equivalent.
 
10 years
10 years
military service can be substituted/utiliz ed as related experience.
Provides program
management support to engineering staff. Support includes project scheduling,
financial management, briefing, coordination and graphic presentation.


 
Page 128 of 242

--------------------------------------------------------------------------------

 


 
151
 
Administrative
/Managerial
1. Program
Specialist (3)
High school
diploma or GED equivalent.
 
15 years
15 years
military service can be substituted/utiliz ed as related experience.
Provides program
management support to engineering staff. Support includes project scheduling,
financial management, briefing, coordination and graphic presentation.
40
 
Administrative
/Managerial
2. Graphics
Specialist
High school diploma or GED
equivalent.
 
Three (3) years relevant
experience required.
 
Designs, assembles and presents graphic art exhibits in both
electronic and traditional media.
41
 
Administrative
/Managerial
3. Program
Analyst, Journeyman
Bachelors
Degree
 
A minimum
three (3) years experience managing government programs is required.
Four (4)
additional years of related experience will substitute for bachelors degree.
Related experience
includes technical program management,
budgeting, scheduling, performance trades, lifecycle costing, risk
management, supportability, test and evaluation, and
requirements development and management.
42
 
Administrative
/Managerial
4. Program
Analyst, Intermediate.
Bachelors
Degree
Business or
Accounting
A minimum
seven (7)
years experience managing government technical acquisition programs is required
of which one (1) year must be supervisory.
Four (4)
additional years of related
experience will substitute for
bachelors degree.
Technical program
management, budgeting, scheduling,
trade-off analysis, lifecycle costing, risk
management, supportability, test and evaluation, and
requirements development. Presentation and
briefing skills required.
43
 
Administrative
/Managerial
5. Program Analyst, Senior.
Bachelors
Degree
Business or
Accounting
A minimum twelve (12) years
experience managing government
programs is required of which one
(1) year must be supervisory.
Four (4) additional years of related
experience will substitute for bachelors
degree.
Conducts technical program management,
budgeting, scheduling, trade-off analysis, lifecycle costing, risk
management, supportability, test and evaluation, and
requirements development. Presentation and
briefing skills to top level managers required.
44
 
Administrative
/Managerial
6. Program
Analyst, Executive.
Bachelors
Degree
Business or
Accounting
A minimum
twenty (20)
years experience managing government technical acquisition programs is required
of which one (1) year must be
Four (4)
additional years of related
experience will substitute for
bachelors degree.
Technical program
management, budgeting, scheduling,
trade-off analysis, lifecycle costing, risk
management, supportability, test and evaluation, and
requirements development. Presentation and briefing skills to top
level managers


 
Page 129 of 242

--------------------------------------------------------------------------------

 
 



         
supervisory.
 
required.
45
 
Administrative
/Managerial
7. Analyst,
Operations/R
esearch, Journeyman.
Bachelors
Degree.
Operations
Research, Mathematic
s, Computer
Science, Cost
Accounting or related
scientific or technical discipline.
A minimum
of five (5)
years of related work experience is required.
Five (5)
additional years of relevant
experience will substitute for
bachelors degree.
Performs professional
and scientific work requiring the design,
development and adaptation of
mathematical and statistical modeling and scientific methods
to analyze operational problems.
46
 
Administrative
/Managerial
8. Analyst,
Operations/R
esearch, Senior.
Bachelors
Degree
Operations
Research, Mathematic
s, Computer
Science, Cost
Accounting, or related
scientific, managemen t/business
or technical discipline.
A minimum
of ten (10)
years related work experience is required.
Five (5)
additional years of relevant
experience will substitute for
bachelors degree.
Manages and directs
the analyses of management
problems, performs cost analyses and
modeling, provides information requirements and the
formulation of scientific solutions as directed.
47
 
Administrative
/Managerial
9. Manager, ILS
Bachelors
Degree
Operations Research, Mathematic s, Computer
Science, Cost Accounting,
or related scientific, managemen
t/business or technical discipline.
Six (6) years ILS administrati on
experience.
 
ILS administration, including supply, purchasing, provisioning, design,
reliability, validation and maintainability analysis of complex
mechanical or electro- mechanical systems/equipment
per DOD
requirements.
48
 
Administrative
/Managerial
10. Manager,
Quality
Assurance.
Bachelors
Degree
Business or
Accounting
5 years
 
Performs work as a
Quality Manager in a
MIL-Q-9858A, MIL-I-
45208 or ISO-9000 environment.
49
 
Administrative
/Managerial
11. Manager,
Design
Configuration
.
Bachelors
Degree
 
5 Years
 
Progressive
experience in managing design
drawings, engineering changes and notices,
and planning/conducting design audits. In
addition, must have at least two (2) years of supervisory experience and skills
necessary to perform following tasks: Work closely with program
management, systems engineers, quality managers and
representatives, draftsmen and design/manufacturing


 
Page 130 of 242

--------------------------------------------------------------------------------

 



 



             
engineers in a
concurrent engineering environment; Develop and administer Configuration
Management Plans; Prepare for and conduct major configuration audits.
50
 
Administrative
/Managerial
12. Manager,
Program.
Bachelors
Degree
Business or
Accounting
Twelve (12)
years of progressive
experience in design and
developme nt, five (5) years
manageme nt and supervision
of substantive military
hardware/s oftware developme
nt, and five (5) years systems
analysis.
 
Organize, direct, and
coordinate planning and implementation of
all contract support activities. Interface with government
personnel. Formulate and review project feasibility studies,
determine costs, ensure conformance to work standards.
Interpret policies, purposes, and goals of the organizations
for subordinates. Manage logistics support analysis for
military systems. Manage systems safety studies.
Identify, acquire and utilize company resources to achieve
project technical objectives.
51
 
Administrative
/Managerial
13. Project
Director.
Bachelors
Degree
Business or
Accounting
10 years in systems developme nt and
engineering required.
 
Plans, coordinates, schedules, directs, and controls all engineering and
technical support activities applicable to task execution.
Reviews and evaluates all work performed. Ensures
compliance with all management plans, policies and
procedures. Provides recommendations for resolution of technical
problems.
Background in a DOD
development and/or acquisition
environment.
152
 
Administrative
/Managerial
Administrativ e 1.
High school diploma or GED
equivalent.
 
1 year.
 
Administrative/technic al work in management
environment. Personal computer literate with
knowledge of email, word processing, and spreadsheet software. Uses common
office
equipment, e.g., facsimile (fax)


 
Page 131 of 242

--------------------------------------------------------------------------------

 



 



             
machines, copiers,
projectors, and PC printers. Performs administrative/technic al support as
directed, with continual supervision. Applies skills and knowledge
in data management, document control,
computer support, project control, and related areas to individual and team
efforts.
153
 
Administrative
/Managerial
Administrativ
e 2.
High school
diploma or GED equivalent.
 
5 year.
 
Administrative/technic
al work in management environment. Personal computer literate with knowledge of
email, word processing, and
spreadsheet software. Uses common office
equipment, e.g., facsimile (fax) machines, copiers,
projectors, and PC printers. Performs high quality project
support. Will contact most levels of Government/client
personnel. Handles confidential information.  Maintains
logs, records, archives and/or working files. Given minimum instruction and
supervision, handles correspondence, prepares reports,
arranges meetings and/or travel arrangements.
154
 
Administrative
/Managerial
Administrativ
e 3.
High school
diploma or
GED
equivalent.
 
Ten (10)
years experience.
 
Administrative/technic
al work in management
environment. Personal computer literate with
knowledge of email, word processing, and spreadsheet software.
Uses common office equipment, e.g., facsimile (fax)
machines, copiers, projectors, and PC printers. Performs
high quality project support. Will contact most levels of
Government/client personnel. Handles confidential information. Maintains
logs, records, archives


 
Page 132 of 242

--------------------------------------------------------------------------------

 



 



             
and/or working files.
Given minimum instruction and supervision, handles correspondence, prepares
reports, arranges meetings and/or travel arrangements. Performs quality
assurance/quality control audits and develops quality assurance/quality control
procedures.
155
 
Administrative
/Managerial
Budget
Analyst.
Bachelors
Degree
Accounting
 
Seven (7) years
experience in the budgeting/finan ce/accounting can be substituted for a
Bachelors Degree
Individual performs
various budget functions involving the formulation, justification, and/or
execution of budgets for organizations, programs, or
projects. This work requires knowledge
and skill in the application of related laws, regulations,
policies, precedents, methods and techniques of
budgeting.
156
 
Administrative
/Managerial
Budget
Analyst, Senior.
Bachelors
Degree
Accounting
 
Fifteen (15)
years experience in the budgeting/finan ce/accounting can be substituted for a
Bachelors Degree
Individual performs
various budget functions involving the formulation, justification, and/or
execution of budgets for organizations, programs, or projects. This work
requires knowledge and skill in the application of related laws, regulations,
policies, precedents, methods and techniques of budgeting.
 
Technician
           
52
Technician
Draftsperson
, Journeyman.
High school
diploma or GED equivalent.
 
Up to two
(0-2) years of experience.
 
Preparation of
engineering drawings and sketches, using pencil, ink and Computer Aided Design
(AutoCAD preferred) techniques on mylar and vellum drafting media. Prepares
mechanical, electronic and architectural drawings, as well as, technical
illustrations, assembly drawings, schematics, facility layouts, wiring diagrams
and wire lists.  Develops documentation of design from concept


 
Page 133 of 242

--------------------------------------------------------------------------------

 



 

             
to completion in a
research and development environment
157
Technician
Draftsperson
, Intermediate.
High school
diploma or
GED
equivalent.
 
Two to five
(2-5) years of
experience.
 
Preparation of
engineering drawings and sketches, using
pencil, ink and
Computer Aided
Design (AutoCAD preferred) techniques on mylar and vellum drafting media.
Prepares mechanical, electronic and architectural drawings, as well as,
technical illustrations, assembly drawings, schematics, facility layouts, wiring
diagrams and wire lists.  Develops documentation of design from concept
to completion in a research and development environment.
158
Technician
1.
Draftsperson
, Senior.
High school
diploma or GED equivalent.
 
6 Years
 
Preparation of
engineering drawings and sketches, using pencil, ink and Computer Aided Design
(AutoCAD preferred) techniques on mylar and vellum drafting media. Prepares
mechanical, electronic and architectural drawings, as well as, technical
illustrations, assembly drawings, schematics, facility layouts, wiring diagrams
and wire lists.  Develops documentation of design from concept
to completion in a research and development environment.
53
Technician
2.
Draftsperson
(CAD)
High school
diploma or GED equivalent.
 
(5) years of
progressive experience in drafting. Experience must
include professional
knowledge of drafting methods,
procedures, and techniques,
and use of
 
Apply knowledge of
accepted aerospace design practices, material usage, weight limitations, wiring
practices, and structural requirements. Determine loads, structural strength,
sizes, weights, and clearances in accordance with standard formulas and handbook
tables.

 

 
Page 134 of 242

--------------------------------------------------------------------------------

 


 

         
Computer
Aided Drafting (CAD) hardware and software.
 
Work from actual
models that are complex and consisting of numerous and intricate parts which may
require disassembly to obtain
dimensions, determine materials, order of
assembly, and design characteristics necessary to adequately portray the
object. Assist and work closely with engineers in
accomplishing extensive research to determine materials
and specifications necessary for project completion.
54
Technician
3.
Technician, Mechanical.
High school
diploma or
GED
equivalent.
 
Four (4)
years experience
in mechanical
design an dsheet metal
fabrication on systems as
appropriate to the task order.
 
Skilled in the use of
hand tools, air tools, riveters, and sheet
metal and machine tools such as shears,
breaks, notchers, saws, milling machines, lathes, etc.,
as well as measuring tools, test instruments, and painting
equipment. Plans and performs installation and test of mechanical
modifications to, and preventive maintenance, troubleshooting, and
repair of mechanical and structural components for,
complex systems such as military shelters, aircraft (including
engine(s)), ground vehicles, etc., as may be applicable. Works
from, and assists in the development of, engineering drawings.
55
Technician
4.
Technician, Mechanical
(Build).
Shall have a
minimum
two (2) years of study in engineering principles
and theory.
 
(5) years of
progressive experience
in assembling
or constructing prototypes
of various equipment and
hardware.
 
Provide highly
technical expertise and skills in
development and repair of prototype
hardware, use of numerical control machines, and
knowledge of shop practices, etc. Perform in all phases
of hardware manufacturing process. Develop standards,
procedures, and


 
Page 135 of 242

--------------------------------------------------------------------------------

 



 

             
guidelines for tasks
being performed.
56
Technician
5.
Technician, Mechanical (Test)
Shall have a
minimum
two (2) years of study in
engineering principles and theory
 
(5) years of
progressive experience in the environmen tal testing of complex systems.
 
Outlining, setting up,
and operating environmental test equipment that will meet specification
requirements. Perform in all phases of hardware
environmental testing, recording of test data,
pointing out deviations resulting from equipment malfunction or observational
errors. Participate in hardware evaluations. Develop test
procedures and report test results.
57
Technician
6. Technician, Electronics,
Junior.
High school diploma or GED
equivalent.
 
1 Year
 
Installation, troubleshooting, and maintenance of
communications equipment, electronics equipment, as
appropriate for the task. Capability to distinguish between
hardware and software problems in multi-vendor systems.
Performs installation, test, preventive maintenance,
troubleshooting, and repair for communications
equipment, electronics equipment.
58
Technician
7.
Technician, Electronics, Intermediate.
High school
diploma or GED equivalent.
 
5 years
 
Installation,
troubleshooting, and maintenance of communications equipment, electronics
equipment, as appropriate for the task. Capability to distinguish between
hardware and
software problems in multi-vendor systems. Performs installation, test,
preventive maintenance, troubleshooting, and repair for communications
equipment, electronics equipment.
59
Technician
8.
Technician, Electronics, Senior.
Graduate of
a technical or computer school, with related
 
Ten (10)
years experience, three (3) of which must
May substitute
additional four (4) years of experience for the "graduate of
Demonstrates
progressively increasing responsibility in installation,


 
Page 136 of 242

--------------------------------------------------------------------------------

 



 

     
vendor
sponsored training classes.
 
be
supervisory.
technical or
computer school" requirement.
troubleshooting, and
maintenance of communications equipment, electronics equipment. Capability to
distinguish between hardware and
software problems in multi-vendor systems. Plans and performs installation,
test, preventive maintenance, troubleshooting, and repair for communications
equipment, electronics equipment. Provides technical direction and guidance to
lower
level technical.
60
Technician
9.
Technician, Quality Assurance.
Shall have at
least two (2) years of study in engineering or
manufacturin g principals.
 
(5) years
progressive experience in quality assurance/c ontrol.
 
Understanding of and
familiarity with Military and DoD quality standards. Specific experience may
include: Destructive and/or non destructive testing; Collection of quality
metrics; Execution of quality plans; Prepare and execute quality related tests,
collect data , repair appropriate reports; Assist in the conduct of
subcontractor Source Inspections.
61
Technician
10. ALSE
Specialist.
   
Four (4)
years total experience maintaining survival equipment
 
Maintain library of
ALSE regulations, procedures, and technical manuals; Maintain records on
inspection; Maintain expiration dates and supply. Inspect and maintain life
support equipment; Conduct aircrew training; Inspect and record all controlled
items used in first aid kits and vests; Maintain safety procedures and
cleanliness of shop.
62
Technician
11. Facility
Equipment
Mechanic.
Must
possess a high school diploma, GED equivalent, or trade school equivalent.
 
(5) five
years experience in the field.
 
Work from
engineering drawings, technical specifications/ manuals, and/or schematics. Must
be thoroughly familiar
with all military,
federal, state and local building codes/regulations
applicable to their particular discipline.


 
Page 137 of 242

--------------------------------------------------------------------------------

 



 

             
Included in this
category are plumber, rigger, and an air conditioner- refrigeration
repairperson.
63
Technician
12. Depot Aircraft Mechanic,
Senior.
High school diploma or GED
equivalent.
 
Minimum of eight (8) years
experience as an aircraft
mechanic, primarily in the military aviation
field, with an “A” license.
 
Electrical and hydraulics/pneumatics systems, and
corrosion. Primary duties involve maintaining, repairing
and modifying military aircraft systems, airframes and power plants (hydraulic,
pneumatic, fuel, structures and panels, engine, corrosion
control, lubricating, and weight and balance) in
accordance with applicable Technical Orders. Perform
sheet metal fabrication and possess a
working knowledge of
communications and aviation electronics. Read blueprints, use ground support
equipment, jacks, external and internal power units, lifts, measuring devices,
micrometers and calipers, power tools (including shears, brake, drill press, and
pneumatic riveters) and other specialized tools.
64
Technician
13. Depot Aircraft Painter,
Senior.
High school diploma or GED
equivalent.
 
Minimum of four (4) years
experience of technical training in
corrosion control and/or
protective coatings, in addition to
vocational/t echnical training in
industrial painting and
application procedures.
 
Knowledgeable in the approved methods and materials used in
the aircraft painting and preservation. Duties include
cleaning, sanding, masking, priming and de-masking aircraft to
prepare for paint application. Must be knowledgeable
regarding aircraft structure, surface protection techniques
and aircraft modification facility backstop activities
Must be able to operate and maintain sanders, grinders,
paint spray guns, platform lifts, fork lifts, etc.


 
Page 138 of 242

--------------------------------------------------------------------------------

 



 


65
Technician
14. Depot
Quality Inspector, Fixed-Wing Aircraft, Senior.
High school
diploma or GED equivalent.
 
8 years
experience as a FAA Airframe and/or Power plant license and have a minimum of
eight (8) years of fixed-wing aircraft heavy maintenanc e/repair experience.
 
Responsible for
conducting inspections of both completed and on- going depot-level aircraft
maintenance and modifications to aircraft. Must ensure compliance with all
applicable standards, specifications and quality requirements/standard s. Must
have expertise in inspection procedures and have experience working in
MIL-Q-9858 or ISO-
9000 environments. Must be able to
interpret drawings, schematics and to read blueprints, be
skilled in the use of precision measuring equipment, and
knowledgeable in aviation and avionics terminology. Must be
able to operate and maintain fuel LEL monitors, bore
scopes, indascopes, zaglo kits, weight/balance scales,
micro and manometer, various gages and other related
equipment.
66
Technician
15.
Supervisor, Maintenance
.
   
Must have
six (6)
years experience in fixed wing and rotary wing
maintenanc e, and two
(2) years experience
as an aviation maintenanc
e supervisor.
 
Duties include:
managing simultaneous
maintenance, modification and
repair projects on a variety of aircraft; coordinating with
government and contractor engineering personnel and
inspectors; and cost estimating.
67
Technician
16. Supervisor, Technical
Supply.
   
Must have at least two (2) years
experience involved with
operations supply and one (1) year
experience as a Technical Supply
Supervisor.
 
In addition to the Supply Clerk requirements (see
Technician 1. above, Supply Clerk 01400- Supply Technician),


 
Page 139 of 242

--------------------------------------------------------------------------------

 



 



         
Must have
a Federal Aviation Administrati on (FAA) Airframe and/or Power plant Certificate
or military equivalent
training/exp ertise.
   
68
Technician
17. Supervisor, Aircraft
Sheet Metal.
   
Must have five (5) years
experience in the installation
and modification of
equipment on aircraft.
 
Supervises sheet metal repairs to a variety of aircraft,
possesses an in-depth knowledge of sheet metal materials and
repair techniques. Coordinates with project engineer
personnel throughout the project, provides technical assistance to
project engineers, contractors and factory
representatives. Must be able to calculate labor and resources to
generate customer’s project cost estimates. Oversees fabrication,
assembly, and installation of equipment, on a
variety of aircraft ranging from single engine airplanes to complex multi-engine
turbojets and helicopters. Install equipment on aircraft
and make modifications to the existing airframe to
accommodate installations. Uses tools and equipment
associated with a sheet metal shop. Understand and
interpret technical drawings and blue prints. Familiar with
military technical manuals, technical orders and
modification work orders.


 
Page 140 of 242

--------------------------------------------------------------------------------

 



 


69
Technician
18.
Environment al Specialist, Journeyman.
Bachelors
Degree
Environmen
tal Sciencies, Chemistry or related field.
A minimum
of three (3) years manufacturi ng or repair experience in environmen tal
compliance program implementa tion, monitoring and remediation
, and/or hazardous
materials manageme
nt program implementa tion is
required. Knowledge of federal
and state environmen tal
regulations is required.
Degree may be
Computer Science or other Scientific Technical Discipline as related to the
task area being supported.
Personnel protection
and safety; and Standard Operating Procedures for hazardous materials handling,
field methods, and industry standards."
70
Technician
19. Environment al Specialist,
Senior
Bachelors
Degree
Environmen tal Sciencies,
Chemistry or related field.
A minimum of eight (8) years
manufacturi ng or repair experience
in environmen tal compliance
program implementa tion,
monitoring and remediation
, and/or hazardous materials
manageme nt program implementa
tion is required. Knowledge
of federal and state environmen
tal regulations is required.
Degree may be Computer Science or
other Scientific Technical Discipline as
related to the task area being supported.
Personnel protection and safety; and Standard Operating
Procedures for hazardous materials handling, field
methods, and industry standards."


 
Page 141 of 242

--------------------------------------------------------------------------------

 



 


71
Technician
20. Military
Operations
Specialist.
Bachelors
Degree
 
8 Years of
experience in military command, control and communicat ions. Must have extensive
background in requirement s analysis, advanced warfighting concepts and
doctrine, and tactics, techniques, and procedures (TTP). Experience in computer
systems
and their application to tactical programs is required.
 
Analyzes and provides
recommendations on issues dealing with system and operational architectures.
Coordinates with user community representatives throughout all phases of
development concerning requirements definition, clarification, prioritization,
and alternatives. Applies
emerging doctrine and tactics, to system
design and development.
Assesses the impact of programmatic and technical options on
stated user requirements and doctrine.
159
Technician
Subject Matter Expert
(SME) 1.
High school diploma or GED
equivalent.
 
5 years.
 
Works under guidelines established by supervisor.
Receives instructions on specific assignment
objectives, features, possible solutions, etc. Work is reviewed for consistency
and
completeness. Applicable functional areas include systems
engineering, network engineering, acquisition
management, business process reengineering,
specialty engineering (e.g., communications, systems safety, quality
assurance, test and evaluation, human factors, reliability and
maintainability, systems security etc.), organizational
planning, financial management, acquisition logistics,
configuration and data information systems, and support or program
management. Performs routine assignments


 
Page 142 of 242

--------------------------------------------------------------------------------

 



 



             
associated with the
implementation of standard techniques, procedures and/or criteria as they apply
to the technical or administrative discipline relating to the task. Using
prescribed methods and information supplied, prepares
draft inputs to program documentation as it
relates to any of the support functions. Reviews final draft
documents for conformity to requirements and
completeness. Maintains management files.
Tracks preparation and delivery status of data deliverables.
Attends meetings, design reviews, working groups and
briefings. Reports issues and problems. Performs other related
duties as assigned.
160
Technician
Subject
Matter Expert (SME) 2.
High school
diploma or GED equivalent.
 
5 years.
 
Works under general
guidelines established by supervisor;
receives overall
instructions on specific assignment
objectives, features, possible solutions, etc.
Assistance is furnished on unusual problems and work is
reviewed for consistency and completeness.
Applicable functional areas include systems engineering, network
engineering, acquisition management,
business process reengineering, specialty engineering
(e.g., communications, systems safety, quality assurance, test and
evaluation, human factors, reliability and maintainability,
systems security etc.), organizational planning, financial management,
acquisition logistics, configuration and data information systems,


 
Page 143 of 242

--------------------------------------------------------------------------------

 



 



             
and support or
program management. Performs routine assignments on a broad range of tasks
associated with the implementation of standard techniques, procedures and/or
criteria as they apply to the technical or administrative discipline relating to
the task. Using prescribed methods and information supplied, develops
draft inputs to program documentation as it
relates to any of the support functions. Reviews final draft
documents for conformity to requirements and
completeness. Organizes and maintains
management files. Tracks preparation and delivery status of
required deliverables. Attends meetings, design reviews,
working groups and briefings. Reports issues and problems.
Recommends solutions. May direct the activities other personnel. Performs
other related duties as assigned.
161
Technician
Subject Matter Expert
(SME) 3.
Bachelors
Degree
 
10 years
 
Works independently under general guidelines or
objectives. Possesses advanced technical and managerial skills;
fully knowledgeable and experienced in all aspects of a program
or functional area. Applicable functional areas include systems
engineering, network engineering, acquisition
management, business process reengineering,
specialty engineering (e.g., communications, systems safety, quality assurance,
test and
evaluation, human factors, reliability and maintainability,


 
Page 144 of 242

--------------------------------------------------------------------------------

 



 



             
systems security etc.),
organizational planning, financial management, acquisition logistics,
configuration and data information systems, and support or program
management. Manages a single
systems acquisition program/project or major functional area.
Fully knowledgeable of all aspects of the program or programs
under his/her management. Establishes objectives
and requirements. Develops budgets. Develops
program/project standards and schedules. Monitors
outside resources. Has experience or extensive knowledge
with the processes and procedures relative to the
functional area. Coordinates, reviews and supervises work
of assigned staff. Reviews/oversees the preparation of all
related documentation. Conducts program reviews, meetings,
etc. Performs other related duties as assigned.
162
Technician
Subject
Matter
Expert
(SME) 4.
High school
diploma or
GED
equivalent.
 
20 years.
 
Works independently
under general guidelines or
objectives. Possesses advanced technical
and managerial skills; fully knowledgeable and experienced in all
aspects of a program or functional area. Applicable functional
areas include systems engineering, network engineering,
acquisition management, business process
reengineering, specialty engineering (e.g., communications, systems safety,
quality
assurance, test and evaluation, human factors, reliability and


 
Page 145 of 242

--------------------------------------------------------------------------------

 



 



             
maintainability,
systems security etc.), organizational planning, financial management,
acquisition logistics, configuration and data information systems, and support
or program
management. Manages a single systems acquisition program/project or major
functional area. Fully knowledgeable of all aspects of the program or programs
under his/her management.
Establishes objectives and requirements. Develops budgets. Develops
program/project standards and schedules. Monitors outside resources.
Has experience or extensive knowledge
with the processes and procedures
relative to the functional area. Coordinates, reviews
and supervises work of assigned staff. Reviews/oversees the
preparation of all related documentation. Conducts program
reviews, meetings, etc. Performs other related duties as
assigned.
163
Technician
Project
Manager 1.
High school
diploma or GED equivalent.
 
5 years.
 
Provides project
supervision and management for major program activities. Manages and directs
technical project/program personnel to ensure objectives are met
with top quality and levels of performance.
Manages large projects involving
multifunctional tasking and substantial complexity. Plans and
supervises major system life cycle support tasks/functions
including requirements definition, acquisition, integration, test and


 
Page 146 of 242

--------------------------------------------------------------------------------

 



 



             
evaluation,
fielding/installation, and disposition.
164
Technician
Project
Manager 2.
Bachelors
Degree
 
10 years.
 
Provides project
supervision and management for major program activities. Manages and directs
technical project/program personnel to ensure objectives are met
with top quality and levels of performance.
Manages large projects involving multifunctional tasking
and substantial complexity. Plans and supervises major
system life cycle support tasks/functions
including requirements definition, acquisition, integration, test and
evaluation, fielding/installation, and disposition.
165
Technician
Project
Manager 3.
High school
diploma or
GED
equivalent.
 
15 years.
 
Provides project
supervision and management for major
program activities. Manages and directs
technical project/program personnel to ensure
objectives are met with top quality and levels of performance.
Manages large projects involving multifunctional tasking and substantial
complexity. Plans and supervises major system life cycle
support tasks/functions including requirements
definition, acquisition, integration, test and evaluation,
fielding/installation, and disposition.
 
Logistics.
           
247
Logistics.
1. ILS
Specialist.
Bachelor’s
degree
 
4 years
experience in preparing/e diting DOD technical documents, supply, purchasing,
provisioning
, design, and
7 years logistics
experience may be substituted for Bachelor's degree.
Preparing/editing DOD
technical documents, supply, purchasing, provisioning, design, and reliability,
availability and maintainability (RAM) analysis of complex mechanical and
electronics systems/equipment.


 
Page 147 of 242

--------------------------------------------------------------------------------

 



 



         
reliability,
availability and maintainabil ity (RAM) analysis of complex mechanical and
electronics systems/eq uipment.
   
73
Logistics.
2. Logistician.
Bachelor’s degree
   
Information Systems, Engineering, Business, or
related scientific or technical discipline or 8
years logistics experience or a certified
Professional
Logistician
(CPL) certificate with four (4)
years additional related
experience.
Performs logistic program activities
from conceptual stage through life cycle of
product. Develops and implements logistics program
activities including ILS, technical documentation, RAM,
provisioning, etc.; resolves logistics problems; and
compiles data on standardization and interchangeability of
parts to expedite logistic activities.
74
Logistics.
3. Logistician, Senior.
Bachelor’s degree
   
Information Systems, Engineering,
Business, or related scientific or technical
discipline or 8 years logistics experience or a certified
Professional
Logistician
(CPL) certificate with four (4)
years additional related
experience.
Plans, develops and executes logistic program activities
from conceptual stage through life cycle of product. Develops
and implements logistics program activities including ILS, technical
documentation, RAM, provisioning, etc.; coordinates efforts of
subcontractors and field service personnel; resolves
logistics problems; and compiles data on standardization and
interchangeability of parts to expedite logistic activities.
75
Logistics.
4. Training
Specialist.
Bachelor’s
degree
 
(4) years of
training experience
in military systems.
Four (4) years military
service (E6 or higher) may be
considered as military training experience.
Eight (8) years
of additional experience may
be substituted for the BS
degree.
Prepares and modifies
training materials. Trains personnel
through formal classroom courses,
workshops and seminars. Develops computer based
training materials and courses.


 
Page 148 of 242

--------------------------------------------------------------------------------

 



 


76
Logistics.
5. Training
Specialists, Senior.
Bachelors
Degree
 
(7) years of
training experience in military systems. Four (7) years military service (E8 or
higher) may be considered as military training experience.
Eight (8) years
of additional experience may be substituted for the BS degree.
Conducts research to
develop and revise training courses and prepare appropriate training materials.
Prepares and modifies training materials. Trains personnel through formal
classroom courses, workshops and seminars. Develops computer based training
materials and courses.
77
Logistics.
6. Writer,
Technical, Journeyman.
Bachelor’s
degree
 
(3) years of
experience in writing, editing and managing technical documentat ion and
operator/ma intenance manuals for military systems
and equipments
.
 
Prepares technical
documentation for electronic and mechanical equipment.
78
Logistics.
7. Writer,
Technical, Intermediate.
Bachelor’s
degree
 
(5) years of
experience in writing,
editing and managing
technical documentat ion and operator/ma
intenance manuals for military
systems and equipments
.
 
Knowledge of
applicable military standards,
specifications and test practices is required.
Must be able to conceptualize, format, structure, write, edit and finalize
technical
manuals, orders, specifications, modification work
orders, and test plans, procedures and results.
79
Logistics.
8. Writer,
Technical, Senior
Bachelor’s
degree
 
(8) years of
experience in writing, editing and managing technical documentat ion and
operator/ma intenance manuals for military systems
and equipments
.
 
Knowledge of
applicable military standards, specifications and test practices is required.
Must be able to conceptualize, format, structure, write, edit and finalize
technical manuals, orders, specifications, modification work orders, and test
plans, procedures and results.
Flight. For the following flight labor categories, qualifications and currency
must be documented via an approved flight program, as required by DLAI 8210.1,
and certified by the applicable Government Flight Representative prior to any
flight activity.


 
Page 149 of 242

--------------------------------------------------------------------------------

 



 


80
Flight.
1. Pilot.
Must
possess past or current designation as an aircraft commander in the applicable
model aircraft.
Must be able to meet applicable physical and physiological minimum requirements
.
     
Will serve as
pilot/copilot and
aircraft commander for
Acceptance, Functional, and
Production Check
Flights; Support
Flights; and Instructional Flights; and Engineering Flights. Refer to DCMA INST
8210.1 for crewmember qualification requirements.
81
Flight.
2. Test Pilot
Must be a
graduate of one of the U.S. military test pilot schools. Must
possess past or current designation as an aircraft commander in the applicable
model aircraft.
Must be able to meet applicable physical and physiological minimum requirements
.
     
Will serve as
pilot/copilot and
aircraft commander for
Acceptance, Functional, and
Production Check
Flights; Support
Flights; Instructional Flights and Experimental Flights. Refer to DCMA INST
8210.1 for crewmember
qualification requirements.
82
Flight.
3. Senior
Pilot.
Must meet
one of the following criteria:(1) Possess an undergradua te or higher degree in
an aerospace related engineering or scientific discipline plus one (1) year of
applicable engineering test or instructional experience.(
2) Possess an
undergradua te or higher degree in
any other
engineering
 
Must
possess
2,000 first- pilot time in
comparable aircraft and
1,500 hours
first-pilot or instructor time in the applicable type aircraft. Must possess
past or current
designation as an
aircraft commander in the
applicable model aircraft and a minimum
of two (2)
 
Must be able to meet
applicable physical and physiological minimum requirements. Will serve as
pilot/copilot and aircraft commander for Acceptance, Functional, Developmental,
and Production Check Flights; Support Flights; Instructional Flights and
Engineering Flights.


 
Page 150 of 242

--------------------------------------------------------------------------------

 



 

     
or scientific
discipline plus two (2) years of applicable engineering test or instructional
experience.(
3) Possess an
undergradua te or higher degree in
any other non- engineering
or non- scientific discipline
plus three (3) years of applicable
engineering test or instructional
experience.
 
years
RDT&E or (2) years instructional flight experience.
   
83
Flight.
4.
Navigator/Na val Flight Officer
(NFO).
Must
possess past or current designation as a Navigator/N FO in the applicable model
aircraft.
Must be able to meet applicable physical and physiological minimum requirements
.  Refer to
DCMA INST
8210.1 for crewmember
qualification requirements
.
     
Navigator/NFO in the
applicable model aircraft and perform in accordance with DCMA INST 8210.1 for
crewmember qualification requirements.
84
Flight.
5. Test
Navigator/NF O.
Must be a
graduate of one of the U.S. military test pilot schools or possess an additional
one (1) year of RDT&E pilot experience. Must
possess past or current designation as a Navigator/N
     
Navigator/NFO in the
applicable model aircraft and perform in accordance with DCMA INST 8210.1 for
crewmember qualification requirements.


 
Page 151 of 242

--------------------------------------------------------------------------------

 

 

     
FO in the
applicable model aircraft.
Must be able to meet applicable
physical and physiological minimum
requirements
. Refer to
DCMA INST
8210.1 for crewmember
qualification requirements
.
       
85
Flight.
6. Flight
Engineer.
Must
possess past or current designation as a flight engineer and as a Functional
Check Flight Engineer in the
applicable model
aircraft is required. Must be able
to meet applicable physical and
physiological minimum requirements
.
     
Will serve as
pilot/copilot and
aircraft commander for
Acceptance, Functional, and
Production Check
Flights; Support
Flights; Instructional Flights; Engineering Flights; and Experimental Flights.
Refer to DCMA INST
8210.1 for crewmember
qualification requirements.
86
Flight.
7. Flight Test
Engineer.
Bachelors
Degree
 
(6) years of
engineering experience,
including three (3)
years of practical experience
in flight test and evaluation.
 
Use of computer
systems, the ability to use/learn major
database
management systems, the coordination of
test planning requirements, test
conduct, data collection and analysis, and test
results/deficiency reporting. Refer to DCMA INST 8210.1
for crewmember qualification requirements.
87
Flight.
8. Senior
Flight Test
Engineer.
Bachelors
Degree
 
(10) years
of engineering
experience, including
six (6) years of practical experience
in flight test and
 
Use of computer
systems, the ability to use/learn major
database
management systems, the coordination of
test planning requirements, test conduct, data
collection and analysis, and test


 
Page 152 of 242

--------------------------------------------------------------------------------

 
 



         
evaluation.
 
results/deficiency
reporting. Refer to DCMA INST 8210.1 for crewmember qualification requirements.
 
Information
Technology.
           
88
Information
Technology.
1. Analyst, Data.
High school diploma or GED
equivalent.
 
Must have experience in computer
programmin g and data analysis, including
machine and assembly
language programmin g for mini-
and mainframe computers.
Must be knowledgea ble in
operation of peripheral computer
equipment.
 
Computer programming and data analysis, including
machine and assembly language programming for mini- and mainframe
computers. Operation of peripheral computer equipment.
89
Information
Technology.
2. Computer
Systems Analyst, Journeyman.
High school
diploma or GED equivalent.
 
Must have
experience in design, developme nt, testing and evaluation
of computer based systems. Must possess specific experience in the use
of current tools and
techniques applied to the quality
assurance, test and evaluation
of hardware and
software
integration.
 
Design, development,
testing and evaluation of computer based systems. Experience in the use of
current tools and techniques applied to the quality assurance, test and
evaluation of
hardware and software integration.
90
Information
Technology.
3. Computer
Systems Analyst, Intermediate.
   
Must have
experience in design, developme nt, testing and evaluation
of computer based
systems. Must
 
Design, development,
testing and evaluation of computer based systems and analysis and design of
business applications on complex, large- scale systems, including experience
in data base management


 
Page 153 of 242

--------------------------------------------------------------------------------

 
 



         
possess
specific experience in the analysis and design of business
applications on complex, large-scale systems, including experience in data
base manageme nt concepts. Knowledge of state-of- the-art storage and retrieval
methods is required, as well as the ability to formulate specificatio ns for
computer programme rs to use in coding, testing, debugging
of computer software.
 
concepts. Knowledge
of state-of-the-art storage and retrieval methods is required,
as well as the ability to formulate
specifications for
computer
programmers to use in coding, testing,
debugging of computer software. Develop plans for ADP systems from
project inception to conclusion. Defines the problem, and
develops system requirements and program
specifications, from which programmers prepare systems
documentation programs, and tests.
91
Information
Technology.
4. Computer System Analyst, Senior.
Bachelors
Degree
 
Must have experience in design, developme
nt, testing and evaluation
of computer based systems. .
Must possess specific
experience in the analysis
and design of business applications
on complex, large-scale systems,
including experience in data
base manageme nt concepts. Knowledge
of state-of- the-art storage and
 
Must have experience in design, development, testing and evaluation of
computer based systems. . Must possess specific
experience in the analysis and design of business applications
on complex, large- scale systems, including experience
in data base management concepts. Knowledge
of state-of-the-art storage and retrieval methods is required
as well as the ability to formulate
specifications for
computer
programmers to use in coding, testing, and
debugging of computer programs.


 
Page 154 of 242

--------------------------------------------------------------------------------

 
 



         
retrieval
methods is required as well as the ability to formulate specificatio ns for
computer programme rs to use in coding, testing, and debugging of computer
programs.
   
92
Information
Technology.
5. Database Specialist/Ad ministrator.
Bachelors
Degree
 
Must have experience in current
DBMS technologie s,
application design utilizing
various DBMS, and experience
with DBMS internals. Acts as a
project leader in the design
and installation of database
applications
.
 
Ensures appropriate linkages to existing databases and data
processing systems. Ensures adequate security and recovery
procedures are included in all data base designs. Directs
the training of user groups in the protocols involved in
updating and accessing the database. Monitors
database transactions to ensure correct usage of the
database. Provides technical expertise on the database system
to user and data processing personnel.
93
Information
Technology.
6. Database
Architect.
Bachelors
Degree
 
Must have
experience in DBMS design and system analysis, current operating systems,
software internals and data manipulatio n techniques and languages.
 
Directs the design of
databases to store, secure, select, and retrieve information in a logical,
orderly manner. Ensures that designed systems provide sufficient controlled
avenues for access to and update of the database. Ensures the currency,
accuracy, and integrity of the data. Oversees
the design and maintenance of the
data dictionary and retrieves transactions to ensure correct
implementation and usage of the database.
94
Information
Technology.
7. Program
Designer.
Bachelor's
Degree is required.
 
Must have
experience in design,
developme nt and utilization of
computer- based
 
Experience in tools,
techniques and methodologies used in
the development and test of computer- based systems.


 
Page 155 of 242

--------------------------------------------------------------------------------

 
 



         
systems.
Knowledge and experience with assembly and high- level languages.
   
95
Information
Technology.
8. Web Application Developer.
Bachelor's Degree is required.
 
Must have experience in
programmin g and
server software
operations, develops custom
programs written in languages
such as C++, C, Java,
JavaScript, PERL, Active X,
CGI, to name a few,
designed to implement the EID and
other functionality to improve
overall site functionality
.
 
Creates Web front- end user interfaces to new or existing
databases and applications using a combination of HTML, SQL, C, Visual Basic,
Oracle or other languages to make applications and
information accessible. Utilizes knowledge of
operating systems such as UNIX, Windows NT, TCP/IP,
focusing primarily on files within the server root, and performs the
ongoing day-to-day operation of the server software, including
maintaining system security, modifying configuration settings
and backing up the system.
96
Information
Technology.
9. Telecommun ications
Specialist.
   
Must possess experience
in communicat ions
software, hardware or networks.
 
Analyzes network characteristics (traffic, connect time,
transmission speeds, packet sizes, and throughput, etc.) and
recommends procurement, removals, and
modifications to network components. Designs and optimizes
network topologies and site configurations. Plans
installations, transitions, and cutovers of network
components and
97
Information
Technology.
10.
Telecommun ications Specialist, Senior.
Bachelors
Degree
 
Must
possess experience in communicat ions software, hardware or networks. Specific
 
Evaluates
communication hardware and software, troubleshoots LAN/MAN/WAN and network
related problems. Provides technical expertise for performance and


 
Page 156 of 242

--------------------------------------------------------------------------------

 

 

         
experience
required includes protocol analysis, knowledge of OSI protocol (TCP/IP, X.25.X
400, and X.500). Experience with ATM, frame, relay h bridges, routers, gateways,
FDDI, and UNIX operating systems is required. CNE or ECNE experience is desired,
as well as supervising the operation and maintenanc e of
communicat ion network
systems, mainframe, mini or
client/server based.
 
configuration of
networks. Schedules conversions and cutovers. Oversees network control center.
Supervises maintenance of systems.
98
Information
Technology.
11.
Computer Scientist, Journeyman.
High school
diploma or GED equivalent.
 
Must have
experience in software engineering and programmin g for large computers,
minicomput er and microproce ssor based applications
. Must have background in requirement s analysis, design, and coding methodolog
ies; data base design approaches
;
documentat ion standards;
 
Develops detailed flow
charts and associated documentation from general program statements. Analyzes
computer programs and identifies refinements to reduce operating time or
otherwise improve performance.


 
Page 157 of 242

--------------------------------------------------------------------------------

 

 

         
configuratio
n manageme nt; DOD software policy; and DOD test and evaluation requirement s.
   
99
Information
Technology.
12.
Computer Scientist, Intermediate.
   
Must have
experience in software engineering and programmin g for large computers,
minicomput er and microproce ssor based applications
. Must have
background in
requirement s analysis, design, and
coding methodolog ies; data
base design approaches
;
documentat ion standards; configuratio n manageme nt; DOD software policy; and
DOD test and evaluation requirement s.
 
Performs analyses of
system requirements and develops operational software subsystems. Experience in
real- time operating systems, distributed systems, timing and sizing analysis,
performance analysis, data base design and management, and resource utilization
assessment is essential.
100
Information
Technology.
13.
Computer Scientist, Senior.
Bachelor’s
degree
 
Must have
advanced experience in software engineering and programmin g for large
computers, minicomput er and microproce ssor based applications
. Must have expertise in
requirement
 
Performs analyses of
system requirements and develops operational software subsystems. Experience in
real- time operating systems, distributed systems, timing and sizing analysis,
performance analysis, data base design and management, and resource utilization
assessment is essential.
Background in machine and


 
Page 158 of 242

--------------------------------------------------------------------------------

 



 



         
s analysis,
design, and coding methodolog ies; data base design approaches
; documentat ion standards; configuratio n manageme nt; DOD software policy; and
DOD test and evaluation requirement s.
 
assembly languages
is essential.
101
Information
Technology.
14. Software System Architect,
Journeyman.
High school diploma or GED
equivalent.
     
Provides technical direction to design and development teams,
and monitors progress and productivity through the use of
metrics. Must be capable of providing detailed technical
support for software development
programs with minimal
management supervision. Must have knowledge of modern software development
processes, to include object-oriented development and use of tools, and how to
apply them to software application program development. Must
be capable of translating operational
requirements into detailed
software/system requirements. Must be capable of
integrating COTS products into software/system
architectures. Must be able to rapidly digest new tools and
technologies and integrate them into existing products and
processes. Must have knowledge of distributed systems, and issues regarding
database replication and distribution for distributed systems.


 
Page 159 of 242

--------------------------------------------------------------------------------

 



 



             
Additionally, must
have a general understanding of communications protocols, and be able to quickly
understand the Common Operating
Environment and
Army Technical
Architecture guidelines.  Must have demonstrated ability to provide software
support on a large software development effort with minimal management
supervision. Must
have knowledge of modern software
development processes and tools,
and track record of applying them to programs.
102
Information
Technology.
15. Software
System
Architect, Senior.
       
Provides technical
direction to design and development teams,
and monitors progress and productivity
through the use of metrics. Must be capable of providing
detailed technical support for software development
programs with minimal management supervision. Must have detailed
knowledge of modern software development processes, to include
object-oriented development and use of tools, and how to
apply them to software application program development. Must
be capable of translating operational requirements into
detailed software/system requirements. Must
be capable of integrating COTS products into
software/system architectures. Must be able to rapidly
digest new tools and technologies and integrate them into existing products and
processes. Must have detailed knowledge of distributed systems,


 
Page 160 of 242

--------------------------------------------------------------------------------

 



 



             
and issues regarding
database replication and distribution for distributed systems. Additionally,
must
have a comprehensive understanding of
communications protocols, and be able to quickly understand
the Common Operating Environment and Army Technical
Architecture guidelines.  Must have demonstrated ability to
provide software support on a large software development
effort with minimal management supervision. Must
have advanced knowledge of modern software development
processes and tools, and track record of applying them to
programs.
103
Information
Technology.
16.
Functional Analyst, Journeyman.
   
Must have
experience including developing functional requirement s for complex integrated
systems.
 
Analyzes user needs
to determine functional and cross- functional requirements. Performs functional
allocation to identify required tasks and
their interrelationships. Identifies resources required for each task.
104
Information
Technology.
17.
Functional
Analyst, Senior.
Bachelors
Degree
 
Must have
experience including
developing functional
requirement s for complex
integrated systems. Must
possess superior functional
knowledge of task order-
specific requirement s and have
experience in developing
functional requirement s for complex
integrated
 
Must have experience including developing
functional requirements for complex integrated
systems. Must possess superior functional knowledge
of task order-specific requirements and have experience in
developing functional requirements for complex integrated
systems. Analyzes user needs to determine functional
and cross-functional requirements. Performs functional
allocation to identify required tasks and
their interrelationships.
Identifies resources required for each task. Provides daily supervision and
direction to support


 
Page 161 of 242

--------------------------------------------------------------------------------

 

 

         
systems.
 
staff.
 
Engineering.                          For the following engineering categories,
a Masters Degree in Engineering or Science may
be substituted for two years of experience.
105
Engineering.
1. Engineer,
Aerospace, Journeyman.
Bachelor’s
degree
     
Must have the
technical background and skills to perform in all phases of hardware design,
development, and documentation.
106
Engineering.
2. Engineer, Aerospace, Intermediate.
Bachelor’s degree
 
Four years of progressivel
y more complex experience in the
design, developme nt, and
integration of aircraft engineering
projects.
 
Perform progressively more complex experience in the
design, development, and integration of aircraft engineering projects.
107
Engineering.
3. Engineer,
Aerospace, Senior.
Bachelor’s
degree
 
Ten years
of progressivel y more complex experience in the design, developme nt, and
integration
of aircraft engineering
projects.
 
Perform progressively
more complex experience in the design, development, and integration of aircraft
engineering projects.
108
Engineering.
4.Engineer,
Computer
Systems.
Bachelor’s
degree
     
Must be thoroughly
familiar with UNIX operating systems and be capable of performing system
administration and network administration functions to include managing of
software and hardware maintenance, utilizing contractor services as applicable,
backup procedures, problem troubleshooting, user support, system security and
other normal administration requirements. Background in CAD and graphics
applications and peripheral computer hardware is desired.


 
Page 162 of 242

--------------------------------------------------------------------------------

 



 


109
Engineering.
5. Engineer,
Electrical/Ele ctronics, Journeyman.
Bachelor’s
degree
Engineering
Must have
the technical background and skills to perform in all phases
of hardware design, developme nt, and documentat ion.
 
Perform in all phases
of hardware design, development, and documentation.
110
Engineering.
6. Engineer, Electrical/Ele ctronics,
Intermediate.
Bachelor’s degree
Engineering
4 years of progressivel y more
complex experience in the
design, developme nt,
integration and analysis of
hardware projects.
 
Perform progressively more complex experience in the
design, development, integration and analysis of hardware
projects.
111
Engineering.
7. Engineer, Electrical/Ele ctronics,
Senior.
Bachelor’s degree
Engineering
Ten years of progressivel
y more complex experience
in the design, developme
nt, integration and analysis of
hardware projects.
 
Perform progressively more complex experience in the
design, development, integration and analysis of hardware
projects.
112
Engineering.
8. Engineer, Environment al.
Bachelor’s degree
Environmen tal Sciences Chemistry
or related fields.
A minimum of five years manufacturi
ng or repair experience in
environmen tal compliance
program implementa tion,
monitoring and remediation
, and/or hazardous materials
manageme nt program implementa
tion is required. Knowledge of federal
and state environmen
 
Manufacturing or repair experience in environmental
compliance program implementation, monitoring and
remediation, and/or hazardous materials management program
implementation is required. Support includes providing
knowledge of federal and state environmental
regulations, personnel protection and safety; and Standard
Operating Procedures for hazardous materials handling,
field methods, industry standards.


 
Page 163 of 242

--------------------------------------------------------------------------------

 



 



         
tal
regulations is required. Must have experience in personnel protection and
safety; and Standard Operating
Procedures for
hazardous materials handling,
field methods, industry
standards.
   
113
Engineering.
9. Engineer,
General, Journeyman.
Bachelor’s
degree
Engineering
Must have
the technical background and skills to perform in all phases
of hardware design, developme nt, and documentat ion. Performs fundamenta l
engineering duties and assists senior engineers
in formulating
preliminary designs, performing
tests, taking measureme nts and
performing system analyses or
simulations.
 
Applies standard
practices and techniques in specific engineering assignments. Constructs
laboratory breadboards and/or prepares preliminary sketches, writes computer
programs or performs analyses/simulations. Assists in preparation of data and
documentation. Instructs, as required, engineering technicians.
114
Engineering.
10. Engineer,
General, Intermediate.
Bachelor’s
degree
Engineering
(4) years of
progressivel y more complex experience in hardware design, developme nt, and
documentat ion.
 
Capable of system
conceptualization, system level requirements definition and system test and
evaluation. Must be familiar with probability, reliability, statistical analysis
methods, sampling and test and
evaluation techniques, data collection and applicable regulations
and standards.


 
Page 164 of 242

--------------------------------------------------------------------------------

 



 


115
Engineering.
11. Engineer,
General, Senior.
Bachelor’s
degree
Engineering
(10) years
of progressivel y more complex experience in hardware design, developme nt, and
documentat ion.
 
Capable of system
conceptualization, system level requirements definition and system test and
evaluation. Must be familiar with probability, reliability, statistical analysis
methods, sampling and test and
evaluation techniques, data collection and applicable regulations
and standards.
116
Engineering.
12. Engineer,
Ground
Vehicle.
Bachelor’s
degree
Engineering
Three years
of experience in integration of equipment/ systems
into various tactical
ground platforms.
 
Perform analytical
structural analyses and analyze results of shock and vibration tests in the
design of various mechanical installation kit components and systems, and
incorporating results
of TEMPEST and EMI/EMC tests in designs.
117
Engineering.
13. Engineer,
Human
Factors.
Bachelor’s
degree
Engineering
, Psychology
or Industrial
Psychology
A minimum
of five years experience
in Human
Factors
Engineering research with respect to the developme nt and deployment of systems
is required. Must have
a working knowledge of military
standards and specificatio
ns covering Human Engineering
Guidelines and Design Criteria for
Military
Systems.
 
Parameters of human cognition including
serial and parallel processing, visual perception,
attentionallocation, reaction-time tasks and speed accuracy
tradeoffs. Conducts basic and applied research in the area of man/machine
interaction throughout the acquisition and development cycle of
military systems. Performs data collection, study and
statistical analysis on these systems from an operator/equipment
interface standpoint.
118
Engineering.
14. Engineer, Industrial, Journeyman.
Bachelor’s degree
Engineering
Must have the technical
background and skills to perform in
all phases of process design, developme
nt, and documentat
 
Perform in all phases of process design, development, and
documentation.


 
Page 165 of 242

--------------------------------------------------------------------------------

 



 



         
ion.
   
119
Engineering.
15. Engineer, Industrial, Intermediate.
Bachelor’s degree
Engineering
4 years of progressivel y more
complex experience in the
developme nt, integration,
and improveme nt of
hardware/in formation systems interfaces
through process modeling
and analysis.
 
Development, integration, and improvement of
hardware/information systems interfaces through process
modeling and analysis.
120
Engineering.
16. Engineer, Industrial, Senior.
Bachelor’s degree
Engineering
10 Years of progressivel y more
complex experience in the
developme nt, integration,
and improveme nt of
hardware/in formation systems
interfaces through process modeling
and analysis.
 
Development, integration, and improvement of
hardware/information systems interfaces through process
modeling and analysis.
121
Engineering.
17. Engineer, Manufacturin g,
Journeyman.
Bachelor’s degree
Engineering
   
Provide requisite skills to perform in a concurrent
engineering and/or manufacturing environment including
basic manufacturing planning, understanding of
military specifications and certifications, raw material selection,
engineering change process, design modification, use of
CAD/CAM systems and manufacturing process development.
122
Engineering.
18. Engineer,
Manufacturin g,
Intermediate.
Bachelor’s
degree
Engineering
4 Years of
progressive experience
in a concurrent engineering
 
Basic manufacturing
planning, understanding of
military specifications and certifications, raw material selection,


 
Page 166 of 242

--------------------------------------------------------------------------------

 



 



         
and/or
manufacturi ng environmen t. Experience should include basic manufacturi ng
planning, understandi ng of
military specificatio ns and
certification s, raw material
selection, engineering change
process, design modification
, use of CAD/CAM systems
and manufacturi ng process
developme nt.
 
engineering change
process, design modification, use of CAD/CAM systems and manufacturing process
development.
123
Engineering.
19. Engineer, Manufacturin g, Senior
Bachelor’s degree
Engineering
10 years
 
Progressive work in a concurrent engineering and/or
manufacturing environment. Basic manufacturing planning,
understanding of military specifications and certifications, raw
material selection, engineering change process, design
modification, use of CAD/CAM systems and manufacturing
process development.
124
Engineering.
20. Engineer,
Materials, Journeyman.
Bachelor’s
degree
Engineering
   
Shall have the
requisite skills to design, develop, integrate, analyze and test composite
materials.
125
Engineering.
21. Engineer, Materials, Intermediate.
Bachelor’s degree
Engineering
4 years
 
Work includues progressively more complex assignments
in the design, development, integration, analysis,
and non-destructive testing of composite materials.
126
Engineering.
22. Engineer, Materials, Senior.
Bachelor’s degree
Engineering
10 Years
 
Work includes progressively more complex assignments


 
Page 167 of 242

--------------------------------------------------------------------------------

 



 



             
in the design,
development, integration, analysis, and non-destructive testing of composite
materials. Expertise regarding composites and polymer materials
(graphite-graphite, Kevlar, tungsten- boron, fiberglass- aluminum honeycomb,
plastics, elastomers, resins, etc.) is
required.
127
Engineering.
23. Engineer,
Mechanical, Journeyman.
Bachelor’s
degree
Engineering
   
Perform in all phases
of hardware design, development, and documentation.
128
Engineering.
24. Engineer,
Mechanical, Intermediate.
Bachelor’s
degree
Engineering
4 Years
 
Perform progressively
more complex assignments in all
phases of hardware design, development,
and documentation.
129
Engineering.
25. Engineer,
Mechanical, Senior.
Bachelor’s
degree
Engineering
10 years
 
Perform progressively
more complex assignments in all phases of hardware design, development, and
documentation.
130
Engineering.
26. Engineer, Quality/RAM, Journeyman.
Bachelor’s degree
Engineering
   
Perform in probability, reliability, maintainability,
statistical analysis methods, sampling and test and
evaluation techniques, data collection and familiarity with applicable
regulations
and standards. Specific experience must have been in the
areas of development and operational testing at both
component and system level; preparation, review
and analysis of failure reports, verification of corrective actions;
requirement validation and their translation and trace to technical
requirements and test specifications; and preparation and
review of detailed test plans/procedures/repo rts.


 
Page 168 of 242

--------------------------------------------------------------------------------

 



 


131
Engineering.
27. Engineer,
Quality/RAM, Intermediate.
Bachelor’s
degree
Engineering
4 Years
 
Perform progressively
complex experience in probability, reliability, maintainability, statistical
analysis methods, sampling
and test and
evaluation techniques, data collection and familiarity with applicable
regulations and standards.
Specific experience must have been in the
areas of development and operational testing at both
component and system level; preparation, review
and analysis of failure reports, verification of corrective actions;
requirement validation and their translation and trace to technical
requirements and test specifications; and preparation and
review of detailed test plans/procedures/repo rts.
132
Engineering.
28. Engineer,
Quality/RAM, Senior.
Bachelor’s
degree
Engineering
10 years
 
Perform progressively
complex experience in probability, reliability,
maintainability, statistical analysis
methods, sampling and test and
evaluation techniques, data collection and
familiarity with applicable regulations and standards.
Specific experience must have been in the areas of development
and operational testing at both component and
system level; preparation, review and analysis of failure
reports, verification of corrective actions; requirement validation
and their translation and trace to technical requirements and test
specifications; and preparation and review of detailed test
plans/procedures/repo rts.
133
Engineering.
29. Engineer, Software, Journeyman.
Bachelor’s degree
Engineering
   
Perform in all phases of software design, development, documentation, and
implementation.


 
Page 169 of 242

--------------------------------------------------------------------------------

 



 


134
Engineering.
30. Engineer,
Software, Intermediate.
Bachelor’s
degree
Engineering
4 years of
progressivel y complex experience in computer simulation, client-
server architecture s, advanced networking techniques and protocols, data bases
(flat-file, relational, and object- oriented), high-order programmin g
languages, and
operating systems
(e.g., UNIX/ULTR IX, HP-UX,
SUN-OS, VAX/VMS, Harris
VOS). In addition must have
two (2) years experience
in design and developme nt of
advanced networking techniques
and protocols, data base
manageme nt systems, and
programmin g in high order
languages (e.g., C, C++, ADA,
FORTRAN)
.
 
Computer simulation,
client-server architectures, advanced networking techniques and protocols, data
bases (flat-file, relational, and object-oriented), high-order programming
languages, and operating systems (e.g., UNIX/ULTRIX, HP-UX, SUN-OS, VAX/VMS,
Harris VOS). In addition design and development of advanced networking
techniques and protocols, data base
management systems, and programming in
high order languages (e.g., C, C++, ADA, FORTRAN).
135
Engineering.
31. Engineer, Software, Senior.
Bachelor’s degree
Engineering
Shall have ten years of progressivel
y complex experience in computer simulation,
client- server architecture
 
Provide progressively complex experience in computer simulation,
client-server architectures, advanced networking techniques and
protocols, data bases, high-order programming


 
Page 170 of 242

--------------------------------------------------------------------------------

 



 



         
s, advanced
networking techniques and protocols, data bases, high-order programmin g
languages, and
operating systems (e.g.,
UNIX/ULTR IX, HP-UX, SUN-OS,
VAX/VMS, Harris VOS). In
addition must have four (4)
years experience in design
and developme nt of
advanced networking techniques
and protocols, data base
manageme nt systems, and
programmin g in high order languages.
 
languages, and
operating systems (e.g., UNIX/ULTRIX, HP-UX, SUN-OS, VAX/VMS, Harris VOS). In
addition esign and development of advanced networking techniques and protocols,
data base
management systems, and programming in high order languages.
136
Engineering.
32. Engineer,
Structural.
Bachelor’s
degree
Mechanical,
Aeronautical
, or Civil Engineering or Engineering
/ Appliced
Mechanics
4 Years
 
Linear and nonlinear
finite element analysis; computer
models regarding structures; design and
testing of masts and/or tower structures.
137
Engineering.
33. Engineer,
Systems, Journeyman.
Bachelor’s
degree
Engineering
or Computer
Science
   
Perform in the design,
integration, and analysis of military
electronics, computer networking, super-
minicomputers, microcomputers, and digital and graphic
display systems.
138
Engineering.
34. Engineer,
Systems, Intermediate.
Bachelor’s
degree
Engineering
or Computer
Science
4 Years
 
Perform progressively
complex experience in the design,
integration, and
analysis of military electronics, computer networking, super- minicomputers,
microcomputers, and digital and graphic


 
Page 171 of 242

--------------------------------------------------------------------------------

 
 



             
display systems.
139
Engineering.
35. Engineer,
Systems, Senior.
Bachelor’s
degree
Engineering
or Computer
Science
10 years
 
Perform progressively
complex experience in the design,
integration, and analysis of military
electronics, computer networking, super- minicomputers,
microcomputers, and digital and graphic display systems.
140
Engineering.
36. Engineer,
Test, Journeyman.
Bachelor’s
degree
Engineering
   
Perform testing of
complex mechanical, electromechanical and
electrical/electronic systems.
141
Engineering.
37. Engineer,
Test, Intermediate.
Bachelor’s
degree
Engineering
4 Years
 
Perform progressively
complex experience in testing of complex
mechanical, electromechanical and
electrical/electronic systems.
142
Engineering.
38. Engineer, Test, Senior.
Bachelor’s degree
Engineering
Shall have ten (10) years of progressivel
y complex experience in testing of
complex mechanical, electromec
hanical and electrical/el ectronic
systems.
 
Perform progressively complex experience in testing of complex mechanical,
electromechanical and electrical/electronic systems.
143
Engineering.
39. Engineer,
Test, Environment al.
Bachelor’s
degree
Engineering
10 Years
Four (4) years
of additional experience may be substituted for the BA degree.
Environmental testing
and environmental test documentation preparation/tailoring. Operation,
application, characteristics, and requirements of environmental (both climatic
and dynamic) test machines used for testing of military equipment and systems,
types (digital and analog) of measurement, recording, analysis, and control
instrumentation required and used during environmental testing and obtaining
of field data. MIL- STD-810 and the
tailoring concept of environmental testing as it pertains to
military systems.


 
Page 172 of 242

--------------------------------------------------------------------------------

 



 


144
Engineering.
40. Engineer,
Test, Non- Destructive II.
Associates
Degree
Engineering
, Materials Science, Physics or related scientific discipline.
4 years
Four (4) years
of additional experience may be substituted for the AA degree.
Shall have four years
experience in NDI methods including florescent penetrant, magnetic particle,
ultrasonic, eddy current, x-ray and computer topography methods and disciplines.
. Four (4) years related military service can be substituted for degree. Must
have certification by the American Society of Nondestructive
Testing (ASNT) at Level II or Military equivalent ASNT certification. In
addition, knowledge of fractures mechanics, probability of detection and
confidence levels of inspections
166
Engineering.
40. Engineer,
Test, Non- Destructive
III.
Bachelor's
Degree
Engineering
, Materials
Science, Physics or related scientific discipline.
Shall have
four years experience
in NDI
methods including
florescent penetrant,
magnetic particle, ultrasonic,
eddy current, x- ray and computer
topography methods and
disciplines. Must have Certification
by the American Society of
Nondestruct ive Testing (ASNT) at
Level III or Military equivalent
ASNT
certification.
Six (6) years related military
service can be substituted for degree.
NDI methods including florescent penetrant,
magnetic particle, ultrasonic, eddy current, x-ray and
computer topography methods and disciplines, fractures
mechanics, probability of detection and confidence levels of
inspections is required.
145
Engineering.
41. Engineer, Test, TEMPEST.
Bachelor's
Degree
Engineering
.
Shall have four years experience
in EMF, EMC and TEMPEST
design, analysis
and testing, of which
two (2)
 
EMF, EMC and TEMPEST design, analysis and testing,
in support of military programs. Must have detailed working
knowledge of MIL- STD-461 and 462,
MIL-E-6051, NACSEM
5100 and 5112.


 
Page 173 of 242

--------------------------------------------------------------------------------

 



 



         
years shall
be in support of military programs. Must have detailed working knowledge of MIL-
STD-461 and 462, MIL-E-
6051, NACSEM
5100 and
5112.
   
146
Engineering.
42. Engineer,
Video.
Bachelor's
Degree
Engineering
.
Shall have
ten years experience
in the design,
modification and maintenanc
e of laboratory and
airborne video display and
video multiplexing systems.
Four (4) years
of additional experience may
be substituted for the BA
degree.
Design, modification
and maintenance of laboratory and
airborne video display and video multiplexing
systems. Design and operation of helicopter “glass-cockpit”
systems and digital symbol generators required to drive the
displays; design of video circuits, sync strippers, sync
separators. sync detectors, video signal amplifiers, and
multiplexer circuits.
147
Engineering.
43. Engineer,
INFOSEC, Journeyman.
Bachelor's
Degree
Engineering
; computer science, or related field
3 years
Four (4) years
of additional experience may be substituted for the BA degree.
A minimum of three
years experience, of which at least two (2) must be specialized experience
including system security analysis and implementation; design assurance or
testing for INFOSEC
products and systems;
integration or testing for INFOSEC products and systems is required. An MS
degree or PhD in a related field may be substituted for one (1) year of
experience. Experience in heterogeneous computer networking technology and work
in protocol and/or interface standards specification is preferred. Analyzes and
resolves INFOSEC technical problems. Configures
testbeds and conducts testing, records and analyzes results, and
provides


 
Page 174 of 242

--------------------------------------------------------------------------------

 



 



             
recommendations for
improvements for the products/systems under test. Areas of focus include Guard,
Firewall, Secure Network Server, PCMCIA format security solutions, "Smart
Cards", and emerging technologies and future trends. Supports the integration of
INFOSEC solutions and technologies into networks with particular attention to
protocols, interfaces, and system design. General experience includes system
engineering; electrical design, software engineering; program design and
implementation; configuration management; or maintenance.
148
Engineering.
44. Engineer,
INFOSEC, Intermediate.
Bachelor's
Degree
Degree may
be Electrical, Electronic or Computer Engineering
; Computer
Science, or related field. Experience in heterogene ous computer networking
technology and work in protocol and/or interface standards specification is
preferred.
5 Years A
minimum of five years experience, of which at least three (3) must be
specialized experience including system security analysis
and implementa
tion; design assurance
or testing for INFOSEC
products and systems;
integration or testing for
INFOSEC products and
systems is required.
A MS degree in
a related field may be substituted for one (1) year of experience. A PhD in a
related field may be substituted for an additional
two (2) years of experience.
Analyzes and
resolves INFOSEC technical problems. Configures testbeds and conducts testing,
records and analyzes results, and provides recommendations for improvements for
the products/systems under test. Areas of focus include Guard, Firewall, Secure
Network Server, PCMCIA format security solutions, "Smart Cards", and emerging
technologies and future trends. Supports the integration of
INFOSEC solutions and technologies into
networks with particular attention to protocols, interfaces,
and system design. Includes system engineering; electrical
design, software engineering; program design and
implementation; configuration management; or maintenance. wide.


 
Page 175 of 242

--------------------------------------------------------------------------------

 



 


149
Engineering.
45. Engineer,
INFOSEC, Senior.
Bachelor's
Degree
Degree in
Electrical, Electronic or Computer Engineering
; Computer
Science or related field.
Experience in
heterogene ous computer networking
technology and work in protocol
and/or interface standards
specification is preferred.
8 yearsA
minimum of eight years experience, of which at least five
(5) must be specialized
experience including
system security analysis and
implementa tion; design assurance
or testing for INFOSEC
products and systems;
integration or testing for
INFOSEC products and
systems is required.
A MS degree in
a related field may be substituted for one (1) year of experience. A PhD in a
related field may be substituted for an additional
two (2) years of experience.
Analyzes and
resolves INFOSEC technical problems. Configures testbeds and conducts testing,
records and analyzes results, and provides recommendations for improvements for
the products/systems under test. Areas of focus include Guard, Firewall, Secure
Network Server, PCMCIA format security solutions, "Smart Cards", and emerging
technologies and future trends. Supports the integration of
INFOSEC solutions and technologies into
networks with particular attention to protocols, interfaces,
and system design. General experience includes system
engineering; electrical design, software engineering; program
design and implementation; configuration
management; or maintenance.
 
Intelligence and Security.                 For the following categories Security
Clearance requirements shall be determined by DD Form 254 against the specific
task requirements.
     
167
Intelligence
and Security.
1.
Intelligence
Aide.
High school
diploma or
GED
equivalent.
 
0 Years
 
Individuals provide
wide ranging assistance to other
intelligence analysts under their direction to
free them for other, more critical activities. There is no minimum
experience requirement at this level.
168
Intelligence
and Security.
2. Junior
Intelligence
Analyst.
Bachelor's
Degree
 
3 Years
 
Individuals are
experienced in performing collection,
production and dissemination of
intelligence data. They apply a basic knowledge of a
professional discipline, the principles and techniques of
inductive and deductive reasoning, and a subject-matter knowledge of either a
geographical area or a functional area to the


 
Page 176 of 242

--------------------------------------------------------------------------------

 



 



             
production of finished
intelligence reports and/or they apply a the knowledge of a
professional discipline such as international relations, current
history, military science or political science and a
knowledge of the operations and resources of the organizations which
make up the intelligence community to a
subject-matter specialty in the field of intelligence
operations. A minimum of three years of relevant
experience.
169
Intelligence
and Security.
3.
Intelligence
Analyst.
Bachelor's
Degree
 
7 years
Twelve years of
relevant experience if individual does not possess a Bachelor’s degree.
Individuals are
experienced in performing collection, production and dissemination of
intelligence data. They apply a basic knowledge of a professional discipline,
the principles and techniques of
inductive and deductive reasoning,
and a subject-matter knowledge of either a geographical area or a functional
area to the
production of finished intelligence reports and/or they apply a
the knowledge of a professional discipline such as international
relations, current history, military science or political
science and a knowledge of the operations and
resources of the organizations which make up the
intelligence community to a subject-matter
specialty in the field of intelligence
operations.


 
Page 177 of 242

--------------------------------------------------------------------------------

 



 


170
Intelligence
and Security.
4. Sr.
Intelligence
Analyst.
Bachelor's
Degree
 
12 Years
Twelve years of
relevant experience if individual does not possess a Bachelor’s degree.
Individuals are
experienced in performing collection, production and dissemination of
intelligence data. They apply a basic knowledge of a professional discipline,
the principles and techniques of
inductive and deductive reasoning, and a subject-matter
knowledge of either a geographical area or a functional area to the
production of finished intelligence reports and/or they apply a
the knowledge of a professional discipline such as international
relations, current history, military science or political
science and a knowledge of the operations and
resources of the organizations which make up the
intelligence community to a subject-matter
specialty in the field of intelligence
operations.
171
Intelligence
and Security.
5. Subject
Matter
Expert.
Must have a
Ph.D.
 
10 years of
relevant experience.
 
Individuals are
academically experienced in
cultural, religious, political, geo-political, military/natural/physic
al/social/behavioral sciences or other
post-graduate subject
areas. Must be able to conduct post-graduate level research and analysis.
Efforts result in documentations, recommendations, briefings and finished
reports to assist in the resolution of difficult and complex
problems. These individuals are widely
known and highly regarded within their respective academic
and/or professional communities. They are considered and
recognized as genuine
experts in their fields


 
Page 178 of 242

--------------------------------------------------------------------------------

 



 


172
Intelligence
and Security.
6. Personnel
Security
Specialist.
Bachelor's
Degree
 
3 years.
Five (5) years
related experience is required if individual does not possess a Bachelor’s
degree.
Individuals are
responsible for ensuring compliance with DoD 5200.1-R and DCID 6/4
Personnel Security
Standards Governing
Eligibility for access to SCI and assist in the preparation, submittal and
archiving personnel security clearances. Must
have a Bachelor’s degree and three
years of experience.
173
Intelligence and Security.
7. Physical Security Specialist.
Bachelor's
Degree
 
3 years.
Seven (7) years experience is required if
individual does not possess a Bachelor’s
degree
Individuals are responsible for ensuring compliance
with the Director of Central Intelligence Directive (DCID) 6/9
Physical Security Standards for SCI Facilities, DoD
5200.1-R, and TEMPEST requirements. Must
have a Bachelor’s degree and three years of experience.
174
Intelligence
and Security.
8.
Information
Security
Specialist.
Bachelor's
Degree
 
3 years.
Five (5) years
related experience is
required if individual does
not possess a Bachelor’s degree.
Individuals are
responsible for ensuring compliance
and performing inspections related to
the Intelligence Oversight Regulations and Directives.
175
Intelligence and Security.
9. SCIF Monitors.
High school diploma or GED
equivalent.
 
0 years.
 
Individuals are responsible for observing the
activities of un-cleared personnel in Specialized
Compartmented Information Facilities (SCIFs) and reporting
any unusual or suspicious behavior to the government
Special Security Office. They will comply with all
applicable government security regulations and escort policies.
There is no minimum experience requirement at this
level.
176
Intelligence
and Security.
10. Foreign
Language Intelligence Analyst Level I.
Bachelor's
Degree
     
Individuals have
experience in the intelligence process and they conduct interpretations of
target language to
English and English to the target language


 
Page 179 of 242

--------------------------------------------------------------------------------

 



 



             
using phraseology
selected to preserve the original intent, meaning and emphasis. Target language
to be identified by the government. Demonstrate proficiency in the target
language by achieving a minimum level 3 proficiency in both the listening and
either the reading or speaking portions of the Defense Language Proficiency Test
(DLPT).
177
Intelligence and Security.
11. Foreign Language Intelligence
Analyst Level
II.
Bachelor's
Degree
     
Individuals have experience in the intelligence process
and they conduct interpretations of target language to
English and English to the target language using phraseology
selected to preserve the original intent, meaning and
emphasis. Target language to be identified by the client.
Demonstrate proficiency in the target language by
achieving a minimum level 4 (or higher) proficiency in both the listening and
either the
reading or speaking portions of the Defense Language
Proficiency Test
(DLPT)
178
Intelligence and Security.
12. Information Assurance
Specialist.
Bachelor's
Degree
 
4 years.
Seven years of relevant experience is
required if candidate does not possess a
Bachelor’s degree.
Individuals apply the disciplines of Computer Security
necessary to perform Information System Security Audits;
Information System Security Assessments; Risk
Management Plans; Security architectures; Information system
security policies and procedures guides; Information system
accreditations and certifications; Command and Control
Protect plans and policies; Continuity of Operations Plans (COOP); and,
Installation and


 
Page 180 of 242

--------------------------------------------------------------------------------

 



 



             
maintenance of
information system security products and services.
179
Intelligence and Security.
13. Intelligence Training
Specialist.
Bachelor's
Degree
 
5 years.
Ten years of relevant experience is
required if candidate does not possess a
Bachelor’s degree.
The training specialist must have intelligence experience and the
ability to provide training to intelligence analysts that will
improve their ability to collect, produce or disseminate
intelligence data. Training specialists determine training
requirements for specific job functions, and develop training
programs and training materials necessary for effecting the actual
training. They conduct research necessary to develop
and revise training courses, curriculum and training programs.
They develop all course material, such as course manuals, training aids, student
texts and handouts. Their skills include providing classroom
and on-the-job instruction and computer based/aided
training. These individuals have advanced specialized
training in areas specific to their professional
experience.
180
Intelligence
and Security.
14. Sr.
Intelligence Training Specialist.
Bachelor's
Degree
 
10 years.
Fifteen years of
relevant experience is required if individual does not possess a Bachelor’s
degree.
The training specialist
must have intelligence experience and the ability to provide training to
intelligence analysts that will improve their ability to collect, produce or
disseminate intelligence data. Training specialists determine training
requirements for specific job functions, and develop training programs and
training materials necessary
for effecting the actual training. They
conduct research
necessary to develop


 
Page 181 of 242

--------------------------------------------------------------------------------

 



 



             
and revise training
courses, curriculum and training programs. They develop all course material,
such as course manuals, training aids, student texts and handouts. Their skills
include providing classroom and on-the-job instruction and computer based/aided
training. These individuals have advanced specialized training in areas specific
to their professional experience.
181
Intelligence
and Security.
15. Technical
Writer/Editor.
Bachelor's
Degree
 
3 years.
Seven years of
relevant experience is
required if candidate does
not possess a Bachelor’s degree.
These professionals
provide overall documentation
support to both management and
technical staffs within the Intelligence Community. This
includes document preparation by applying the highest
levels of industry and client standards, establishing proper
formats in accordance with client requirements,
reviewing and correcting draft materials as appropriate,
supporting decisions as to appropriate text and graphic software
to use for given jobs, etc. They may also create, implement,
and track production of designed documents. As a
minimum, they will be adept at using computer based word
processing and office applications programs.
182
Intelligence and Security.
16. Sr. Technical Writer/Editor.
Bachelor's
Degree
 
10 years.
 
These professionals provide overall documentation
support to both management and technical staffs within
the Intelligence Community. This includes document
preparation by applying the highest levels of industry and client standards,
establishing proper


 
Page 182 of 242

--------------------------------------------------------------------------------

 

 



             
formats in accordance
with client requirements, reviewing and correcting draft materials as
appropriate, supporting decisions as to appropriate text and graphic software to
use for given jobs, etc. They may also create, implement, and track production
of designed documents. As a minimum, they will be adept at using computer based
word processing and office
applications programs.
183
Intelligence
and Security.
17. Project
Representati ve.
Bachelor's
Degree
 
5 years.
Ten years of
relevant experience is required if individual does not possess a Bachelor’s
degree.
These professionals
provide recommendations and comments regarding intelligence related systems and
infrastructure necessary to improve the collection, processing, analysis, and
dissemination of intelligence data
and/or operations.
184
Intelligence
and Security.
18. Sr.
Project
Representati ve.
Bachelor's
Degree
 
10 years.
Fifteen years of
relevant experience is
required if candidate does not possess a
Bachelor’s degree.
These professionals
provide recommendations and
comments regarding intelligence related systems and
infrastructure necessary to improve the collection,
processing, analysis, and dissemination of intelligence data
and/or operations.
185
Intelligence
and Security.
19. Security
Specialist.
High school
diploma or GED equivalent and Must successfully complete necessary governmenta
l/corporate security training.
     
Perform/ serve as the
Security Manager/Asst Security Manager for the organization’s Information and
Personnel Security program. Responsible for coordinating visitor security and
control, operations security (OPSEC), communication
security (COMSEC), security education,
emergency plans, classification
management, public release of information, violation and compromise of
security and integrity of SIPRNET usage:


 
Page 183 of 242

--------------------------------------------------------------------------------

 



 



             
Assume administrative
duties as chief advisor to PM’s and PD on administrative issues with security,
training, travel, telecommunications and property; Assist office personnel as
needed with human resource issues; responsible for administrative programs to
ensure compliance with regulation and policy; Formulate policy and procedures as
needed for program administration;
Prepare and
administer briefings on security programs and
administrative services to PM personnel and support
security and facility inspections.
 
OCONUS TECHNICAL RATES AT NON- HAZARDOUS, NON-HARDSHIP DUTY LOCATIONS.
       
186
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP DUTY LOCATIONS.
1. Senior
Command, Control,
Communicati ons,
Computers and Intelligence (C4I)
Systems
Specialist.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
187
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
2. Computer Systems Analyst,
Intermediate
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
188
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP DUTY
LOCATIONS.
3. Computer
Systems
Analyst, Senior.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
189
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP DUTY
LOCATIONS.
4.
Configuration Management Specialist (B)
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B


 
Page 184 of 242

--------------------------------------------------------------------------------

 



 


190
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
5.
Configuration Management Specialist.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
191
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
6. Director Enterprise Excellence.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
192
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
7. Electronic Maintenance Chief.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
193
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP DUTY
LOCATIONS.
8. Electronic
Missile
Systems Maintenance Technician.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
194
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP DUTY
LOCATIONS.
9. Electronic
Systems Maintenance Technician.
*Attachment
0002 Part B
     
*Attachment 0002 Part
B
195
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
10.
Electronics Technician III Maintenance
.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
196
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
11. Electronics Technician
IV.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
197
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
12.
Engineering
Analyst (B).
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B


 
Page 185 of 242

--------------------------------------------------------------------------------

 



 



 
HARDSHIP
DUTY LOCATIONS.
           
198
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
13. Engineering Analyst (A).
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
199
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
14. Graphics
Specialist.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
200
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP DUTY
LOCATIONS.
15.
Information
Systems Operator Analyst.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
201
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
16.
Information Security (INFOSEC) Systems Engineer, Intermediate.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
202
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
17.
Information Security (INFOSEC) Systems Engineer, Journeyman.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
203
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
18. Intelligence/ Electronic
Warfare
Maintainer.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
204
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP DUTY LOCATIONS.
19. IT
Maintenance
Technician.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
205
OCONUS
TECHNICAL
20. Military
Operations
*See
Attachment
     
*See Attachment 0002
Part B


 
Page 186 of 242

--------------------------------------------------------------------------------

 



 



 
RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
Specialist.
0002 Part B
       
206
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP DUTY LOCATIONS.
21. Network
Engineer.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
207
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP DUTY
LOCATIONS.
22.
Operations/R
esearch Analyst, Senior.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
208
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
23. Production
Control
Manager.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
209
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
24. Project
Director.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
210
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
25. Project
Leader.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
211
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP DUTY
LOCATIONS.
26. Project
Manager.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
212
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP DUTY
27. Senior
Command, Control, Communicati ons, Computers and Intelligence
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B


 
Page 187 of 242

--------------------------------------------------------------------------------

 



 



 
LOCATIONS.
(C4I)
Systems
Specialist.
         
213
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
28. Site Manager / Senior
Contractor Representati ve.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
214
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
29. Senior
Enterprise
Management
Support
Specialist.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
215
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP DUTY
LOCATIONS.
30. Senior
System
Administrator (Legacy Networks).
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
216
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
31. Senior
Automated Data Processing Analyst.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
217
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
32. System
Engineer
(Operations).
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
218
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
33. Systems Integration and Test
Analyst (B).
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
219
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON- HARDSHIP DUTY LOCATIONS.
34. Systems
Integration and Test
Analyst.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B


 
Page 188 of 242

--------------------------------------------------------------------------------

 



 


220
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
35. Systems
Operations Analyst - Command, Control, Communicati ons, Computers and
Intelligence (C4I).
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
221
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP DUTY
LOCATIONS.
36. Systems
Operations Analyst (C4I systems).
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
222
OCONUS
TECHNICAL RATES AT NON- HAZARDOUS
, NON- HARDSHIP
DUTY LOCATIONS.
37. Systems
Operations Analyst - Command & Control (C2).
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
223
OCONUS TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
38. Telecommun ications
Engineer.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
224
OCONUS
TECHNICAL RATES AT
NON- HAZARDOUS
, NON-
HARDSHIP DUTY LOCATIONS.
39.
Telecommun ications
Specialist, Senior.
*See
Attachment
0002 Part B
     
*See Attachment 0002
Part B
 
Foreign
Military
Sales.
           
225
Foreign
Military Sales.
1. Project
Manager 1.
Bachelor's
Degree
 
5 years of
experience.
 
Provides project
supervision and management for major program activities. Manages and directs
technical project/program personnel to ensure objectives are met
with top quality and levels of performance.
Manages large projects involving
multifunctional tasking and substantial complexity. Plans and supervises major
system life cycle support


 
Page 189 of 242

--------------------------------------------------------------------------------

 



 



             
tasks/functions
including requirements definition, acquisition, integration, test and
evaluation, fielding/installation,
and disposition.
226
Foreign
Military Sales.
2. Project
Manager 2.
Master's
Degree
 
10 years of
experience.
 
Provides project
supervision and management for major
program activities. Manages and directs
technical project/program personnel to ensure objectives are met
with top quality and levels of performance. Manages large
projects involving multifunctional tasking and substantial
complexity. Plans and supervises major system life cycle
support tasks/functions including requirements
definition, acquisition, integration, test and evaluation,
fielding/installation, and disposition.
227
Foreign
Military Sales.
3. Project
Manager 3.
Master's
Degree
 
15 years of experience.
 
Provides project supervision and management for major
program activities. Manages and directs technical project/program
personnel to ensure objectives are met with top quality and
levels of performance. Manages large projects involving
multifunctional tasking and substantial complexity. Plans and
supervises major system life cycle support
tasks/functions including requirements definition, acquisition,
integration, test and evaluation, fielding/installation,
and disposition.
228
Foreign
Military Sales.
4. Subject
Matter Expert (SME) 1.
Bachelor's
Degree
 
3 years of
experience.
 
Works under
guidelines established by supervisor. Receives instructions on specific
assignment objectives, features, possible solutions, etc.
Work is reviewed for consistency and


 
Page 190 of 242

--------------------------------------------------------------------------------

 



 



             
completeness.
Applicable functional areas include systems engineering, network engineering,
acquisition management,
business process reengineering, specialty engineering (e.g., communications,
systems safety, quality assurance, test and evaluation, human factors,
reliability and maintainability, systems security etc.), organizational
planning, financial management, acquisition logistics, configuration and data
information systems, and support or
program management.
Performs routine assignments associated with the
implementation of standard techniques, procedures and/or
criteria as they apply to the technical or administrative
discipline relating to the task. Using prescribed methods
and information supplied, prepares
draft inputs to program documentation as it
relates to any of the support functions. Reviews final draft
documents for conformity to requirements and
completeness. Maintains management files.
Tracks preparation and delivery status of data deliverables.
Attends meetings, design reviews, working groups and
briefings. Reports issues and problems. Performs other related
duties as assigned.
229
Foreign
Military Sales.
5. Subject
Matter Expert (SME) 2.
Bachelor's
Degree
 
5 years of
experience.
 
Works under general
guidelines established by supervisor;
receives overall instructions on specific
assignment objectives, features, possible solutions, etc.


 
Page 191 of 242

--------------------------------------------------------------------------------

 



 



             
Assistance is
furnished on unusual problems and work is reviewed for consistency and
completeness. Applicable functional areas include systems engineering, network
engineering, acquisition management,
business process reengineering,
specialty engineering (e.g., communications, systems safety, quality
assurance, test and evaluation, human factors, reliability and
maintainability, systems security etc.), organizational
planning, financial management, acquisition logistics,
configuration and data information systems, and support or
program management. Performs routine
assignments on a broad range of tasks associated with the
implementation of standard techniques, procedures and/or
criteria as they apply to the technical or administrative discipline relating to
the task. Using prescribed methods and information
supplied, develops draft inputs to program documentation as it
relates to any of the support functions. Reviews final draft
documents for conformity to requirements and
completeness. Organizes and maintains
management files. Tracks preparation and delivery status of
required deliverables. Attends meetings, design reviews,
working groups and briefings. Reports issues and problems. Recommends
solutions. May direct the activities other


 
Page 192 of 242

--------------------------------------------------------------------------------

 



 



             
personnel. Performs
other related duties as assigned.
230
Foreign
Military Sales.
6. Subject Matter Expert
(SME) 3.
Bachelor's
Degree
 
6 years of experience.
 
Works independently under general guidelines or
objectives. Possesses advanced technical and managerial skills;
fully knowledgeable and experienced in all aspects of a program
or functional area. Applicable functional areas include systems
engineering, network engineering, acquisition management,
business process reengineering, specialty engineering
(e.g., communications, systems safety, quality assurance, test and
evaluation, human factors, reliability and maintainability,
systems security etc.), organizational planning, financial
management, acquisition logistics, configuration and data
information systems, and support or program
management. Manages a single systems acquisition
program/project or major functional area. Fully knowledgeable of all aspects of
the
program or programs under his/her management.
Establishes objectives and requirements. Develops budgets.
Develops program/project standards and
schedules. Monitors outside resources. Has experience or
extensive knowledge with the processes and procedures
relative to the functional area. Coordinates, reviews
and supervises work of assigned staff. Reviews/oversees the
preparation of all related documentation.


 
Page 193 of 242

--------------------------------------------------------------------------------

 



 



             
Conducts program
reviews, meetings, etc. Performs other related duties as assigned
231
Foreign
Military Sales.
7. Subject
Matter Expert (SME) 4.
Bachelor's
Degree
 
10 years of
experience.
 
Works independently
under general guidelines or objectives. Possesses advanced technical and
managerial skills; fully knowledgeable and experienced in all aspects of a
program or functional area. Applicable functional areas include systems
engineering, network engineering, acquisition management,
business process reengineering,
specialty engineering
(e.g., communications, systems safety, quality
assurance, test and evaluation, human
factors, reliability and maintainability, systems security etc.),
organizational planning, financial management,
acquisition logistics, configuration and data information systems,
and support or program management. Manages a single
systems acquisition program/project or major functional area.
Fully knowledgeable of all aspects of the program or programs
under his/her management. Establishes objectives
and requirements. Develops budgets. Develops
program/project standards and schedules. Monitors
outside resources. Has experience or extensive knowledge
with the processes and procedures relative to the
functional area. Coordinates, reviews and supervises work of assigned staff.
Reviews/oversees the preparation of all related


 
Page 194 of 242

--------------------------------------------------------------------------------

 



 



             
documentation.
Conducts program reviews, meetings, etc. Performs other related duties as
assigned.
232
Foreign
Military Sales.
8. Business
Process
Analyst 1.
Bachelor's
Degree
 
2 years of
experience.
 
Applies process
improvement and reengineering
methodologies and principles to conduct
process modernization projects. Responsible for effective
transitioning of existing project teams and the facilitation of
project teams in the accomplishment of project activities and objectives.
Provides
group facilitation, interviewing, training, and provides
additional forms of knowledge transfer. Key coordinator
between multiple project teams to ensure enterprise-
wide integration of reengineering efforts.
233
Foreign
Military Sales.
9. Business Process Analyst 2.
Bachelor's
Degree
 
8 years of experience.
 
Applies process improvement and reengineering
methodologies and principles to conduct process modernization
projects. Responsible for effective transitioning of
existing project teams and the facilitation of project teams in the
accomplishment of project activities and objectives. Provides group
facilitation,
interviewing, training, and provides additional forms of
knowledge transfer. Key coordinator between multiple
project teams to ensure enterprise- wide integration of
reengineering efforts.
234
Foreign
Military Sales.
10. Business
Process
Analyst 3.
Bachelor's
Degree
 
8 years of
experience.
 
Applies process
improvement and reengineering methodologies and principles to conduct process
modernization projects. Responsible for effective transitioning of
existing project teams


 
Page 195 of 242

--------------------------------------------------------------------------------

 



 



             
and the facilitation of
project teams in the accomplishment of project activities and objectives.
Provides group facilitation, interviewing, training, and provides additional
forms of knowledge transfer. Key coordinator between multiple project teams to
ensure enterprise- wide integration of reengineering efforts.
235
Foreign
Military Sales.
11. Analyst
1.
Bachelor's
Degree
 
2 years of experience.
Four (4) years of relevant experience will
substitute for the bachelors degree.
Uses some subject- matter knowledge and judgment to complete
assignments consisting of numerous steps that
vary in nature and sequence. Selects from alternative
methods and refers problems not solvable by adapting or
interpreting substantive guides, manuals, or
procedures. Typical duties include: assisting in a variety
of administrative matters; maintaining a wide variety of
financial or other records; verifying statistical reports for accuracy and
completeness; and handling and adjusting complaints. May
require supervisory responsibility. Use a thorough knowledge
of an office's work and routine to: 1) choose among widely varying
methods and procedures to process complex transactions;
and 2) select or devise steps necessary to complete
assignments.
236
Foreign
Military Sales.
12. Analyst
2.
Bachelor's
Degree
 
5 years of
experience.
Four (4) years
of relevant experience will substitute for the bachelors degree.
Uses some subject-
matter knowledge and judgment to complete assignments consisting of numerous
steps that vary in nature and sequence. Selects from alternative methods and
refers problems not solvable by adapting or


 
Page 196 of 242

--------------------------------------------------------------------------------

 



 



             
interpreting
substantive guides, manuals, or procedures. Typical duties include: assisting in
a variety of administrative
matters; maintaining a wide variety of financial or other records; verifying
statistical reports for accuracy and completeness; and
handling and adjusting complaints. May require supervisory responsibility. Use a
thorough knowledge
of an office's work and routine to: 1) choose
among widely varying methods and
procedures to process complex transactions; and 2) select or devise
steps necessary to complete assignments.
237
Foreign
Military Sales.
13. Analyst
3.
Bachelor's
Degree
 
7 years of
experience.
Four (4) years
of relevant experience will
substitute for the bachelors
degree.
Uses some subject-
matter knowledge and judgment to complete
assignments consisting of
numerous steps that vary in nature and sequence. Selects
from alternative methods and refers problems not solvable by adapting or
interpreting substantive guides, manuals, or
procedures. Typical duties include: assisting in a variety
of administrative matters; maintaining a wide variety of
financial or other records; verifying statistical reports for
accuracy and completeness; and handling and adjusting
complaints. May require supervisory responsibility. Use a
thorough knowledge
of an office's work and routine to: 1) choose
among widely varying methods and procedures to process complex transactions;
and 2) select or devise steps necessary to complete


 
Page 197 of 242

--------------------------------------------------------------------------------

 



 



             
assignments.
238
Foreign
Military Sales.
14. Analyst
4.
Bachelor's
Degree
 
8 years of
experience.
 
Uses some subject-
matter knowledge and judgment to complete
assignments consisting of
numerous steps that vary in nature and sequence. Selects
from alternative methods and refers problems not solvable
by adapting or interpreting substantive guides, manuals, or
procedures. Typical duties include: assisting in a variety
of administrative matters; maintaining a wide variety of
financial or other records; verifying statistical reports for
accuracy and completeness; and handling and adjusting
complaints. May require supervisory responsibility. Use a
thorough knowledge
of an office's work and routine to: 1) choose
among widely varying methods and procedures to process
complex transactions; and 2) select or devise steps necessary to complete
assignments.
239
Foreign
Military Sales.
15. Staff
Action
Officer 1.
Bachelor's
Degree
 
4 years of
experience.
 
Responsible for
applying business improvement and reengineering principles to organizational
development and process modernization projects. Responsible for assisting in
transitioning existing project teams, and facilitating project teams in the
accomplishment of project activities and objectives.
Understand the fundamental drivers of
business
performance. Interpret data to discern
problems, identify opportunities, understand issues, and predict trends
translate data into


 
Page 198 of 242

--------------------------------------------------------------------------------

 



 



             
powerful displays that
facilitate others' understanding. Provide group facilitation, interviewing,
training, surveys, and addition forms of knowledge transfer.
240
Foreign
Military Sales.
16. Staff Action Officer 2.
Bachelor's
Degree
 
6 years of experience.
 
Responsible for applying business improvement and
reengineering principles to organizational development and
process modernization projects. Responsible for assisting in
transitioning existing project teams, and facilitating project
teams in the accomplishment of project activities and
objectives. Understand the fundamental drivers of
business
performance. Interpret data to discern
problems, identify opportunities, understand issues,
and predict trends translate data into powerful displays that
facilitate others' understanding. Provide group facilitation,
interviewing, training, surveys, and addition forms of knowledge
transfer.
241
Foreign
Military Sales.
17.
Administrativ e 1.
Must have a
High School degree.
 
1 years of
experience.
 
Administrative/technic
al work in management environment. Personal computer literate with knowledge of
email, word processing, and spreadsheet software. Uses common office equipment,
e.g., facsimile (fax) machines, copiers, projectors, and PC printers. Performs
administrative
/technical support as directed, with
continual supervision. Applies skills and
knowledge in data management, document control, computer support,
project control, and


 
Page 199 of 242

--------------------------------------------------------------------------------

 



 



             
related areas to
individual and team efforts.
242
Foreign
Military Sales.
18. Administrativ e 2
Must have a High School degree.
 
3 years of experience.
 
Administrative/technic al work in management
environment. Personal computer literate with knowledge of email,
word processing, and spreadsheet software. Uses common office
equipment, e.g., facsimile (fax) machines, copiers, projectors, and PC
printers. Performs high quality project support. Will contact
most levels of Government/client personnel. Handles
confidential information. Maintains logs, records, archives
and/or working files. Given minimum instruction and
supervision, handles correspondence, prepares reports,
arranges meetings and/or travel arrangements.
243
Foreign
Military Sales.
19.
Administrativ e 3.
Bachelor's
Degree
 
3 years of
experience.
Six (6) years of
relevant experience will
substitute for the bachelors degree.
Administrative/technic
al work in management
environment. Personal computer literate with knowledge of email,
word processing, and spreadsheet software. Uses common office
equipment, e.g., facsimile (fax) machines, copiers,
projectors, and PC printers. Performs high quality project
support. Will contact most levels of Government/client
personnel. Handles confidential information. Maintains
logs, records, archives and/or working files. Given minimum
instruction and supervision, handles correspondence,
prepares reports, arranges meetings and/or travel
arrangements. Performs quality assurance/quality control audits and
develops quality


 
Page 200 of 242

--------------------------------------------------------------------------------

 



 



             
assurance/quality
control procedures.
244
Risk
Manager, Journeyman.
Bachelor's
Degree
Computer Science, Information
Systems, Engineering
, Business
or related scientific or technical discipline.
5 Years of professional experience.
Eight years of direct relevant technical
experience may be substituted for education.
Responsible for developing, monitoring and reporting
programmatic risk. Ability to outline and report against the
programs strategic objectives and assess exposures and limits.
Provide analysis of potential risks and prepare risk mitigation
plans as necessary. Develop and implement methodologies for the
assessment of risk factors.
245
Risk
Manager, Senior.
Bachelor's
Degree
Computer Science, Information
Systems, Engineering
, Business
or related scientific or technical discipline.
10 Years of professional experience.
Ten years of direct relevant technical
experience may be substituted for education.
Responsible for developing, monitoring and reporting
programmatic risk. Ability to outline and report against the
programs strategic objectives and assess exposures and limits.
Provide analysis of potential risks and prepare risk mitigation
plans as necessary. Develop and implement
methodologies for the assessment of risk factors.
246
Risk
Manager,
Executive/Sc ientist.
Bachelor's
Degree
Computer
Science, Information
Systems, Engineering
, Business
or related scientific or technical discipline.
15 years
experience with
Masters/PH D or 20 years with
Bachelors degree.
May substitute
15 years of direct relevant
experience for
Masters/PHD or
10 years of direct relevant
experience for
Bachelors degree.
Responsible for
developing, monitoring and reporting
programmatic risk. Ability to outline and report against the
programs strategic objectives and assess exposures and limits.
Provide analysis of potential risks and prepare risk mitigation
plans as necessary. Develop and implement
methodologies for the assessment of risk factors.


 
Page 201 of 242

--------------------------------------------------------------------------------

 



 


247
ILS
Specialist I.
High School
Diploma or GED equivalent
 
5 years of
recent full- time experience in Integrated Logistic Support
and System
Life Cycle
Support areas of DOD application. This shall include experience in maintenanc e
planning, supply support, technical logistical data, packaging, handling,
storage,
and transportati
on.
 
Possess a minimum of
five years of recent
full-time experience in
Integrated Logistic
Support and System Life Cycle Support areas of DOD application. This shall
include experience in maintenance planning, supply support, technical logistical
data, packaging, handling, storage, and transportation.
248
ILS
Specialist II.
Associates
Degree
 
5 years of experience upporting
manufacturi ng, repair, upgrade,
and refurbishme nt of equipment.
Additionally, possess experience
in preparing/e diting DOD
technical documents as well as
availability and maintainabil
ity (RAM) analysis of complex
mechanical and electronics
systems/eq uipment.
 
Supporting manufacturing, repair, upgrade, and
refurbishment of equipment. Additionally, possess
experience in preparing/editing DOD technical documents as well as availability
and maintainability (RAM) analysis of complex mechanical
and electronics systems/equipment.
249
ILS
Specialist III.
Bachelor’s
Degree.
 
6 years.
 
A minimum of six years of recent full time logistics
experience in industry or Government supporting manufacturing, repair,
upgrade, and


 
Page 202 of 242

--------------------------------------------------------------------------------

 



 



             
refurbishment of
equipment. Additional experience with logistics integration requirements as
applied to weapon systems is preferred. Must possess experience in
preparing/editing DOD technical documents as well as availability and
maintainability (RAM) analysis of complex mechanical and electronics
systems/equipment.
250
Engineer
Staff
Engineer/ Scientist I.
MS or PhD
(typically in an
engineering or scientific
discipline).
 
More than
fifteen years of
related experience
with some in a manageme
nt role
Bachelors
degree and at least 25 years
experience.
Senior level engineers
or scientists with a high degree
ofexperience and knowledge in
engineering or scientific disciplines. They are
generallydepartment managers, senior section heads or
recognized individual contributors. Department managers
and senior section heads generally oversee the
performance of one of more significant projects that may
encompass multiple engineering or scientific disciplines.
251
Engineer
Senior Engineer/Chi ef Scientist.
PhD degree (typically in an
engineering or scientific discipline)
 
15 or more years related
experience.
Masters degree and 20 or more years related
experience.
Established practitioners of one or more engineering or
scientific disciplines recognized by both peers and external
community for accomplishments in engineering or
scientific disciplines. These disciplines include but are not
limited to electronics, aeronautics, human factors,
manufacturing, product assurance, physical and
environmental safety, high altitude and space weather, civil
engineering, structural/materials analyses and
acquisition.
252
Engineer
Telecommun
ications
Tower
Climber.
Must
possess a recognized
degree,
     
Extensive knowledge,
training, and experience, to
successfully


 
Page 203 of 242

--------------------------------------------------------------------------------

 



 



     
certificate, or
professional standing.
     
demonstrate ability to
climb telecommunications towers in accordance with industry standards, including
but not limited to RF safety, personal fall safety systems, and ANSI standards.
253
Engineer
Linguist--
Non-Latin
Alphabet; Linguist-- Romance Language.
Bachelor's
Degree
 
Three (3)
years of fluent use
of designated language(s)
.
 
Written and spoken
fluency in a designated foreign
(non-English) language; this may include, but is not
limited to: Dari, Pashto, Urdu, Arabic, Thai, Chinese, Korean
and other non-Latin alphabet languages. This is no pre-
specified Defense Language Proficiency Test (DLPT)
requirement as well as no pre-specified security clearance
requirement, although these may be called for as a task order
PWS specific requirement.
254
Engineer
Foreign Disclosure Assistant.
High School Diploma or GED
equivalent
     
The FDA assists the foreign Disclosure Officer in the oversight
for the release of technical data and classified information to foreign
nationals,
including but not limited to multiple vehicles such as
Export License, FMS cases, contractual instruments, and
material sourced and/or originated from various commands.
FDA must have successfully completed Foreign
Disclosure Training and have cognizance of the instructions and
policies which the
FDO has to draw upon in order to accomplish
the mission. The Foreign Disclosure Assistant must have
experience directing the actions to develop, interpret, and
implement policies and give procedural guidance as well as exercise staff
surveillance in the


 
Page 204 of 242

--------------------------------------------------------------------------------

 



 



             
Foreign Disclosure
Policy Office or related enterprises.
255
Engineer
Software, Mid-Level I.
Bachelor's
Degree
Engineering or Computer Science
3 years.
 
Perform in all phases of software design, development,
documentation, and implementation.
256
Engineer
Software, Mid-Level II.
Bachelor's
Degree
Electrical/El ectronic Engineering
or Computer
Science
7 years.
 
Perform in all phases of software design, development,
documentation, and implementation
257
Engineer
Project Manager (Construction
).
High School Diploma or GED
equivalent
 
Three (3) years experience
in related project manageme
nt oversight.
 
Provides project leadership to ensure that project
requirements for project execution, safety, quality, and
productivity are met. Maintains
effective client
relations that result in active cooperation and complies with
company policies and procedures. Establishes project
baseline and ensures that it is fully documented, updated, and communicated to
the project team as appropriate. Prepares contract summary and
communicates to project leads. Reviews all project baseline
requirements and prepares a written scope of facilities and
services and communicates to project leads.
Establishes and maintains a fully documented change
control system that tracks all changes to the contract and
project baseline requirements or conditions.
Establishes and defines the project organization, project staffing requirements,
and coordinates staffing with supporting
organization managers. Establishes,
communicates, implements, and maintains a current
Project Execution Plan


 
Page 205 of 242

--------------------------------------------------------------------------------

 



 



             
(PEP) and Project
Procedures Manual
(PPM).
258
Engineer
Project Controls (Construction
).
High School Diploma or GED equivalent
 
Three (3) years of Project Control
experience in related area.
 
Prepares Project Controls activities for a project orassignment.
Develops work breakdown and project coding
structures for control and integrity of work defined by the
contract. Develops totally integrated EPC schedules/cost control
programs. Recommends solutions or recovery
plans to schedule/cost impact or delays. Analyzes variances in
cost and schedule performance against the plan, and
communicates the reasons for the issuance of variance
and proposed mitigation plans. Possesses practical experience in the use
of the automated cost management systems
259
Engineer
HSE (Health, Safety, and Environment)
Manager
(Construction
).
       
Administers the HSE programs on the project at the direction
of the project
manager. Responsible for site-wide HSE
programs and policies, incorporating appropriate HSE
standards. Audits HSE programs and site conditions at all work
sites. Oversees incident investigations and conducts
investigations of incidents. Develops and presents
recommendations and advises all levels of management to
ensure balance
between productivity and the safety of team members, sub-


 
Page 206 of 242

--------------------------------------------------------------------------------

 



 



             
contractors, and
visitors. Maintains liaison with client representatives, company HSE personnel,
and regulatory agencies. Maintains liaison with owners’ representatives,
insurance carriers, the community, and corporate HSE group. Supports workers’
compensation interface. Provides regulatory interface. Produces and
supports HSE
education and training programs.
260
Engineer
Project
Engineer
(Construction
).
       
Perform project
engineering functions involving
monitoring of
progress, preparation of procedures, documentation of communications and
meetings, and identification / evaluation of project issues and problems.
Conduct constructability reviews. Coordinate efforts of technical disciplines to
assure integrated and complete designs that meet project requirements. Assist
in management and coordination of
activities among all project functions and engineering
disciplines. Prepare project procedures for performance of
administrative, project, and design tasks in accordance with
contractual obligations. Coordinate
preparation and delivery of project deliverables, design
documents. Provide coordination between design and
procurement/construct ion for integration of technical content and schedule
activities.
Provide interface and communications link with the client’s


 
Page 207 of 242

--------------------------------------------------------------------------------

 



 



             
technical staff.
261
Engineer
Construction Superintende nt (Construction
).
       
Supervises the performance of all fieldconstruction activities within a
discipline in conformance with plans, specifications,
schedules, and cost estimates. Coordinates the work
activities of all involved crafts. Manages and
coordinates the activities of contractors within an
area of assigned discipline in conjunction with
contracts administration group and ensures
compliance with project quality, safety, and security
requirements. Ensures that subordinates are trained and knowledgeable of
specifications and work procedures, that this material is being
utilized to ensure optimum efficiency, and that work is being
performed in conformance with specified quality
requirements. Maintains effective schedule and cost
control within assigned field
functions of the project
and ensures adherence to these practices. Plans required work activities to
ensure that design drawings, tools, equipment, and materials are available.
Plays an active role in the development of the safety culture on the project,
remains knowledgeable of safety policies and procedures. Performs work in
conformance with plans, specifications,


 
Page 208 of 242

--------------------------------------------------------------------------------

 



 



             
schedules, and cost
control estimates. Controls change/scope creep,
ensuring that all scope changes are quickly and properly
documented, and that change orders are approved prior to the
performance of work.
262
Scientist
Chemist, Journeyman.
Bachelor's
Degree
Chemistry
0-2 years.
 
Conducts exploratory research to produce new knowledge and
potential products; conceives, organizes, promotes, and
executes ideas and plans to increase chemistry's role in and
contribution to the discovery and chemical approaches
to meet exploratory objectives in product discovery.
263
Scientist
Chemist,
Intermediate
Bachelor's
Degree
Chemistry
8-10 years.
 
Conducts exploratory
research to produce new knowledge and
potential products;
conceives, organizes, promotes, and
executes ideas and plans to increase
chemistry's role in and contribution to the discovery and chemical approaches
to meet exploratory objectives in product discovery.
264
Scientist
Chemist,
Senior
Bachelor's
Degree
Chemistry
15+ years.
 
Conducts exploratory
research to produce new knowledge and
potential products;
conceives, organizes, promotes, and
executes ideas and plans to increase
chemistry's role in and contribution to the discovery and
chemical approaches to meet exploratory objectives in product
discovery. 15+ Years experience with BS Chemistry.
Employees usually have advanced degree in field of
specialization.
265
Scientist
Biologist,
Journeyman
Bachelor's
Degree
Biology
0-2 years.
 
Studies origin,
relationship, development,
anatomy, functions,


 
Page 209 of 242

--------------------------------------------------------------------------------

 



 



             
and chemical
processes of living organisms. May include studies in the growth, structure, and
development of bacteria and other microorganisms. Analyzes materials to
determine their toxic
or nontoxic properties. Performs biological chemical research in the development
of biochemical detection equipment, pharmaceuticals, medical products, and
biochemical processes. Conducts analysis on interactions of numerous chemical
compounds. Performs qualitative and quantitative analyses of biochemical
properties to
determine integrated relationships.
266
Scientist
Biologist,
Intermediate
Bachelor's
Degree
Biology
8-10 years.
 
Studies origin,
relationship, development, anatomy, functions, and chemical processes of living
organisms. May include studies in the growth, structure, and development of
bacteria and other microorganisms. Analyzes materials to determine their toxic
or nontoxic properties. Performs biological chemical research in the development
of biochemical detection equipment, pharmaceuticals, medical products, and
biochemical processes. Conducts analysis on interactions of numerous chemical
compounds. Performs qualitative and quantitative analyses of biochemical
properties to
determine integrated relationships


 
Page 210 of 242

--------------------------------------------------------------------------------

 



 


267
Scientist
Biologist,
Senior
Bachelor's
Degree
Biology
15+ years.
 
Studies origin,
relationship, development, anatomy, functions, and chemical processes of living
organisms. May include studies in the growth, structure, and development of
bacteria and other microorganisms. Analyzes materials to determine their toxic
or nontoxic properties. Performs biological chemical research in the development
of biochemical detection equipment, pharmaceuticals, medical products, and
biochemical processes. Conducts analysis on interactions of numerous chemical
compounds. Performs qualitative and quantitative analyses of biochemical
properties to
determine integrated relationships.
268
Scientist
Physicist, Journeyman
Bachelor's
Degree
Physics
0-2 years.
 
Conducts research into phases of atomic and molecular,
nuclear, solid state, thermal, and other physical phenomena. Develops theories
based on observed results of experiments and predicts
phenomena based on theoretical considerations in
areas of application such as acoustics, electricity and
magnetism, electronics, heat, light, mechanics, radiation,
optics, and lasers. Conducts research into phases of
physical phenomena associated with the subjects of
mechanics, heat , light, sound, electricity,
pneumatics, lasers, optical systems, magnetism and radiation. Devises
procedures for physical testing of materials. Conducts


 
Page 211 of 242

--------------------------------------------------------------------------------

 



 



             
instrument analyses to
determine physical properties of materials. Applies methodology of physics to a
particular physical property or phenomenon.
269
Scientist
Physicist,
Intermediate
Bachelor's
Degree
Physics
8-10 years.
 
Conducts research
into phases of atomic and molecular, nuclear, solid state, thermal, and other
physical phenomena. Develops theories based on observed results of experiments
and predicts phenomena based on theoretical considerations in areas of
application such as acoustics, electricity and magnetism,
electronics, heat, light, mechanics, radiation,
optics, and lasers. Conducts research into phases of
physical phenomena associated with the subjects of
mechanics, heat , light, sound, electricity, pneumatics, lasers,
optical systems, magnetism and radiation. Devises
procedures for physical testing of materials. Conducts
instrument analyses to determine physical properties of
materials. Applies methodology of physics to a particular
physical property or phenomenon.
270
Scientist
Physicist, Senior.
Bachelor's
Degree
Physics
15+ years.
 
Conducts research into phases of atomic and molecular,
nuclear, solid state, thermal, and other physical phenomena.
Develops theories based on observed results of experiments and predicts
phenomena based on theoretical considerations in
areas of application such as acoustics, electricity and


 
Page 212 of 242

--------------------------------------------------------------------------------

 



 



             
magnetism,
electronics, heat, light, mechanics, radiation, optics, and lasers. Conducts
research
into phases of physical phenomena
associated with the subjects of mechanics, heat ,
light, sound, electricity, pneumatics, lasers, optical systems,
magnetism and radiation. Devises procedures for
physical testing of materials. Conducts instrument analyses to
determine physical properties of materials. Applies
methodology of physics to a particular physical property or
phenomenon. 15+ Years experience with BS Physics.
Employees usually have advanced degree in field of
specialization.
271
Scientist
Mathematicia
n, Journeyman.
Bachelor's
Degree
Mathematic
s
0-2 years.
 
Conducts
mathematical analysis for the solution to scientific and engineering problems.
Develops innovative mathematical principles or methods of application of
mathematical theory
to unexplored scientific studies.
Determines mathematical
principles involved and most efficient methodology for
solution of problems. Acts as an advisor or consultant on the
application of mathematical analysis to scientific and
engineering problems. Performs research to discover new or
improved methods of application of mathematical theory
or analysis to new or unexplored areas of scientific investigation.


 
Page 213 of 242

--------------------------------------------------------------------------------

 



 


272
Scientist
Mathematicia
n, Intermediate.
.
Bachelor's
Degree
Mathematic
s
8-10 years.
 
Conducts
mathematical analysis for the solution to scientific and engineering problems.
Develops innovative mathematical principles or methods of application of
mathematical theory
to unexplored scientific studies. Determines mathematical principles involved
and most efficient methodology for solution of problems. Acts as an advisor or
consultant on the application of
mathematical analysis to scientific and
engineering problems. Performs research to discover new or
improved methods of application of mathematical theory
or analysis to new or unexplored areas of scientific investigation.
273
Scientist
Mathematicia
n, Senior.
Bachelor's
Degree
Mathematic
s
15+ years.
 
Conducts
mathematical analysis for the solution to
scientific and engineering problems.
Develops innovative mathematical principles or methods of application of
mathematical theory to unexplored scientific studies.
Determines mathematical principles involved
and most efficient methodology for solution of problems.
Acts as an advisor or consultant on the application of
mathematical analysis to scientific and engineering problems.
Performs research to discover new or improved methods of
application of mathematical theory or analysis to new or
unexplored areas of scientific investigation.
15+ Years experience with BS Mathematics.
Employees usually have advanced degree in field of


 
Page 214 of 242

--------------------------------------------------------------------------------

 



 



             
specialization.
274
Engineer
Chemical, Journeyman.
Bachelor's
Degree
Chemical
Engineering
0-2 years.
 
Conducts research to develop new and improved chemical
manufacturing processes. Designs chemical plant
equipment and devises processes for manufacture of
chemical products. Determines most effective arrangement
of operations such as mixing, crushing, heat transfer, distillation, oxidation,
hydrogenation, and polymerization. Conduct research on
new and existing manufacturing processes, analyze
operating procedures, equipment and machinery functions,
and make recommendations for reducing processing
time and cost. Perform tests and take measurements in
order to determine the most efficient production methods
and develop instrumentation and control systems that
will safely and economically produce the highest quality product.
275
Engineer
Chemical,
Intermediate.
Bachelor's
Degree
Chemical
Engineering
8-10 years.
 
Conducts research to
develop new and improved chemical
manufacturing processes. Designs
chemical plant equipment and devises processes for
manufacture of chemical products. Determines most
effective arrangement of operations such as mixing, crushing, heat
transfer, distillation, oxidation, hydrogenation, and
polymerization. Conduct research on


 
Page 215 of 242

--------------------------------------------------------------------------------

 



 



             
new and existing
manufacturing processes, analyze operating procedures, equipment and machinery
functions, and make recommendations for reducing processing time and cost.
Perform tests and take measurements in
order to determine the most efficient
production methods and develop instrumentation and
control systems that will safely and economically produce
the highest quality product.
276
Engineer
Chemical, Senior.
Bachelor's
Degree
Chemical
Engineering
15+ years.
 
Designs chemical plant equipment and devises processes for
manufacture of chemical products. Determines most
effective arrangement of operations such as mixing, crushing, heat
transfer, distillation, oxidation, hydrogenation, and
polymerization. Conduct research on new and existing
manufacturing processes, analyze operating procedures, equipment and
machinery functions, and make recommendations for
reducing processing time and cost. Perform tests and take
measurements in
order to determine the most efficient
production methods and develop instrumentation and
control systems that will safely and economically produce
the highest quality product. 15+ Years experience with BS
Chemical Engineering. Employees usually have advanced
degree in field of specialization.
277
Logistics
11. Training/Gra phic Designer I
Associate's
Degree
 
Two (2) years experience performing
in a related
Two (2) years experience in a related field or area sustitutes
for the
Responsibility: Produces graphic sketches, designs, and copy layouts for
online content.


 
Page 216 of 242

--------------------------------------------------------------------------------

 



 



         
field or
area.
Associates
Degree requirements unless
otherwise noted in the Task Order.
Determines size and
arrangement of illustrative material
and copy, selects style
and size of type, and arranges layout based upon available space, knowledge of
layout principles, and aesthetic design concepts. Has knowledge of commonly-used
concepts, practices, and procedures within a particular field. Relies on
instructions and pre-established guidelines to perform the functions of the
job. Works under immediate supervision. Primary job functions do not typically
require exercising independent judgment.
278
Logistics
10. Training/Gra phic
Designer II
Associate's
Degree
 
Three (3) years experience
performing in a related field or area
Three (3) years experience in a related field or
area sustitutes for the Associates
Degree requirements unless
otherwise noted in the Task Order.
Responsibility: Produces copy layouts for on-line content.
Determines size and arrangement of illustrative material
and copy, selects style and size of type, and arranges layout based
upon available space, knowledge of layout principles, and aesthetic design
concepts. amiliar with standard concepts, practices, and
procedures within a particular field. Relies on limited experience
and judgment to plan and accomplish goals. Performs a variety of
tasks. Works under general supervision; typically reports to a
manager.
279
Logistics
9.
Training/Gra phic Designer III
Associate's
Degree
 
6 years
Six (6) years
experience in a related field or area sustitutes for the Associates Degree
requirements unless
otherwise noted in the Task
Order.
Responsibility:
Produces graphic sketches, designs, storyboards, 3-D models and/or animation for
a broad range of rich, photo- realistic animations. Ability to function
effectively as part of a multidisciplinary team producing high-quality
animations in a fast- paced work environment;


 
Page 217 of 242

--------------------------------------------------------------------------------

 



 



             
proficiency with state-
of-the-art software to produce accurate and innovative animations; ability to
quickly learn and integrate new
tools and technologies to meet customer
needs. Familiar with a variety of the field's
concepts, practices, and procedures. Relies on experience and judgment to plan
and accomplish goals. Performs a variety of complicated tasks.
May act in liaison capacity with other departments,
divisions, and staff. Has developed management and
technical leadership skills. Typically reports to a manager. A wide
degree of creativity and latitude is expected.
280
Logistics
14. Training/
SceneFram er I
Bachelor's
Degree
 
0 year
HS Diploma with 1 years
experience
Responsibility: Under close
supervision executes quality
assurance related tasks. Performs
rudimentary insertion of visual
and audio assets into screenplay
scenes. Technical assignments are
very specific.
281
Logistics
13. Training/
SceneFram er II
Bachelor's
Degree
 
1 year
HS Diploma with 2 years
experience
Responsibility: Under general
supervision executes scene
framing related tasks. Performs
insertion and manipulation of visual and audio
assets within screenplay scenes.
Possesses and applies general
knowledge of software
development approach.
Technical assignments are
broad.
282
Logistics
12. Training/
Bachelor's
Degree
 
2 years
HS Diploma with 3 years
Responsibility: Plans, conducts,


 
Page 218 of 242

--------------------------------------------------------------------------------

 



 



   
SceneFram
er III
     
experience in
the field or in
a related area
oversees, and/or
manages scene framing related tasks. Performs complex manipulation of visual and
audio assets within screenplay scenes. Ensures the continuity of team members
work through out the simulation. Possesses and applies specific knowledge of
software development approach.
Technical assignments are
broad.
283
Logistics
17. Training
Modeler/An imator I
Associate's
Degree
 
1 year
HS Diploma with 3 years
experience in the field or in
a related area
Responsibility: Under general
supervision produces
storyboards, 3-D
models and/or animations. Ability
to function
effectively as part of a multidisciplinary team; proficiency with
state-of-the-art software to produce accurate and innovative animations; ability
to quickly learn and integrate new tools and technologies. Relies on
instructions and
pre-established guidelines to
perform the
functions of the job.
284
Logistics
16. Training
Modeler/An imator II
Associate's
Degree
 
3 years
HS Diploma
with 5 years experience in the field or in
a related area
Responsibility:
Produces storyboards, 3-D models and/or animation for a broad range of rich,
photo-realistic animations. Ability to function
effectively as part of a multidisciplinary team producing
high-quality


 
Page 219 of 242

--------------------------------------------------------------------------------

 



 



             
animations in a fast-
paced work environment; proficiency with state-of-the-art software to produce
accurate and innovative animations; ability
to quickly learn and integrate new tools and technologies to meet customer
needs.  Relies on instructions and
pre-established guidelines to perform the functions of the job. Works under
immediate supervision;
typically reports to a supervisor or
manager.
285
Logistics
15. Training
Modeler/An imator III
Associate's
Degree
 
5 years
HS Diploma with 7 years
experience in the field or in
a related area
Responsibility: Plans, conducts,
oversees, and/or manages modeling
and animation related tasks.
Produces storyboards, 3-D
models and/or animation for a
broad range of complex, rich,
photo-realistic animations. Ability
to function effectively as lead
for a multidisciplinary
team producing
high-quality models and animations in a
fast-paced work
environment;
proficiency with state-of-the-art software to produce accurate and innovative
animations; ability
to quickly learn and integrate new tools and technologies to meet customer
needs. Ensures the continuity of team members work


 
Page 220 of 242

--------------------------------------------------------------------------------

 

 



             
through out the
simulation. Possesses and applies specific knowledge of software development
approach. Technical assignments are broad.


 
Page 221 of 242

--------------------------------------------------------------------------------

 

 
Attachment 6.2.– Procedure for Electronic Invoice Submission


Electronic invoicing enables instantaneous submission of invoices, and provides
vendors the
capability  of  tracking  invoice  receipt,  approval  and  payment  online.  It  also  validates  the  data
elements of the invoice against the terms and available funding under the
Subcontract/Purchase Order.


The following information details the entire process that is followed for Booz
Allen vendors to submit invoices to Booz Allen online and to check invoice
history online.


Vendor Registration:
The first step to becoming an Invoice Online (IOL) vendor is to register on the
IOL website at: https://iol.bah.com. Follow the steps below to register online:
 
Step 1: On the left side of the IOL Home Page, scroll down to the section titled
“Register”. Click the blue underlined hyperlink for “Click Here to Register”.


Step 2: Carefully review the Terms & Conditions for invoicing online using IOL.
Please note that your vendor payment terms (ex. Net 30) are not expedited by
using IOL. Payment will still adhere to the specified payment terms. If you
agree to all the Terms & Conditions, click “Agree” at the bottom of the screen.
 


Step 3: Complete the registration form with the appropriate information. Note
that you may leave blank any information you do not have (ex. Booz Allen  Vendor
Number). As an IOL vendor, click the first checkbox for: “If you plan on
individual invoicing online, check this box”. Click “Submit” once you have
completed the registration form.
 


Step 4: Your registration will be reviewed and evaluated by the IOL Systems
Team. Once your registration has been approved, you will be provided with your
IOL Username (your Booz Allen Vendor Number) and Password.
 


Submitting Online Invoices:
Once you have been provided with your username and password, you may logon to
IOL and begin the process of submitting invoices.
 


Step 1: Logon to IOL at: https://iol.bah.com using the provided username and password.
 
 
Step 2: The IOL Home Page will be displayed, which is customized for each
vendor. Your vendor name and address will be displayed in the upper left corner
of the page. The page also displays two graphs, showing you a visual snapshot of
the statuses of your invoices, and the total amount invoiced on IOL to date.
 


Step 3: To submit a new invoice, click the “New Invoice” link on the Home Page
or found on the top navigation bar throughout the site.


Step 4: A list of all Subcontract/Purchase Order (PO) Numbers that are open with
Booz Allen Hamilton at that time will appear. The list will display the Release
Number (internal Booz Allen number), PO Date, Labor Category Description (of the
first line item on the PO), and Contract Number. Using this information, locate
the PO  that you wish to invoice against and click the blue highlighted PO
Number.

 
Page 222 of 242

--------------------------------------------------------------------------------

 
 
 
Step 5: An online invoice with pre-populated data directly from the Purchase
Order will appear. The top portion of the invoice requests information
pertaining to the invoice you are about to submit. Note that required fields
(explained below) are marked with an * asterisk:
 
 
•
Invoice Number – this is your company’s unique invoice number. Please note that
duplicate invoice numbers cannot be processed by the Booz Allen Accounting
System and may cause a delay in processing your invoice. Please ensure that
duplicate invoice numbers are not used within a particular Purchase Order.

 
Invoice Prepared By, Phone, Email – refers to the name of the person preparing
the invoice, their phone number and email address
 


 
•
Billing Start and End Date – refers to the period for which you are invoicing.
This period must fall within the POP (Period of Performance) Start and End Dates
in order to submit the invoice.

 
 
•
Check to ensure that the Remit To address displayed on the page is accurate. If
the address is not accurate, please contact the Project Manager or Subcontracts
Administrator responsible for the Subcontract or Purchase Order.

 


Step 6: The line items portion of the invoice will display all the line items
for Labor, Travel, ODC, and Fee (where applicable). Line item totals, subtotals
for each funding category, and Total Funding will be shown. At a glance, you can
view the Total Amount Invoiced to Date, the Amount Allocated on the Purchase
Order and the balance remaining, against which you may still invoice. Note that
only those lines that still have funding available on them will be open and
allow you to enter information.
 
IMPORTANT: Do NOT use the dollar sign or the comma when entering dollar amount
data.
 
•      Comments – used if you have any notes or comments that are helpful in
invoice processing.
 
 
•
This Invoice – enter the amount you wish to invoice at this time on each open
line item. This field is displayed for FFP and CP type subcontracts.

 
 
•
Invoice Quantity – enter the number of hours you wish to invoice for at this
time, as appropriate. The total line item invoiced amount will be
auto-calculated using the rates entered on the Purchase Order. This field is
displayed for a T&M type subcontract.

 


Step 7: Once all information has been entered, click “Continue” to proceed to
the next page. Any error messages will be displayed in red font at the top of
the page. A button at the bottom of the page will instruct you to “Go Back”.
Correct the information and click “Continue” to proceed. If there are no error
messages, you will be displayed with a summary page for you to view the invoice
information entered and ensure that all information is correct. Once you are
satisfied with the invoice, click “Submit” to proceed to the last step.
 


Step 8: The last step prior to submitting the invoice is to attach any necessary
or supporting documentation that you may be required to submit (ex. timesheets,
scanned receipts). To add an attachment, click the “Browse” button and locate
the file on your computer for attaching. Click “Add Attachment” to attach the
file to your invoice. You may attach as many files as necessary. Any format is
accepted including: Word, Excel, PowerPoint, JPG, GIF, PDF. If you have access
to a scanner and prefer to submit your receipts online vs. mailing receipts to
Booz Allen, you may upload as an attachment the scanned receipt images. This
will suffice as compliance with provision of receipts to Booz Allen.
 


Step 9: Once you have completed uploading all attachments (if any), click “Done”
to send the invoice to Booz Allen for review and payment. A confirmation message
will appear informing you that your invoice has now been routed for approval
within Booz Allen. If you cannot submit scanned receipts online, you will need
to submit either original or photocopied receipts to the Accounts

 
Page 223 of 242

--------------------------------------------------------------------------------

 

 
Payable department by mail or by fax with a printout of the IOL invoice
submitted attached to the receipts. Send receipts to:
 


Booz Allen Hamilton,Inc. Accounts Payable Subcontracts
13200 Woodland Park Road, Herndon, VA 20171.
Fax number: 703-903-7480
 


Checking Invoice Status:
To check the status of your invoice, follow the steps below:
 
Step 1: Click the “Invoice History” link on the top navigation bar.
 


Step 2: You can either input an Invoice Number and Invoice Date if you are
searching for a particular invoice, or simply click “Search” to view all
invoices submitted through IOL.
 


Step 3: The PO Number, Release Number, Invoice Number, Invoice Date, Invoice
Amount, and Status will be displayed for each invoice you have submitted on IOL.
To open up an invoice, click the blue hyperlinked “Invoice Number” to view the
invoice in read-only format. You may print this page to submit with your paper
receipts to Booz Allen Accounts Payable.
 


If you have any questions while submitting an online invoice using IOL, please
contact: Booz Allen Help Desk at 1-877-927-8278

 
Page 224 of 242

--------------------------------------------------------------------------------

 



Attachment 6.3– Sample Task Order
 
TASK ORDER
 


SUBCONTRACT NUMBER: TASK ORDER NUMBER: BETWEEN
BOOZ ALLEN HAMILTON INC.
AND Subcontractor
 


This
Task Order is awarded under the terms and conditions of the above cited Subcontract. All other
terms and conditions of the Subcontract, as amended, remain unchanged .
 


TASK TITLE:
Task_Order_Name
TYPE:
Firm-Fixed-Price, Level-of-Effort
PERIOD OF PERFORMANCE:
MM/DD/YY through MM/DD/YY
TASK ORDER CEILING VALUE:
$
TASK ORDER FUNDED VALUE:
$
PRIME CONTRACT NUMBER:
XX
STATEMENT OF WORK:
Attached
PROGRAM MANAGER:
X
SUBCONTRACTS ADMINISTRATOR:
X
FUNDING MOBILITY:
 



 


 
Funding is authorized based on the following estimated allocations:

 
Page 225 of 242

--------------------------------------------------------------------------------

 

 
[imga.jpg]
 
 
 

 
Page 226 of 242

--------------------------------------------------------------------------------

 



 
Attachment 6.4– Reporting Executive Compensation and First-Tier Subcontract Template
 


 
****Booz Allen SCA to complete all yellow shaded cells****
 
****Subcontractor to complete all blue shaded cells****



SECTION 1
General Questions:
   
Description of information required
 
Subcontractor Name
   
Sub Recipient DUNS Number
DUNS Number must be 9 digits
 
Amount of Sub Award (Enter ceiling value and not funded value)
Enter the TOTAL ceiling value for the subcontract. Omit commas, Dollar signs,
and cents
 
 
Sub Award Month
Month Subcontract was executed.  Two digit number, example July = 07
 
Sub Award Year
Year Subcontract was executed.  Enter 4 digit year
 
Sub Award Date
Award date of Subcontract in yyyy/mm/dd format
 
 
 
 
Short Description of Services
SHORT Description of the overall purpose and expected
outcomes, OR results of the contract, including significant deliverables and, if
appropriate, associated units of measure.:
 
Sub Award Number
Subcontract Number (to be entered by Booz Allen)
 
 
Sub Place of Performance City
Enter the city for the sub's primary place of
performance.
 
 
Sub Place of Performance State
Enter the state for the sub's primary place of
performance.
 
 
 
 
Sub Place of Performance Zip Code
+ 4
Enter zip code plus 4 digit extension for the sub's
primary place of performance (must be exactly 9 digits -- do NOT type the
hyphen)
Example:  221023939 --
CORRECT                                                               22102-3939
-
- INCORRECT
 
 
 
Sub Place of Performance Country
Enter the country of the sub's primary place of
performance.
If POP is within the US, than enter "USA"
 

 


SECTION 2
Applicability for Sub Reporting of Compensation Information:
 
QUESTION 1:
During your preceding fiscal year, did your company (under this DUNS#) receive—
(a) 80 percent or more of your annual gross revenues in Federal contracts,
subcontracts, loans, grants, subgrants, and/or cooperative agreements; AND
(b) $25,000,000 or more of your annual gross revenue from Federal awards?
-----------
If both (a) AND (b) are yes, select "YES", if not, select "NO" from the
drop-down menu in the blue space to the right.
 


 
Page 227 of 242

--------------------------------------------------------------------------------

 

 
QUESTION 2:
Does the public  have access to information about the compensation of the Top-5
highest paid executives of your company through periodic reports filed under
EITHER; section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C.
78m(a), 78o(d)) OR section 6104 of the Internal Revenue Code of 1986 [26 USC §
6104].’’
------------
Select either "YES" or "NO" from the drop-down menu, in the blue space to the
right.
 
If you answered "YES" to question 1 AND you answered "NO" to question 2 above
then you must enter the data
in Section 3 below.
If you have any other combination of answers to questions 1 and 2 then you do
not need to complete Section
3.

 


SECTION 3
Compensation of Highly Compensated Officers:
       
 
 
Enter the names of the top 5 highly compensated officers in descending order
 
 
Enter total compensation* earned in the preceding fiscal year per the
instructions below:
                         
*Total Compensation shall be calculated based on the sum of (1) through (6)
below:
 
(1) Salary and bonus.
(2) Awards of stock, stock options, and stock appreciation rights. Use the
dollar amount recognized for financial statement reporting purposes with respect
to the fiscal year in accordance with the Statement of Financial Accounting
Standards No. 123 (Revised 2004) (FAS 123R), Shared Based Payments.
(3) Earnings for services under non-equity incentive plans. This does not
include group life, health, hospitalization or medical reimbursement plans that
do not discriminate in favor of executives, and are available generally to all
salaried employees.
(4) Change in pension value. This is the change in present value of defined
benefit and actuarial pension plans.
(5) Above-market earnings on deferred compensation which is not tax-qualified.
(6) Other compensation, if the aggregate value of all such other compensation
(e.g., severance, termination payments, value of life insurance paid on behalf
of the employee, perquisites or property) for the executive exceeds $10,000


 
Page 228 of 242

--------------------------------------------------------------------------------

 



 
Attachment 6.5– City/State Wage Determinations
 


WD 05-2247 (Rev.-12) was first posted on www.wdol.gov on 06/17/2011
************************************************************************
************
REGISTER OF WAGE DETERMINATIONS UNDER
By direction of the Secretary of Labor
U.S. DEPARTMENT OF LABOR THE SERVICE CONTRACT ACT
WAGE AND HOUR DIVISION
EMPLOYMENT STANDARDS ADMINISTRATION

WASHINGTON D.C. 20210
| Wage Determination No.: 2005-2247
Diane C. Koplewski                                Division
of  |                            Revision No.: 12
Director                     Wage
Determinations|                                          Date Of Revision:
06/13/2011
                                                                |                                                                         State:
Maryland
 


Area: Maryland Counties of Anne Arundel, Baltimore, Baltimore City, Carroll,
Harford, Howard
 
**Fringe Benefits Required Follow the Occupational Listing** OCCUPATION CODE -
TITLE FOOTNOTE RATE
01000 - Administrative Support And Clerical Occupations
01011 - Accounting Clerk I
15.08
01012 - Accounting Clerk II
16.92
01013 - Accounting Clerk III
22.30
01020 - Administrative Assistant
31.41
01040 - Court Reporter
21.84
01051 - Data Entry Operator I
14.38
01052 - Data Entry Operator II
15.69
01060 - Dispatcher, Motor Vehicle
17.87
01070 - Document Preparation Clerk
14.21
01090 - Duplicating Machine Operator
14.21
01111 - General Clerk I
14.88
01112 - General Clerk II
16.24
01113 - General Clerk III
18.23
01120 - Housing Referral Assistant
25.29
01141 - Messenger Courier
13.40
01191 - Order Clerk I
15.12
01192 - Order Clerk II
16.50
01261 - Personnel Assistant (Employment) I
18.15
01262 - Personnel Assistant (Employment) II
20.32
01263 - Personnel Assistant (Employment) III
22.65
01270 - Production Control Clerk
22.03
01280 - Receptionist
14.43
01290 - Rental Clerk
16.55
01300 - Scheduler, Maintenance
18.07
01311 - Secretary I
18.07
01312 - Secretary II
20.18
01313 - Secretary III
25.29


 
Page 229 of 242

--------------------------------------------------------------------------------

 
 


01320 - Service Order Dispatcher
16.13
01410 - Supply Technician
28.55
01420 - Survey Worker
20.03
01531 - Travel Clerk I
13.29
01532 - Travel Clerk II
14.36
01533 - Travel Clerk III
15.49
01611 - Word Processor I
15.63
01612 - Word Processor II
17.67
01613 - Word Processor III
19.95

05000 - Automotive Service Occupations
05005 - Automobile Body Repairer,
Fiberglass                                                                                          22.54
05010 - Automotive
Electrician                                                                                 23.51
05040 - Automotive Glass
Installer                                                                                   22.15
05070 - Automotive
Worker                                                                                 22.15
05110 - Mobile Equipment
Servicer                                                                                     19.89
05130 - Motor Equipment Metal
Mechanic                                                                                          24.10
05160 - Motor Equipment Metal
Worker                                                                                         22.15
05190 - Motor Vehicle
Mechanic                                                                                   24.10
05220 - Motor Vehicle Mechanic
Helper                                                                                       18.92
05250 - Motor Vehicle Upholstery
Worker                                                                                        21.81
05280 - Motor Vehicle
Wrecker                                                                                  22.15
05310 - Painter,
Automotive                                                                                23.51
05340 - Radiator Repair
Specialist                                                                                   22.15
05370 - Tire
Repairer                                                                           13.77
05400 - Transmission Repair
Specialist                                                                                      24.10
07000 - Food Preparation And Service Occupations
07010 -
Baker                                                                        13.85
07041 - Cook
I                                                                        12.55
07042 - Cook
II                                                                        14.60
07070 -
Dishwasher                                                                            10.11
07130 - Food Service
Worker                                                                                 10.66
07210 - Meat
Cutter                                                                            17.72
07260 -
Waiter/Waitress                                                                               9.04
09000 - Furniture Maintenance And Repair Occupations
09010 - Electrostatic Spray
Painter                                                                                  18.13
09040 - Furniture
Handler                                                                               14.06
09080 - Furniture
Refinisher                                                                               17.69
09090 - Furniture Refinisher
Helper                                                                                    15.15
09110 - Furniture Repairer,
Minor                                                                                   16.42
09130 -
Upholsterer                                                                           18.63
11000 - General Services And Support Occupations
11030 - Cleaner, Vehicles
10.54
11060 - Elevator Operator
10.54
11090 - Gardener
17.52
11122 - Housekeeping Aide
11.83
11150 - Janitor
11.83
11210 - Laborer, Grounds Maintenance
13.07
11240 - Maid or Houseman
11.26
11260 - Pruner
11.76
11270 - Tractor Operator
16.04
11330 - Trail Maintenance Worker
13.07


 
Page 230 of 242

--------------------------------------------------------------------------------

 



 


11360 - Window Cleaner
12.85
12000 - Health Occupations
 
12010 - Ambulance Driver
19.56
12011 - Breath Alcohol Technician
19.44
12012 - Certified Occupational Therapist Assistant
24.54
12015 - Certified Physical Therapist Assistant
23.03
12020 - Dental Assistant
17.18
12025 - Dental Hygienist
36.35
12030 - EKG Technician
26.77
12035 - Electroneurodiagnostic Technologist
26.77
12040 - Emergency Medical Technician
20.27
12071 - Licensed Practical Nurse I
19.07
12072 - Licensed Practical Nurse II
21.35
12073 - Licensed Practical Nurse III
24.13
12100 - Medical Assistant
15.01
12130 - Medical Laboratory Technician
18.04
12160 - Medical Record Clerk
17.42
12190 - Medical Record Technician
19.50
12195 - Medical Transcriptionist
17.93
12210 - Nuclear Medicine Technologist
37.60
12221 - Nursing Assistant I
10.80
12222 - Nursing Assistant II
12.14
12223 - Nursing Assistant III
13.98
12224 - Nursing Assistant IV
15.69
12235 - Optical Dispenser
16.90
12236 - Optical Technician
15.80
12250 - Pharmacy Technician
18.12
12280 - Phlebotomist
15.69
12305 - Radiologic Technologist
31.11
12311 - Registered Nurse I
27.64
12312 - Registered Nurse II
33.44
12313 - Registered Nurse II, Specialist
33.44
12314 - Registered Nurse III
40.13
12315 - Registered Nurse III, Anesthetist
40.13
12316 - Registered Nurse IV
48.10
12317 - Scheduler (Drug and Alcohol Testing)
21.73
13000 - Information And Arts Occupations
 
13011 - Exhibits Specialist I
19.08
13012 - Exhibits Specialist II
23.63
13013 - Exhibits Specialist III
28.91
13041 - Illustrator I
20.12
13042 - Illustrator II
24.91
13043 - Illustrator III
30.48
13047 - Librarian
33.88
13050 - Library Aide/Clerk
14.21
13054 - Library Information Technology
Systems                                                                                            30.60
Administrator
 
13058 - Library Technician
19.89
13061 - Media Specialist I
18.73
13062 - Media Specialist II
20.95
13063 - Media Specialist III
23.36


 
Page 231 of 242

--------------------------------------------------------------------------------

 



 


13071 - Photographer I
15.59
 
13072 - Photographer II
18.64
 
13073 - Photographer III
23.09
 
13074 - Photographer IV
25.14
 
13075 - Photographer V
30.39
 
13110 - Video Teleconference Technician
  20.39

14000 - Information Technology Occupations
14041 - Computer Operator
I                                                                                 18.92
14042 - Computer Operator
II                                                                                 21.18
14043 - Computer Operator
III                                                                                 23.60
14044 - Computer Operator
IV                                                                                  26.22
14045 - Computer Operator
V                                                                                  29.05
14071 - Computer Programmer
I                                                                  (see
1)                      26.36
14072 - Computer Programmer
II                                                                  (see 1)
14073 - Computer Programmer
III                                                                  (see 1)
14074 - Computer Programmer
IV                                                                   (see 1)
14101 - Computer Systems Analyst
I                                                                   (see 1)
14102 - Computer Systems Analyst
II                                                                   (see 1)
14103 - Computer Systems Analyst
III                                                                   (see 1)
14150 - Peripheral Equipment
Operator                                                                                       18.92
14160 - Personal Computer Support
Technician                                                                                             26.22
15000 - Instructional Occupations
15010 - Aircrew Training Devices Instructor
(Non-Rated)                                                                                               36.47
15020 - Aircrew Training Devices Instructor
(Rated)                                                                                           44.06
15030 - Air Crew Training Devices Instructor
(Pilot)                                                                                          52.81
15050 - Computer Based Training Specialist /
Instructor                                                                                               36.47
15060 - Educational
Technologist                                                                                   31.17
15070 - Flight Instructor
(Pilot)                                                                              52.81
15080 - Graphic
Artist                                                                            26.73
15090 - Technical
Instructor                                                                               21.53
15095 - Technical Instructor/Course
Developer                                                                                           28.96
15110 - Test
Proctor                                                                           19.37
15120 -
Tutor                                                                       19.37
16000 - Laundry, Dry-Cleaning, Pressing And Related Occupations
16010 -
Assembler                                                                            9.88
16030 - Counter
Attendant                                                                                9.88
16040 - Dry
Cleaner                                                                           12.94
16070 - Finisher, Flatwork,
Machine                                                                                     9.88
16090 - Presser,
Hand                                                                              9.88
16110 - Presser, Machine,
Drycleaning                                                                                       9.88
16130 - Presser, Machine,
Shirts                                                                                   9.88
16160 - Presser, Machine, Wearing Apparel,
Laundry                                                                                                9.88
16190 - Sewing Machine
Operator                                                                                     13.78
16220 -
Tailor                                                                       14.66
16250 - Washer,
Machine                                                                                10.88
19000 - Machine Tool Operation And Repair Occupations
19010 - Machine-Tool Operator (Tool
Room)                                                                                          20.49
19040 - Tool And Die
Maker                                                                                23.34
21000 - Materials Handling And Packing Occupations
21020 - Forklift
Operator                                                                             18.02
21030 - Material
Coordinator                                                                                22.03

 
Page 232 of 242

--------------------------------------------------------------------------------

 
 
21040 - Material
Expediter                                                                               22.03
21050 - Material Handling
Laborer                                                                                    13.83
21071 - Order
Filler                                                                          14.44
21080 - Production Line Worker (Food
Processing)                                                                                             18.02
21110 - Shipping
Packer                                                                              15.09
21130 - Shipping/Receiving
Clerk                                                                                   15.09
21140 - Store Worker
I                                                                            14.98
21150 - Stock
Clerk                                                                           17.06
21210 - Tools And Parts
Attendant                                                                                    18.02
21410 - Warehouse
Specialist                                                                                  18.02
23000 - Mechanics And Maintenance And Repair Occupations
23010 - Aerospace Structural
Welder                                                                                      26.97
23021 - Aircraft Mechanic
I                                                                               25.69
23022 - Aircraft Mechanic
II                                                                               26.97
23023 - Aircraft Mechanic
III                                                                               28.33
23040 - Aircraft Mechanic
Helper                                                                                   18.03
23050 - Aircraft,
Painter                                                                            21.98
23060 - Aircraft
Servicer                                                                            19.76
23080 - Aircraft
Worker                                                                            21.01
23110 - Appliance
Mechanic                                                                                 21.54
23120 - Bicycle
Repairer                                                                             13.77
23125 - Cable
Splicer                                                                            26.02
23130 - Carpenter,
Maintenance                                                                                    21.40
23140 - Carpet
Layer                                                                            21.27
23160 - Electrician,
Maintenance                                                                                   27.98
23181 - Electronics Technician Maintenance
I                                                                                          24.94
23182 - Electronics Technician Maintenance
II                                                                                          26.07
23183 - Electronics Technician Maintenance
III                                                                                          27.06
23260 - Fabric
Worker                                                                             20.30
23290 - Fire Alarm System
Mechanic                                                                                      22.91
23310 - Fire Extinguisher
Repairer                                                                                  18.92
23311 - Fuel Distribution System
Mechanic                                                                                         25.38
23312 - Fuel Distribution System
Operator                                                                                        21.21
23370 - General Maintenance
Worker                                                                                       21.43
23380 - Ground Support Equipment
Mechanic                                                                                             25.69
23381 - Ground Support Equipment
Servicer                                                                                           19.76
23382 - Ground Support Equipment
Worker                                                                                           21.01
23391 - Gunsmith
I                                                                           19.39
23392 - Gunsmith
II                                                                           21.13
23393 - Gunsmith
III                                                                           22.91
23410 - Heating, Ventilation And
Air-Conditioning                                                                                          23.72
Mechanic
23411 - Heating, Ventilation And Air
Contditioning                                                                                          24.56
Mechanic (Research Facility)
23430 - Heavy Equipment
Mechanic                                                                                       22.91
23440 - Heavy Equipment
Operator                                                                                      22.91
23460 - Instrument
Mechanic                                                                                  23.58
23465 - Laboratory/Shelter
Mechanic                                                                                      21.91
23470 -
Laborer                                                                         14.98
23510 -
Locksmith                                                                           21.90
23530 - Machinery Maintenance
Mechanic                                                                                           23.12

 
Page 233 of 242

--------------------------------------------------------------------------------

 

 
23550 - Machinist, Maintenance
21.87
23580 - Maintenance Trades Helper
18.27
23591 - Metrology Technician I
23.58
23592 - Metrology Technician II
24.42
23593 - Metrology Technician III
25.12
23640 - Millwright
26.16
23710 - Office Appliance Repairer
21.24
23760 - Painter, Maintenance
21.91
23790 - Pipefitter, Maintenance
23.64
23810 - Plumber, Maintenance
22.29
23820 - Pneudraulic Systems Mechanic
22.91
23850 - Rigger
24.07
23870 - Scale Mechanic
21.13
23890 - Sheet-Metal Worker, Maintenance
22.91
23910 - Small Engine Mechanic
21.13
23931 - Telecommunications Mechanic I
28.17
23932 - Telecommunications Mechanic II
31.26
23950 - Telephone Lineman
27.41
23960 - Welder, Combination, Maintenance
22.91
23965 - Well Driller
22.91
23970 - Woodcraft Worker
22.91
23980 - Woodworker
19.39

24000 - Personal Needs Occupations
24570 - Child Care
Attendant                                                                                12.73
24580 - Child Care Center
Clerk                                                                                 15.95
24610 - Chore
Aide                                                                           10.57
24620 - Family Readiness And Support
Services                                                                                            15.66
Coordinator
24630 -
Homemaker                                                                              17.24
25000 - Plant And System Operations Occupations
25010 - Boiler
Tender                                                                            24.24
25040 - Sewage Plant
Operator                                                                                   20.84
25070 - Stationary
Engineer                                                                                24.24
25190 - Ventilation Equipment
Tender                                                                                      19.21
25210 - Water Treatment Plant
Operator                                                                                        20.84
27000 - Protective Service Occupations
27004 - Alarm
Monitor                                                                             17.17
27007 - Baggage
Inspector                                                                                12.71
27008 - Corrections
Officer                                                                              22.80
27010 - Court Security
Officer                                                                               24.72
27030 - Detection Dog
Handler                                                                                  17.85
27040 - Detention
Officer                                                                              22.80
27070 -
Firefighter                                                                          24.63
27101 - Guard
I                                                                         12.71
27102 - Guard
II                                                                         17.85
27131 - Police Officer
I                                                                           26.52
27132 - Police Officer
II                                                                           29.67
28000 - Recreation Occupations
28041 - Carnival Equipment Operator
11.84
28042 - Carnival Equipment Repairer
12.31
28043 - Carnival Equpment Worker
9.24


 
Page 234 of 242

--------------------------------------------------------------------------------

 

 
28210 - Gate Attendant/Gate
Tender                                                                                      13.01
28310 -
Lifeguard                                                                          11.59
28350 - Park Attendant
(Aide)                                                                                14.56
28510 - Recreation Aide/Health Facility
Attendant                                                                                           10.62
28515 - Recreation
Specialist                                                                                18.04
28630 - Sports
Official                                                                           11.33
28690 - Swimming Pool
Operator                                                                                    15.87
29000 - Stevedoring/Longshoremen Occupational Services
29010 - Blocker And
Bracer                                                                                22.75
29020 - Hatch
Tender                                                                             22.75
29030 - Line
Handler                                                                            22.75
29041 - Stevedore
I                                                                           21.24
29042 - Stevedore
II                                                                           24.15
30000 - Technical Occupations
30010 - Air Traffic Control Specialist, Center (HFO)  (see
2)                                                                                                      39.92
30011 - Air Traffic Control Specialist, Station (HFO) (see
2)                                                                                                      26.84
30012 - Air Traffic Control Specialist, Terminal (HFO) (see
2)                                                                                                      29.56
30021 - Archeological Technician
I                                                                                   19.80
30022 - Archeological Technician
II                                                                                   22.60
30023 - Archeological Technician
III                                                                                   27.98
30030 - Cartographic
Technician                                                                                   27.98
30040 - Civil Engineering
Technician                                                                                    26.41
30061 - Drafter/CAD Operator I
20.19
 
30062 - Drafter/CAD Operator II
22.60
30063 - Drafter/CAD Operator III
25.19
30064 - Drafter/CAD Operator IV
31.00
30081 - Engineering Technician I
22.92
30082 - Engineering Technician II
25.72
30083 - Engineering Technician III
28.79
30084 - Engineering Technician IV
35.64
30085 - Engineering Technician V
43.61
30086 - Engineering Technician VI
52.76
30090 - Environmental Technician
26.85
30210 - Laboratory Technician
23.38
30240 - Mathematical Technician
27.98
30361 - Paralegal/Legal Assistant I
20.82
30362 - Paralegal/Legal Assistant II
25.78
30363 - Paralegal/Legal Assistant III
31.54
30364 - Paralegal/Legal Assistant IV
38.16
30390 - Photo-Optics Technician
27.98
30461 - Technical Writer I
21.93
30462 - Technical Writer II
26.84
30463 - Technical Writer III
32.47
30491 - Unexploded Ordnance (UXO) Technician I
24.74
30492 - Unexploded Ordnance (UXO) Technician II
29.93
30493 - Unexploded Ordnance (UXO) Technician III
35.88
30494 - Unexploded (UXO) Safety Escort
24.74
30495 - Unexploded (UXO) Sweep Personnel
24.74
30620 - Weather Observer, Combined Upper Air Or
(see 2) 25.19
Surface Programs
 
30621 - Weather Observer,
Senior                                                                  (see 2)
  27.98


 
Page 235 of 242

--------------------------------------------------------------------------------

 
 
 

31000- Transportation/Mobile Equipment Operation Occupations  
31020 - Bus Aide
15.46
31030 - Bus Driver
20.85
31043 - Driver Courier
14.33
31260 - Parking and Lot Attendant
10.80
31290 - Shuttle Bus Driver
15.66
31310 - Taxi Driver
12.25
31361 - Truckdriver, Light
15.66
31362 - Truckdriver, Medium
17.90
31363 - Truckdriver, Heavy
19.30
31364 - Truckdriver, Tractor-Trailer
19.30
99000 - Miscellaneous Occupations
 
99030 - Cashier
10.03
99050 - Desk Clerk
11.16
99095 - Embalmer
23.05
99251 - Laboratory Animal Caretaker I
11.24
99252 - Laboratory Animal Caretaker II
12.28
99310 - Mortician
29.35
99410 - Pest Controller
17.69
99510 - Photofinishing Worker
13.20
99710 - Recycling Laborer
16.17
99711 - Recycling Specialist
18.01
99730 - Refuse Collector
15.26
99810 - Sales Clerk
12.09
99820 - School Crossing Guard
13.43
99830 - Survey Party Chief
21.94
99831 - Surveying Aide
11.95
99832 - Surveying Technician
18.23
99840 - Vending Machine Attendant
14.42
99841 - Vending Machine Repairer
17.79
99842 - Vending Machine Repairer Helper
14.42

 
 

--------------------------------------------------------------------------------

 
ALL OCCUPATIONS LISTED ABOVE RECEIVE THE FOLLOWING BENEFITS:
 


HEALTH & WELFARE: $3.59 per hour or $143.60 per week or $622.27 per month
 


VACATION: 2 weeks paid vacation after 1 year of service with a contractor or
successor; 3 weeks after 8 years, and 4 weeks after 15 years. Length of service
includes the whole span of continuous service with the present contractor or
successor, wherever employed, and with the predecessor contractors in the
performance of similar work at the same Federal facility. (Reg. 29 CFR 4.173)
 


HOLIDAYS: A minimum of ten paid holidays per year, New Year's Day, Martin Luther
King Jr's Birthday, Washington's Birthday, Memorial Day, Independence Day, Labor
Day, Columbus Day, Veterans' Day, Thanksgiving Day, and Christmas Day. (A
contractor may substitute for any of the named holidays another day off with pay
in

 
Page 236 of 242

--------------------------------------------------------------------------------

 
 
 
accordance with a plan communicated to the employees involved.) (See 29 CFR
4174)
 


THE OCCUPATIONS WHICH HAVE NUMBERED FOOTNOTES IN PARENTHESES RECEIVE THE
FOLLOWING:
 


1) COMPUTER EMPLOYEES: Under the SCA at section 8(b), this wage determination
does not apply to any employee who individually qualifies as a bona fide
executive, administrative, or professional employee as defined in 29 C.F.R. Part
541. Because
 
most Computer System Analysts and Computer Programmers who are compensated at a
rate not less than $27.63 (or on a salary or fee basis at a rate not less than
$455 per
week) an hour would likely qualify as exempt computer professionals, (29 C.F.R.
541.
400) wage rates may not be listed on this wage determination for all occupations
within those job families. In addition, because this wage determination may not
list a wage rate for some or all occupations within those job families if the
survey data indicates that the prevailing wage rate for the occupation equals or
exceeds
$27.63 per hour conformances may be necessary for certain nonexempt employees.
For example, if an individual employee is nonexempt but nevertheless performs
duties
within the scope of one of the Computer Systems Analyst or Computer Programmer
occupations for which this wage determination does not specify an SCA wage rate,
then the wage rate for that employee must be conformed in accordance with the
conformance procedures described in the conformance note included on this wage
determination.
 


Additionally, because job titles vary widely and change quickly in the computer
industry, job titles are not determinative of the application of the computer
professional exemption. Therefore, the exemption applies only to computer
employees who satisfy the compensation requirements and whose primary duty
consists of:
(1) The application of systems analysis techniques and procedures, including
consulting with users, to determine hardware, software or system functional
specifications;
 
(2) The design, development, documentation, analysis, creation, testing or
modification of computer systems or programs, including prototypes, based on and
related to user or system design specifications;
(3) The design, documentation, testing, creation or modification of computer
programs related to machine operating systems; or
(4) A combination of the aforementioned duties, the performance of which
requires the same level of skills. (29 C.F.R. 541.400).
 


2) AIR TRAFFIC CONTROLLERS AND WEATHER OBSERVERS - NIGHT PAY & SUNDAY PAY: If
you work at night as part of a regular tour of duty, you will earn a night
differential and receive an additional 10% of basic pay for any hours worked
between 6pm and 6am. If you are a full-time employed (40 hours a week) and
Sunday is part of your regularly scheduled workweek, you are paid at your rate
of basic pay plus a Sunday premium of 25% of your basic rate for each hour of
Sunday work which is not overtime (i.e. occasional work on Sunday outside the
normal tour of duty is considered overtime work).


HAZARDOUS PAY DIFFERENTIAL: An 8 percent differential is applicable to employees
 

 
Page 237 of 242

--------------------------------------------------------------------------------

 

 
employed in a position that represents a high degree of hazard when working with
or in close proximity to ordinance, explosives, and incendiary materials. This
includes work such as screening, blending, dying, mixing, and pressing of
sensitive ordance, explosives, and pyrotechnic compositions such as lead azide,
black powder and photoflash powder. All dry-house activities involving
propellants or explosives. Demilitarization, modification, renovation,
demolition, and maintenance operations on sensitive ordnance, explosives and
incendiary materials. All operations
involving regrading and cleaning of artillery ranges.
 
A 4 percent differential is applicable to employees employed in a position that
represents a low degree of hazard when working with, or in close proximity to
ordance, (or employees possibly adjacent to) explosives and incendiary materials
which involves potential injury such as laceration of hands, face, or arms of
the employee engaged in the operation, irritation of the skin, minor burns and
the
like; minimal damage to immediate or adjacent work area or equipment being used.
All operations involving, unloading, storage, and hauling of ordance, explosive,
and incendiary ordnance material other than small arms ammunition. These
differentials are only applicable to work that has been specifically designated
by the agency for ordance, explosives, and incendiary material differential pay.
 


** UNIFORM ALLOWANCE **
 


If employees are required to wear uniforms in the performance of this contract
(either by the terms of the Government contract, by the employer, by the state
or local law, etc.), the cost of furnishing such uniforms and maintaining (by
laundering or dry cleaning) such uniforms is an expense that may not be borne by
an employee where such cost reduces the hourly rate below that required by the
wage determination. The Department of Labor will accept payment in accordance
with the following standards as compliance:
 


The contractor or subcontractor is required to furnish all employees with an
adequate number of uniforms without cost or to reimburse employees for the
actual cost of the uniforms. In addition, where uniform cleaning and maintenance
is made the responsibility of the employee, all contractors and subcontractors
subject to
this wage determination shall (in the absence of a bona fide collective
bargaining agreement providing for a different amount, or the furnishing of
contrary affirmative proof as to the actual cost), reimburse all employees for
such cleaning and maintenance at a rate of $3.35 per week (or $.67 cents per
day). However, in those instances where the uniforms furnished are made of "wash
and wear"
materials, may be routinely washed and dried with other personal garments, and
do not require any special treatment such as dry cleaning, daily washing, or
commercial laundering in order to meet the cleanliness or appearance standards
set by the terms of the Government contract, by the contractor, by law, or by
the nature of the work, there is no requirement that employees be reimbursed for
uniform maintenance costs.
 
The duties of employees under job titles listed are those described in the
"Service Contract Act Directory of Occupations", Fifth Edition, April 2006,
unless otherwise indicated. Copies of the Directory are available on the
Internet. A links to the Directory may be found on the WHD home page at
http://www.dol. gov/esa/whd/ or through the Wage Determinations On-Line (WDOL)
Web site at http://wdol.gov/.
 
 

 
Page 238 of 242

--------------------------------------------------------------------------------

 
 
 
REQUEST FOR AUTHORIZATION OF ADDITIONAL CLASSIFICATION AND WAGE RATE {Standard
Form
1444 (SF 1444)} Conformance Process:
 
The contracting officer shall require that any class of service employee which
is not listed herein and which is to be employed under the contract (i.e., the
work to be performed is not performed by any classification listed in the wage
determination), be classified by the contractor so as to provide a reasonable
relationship (i.e., appropriate level of skill comparison) between such unlisted
classifications and the classifications listed in the wage determination. Such
conformed classes of employees shall be paid the monetary wages and furnished
the fringe benefits as are determined. Such conforming process shall be
initiated by
the contractor prior to the performance of contract work by such unlisted
class(es) of employees. The conformed classification, wage rate, and/or fringe
benefits shall be retroactive to the commencement date of the contract. {See
Section 4.6 (C)(vi)} When multiple wage determinations are included in a
contract, a separate SF 1444 should be prepared for each wage determination to
which a class(es) is to be conformed.
 


The process for preparing a conformance request is as follows:
 


1) When preparing the bid, the contractor identifies the need for a conformed
occupation(s) and computes a proposed rate(s).
 


2) After contract award, the contractor prepares a written report listing in
order proposed classification title(s), a Federal grade equivalency (FGE) for
each proposed classification(s), job description(s), and rationale for proposed
wage rate(s), including information regarding the agreement or disagreement of
the
authorized representative of the employees involved, or where there is no
authorized representative, the employees themselves. This report should be
submitted to the contracting officer no later than 30 days after such unlisted
class(es) of employees performs any contract work.
 


3) The contracting officer reviews the proposed action and promptly submits a
report of the action, together with the agency's recommendations and pertinent
information including the position of the contractor and the employees, to the
Wage and Hour Division, Employment Standards Administration, U.S. Department of
Labor, for review. (See section 4.6(b)(2) of Regulations 29 CFR Part 4).
 


4) Within 30 days of receipt, the Wage and Hour Division approves, modifies, or
disapproves the action via transmittal to the agency contracting officer, or
notifies the contracting officer that additional time will be required to
process the request.
 


5) The contracting officer transmits the Wage and Hour decision to the
contractor.
 


6) The contractor informs the affected employees.
 


Information required by the Regulations must be submitted on SF 1444 or bond
paper.
 
 

 
Page 239 of 242

--------------------------------------------------------------------------------

 

 
When preparing a conformance request, the "Service Contract Act Directory of
Occupations" (the Directory) should be used to compare job definitions to insure
that duties requested are not performed by a classification already listed in
the wage determination. Remember, it is not the job title, but the required
tasks that determine whether a class is included in an established wage
determination. Conformances may not be used to artificially split, combine, or
subdivide classifications listed in the wage determination.

 
Page 240 of 242

--------------------------------------------------------------------------------

 

 
Attachment 6.6– Subcontractor Service Contract Act Certification
 


Date: 22 October 2012
 


To: Cogility Software Corporation

 
Ref: Subcontract Number: 102002SB0P Subj: Service Contract Act Compliance
This subcontract, referenced above, includes the Service Contract Act and a Wage
Determination. Please review and ensure that
Cogility Software Corporation is complying with the mandated
compensation requirements of the applicable Service Contract Act Wage Determination, to include
wage rates and fringe benefits (Health & Welfare, Holidays and Vacation, etc.).
 


In order to confirm
Cogility Software Corporation accepts that the work they will be performing is
covered by the Service Contract Act and that Cogility Software Corporation will comply with the
Service Contract Act and any requirements contained in any applicable wage determination, please
sign below and return to the undersigned Subcontract Administrator prior to
execution of this
Subcontract agreement. Thank you for your attention to this matter. If you have any questions, feel
free to contact the undersigned.
 


 
Sincerely,
 

BOOZ ALLEN HAMILTON
Nick D’Abbraccio
Subcontracts Administrator


 
Subcontractor Certification of Compliance
I certify that we are in compliance with the requirements of the Service
Contract Act and Wage Determination incorporated in the above referenced
subcontract.
 


SEE SIGNATURE BLOCK ON LAST PAGE
 
 
_________________________________________________________________
Name                                Title                                           Date
 
 

 
Page 241 of 242

--------------------------------------------------------------------------------

 
 


SIGNATURE AND AUTHORIZATION




EACH PARTY REPRESENTS THAT IT HAS READ THIS ENTIRE SUBCONTRACT AND AGREES TO
PERFORM IN ACCORDANCE WITH THE TERMS AND CONDITIONS CONTAINED HEREIN. EACH
SIGNATORY TO THIS DOCUMENT WARRANTS BY AFFIXING HIS OR HER DIGITAL SIGNATURE
BELOW  THAT  HE  OR  SHE  IS  DULY  AUTHORIZED  TO  BIND  THE  PARTY  WHOM  SUCH
SIGNATORY REPRESENTS.
 


e-COMMERCE TRANSACTIONS – The parties acknowledge that Booz Allen Hamilton has
automated certain documents by transmitting and receiving documents
electronically in substitution for conventional paper-based documents.  The
following are examples of documents which may be transmitted: Non-disclosure
Agreements, Teaming Agreements, Subcontracts, Subcontract Modifications, Task
Orders, and
Task  Order  Modifications.   The  parties  further  acknowledge  that  such
automated  transactions  are  not  rendered  legally  invalid  or unenforceable
solely by virtue of such transmission or reception.

[imgd.jpg]

 


 
Page 242 of 242

--------------------------------------------------------------------------------

 
